APRIL 1987
COMMISSION DECISIONS
04-07-87
04-14-87
04-30-87
04-30-87

Canon Coal Company
Sec. Labor for Andy Brackner v.
Jim Walter Resources, Inc.
Youghiogheny & Ohio Coal Company
Wilmot Mining Company

PENN 85-201
SE
86-69-D

Pg. 667
Pg. 671

LAKE 84-98
LAKE 85-47

Pg. 673
Pg. 684

ADMINISTRATIVE LAW JUDGE DECISIONS
04-02-87
04-03-87
04-06-87
04-06-87
04-07-87
04-07-87
04-08-87
04-09-87
04-09-87
04-14-87
04-14-87
04-14-87
04-14-87
04-14-87
04-14-87
0.4-14-87
04-15-87
04-15-87
04-15-87
04-16-87
04-22-87
04-22-87
04-22-87
04-22-87
04-22-87
04-22-87
04-27-87
04-28-87
04-29.-87

WEST 84-145-M
Silver State Mining Corporation
PENN 86-221-D
Larry B. Anderson v. Consol Pennsylvania
Coal Company
PENN 86-275
Reading Anthracite Company
Rushton Mining Company
PENN 86-300
United Minerals, Inc.
LAKE 87-36
Emery Mining Corporation
WEST 86-84
WEVA 86-215-R
Consolidation Coal Company
Sulphur Springs Stone Company
KENT 86-32-M
WEVA 87-2
Consolidation Coal Company
Harley M. Smith v. Bow Valley Coal Resources
KENT 86-23-D
Alvin Ritchie v. Kodak Mining Company, Inc.
KENT 86-138-D
Texasgulf, Inc.
WEST 85-148-M
Falcon Explorations
WEST 87-2-M
Southern Ohio Coal Company
WEVA 86-186-R
Consolidation Coal Company
WEVA 86-210-R
Consolidation Coal Company
WEVA 86-482
Sec. Labor for Yale Hennessee v. Alamo Cement Co. CENT 86-151-DM
Pyro Mining Company
KENT 86-6
Eugene C. McPherson
LAKE 86-101-M
Larry D. Scroggins v. Peabody Coal Company
LAKE 87-28-D
Rushton. Mining Company
PENN 86-100-R
Mears Enterprises, Inc.
PENN 87-11
Jim Walter Resources, Inc.
SE
87-35-R
Western Avella Contractors, Inc.
VA
86-36
Emery Mining Company
WEST 86-217
WEST 86-240
Utah. Power & Light Company (Emery Mining)
VA
86-49
Street & Whited Coal Co., Inc.
WEVA 86-432
Triple D Coal Company
YORK 86-9-D
Johri Ervin Paugh v. Mettiki Coal Corporation

Pg. 691
Pg. 705
Pg. 707
Pg. 708
Pg. 710
Pg. 712
Pg. 717
Pg. 719
Pg. 727
Pg. 735
Pg. 744
Pg. 748
Pg. 768
Pg. 775
Pg. 782
Pg. 786
Pg. 789
Pg. 793
Pg. 797
Pg. 799
Pg. 800
Pg. 812
Pg. 813
Pg. 818
Pg. 820
Pg. 824
Pg. 825
Pg. 827
Pg. 829

APRIL 1987
Review was granted in the following cases during the month of April:
Harlan L. Thurman v. Queen Anne Coal Company, Docket No. SE 86-121-D.
(Judge Weisberger, March 5, 1987)
Secretary of Labor on behalf of Bobby G, Keene v. S & M Coal Company,
Prestige Coal Co. & Tolbert Mullins, Docket No. VA 86-34-D. (Judge
Melick, March 2, 1987)
Rushton Mining Company v. Secretary of Labor, MSHA, Docket Nos.
PENN 86-44-R, PENN 86-92. (Judge Broderick, March 19, 1987)
Review was denied in the following cases during the month of April:
Secretary of Labor, MSHA v. Texas Utilities Generating Company,
Docket No. CENT 86-119. (Petition for Interlocutory Review of Judge
Weisberger's February 4, and March 19, 1987 Orders.)
Alfred Cox v. Pammlid Coal Company, Docket No. WEVA 86-73-D.
Koutras, March 5, 1987)

(Judge

Secretary of Labor on behalf of Andy Brackner v. Jim Walter Resources,
Inc., Docket No. SE 86-69-D. (Motion for Reconsideration of Commission
Decision, March. 20, 1987)
Rushton Mining Company v. Secretary of Labor, MSHA, Docket Nos.
PENN 85-253-R, 86-1. (Motion for Clarification of Commission Order,
March 30, 1987)

COMMISSION DECISIONS

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C.

20006

April 7, 1987
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)

v.

Docket No. PENN 85-201

CANON COAL COMPANY

BY:

Ford, Chairman; Backley, Doyle, Lastowka and Nelson~
Commissioners

DECISION
BY THE COMMISSION:
This civil penalty proceeding involving Canon Coal Company
("Canon") arises under the Federal Mine Safety and Health Act of 1977,
30 U.S.C. § 801 ~ seq. (1982). Commission Administrative Law Judge Roy
J. Maurer issued a decision that in relevant part vacated a withdrawal
order alleging a violation of 30 C.F.R. § 75.200. 8 FMSHRC 696, 705-10
(May 1986) (ALJ). 1/ The Commission directed review on its own motion
(30 U.S.C. § 823(d}(2)(B)), limiting review solely to the legal question
of whether the judge properly had construed section 75.200. For the
reasons that follow, we conclude that the essence of the judge's
decision is consistent with the appropriate construction of this
important standard and we affirm.
On October 9, 1984, a fatal roof fall accident occurred in Canon's
Pitt Gas Mine, an underground coal mine located in Clarksville,

ll

In pertinent part, section 75.200 provides:
Each operator shall undertake to carry out on a
continuing basis a program to improve the roof
control system of each coal mine and the means and
measures to accomplish such system. The roof and
ribs of all active underground roadways, travelways,
and working places shall be supported or otherwise
controlled adequately to protect persons from falls
of the roof or ribs.

(Emphasis supplied.)

667

Pennsylvania. Following its accident investigation, the Department of
Labor's Mine Safety and Health Administration ("MSHA") issued to Canon
several citations and orders, all alleging violations of section 75.200.
In his decision, Judge Maurer, in relevant part, vacated the order that
is the subject of the present proceeding. In reaching this conclusion,
the judge stated, among other things, that "[w]hile ••. i t is not
necessary to prove a violation of the roof control plan in order to
sustain a violation of [section] 75.200, the evidence must s.how that the
operator knew or should have known that a condition existed that
required additional support and yet it was not provided." 8 FMSHRC at
709. Focusing on this language, the Commission on its own motion
directed review of that portion of the judge's decision vacating the
order. (The Secretary did not seek review of the judge 1 s decision.)
Section 75.200, which reflects section 302(a) of the Mine Act, 30
U.S.C. § 862(a), is a mandatory safety standard of central importance in
the crucial regulatory area of roof control in underground coal mines.
With respect to the requirement in section 75.200 that roof and ribs "be
supported or otherwise controlled adequately," this standard is
expressed in general terms so that it is adaptable to myriad roof
condition and control situations. See generally Kerr-McGee Corp., 3
FMSHRC 2496, 2497 (November 1981). Questions of liability for alleged
violations of this broad aspect of this standard are to be resolved by
reference to whether a reasonably prudent person, familiar with the
mining industry and the protective purpose of the standard, would have
recognized the hazardous condition that the standard seeks to prevent.
Cf. Ozark-Mahoning Co., 8 FMSHRC 190, 191-92 (February 1986); Great
Western Electric Co., 5 FMSHRC 840, 841-42 (May 1983); U.S. Steel Corp ••
5 FMSHRC 3, 5 (January 1983); Alabama By-Products Corp., 4 FMSHRC 2128,
2129 (December 1982). Specifically, the adequacy of particular roof
support or other control must be measured against the test of whether
the support or control is what a reasonably prudent person, familiar
with the mining industry and protective purpose of the standard, would
have provided in order to meet the protection intended by the standard.
We emphasize that the reasonably prudent person test contemplates an
objective -- not subjective -- analysis of all the surrounding
circumstances, factors, and considerations bearing on the inquiry in
issue. See, ~·· Great Western, supra, 5 FMSHRC at 842-43; U.S. Steel,
supra, 5 FMSHRC at 5-6.
While the judge's decision contains some language not completely
congruent with the wording of the reasonably prudent person test
consistently applied by this Commission in determining the applicability
of broad standards to particular factual circumstances, we are satisfied
that the judge applied that construction in essence and that his
decision is consistent with it. In its post-hearing brief, Canon
expressly had urged upon the judge the reasonably prudent person
constru~tion of this standard.
The judge proceeded to examine all the
objective circumstances surrounding the roof fall. 8 FMSHRC at 700-10.
He concluded, in essence, that the Secretary had failed to produce
evidence that objective signs existed prior to the roof fall that would
have alerted a reasonably prudent person to install additional roof
support beyond the support that actually had been provided by the
operator. 8 FMSHRC at 710. Therefore, because the judge's application

668

of the standard is consistent with the appropriate interpretative
approach and this was the limited concern of our direction for review,
we find no reason to disturb the judge's holding.
Accordingly, the judge's decision is affirmed insofar as it is
consistent with this decision.

J;L~
L. Clair Nelson, Commissioner

669

Distribution
Joseph Mack, III, Esquire
Thorp, Reed & Armstrong
One Riverfront Center
Pittsburgh, Pennsylvania

15222

Jerald S. Feingold, Esquire
Office of the Solicitor
U.S. Department of Labor
4015 Wilson Boulevard
Arlington, Virginia
22203
Administrative Law Judge Roy J. Maurer
Federal Mine Safety and Health Review Commission
5203 Leesburg Pike, Suite 1000
Falls Church, Virginia
22041

670

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, &TH FLOOR
WASHINGTON, D.C. 20006

April 14, 19~ .. ,

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
on behalf of ANDY BRACKNER

v.

Docket No. SE 86-69-D

JIM WALTER RESOURCES, INC.

BEFORE:

Ford, Chairman; Backley, Doyle, Lastowka and Nelsonp
Commissioners
ORDER

BY THE COMMISSION:
Jim Walter Resources, Inc. ("JWR"), has filed a Motion for
Reconsideration requesting that the Commission reconsider its March 20,
1987 order denying JWR's previously filed petition for discretionary
review in this matter. Upon consideration of the motion and the
Commission's previous order, the motion for reconsideration is denied.

~
ordB:rd, Chairman

~..&(.,U.t?/I'.&~
Richard V. Backley, Commissioner

~astowk4,

Commissioner

I
r..

,'

'
71·1
·'--~~-<....-'"'
l \_,.,(_.\[_ b-v
·

I

,-·

i

~

L. Clair Nelson, Commissioner

671

I

Distribution
David M. Smith, Esq.
Maynard, Cooper, Frierson & Gale, P.C.
12th Floor, Watts Bldg.
Birmingham, AL 35203
Ann Rosenthal, Esq.
Office of the Solicitor
U.S. Department of Labor
4015 Wilson Blvd.
Arlington, VA 22203
Administrative Law Judge James Broderick
Federal Mine Safety and Health
Review Commission
5203 Leesburg Pike, Suite 1000
Falls Church, VA 22041

672

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

April 30, 1987
SECRETARY OF LABOR
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
Docket No. LAKE 84-98

v.
YOUGHIOGHENY & OHIO COAL COMPANY

BEFORE:

Ford, Chairman; Backley, Doyle, Lastowka and Nelson,
Commissioners
DECISION

BY THE COMMISSION:
In this civil penalty proceeding arising under the Federal Mine
Safety and Health Act of 1977, 30 U.S.C. § 801 ~seq. (1982)(the "Mine
Act"), the issues are whether a Commission administrative law judge
erred in holding Youghiogheny & Ohio Coal Co. ("Y&O") in default;
whether two violations of a mandatory safety standard were "significant
and substantial" within the meaning of section 104(d)(l) of the Mine
Act, 30 U.S.C. § 814(d)(l); and whether the procedure followed in
assessing civil penalties for the violations was proper. For the
reasons that follow, we conclude that, to the extent that the judge
characterized his disposition as a default, he erred. Further, we
affirm the judge 1 s findings that the violations were significant and
substantial and his civil penalty assessments.
Y&O's Nelms No. 2 Mine, an underground coal mine, is located in
Harrison County, Ohio. On March 14, 1984, Robert Cerana, an inspector/
ventilation spacialist of the Department of Labor's Mine Safety and
Health Administration ("MSHA"), conducted a ventilation inspection of
the 013 section of the mine. In the "C" entry the inspector observed
coal dust filtE'.ring through the man doors in the stopping line between
the "C" and "D" entries. The inspector had detected recirculation of
air on the 013 section twice during the two months prior to March 1984.
The coal dust indicated to the inspector that the section again might be
experiencing recirculation of air. Utilizing a smoke tube, the
inspector determined that return air in the "D" entry was recirculating
into the "C" entry and was traveling from the "C" entry to the face.
The inspector believed that the recirculation was caused by an auxiliary
fan on the section. The inspector found .1% to .2% of methane in the

673

section. (The mine liberates methane at a rate of approximately 1.5
million cubic feet per minute.)
The inspector issued a citation alleging a violation of 30 C.F.R.
Although the inspector estimated that the violation
could be corrected in about one hour, he allowed approximately two hours
for abatement. During that time the section foreman tried unsuccessfully to abate the violation. The inspector did not extend the
abatement period and issued a withdrawal order pursuant to section
104(b) of the Mine Act. 30 U.S.C. § 814(b).
§ 75.302-4. 1/

Subsequent to the issuance of the withdrawal order, the mine
superintendent was summoned to the area. The superintendent ordered the
installation of three canvas-type baffle curtains behind the auxiliary
fan. Installation of the baffle curtains stopped the recirculation of
air.
On April 5, 1984, the inspector conducted another inspection at
the mine. When he arrived at the 021 section he observed three miners
working and several pieces of electrical equipment in operation,
including an auxiliary fan, a roof bolting machine, and a continuous
mining machine. The inspector took a mean entry air velocity reading at
the continuous mining machine. The reading indicated a mean entry air
velocity of 30 feet a minute. 30 C.F.R. § 75.301-4(a) requires a
minimum mean entry air velocity of 60 feet a minute. (A citation was
issued for this violation but it is not before us). To increase the air
velocity, the tail tube was removed from the back of the auxiliary fan.
Approximately fifteen minutes later the inspector observed coal
dust suspended in the atmosphere in the "B" entry. The inspector
determined that air was recirculating on the section between the "A" and
"B" entries. The inspector also detected methane in the section, .5% at
the face of the "A" entry and between .2% and .3% in the "B" entry. The
inspector issued a citation alleging a violation of section 75.302-4(a)
and found that the violation was significant and substantial.
The violation was abated when the foreman installed three baffle
curtains behind the auxiliary fan. This procedure was suggested to the
foreman by the inspector after the foreman indicated that he did not
know how to abate the violation.

11

30 C.F.R. § 75.302-4(a) provides in part:
In the event that auxiliary fans and tubing are
used in lieu of or in conjunction with a line
brattice system to provide ventilation of the
working face:
(a) The fan shall be a of permissible type,
maintained in permissible condition, so located and
operated to avoid any recirculation of air at any
time, and inspected frequently by a certified person
when in use.

674

Because the inspector's supervisor believed that the recirculation
problem 11 reoccurs consistently" (Exh. M"'.'5), the supervisor recommended
that MSHA specially assess both violations under 30 C.F.R. § 100.5. ~I
Consequently, the Secretary proposed specially assessed civil penalties
of $850 and $950 for the violations.
At the conclusion of an evidentiary hearing, former Commission
Administrative Law Judge Joseph B. Kennedy issued a bench decision in
which he found that the violations of section 75.302-4(a) occurred and
that they were significant and substantial. The judge assessed civil
penalties of $1,000 and $950. Later, the judge confirmed his bench
decision in writing (7 FMSHRC 1185 (August 1985)(ALJ)) but on review,
the Commission concluded that the content of the written decision failed
to conform to the requirements of Commission Procedural Rule 65(a), 29
C.F.R. § 2700.65(a). The Commission remanded the case to the judge for
the entry of a decision in accordance with the Commission's Rules of
Procedure. 7 FMSHRC 1335-36 (September 1985)"
On remand, the judge ordered both parties to file briefs with
proposed findings of fact and conclusions of law. One day before Y&O's
submission was due, it petitioned the Commission for interlocutory
review, requesting relief from the judge's order and asserting that a
submission would be futile in view of the judge~s prior rulings. The
Commission denied Y&0 1 s petition. The judge next ordered Y&O to show
cause why it should not be deemed to be in default for failing to make
any submission. Y&O did not respond and the judge issued his final
decision in part purporting to default Y&O and ordering the payment of
the same penalties he had previously assessed. di 8 FMSHRC 121 (January
1986)(ALJ). In addition, the judge set forth reasons and bases for his
finding the violations significant and substantial and for his penalty
assessments. In response to Y&O's argument that the Secretary had not
complied with his Part 100 regulations in proposing penalties for the
violations and that therefore MSHA should reassess the penalties, the
judge held that the Commission exercises independent judgment in civil
penalty assessments, is not bound by the manner in which MSHA arrives at
civil penalty proposals, and that therefore reassessment by MSHA was
unnecessary. 8 FMSHRC at 134.
On review Y&O argues that the judge erred in finding it in
default. Y&O also challenges the judge's findings that the violations
were significant and substantial, as inconsistent with the Commission's

£1

30 C.F.R. Part 100 sets forth the criteria and the procedures by
which the Secretary of Labor, through MSHA, proposes the assessment of
civil penalties under sections 105 and 110 of the Mine Act. 30 U.S.C.
§§ 815 and 820. Under 30 C.F.R. § 100.5 of these procedures, MSHA may
elect to waive its regular penalty assessment formula (30 C.F.R. §
100.3) or single penalty assessment provision (30 C.F.R. § 100.4) and
instead specially assess penalties for violations.

JI

Y&O's failure to respond to the judge's order was the subject of a
disciplinary referral by the judge and has been addressed previously by
the Commission. Disciplinary Proceeding, 8 FMSHRC 663 (May 1986).

675

decision in Cement Division, National Gypsum Co., 3 FMSHRC 822 (April
1981). Finally, Y&O asserts that the judge erred in refusing to require
the Secretary to reassess his proposed penalties under Part 100.3 or
100.4.
We hold that the judge's purported "default" of Y&O was in name
only, and had no practical adverse impact on Y&O or upon the substance
of the decision. Commission Procedural Rule 62, 29 C.F.R. § 2700.62,
empowers a Commission judge to require the submission "of proposed
findings of fact, conclusions of law, and orders, together with
supporting briefs." 4/ Commission Procedural Rule 63(a) authorizes a
Commission judge to ~nter an order of default "[w]hen a party fails to
comply with an order of a judge after an issuance of an order to show
cause ••.. " 29 C.F.R. § 2700.63(a). However, Commission Procedural Rule
63(b), 29 C.F.R. § 63(b), states that in a civil penalty proceeding the
judge, after finding a party in default, is required to "also enter a
sununary order assessing the [Secretary's] proposed penalties as
final •••. 11 (Emphasis added). '2/ One of the purposes of these rules is
to provide for the Commission's assessment of civil penalties in those
instances where, because of a party's default, there is an inadequate
record upon which to base a judge's independent penalty determination.
Here~ the judge did not assess the Secretary's proposed penalties as
final, rather he assessed the penalties de !!2YQ., based upon the complete
record developed at the hearing before him and in accordance with the
statutory penalty criteria. In essence, therefore, the judge's
disposition was on the merits, it was not a "default."
We now address Y&O's challenge to the significant and substantial
findings and the other penalty aspects of this case. In concluding that
4/
29 C.F.R. § 2700.62, titled "Proposed findings, conclusions and
orders," states:
The Judge may require the submission of proposed
findings of fact, conclusions of law, and orders,
together with supporting briefs. The proposals
shall be served upon all parties, and shall contain
adequate references to the record and authorities
relied upon.

'ii

29 C.F.R. § 2700.63, titled "Sununary disposition of proceedings,"
states:
(a) Generally. When a party fails to comply with
an order of a judge or these rules, an order to show
cause shall be directed to the party before the
entry of any order of default or dismissal.
(b) Penalty proceedings. When the Judge finds the
respondent in default in a civil penalty proceeding,
the Judge shall also enter a sununary order assessing
the proposed penalties as final, and directing that
such penalties be paid.

676

the first violation of section 75.302-4(a) was significant and
substantial, the judge found that there existed a reasonable likelihood
that the hazard contributed to by the violation could result in a
serious or extremely serious injury. 8 FMSHRC at 131-132. £/
We have previously held that a violation is properly designated
significant and substantial "if, based on the particular facts
surrounding that violation, there exists a reasonable likelihood that
the hazard contributed to will result in an injury or illness of a
reasonably serious nature." National Gypsum, 3 FMSHRC at 825. In
Mathies Coal Co., 6 FMSHRC 1, 3-4 (January 1984), we explained:
In order to establish that a violation of a
mandatory safety standard is significant and
substantial under National Gypsum the Secretary
must prove: (1) the underlying violation of a
mandatory safety standard; (2) a discrete safety
hazard--that is, a measure of danger to safety-contributed to by the violation; (3) a reasonable
likelihood that the hazard contributed to will
result in an injury; and (4) a reasonable likelihood
that the injury in question will be of a reasonably
serious nature.
We have explained further that the third element of the Mathies formula
"requires that the Secretary establish a reasonable likelihood that the
hazard contributed to will result in an event in which there is an
injury." U.S. Steel Mining Co., 6 FMSHRC 1834, 1836 (August 1984).
(Emphasis deleted). We have emphasized that, in accordance with the
language of section 104(d)(l), it is the contribution of a violation to
the cause and effect of a hazard that must be significant and
substantial. 6 FMSHRC at 1836.
Y&O admits that air was recirculating on the 013 section. The
evidence establishes that the discrete safety hazard contributed to by
the violation was the accumulation of methane and coal dust and a
resulting danger of explosion or fire. The key issue is whether there
was a reasonable likelihood that the hazard contributed to would result
in an event in which there is an injury.
We conclude that substantial evidence supports the judge's finding
that such a reasonable likelihood existed. As the judge properly
recognized, the violation must be eva~uated in terms of continued normal

£/

We recognize that the judge, ~ sponte, made a finding that the
violation was significant and substantial, where no such charge was
alleged by the Secretary. In its petition for discretionary review, Y&O
did not challenge the judge's authority to make such a finding, nor did
we ~ sponte direct review of the issue. Thus, we leave for another
day the question of whether a Conunission judge may make findings that a
violation is significant and substantial absent a Secretarial allegation
to that effect. 30 U.S.C. §§ 823(d)(2)(A)(iii), 823(d)(2)(B); 29 C.F.R.
§§ 2700.70(f), 2700.71.

677

mining operations. U.S. Steel Mining Co., 6 FMSHRC 1573, 1574 (July
1984). The air on the section was recirculating and coal was being
mined. Although the concentration of methane was low at the point in
time that the violation was cited, the mine liberates large quantities
of methane and the inspector testified without contradiction that sudden
releases of methane can occur at any time: In fact, as the judge noted,
due to the amount of methane liberated at the mine it is on the frequent
inspection cycle mandated by section 103(i) of the Act, 30 U.S.C.
§ 813(i). Thus, had normal mining operations continued, methane could
have accumulated in unsafe concentrations. See U.S. Steel Mining Co.,
7 FMSHRC 1125, 1130 (August 1985). Further, several potential ignition
sources were present on the section in the form of an electrically
powered ram car, a roof bolting machine, a scoop and an auxiliary
ventilation fan.
In order to establish the significant and substantial nature of
the violation, the Secretary need not prove that the hazard contributed
to actually will result in an injury causing event. The Commission has
consistently held that proof that the injury-causing event is reasonably
likely to occur is what is required. See,~·· U.S. Steel Mining Co.,
7 FMSHRC at 1125; U.S. Steel Mining Co.j 7 FMSHRC 327~ 329 (March 1985)0
Y&O's challenge to the judge's significant and substantial
designation of the second violation of section 75.302-4(a) must also be
rejected in light of the substantial evidence supporting the judge's
decision.
Here, the inspector testified that at the time of the violation he
found .5% methane at the face. He further testified that a sudden
release or outburst of methane had occurred recently at the mine, which
resulted in a concentration of 1.8%. (As noted above ·the mine is on a
section 103(i) inspection cycle.) The presence of the electrically
powered continuous mining machine constituted a possible ignition
source. Accordingly, the judge's findings of significant and
substantial violations must be affirmed.
Finally, we turn to the penalty aspects of this case, and to Y&0 1 s
assertion that the judge erred in failing to require the Secretary to
redetermine his proposed penalties under the Secretary's regular penalty
assessment procedure of section 100.3 or his single penalty procedure of
section 100.4.
At the outset, we acknowledge that the argument raised by Y&O here
differs somewhat from that presented in other cases addressing the
separate roles of the Secretary and the Commission under the Mine Act 1 s
bifurcated penalty assessment scheme. In the prior cases cited by the
parties the central issue has concerned whether in assessing penalties
in contested cases the Commission and its judges are bound by the
penalty assessment regulations adopted by the Secretary in Part 100. We
have consistently rejected assertions that, in serving our separate and
distinct function of assessing appropriate penalties based on a record
developed in adjudicatory proceedings before the Commission, we are
bound by the Secretary's regulations, which are intended to assist him
in proposing appropriate penalties. See, ~-, Sellersburg Stone Co., 5

678

FMSHRC 287 (March 1983), aff•d, 737 F.2d 1147 (7th Cir. 1984); Black
Diamond Coal Mining Co., 7 FMSHRC 1117 (August 1986); U.S. Steel Mining
Co., 6 FMSHRC 1148 (May 1984).
In the present case, however, Y&O makes it clear that it is not
arguing that the Commission is required to adhere to the Secretary's
penalty regulations. Rather, it argues that when the Secretary fails to
conform to his own regulations in proposing penalties, the Commission
must require the Secretary to re-propose a penalty in a manner
consistent with his regulations. We have carefully considered Y&O's
argument. For the reasons that follow, we conclude that the
Commission 1 s independent penalty assessment authority under the Mine
Act•s bifurcated penalty assessment scheme serves to provide the
necessary and appropriate relief in the vast majority of instances where
the Secretary fails to follow his penalty assessment regulations in
proposing penalties. We further hold, however, that in certain limited
circumstances the Commission may require the Secretary to re-propose his
penalties in a manner consistent with his regulations.
As has been stated, "[i]t is axiomatic that an agency must adhere
to its own regulations." Brock v. Cathedral Bluffs Shale Oil Co., 796
F.2d 533 (D.C. Cir. 1986)(Scalia, J.). citing Accardi v. Shaughnessy~
347 U.S. 260, 265-67 (1954). The Secretary's Part 100 penalty
regulations were formally promulgated and are published in the Federal
Register. Therefore, if the regulations were to be considered in
isolation they would appear to fall within the purview of the referenced
axiom and fidelity by the Secretary to his regulations would be
essential to assessment of an appropriate penalty. Id. Viewing the
Secretary's regulations in their proper context in the Mine Act 1 s
overall penalty assessment scheme, however, we conclude that it
generally is neither required nor desirable to require the Secretary to
re-propose a penalty. The Commission possesses explicit, statutory
authority to independently assess an appropriate penalty based on the
record evidence pertaining to the statutory criteria specified in
section llO(i), 30 U.S.C. § 820(i), developed before it. The record
developed in an adversarial proceeding concerning the statutory penalty
criteria invariably will be more complete, current and fairly balanced
than the information that is normally available to the Secretary at the
pre-hearing stage when he must unilaterally determine and propose a
penalty. Further, because the Commission is itself bound by proper
consideration of the statutory criteria and its penalty assessments are
themselves subject to judicial review under an abuse of discretion
standard, no compelling legal or practical purpose would be served by
requiring the Secretary to undertake again to propose a penalty where a
preferable record already has been developed before the Commission.
Therefore, we hold that, once a hearing has been held, a determination
by the Commission or one of its judges that the Secretary failed to
comply with Part 100 in proposing a penalty does not require affording
the Secretary a further opportunitv t-n propose ·· _,..,,n:"'lty. Rather, in
such circumstances the appropriate course is for the L:onunission or its
judges to assess an appropriate penalty based on the record.
We further conclude, however, that it would not be inappropriate
for a mine operator prior to.a hearing to raise and, if appropriate, be

679

given an opportunity to establish that in proposing a penalty the
Secretary failed to comply with his Part 100 penalty regulations. If
the manner of the Secretary's proceeding under Part 100 is a legitimate
concern to a mine operator, and the Secretary's departure from his
regulations can be proven by the operator, then intercession by the
Commission at an early stage of the litigation could seek to secure
Secretarial fidelity to his regulations and possible avoidance of full
adversarial proceedings. However, given that the Secretary need only
defend on the ground that he did not arbitrarily proceed under a
particular provision of his penalty regulations, and given the
Commission's independent penalty assessment authority, the scope of the
inquiry into the Secretary's actions at this juncture necessarily would
be limited.
We recognize that in the present case Y&O did attempt to raise
this issue at an early stage of the proceedings, but was rebuffed by the
judge who failed to distinguish Y&0 1 s argument from those that had been
previously considered by the Commission. On this record, however, the
judge's error was harmless. Y&O has not established that the special
penalty assessments proposed by the Secretary were arbitrarily made.
30 C.F.R. § 100.5 provides that "MSHA may elect to waive the regular
assessment formula (§ 100.5) or the single assessment provisions
(§ 100.4) if the Agency determines that conditions surrounding the
violation warrant special assessment. 11 It further states, "[S]ome types
of violations may be of such a nature or seriousness that it is not
possible to determine an appropriate penalty [by using the regular or
the single penalty assessment provisions]." The regulation provides
that 11 [a]ccordingly, the following categories [of violations] will be
individually reviewed to determine whether a special assessment is
appropriate:

*

*

*

(h) Violations involving an extraordinarily high
degree of negligence or gravity or other unique
aggravating circumstances."
30 C.F.R. § 100.S(h). MSHA's supervisory mining engineer who reviewed
the citations at issue and recommended that they be specially assessed
testified that he made the recommendations, among other reasons, because
recirculation was a continuing problem at the mine, because he believed
Y&O exhibited a high degree of negligence in permitting the violations
to exist, and because of the seriousness uf the hazard posed by the
violations. These considerations all fall within the purview of section
100.S(h) as a basis for a special assessment, and we cannot conclude
that in proposing the special assessments ,mder section 100. 5 the
Secretary acted arbitrarily. Therefore, it was proper for the judge to
assess penalties based on the record developed at the hearing.
Although Y&O further challenges the judge's penalty assessments as
they relate to the negligence and gravity criteria, we hold that
substantial evidence supports the judge's negligence and gravity
findings regarding both violations. It is not disputed that
recirculation previously occurred at the mine. Approximately one month

680

before the first violation was cited the mine superintendent discussed
the mine's recirculation problems with MSHA district personnel. During
these discussions the superintendent was told. that the use of baffle
curtains offered a possible solution. When the second recirculation
violation here was cited, three weeks after the first, the section
foreman apparently still was not aware that the use of baffle curtains
could prevent the recirculation problem encountered. Regarding the
gravity of the violations, the mine liberates large amounts of methane,
some methane was present in the sections at the time each violation was
cited, and ignition sources were also present. In view of these
factors, the judge properly evaluated the gravity of the violations as
being serious. We further find that the amount of the penalties
assessed by the judge are supported by the record, are consistent with
the statutory penalty criteria, and will not be disturbed. Shamrock
Coal Co., 1 FMSHRC 469 (June 1979).

681

Accordingly, the decision of the administrative law judge is affirmed
insofar as it is consistent with this decision.

</~tl~Cc

Joyce A. Doyle~ Commi~

ames A.

Lastowka~

Commissioner

~'11LQ_~
L. Clair Nelson, Commissioner

682

Distribution
Gerald S. Feingold, Esq.
Office of the Solicitor
U.S. Department of Labor
4015 Wilson Blvd.
Arlington, VA 22203
Robert C. Kota, Esq.
Youghiogheny & Ohio Coal Company
P .0. lfox 1000

St. Clairsville, Ohio

439.50

Gerald P. Duff~ Esq.
Hanlon, Duff~ Paleudis Co., LPA
46770 National Road West
St. Clairsville, Ohio 43950

683

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

April 30, 1987
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
Docket No. LAKE 85-47

v.

WILMOT MINING GOMPAJ."\JY

BEFORE:

Ford, Chairman; Backley, Doyle, Lastowka and Nelson,
Connnissioners

DECISION

BY THE COMMISSION:
In this civil penalty proceeding arising under the Federal Mine
Safety and Health Act of 1977, 30 U.S.C. § 801 et seq. (1982), the
following issues are presented on review: (1) whether the Commission
administrative law judge below abused his discretion in rejecting a
proposed settlement between the parties; (2) whether the cited operator~
Wilmot Mining Company ("Wilmot"), violated 30 C.F.R. § 48.28(a), a miner
training regulation; (3) whether Wilmot was negligent in connection with
the use of a front-end loader without a rollover protective structure
("ROPS"); and (4) whether Wilmot violated 30 C.F.R. § 77.1605(b) by
failing to equip a front-end loader with adequate brakes and, if so,
whether Wilmot was negligent in connection with that violation. For the
reasons that follow, we reverse the judge's conclusion that a violation
of 30 C.F.R. § 48.28(a) was established, but otherwise affirm the
judge's decision.
At about 2:00 p.m. on May 25, 1984, John Schrock, Stripping
Superintendent in charge of Wilmot 1 s North Mine, a surface coal mine
located in Navarre~ Ohio, was leaving the 001-0 pit driving a Terex 7241 front-end loader (HTerex 11 ) . As Schrock was exiting the pit, he
stopped about 100 feet from the bottom and backed down the road to make
room for a descending coal truck. Schrock's Terex began to roll
backwards, went off the road, struck the face of the highwall and rolled
over. The cab was crushed and Schrock was killed.
Not long before the accident, Harold Bain, Wilmot 1 s General
Manager, observed Schrock with the Terex planting trees near the road
leading into the pit area. Bain gave Schrock paychecks to deliver to
the miners working in the pit. Just before the accident, Schrock drove

684

the Terex to the equipment parking lot near the pit entrance and told a
mechanic that he had 11 lost" his brakes. Before the mechanic could
inspect the brakes, however, Schrock drove the Terex into the pit area
where the fatal accident occurred.
An inspector of the Department of Labor 1 s Mine Safety and Health
Administration ( 0 MSHA") investigated the accident. He found that the
Terex did not have a ROPS and cited Wilmot for a violation of 30 C.F.R.
§ 77.403a(a), a mandatory safety standard requiring loaders and certain
other specified types of heavy mobile equipment to "be provided with •••
ROPS. 11 The inspector also checked the Terex 1 s brake system after the
Terex was removed from the pit. The inspector found that the brake
lines and cylinders were intact but that the brake fluid. was low. When
the brakes were tested on level ground, at a 1ereasonably slow speed~
the Terex took 36 feet to stop. The inspector opined that the Terexis
normal stopping distance in such a test should have been five to ten
feet. Consequently, he cited Wilmot for a violation of 30 C,F.R.
§ 77.1605(b), a mandatory safety standard requiring mobile equipment to
be "equipped with adequate brakes."
11

The inspector also reviewed Wilmot's
records and his
review indicated that the last training at the mine had been given in
1980 and that Wilmot had provided no annual refresher training in 1982
or 1983. 30 C.F.R. § 48.28(a) provides: "Each miner shall receive a
minimum of 8 hours of annual refresher training as prescribed in this
section." The inspector cited Wilmot for violating section 48.28(a) by
failing to provide eight hours of annual refresher training in 1982 or
1983 to the fourteen miners employed at the mine at the time of
citation.
Commission Judge William Fauver scheduled a hearing in this
proceeding for August 20, 1985, and directed the parties to explore
settlement. On August 15, 1985, the Secretary of Labor requested the
judge to approve a proposed settlement including stipulated civil
penalties totalling $2,300. The judge continued the hearing until
August 27, 1985, and the hearing went forward on that date. The judge
issued no order stating that settlement was rejected and provided no
notation or explanation on the record addressing the proposed
settlement.
In his decision, the judge concluded that the Secretary had
established a prima f acie case of a violation of the annual refresher
training regulation. 8 FMSHRC 509, 512-13 (April 1986)(ALJ). The judge
stated: "The Secretary ••• show[ed] that 14 miners were employed at the
time of the inspection [in May 1984], that the mine was a going concern
in 1982 and 1983, and that no refresher training was conducted for any
miner in 1982 or 1983." 8 FMSlIRC at 512. In sustaining the ROPS
citation, the judge found that Schrock operated the Terex front-end
loader without a ROPS and that, consequently, the standard was violated.
8 FMSHRC at 513. In assessing a civil penalty, the judge determined
that Wilmot was grossly negligent in allowing Schrock to operate the
Terex in the pit. The judge concluded that Bain knew that Schrock was
operating the Terex without the ROPS when he gave Schrock the paychecks
and that Bain knew or should have known that Schrock would drive the

685

Terex into the pit to deliver the paychecks. 8 FMSHRC at 510, 514. In
addition, the judge found Schrock grossly negligent in driving the Terex
into the pit and imputed that negligence to Wilmot. 8 FMSHRC at 514.
The judge also sustained the brake citation finding that the brakes were
defective.
Underlying this conclusion were the judge's findings that
the cylinders were very low in brake fluid and that when the Terex was
tested on level ground it took 36 feet to stop and that on a steep road
such as the pit road the loader "would have virtually no brakes at all."
8 FMSHRC at 515. In assessing a civil penalty, the judge emphasized
that Schrock's conduct in driving with brakes known to be defective was
gross negligence, which was imputed to Wilmot. 8 FMSHRC at 515. The
judge assessed civil penalties totalling $7,500 for the three
violations.
Wilmot argues as a threshold issue that the judge, without
explanation, improperly rejected the settlement agreement. Settlement
of contested issues and Commission oversight of that process are
integral parts of dispute resolution under the Mine Act. 30 U.S.C.
§ 820(k); ~ Pontiki Coal Corp., 8 FMSHRC 668, 674 (May 1986). The
Commission has held repeatedly that if a judge disagrees with a penalty
proposed in a settlement he is free to reject the settlement and direct
the matter for hearing. See, !..:_g., Knox County Stone Co.~ 3 FMSHRC
2478, 2480-81 (November 1981). A judge 1 s oversight of the settlement
process "is an adjudicative function that necessarily involves wide
discretion." Knox County, 3 FMSHRC at 2479.
On the present record, we cannot conclude that the judge committed
error. Wilmot apparently never objected to the judge's procedure in
going forward with the hearing. It did not object at the hearing or
argue this point to him in its post-hearing brief. Failure to object in
a timely manner to an alleged procedural error ordinarily waives the
right to complain of the error on appeal, and the Mine Act prohibits,
except for good cause shown, the raising of matters not first presented
to the judge. 30 U.S.C. §_823(d)(2)(iii); 29 C.F.R. § 2700.70(d).
Wilmot has not shown good cause for its failure to raise this objection
before the judge and consequently we cannot consider it. l/
With respect to the alleged violation of section 48.28(a), Wilmot
argues that the Secretary failed to show that any of the fourteen
employees at issue were miners who required annual refresher training
during 1982 and 1983 and did not receive it. We agree.
The requirement for miner annual refresher training is contained
in section 115(a)(3) of the Mine Act, 30 U.S.C. § 825(a)(3), and is
implemented by the Secretary's training regulations at 30 C.F.R. Part
48. The requirement for annual refresher training means that an
operator must provide each covered miner in its employ with refresher

11

In general, however, we believe that better practice requires that
if a judge rejects a written settlement proposal he issue an order to
that effect. Specifying the reasons for the rejection might sharpen the
issues for trial and even possibly encourage an acceptable settlement
proposal.

686

training within twelve months of his last training. Emery Mining Corp.,
5 FMSHRC 1400, 1401-03 (August 1983), aff 1 d, 744 F.2d 1411 (10th Cir.
1984)(construing section 115(a)(3) of the Mine Act and 30 C.F.R.
§ 48.8(a), a regulation identical to section 48.28(a) providing for
refresher training for underground miners). The Secretary's evidence as
to the alleged training violation here is insufficient. The Secretary
showed that the last training was given in 1980; that no records
reflected that the operator had provided annual refresher training for
the years 1982 and 1983; and that fourteen employees were on Wilmot 1 s
payroll at the time of the citation in May 1984. These facts alone,
however, do not prove that any of the employees in question needed
refresher training during any twelve month period ending in the cited
time frame of 1982-83 and were not provided such training. In sum, we
find lacking any relevant proof as to the employment and training
histories of the fourteen employees in question. Significantly, in
Emery, supra, the Secretary proved the violation by showing that five
miners had received refresher training in June 1980 and that fifteen
months had elapsed since their last training. 5 FMSHRC at 1401. Thus,
we conclude that in the present case the Secretary did not establish a
violation of section 48.28(a) as to any of the fourteen individuals
during the time period to which the citation refers and that there is
not substantial evidence supporting the judge's finding of a violation"
Turning to the issue of the operator's failure to provide a ROPS
on the loader, Wilmot does not contest the judge's finding of a
violation of section 77.403a(a) but argues that it was not negligent in
connection with that violation. Wilmot submits that it was
unforeseeable that Schrock would drive the Terex into the pit without a
ROPS and that his negligence in doing so should not be imputed to the
company. We disagree.
It is well established that the negligent actions of an operator's
foremen, supervisors, and managers may be imputed to the operator in
determining the amount of a civil penalty. See, ~., Southern Ohio
Coal Co., 4 FMSHRC 1459, 1463-64 (August 1982). In Nacco Mining Co.,
3 FMSHR.C 848 (April 1981), the Conunission recognized a narrow and
limited exception to this principle. The Commission held that the
negligent misconduct of a supervisor will not be imputed to an operator
if: (1) the operator has taken reasonable steps to avoid the particular
class of accident involved in the violation; and (2) the supervisor's
erring conduct was unforeseeable and exposed only himself to risk.
3 FMSHR.C at 850. The Commission emphasized, however, that even a
supervisory agent's unexpected, unpredictable misconduct may result in a
negligence finding where his lack of care exposed others to risk or harm
or the operator was otherwise blameworthy in hire, training, general
safety procedures, or the accident or dangerous condition in question.
3 FMSHR.C at 851. We reject Wilmot's assertion that a ~ defense was
established.
With regard to the foreseeability of Schrock 1 s conduct, substantial evidence supports the judge's finding that Bain, as general
manager, knew or should have known that Schrock would drive to the pit
in the Terex loader when he gave Schrock the paychecks to deliver to the
miners in the pit. 8 FMSHR.C. at 514. At the time Bain gave the pay-

687

checks to Schrock, the superintendent of the pit, Schrock was working
with the Terex near the access road to the pit. It was or should have
been foreseeable to Bain that Schrock would use the Terex for delivery
of the paychecks in the pit area. Also, Wilmot has not established that
it took reasonable steps to avoid the particular class of violation
involved here, specifically, it has not shown that it took effective
steps to prevent a loader without a ROPS from being operated in the pit
area.
We emphasize that managers, such as Schrock, who was superintendent and overall supervisor of the pit operation, must be held to a
demanding standard of care in safety matters. Managers and supervisors
in high positions must set an example for all supervisory and nonsupervisory miners working under their direction. Such responsibility
not only affirms management's conunitment to safety but also, because of
the authority of the manager, discourages other personnel from
exercising less than reasonable care.
Wilmot contests the judge's findings of a violation of section
77.1605(b) and associated negligence. Concerning the violation, Wilmot
argues essentially that the record evidence does not support the judge's
finding as to the cause of the inadequacy of the brakes. To prove a
violation of this standard, however, the Secretary is not required to
elaborate a complete mechanical explanation of the inadequacy of the
brakes. A demonstrated inadequacy itself may be sufficient. The
inspector checked the Terex 1 s brake fluid levels and found them to be
below normal. He detected no leaks in the braking system and found the
major components of the system to be undamaged by the accident. When
the Terex was tested at a reasonably slow speed, thirty-six feet and
successively greater distances were required to stop the vehicle. His
testimony that at normal "operating capacity" during such a test the
Terex should have stopped within five to ten feet was unrefuted. We
note also that Bain conceded that the brakes were inadequate (Tr. 112),
disputing only the cause, which, in his view, was a blown booster
cylinder. Whatever the precise cause of the braking defect, the
evidence amply supports the judge's finding that the Terex was not
"equipped with adequate brakes," in violation of the cited standard. '1:_/
On the issue of negligence, Wilmot again raises a Nacco defense.
There is no question that Schrock's conduct was highly negligent; he
told a mechanic shortly before the accident that he had "lost" his
brakes but proceeded to drive the Terex down a grade into the pit area.
Whether Schrock's actions were foreseeable, the judge properly found
that his conduct "greatly endangered himself and other persons who might
have been injured in an accident involving the Terex." 8 FMSHRC at 515.
Therefore, the Nacco defense was not established. 3 FMSHRC at 850-51.

'l:_/
Wilmot objects to the judge's finding that "when fluid was added
to the normal level, it took only five to ten feet to stop." 8 FMSHRC
at 515. There is no evidence that the inspector added braking fluid in
testing the Terex. The evidence sununarized above, however, independently supports the finding of violation.
688

Finally, Wilmot 1 s argument that the penalties proposed by the
Secretary and assessed by the judge are excessive is rejected, with
respect to the 30 C.F.R. § 77.403a(a) and§ 77.1605(b) violations. The
penalties assessed are supported by the record and reflect proper
consideration of the statutory penalty criteria. We will not disturb
them on review. Shamrock Coal Co., 1 FMSHRC 469 (June 1979).
Accordingly, we reverse the judge's finding that Wilmot violated
30 C.F.R. § 48.28(a) and vacate the penalty assessed for that violation.
We affirm the judge 1 s decision as to the other violations and civil
penalties.

=-c~~,,a:s....-

Backley, Commissioner

a~a~,
Joyce A. Doyle, ConlllliSSier

L. Clair Nelson, Commissioner

689

Distribution
Mary Griffin, Esq.
Office of the Solicitor
U.S. Department of Labor
4015 Wilson Blvd.
Arlington, VA 22203
Thomas G. Eddy, Esq.
Eddy & Osterman
1430 Grant Bldg.
Pittsburgh, Pennsylvania

15219

Administrative Law Judge William Fauver
Federal Mine Safety & Health Review Commission
5203 Leesburg Pike, Suite 1000
Falls Church, Virginia 22041

690

ADMINISTRATIVE LAW JUDGE DECISIONS

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

APR 2 1987
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

:
.

CIVIL PENALTY PROCEEDING
Docket No. WEST 84-145-M
A.C. No. 05-03695-05511

v.
:

Iron Clad Mine and Mill

SILVER STATE MINING CORP.,
Respondent
DECISION
Appearances:

James H. Barkley, Esq., Office of the
Solicitor, U.S. Department of Laboru Denverv
Colorado, for Petitioner~
Randy L. Parcel, Esq.u Parcel & Maurou Denverv
Colorado, for Respondent.

Before:

Judge Melick

This case is before me upon the petition for civil
penalty filed by the Secretary of Labor pursuant to section
105(d) of the Federal Mine Safety and Health Act of 1977,
30 u.s.c. § 801, et ~, the "Act," charging the Silver
State Mining Corporation (Silver State) with four violations
of regulatory standards.l/ The general issues before me are
whether Silver State violated the cited regulatory standards
and, where alleged, whether those violations were of such a
nature as could significantly and substantially contribute to
the cause and effect of a mine safety or health hazard, 1·~·,
whether the violations were "significant and substantial."
If violations are found, it will also be necessary to
determine the appropriate civil penalty to be assessed in
accordance with section llOCi> of the Act.

1/

Three days of hearings were held in this case before
Judge John Carlson in Denver, Colorado, commencing August 21,
1985. _On October 21, 1986, the case was referred to the
undersigned following the untimely death of Judge Carlson.
The parties requested that a decision be rendered on the
existing record without further hearings and filed
supplemental briefs.

691

Background
During relevant times, Silver State operated the subject
gold mine and mill in Cripple Creek, Colorado. In the
milling process, gold is leached from gold ore using a sodium
cyanide solution. After a period of usage, the pipes and
vats in the system become clogged with a mineral build-up
known as scale. Silver State decided to use a hydrochloric
acid (HCl) wash to remove the scale even though it had never
used this procedure before.
The HCl could not safely be added directly to the
leaching system since the resulting chemical reaction would
produce highly toxic cyanide gas (hydrogen cyanide or HCN) if
combined with sodium cyanide. To avoid this dangerous
situation, as much of the cyanide leaching solution as
possible was first removed from the tanks. Inasmuch as drain
valves were located 10 inches from the bottom of the tanks,
however, not all of the cyanide solution could be removedo
Accordingly, approximately 700 gallons of the cyanide
solution remained in each of the 2 smaller tanks and
approximately 2,300 gallons remained in each of the 3 larger
tanks.
During the evening of December 2, 1983, 5,000 gallons of
sodium hypochlorite Chypochlorite) was added to neutralize
the cyanide in the remaining solution and in the scale. If
sodium cyanide is not neutralized, the highly toxic cyanide
gas is produced as soon as the cyanide is mixed with HCl.
After the hypochlorite had been pumped through the system,
the remaining solution was discharged into an outside waste
holding pond.
Eight hundred gallons of a 30 percent solution of HCl,
in fourteen 40 and 50 gallon barrels was to be placed in the
system on December 3, 1983, by a number of employees,
including Bill Richter, George Swank, Loren Rice,
J.W. Brumley and Doug Holley. Swank, Rice and Richter wore
safety glasses (not goggles) and Wilson respirators with R-25
cartridges during the acid wash process. The Wilson R-25
cartridges protected against 10 parts per million (ppm)
chlorine and 50 ppm hydrogen chloride. Three full-face
respirators were also available at the work site. One was
apparently worn at least part of the time by Tom Stone, a
control room operator, another by Burt Bielz, the Supervisor
in charge of the acid pouring operation and present for a
disputed period of time, and the third was available on the
control room wall but, for reasons never made clear, was
never used.

692

During a safety meeting the previous month, the
operation of the Wilson half-face respirators was explained
to the employees and they were told that replacement
cartridges would be available during the acid wash operation.
There is a dispute as to whether the R-25 replacement
cartridges actually did arrive, but the employees apparently
believed that the only replacement cartridges available were
Wilson R-lS's affording inadequate protection from the
anticipated gases. The respirators were also tested for
proper seal and no one involved in the process had facial
hair that would affect the seal. As a half-face respiratoru
the Wilson did not cover or protect the eyes.
The acid was introduced into the system by manually
dumping the barrels through a grate on top of one of the
tanks into the liquid 5 feet below. The tank was
approximately one-half full of the sodium
cyanide-hypochlorite solution. The acid barrels were first
placed on top of the tank with an electric lift. Swank and
Rice then tipped the barrels over allowing the acid to splash
through the grate and into the tank. What happened next is
in dispute.
Swank and Rice maintain that within seconds of dumping
the first barrel of acid they were enveloped with fumes and
that within 10 seconds the fumes penetrated their respirators.
They experienced burning in their eyes and throats, and had
difficulty breathing. The acid purportedly ate holes in
Swank's coat and peeled the paint off the walls and pumps
where it splashed. Rice says that he was also nauseous by
the time the third barrel was dumped. At the same time,
Swank was coughing and gagging and had a runny nose and chest
pain. The inside of the building became enveloped in a
yellowish-brown cloud and, after dumping 8 of the 14 barrels
they reportedly could no longer tolerate the fumes. Rice was
disoriented and had difficulty moving. Later he was
overcome, fell to the floor and had to be helped from the
building by a co-worker, Doug Holley. Swank and Richter
later struggled out of the building to the parking lot where
they began vomiting. Swank and Rice both suffered a skin
irritation that looked like a sunburn.
The dumping of the 8 barrels of acid took about
30 minutes. All of the men inside the building were exposed
to the fumes and some apparently had similar symptoms. After
the dumping began, the building was evacuated. After the
acid was dumped into the system, the solution was routed
through the pipes and vats of the leaching system for
approximately 6 hours. During this period, the men would
stay outside as long as possible, then hold their breath,

693

return to check on the system, and then return outside. The
yellow-brown cloud continued to linger in the building.
Bielz left the mill after the acid dumping and was not
present for the acid wash which took place between December 3
and December 6. Even Bielz, who was wearing a full-face,
self-contained respirator, acknowledged that he detected
fumes through his respirator that smelled like "chlorox" and
that he saw HCl mist during the acid dumping operation. ~/
When Swank awoke the morning after the acid dumping, he
could not open his eyes. After his wife helped him wash
them, he was eventually able to open them, but still could
not read the numbers on a digital clock next to his bedo His
doctor prescribed ointment for his eyes and cream for the
burns on his face. Swank also experienced chest painu
coughing and breathing problems. Swank's diagnosis, was
severe conjunctivitis (an inflammation of the mucous lining
under the eyelid and on the eyeball itself) and dermatitis
(an inflammation of the skin) caused by chemical exposureo
Swank continued to experience shortness of breath and blurred
vision.
Rice worked intermittently between December third and
the eighth. Some 4 hours after the incident, Rice's nose
began to bleed and bled for almost 11 days. Rice experienced
continued coughing for a number of days. By the eighth of
December, Rice had developed difficulty in breathing and was
coughing up greenish/blackish sputum. His eyes were badly
burned and some skin on his arms was peeling. On
December eighth, Rice visited his doctor.
Hydrogen chloride is a gas. When mixed in an aqueous
(water) solution it becomes hydrochloric acid • Harmful
exposure to the acid can result from splashing of mist or
from the gas contacting a moist surface, such as a nasal
membrane. Hydrogen chloride may be slightly yellow in color,
and has a sharp, pungent, irritating odor. At a
~/

To the extent that Bielz's testimony conflicts with that
of Swank and Rice, I find it to be less credible. Bielz has
a compelling interest in the outcome of this case as he is
the subject of related proceedings under section llO(c) of
the Act. Moreover, the testimony of Rice and swank provides
significant cross-corroboration which is further supported in
important respects by the medical evidence. Finally, I find
that Bielz had falsely represented to MSHA Inspector
James Atwood during his investigation of this incident that
all of the employees had been issued and were wearing
full-face respirators during the acid wash process.

694

concentration of one part per million (ppm) it can be
detected by smell and its smell becomes disagreeable at 5 to
10 ppm. It begins to cause throat irritation at 35 ppm and
work becomes barely tolerable between 50 and 100 ppm. The
threshold limit value CTLV) is 5 ppm.
Chemical respirators may be used for disagreeable, but
relatively harmless, concentrations of this gas, however,
cartridge respirators are not recommended where toxic
quantities may be encountered. Contact with the eyes rapidly
causes severe irritation of the eyes and eyelids, and if not
quickly removed, can cause permanent and total sight loss.
Inhalation of excessive concentrations causes severe
irritation of the upper respiratory tract resulting in
coughing, burning of the throat, and a choking sensation. If
inhaled deeply, edema of the lungs (the potentially fatal
outpouring of body fluid into the lungs) may occur.
The NIOSH/OSHA Occupational Health Guidelines for
Chemical Hazards sets forth the minimum respiratory
protection required above 5 ppm of hydrogen chloride.
Between 5 ppm and 50 ppm a chemical cartridge is allowed~
over 50 ppm but less than 100 ppm the same type of respirator
is allowed but with a full-face piece~ over 100 ppm, or in
unknown concentrations, a self-contained breathing apparatus
with full-face piece is required.
The properties of chlorine are also set out in the
NIOSH/OSHA Occupational Health Guidelines for Chemical
Hazards and are noted as follows:
Chlorine gas may cause severe irritation of the
eyes and respiratory tract with tearing, runny
nose, sneezing, coughing, choking and chest pains.
Severe breathing difficulties may occur which may
be delayed at the onset. Pneumonia may result.
Severe exposure may be fatal.
The TLV for chlorine is 1 ppm. Concentrations of l to
3 ppm result in slight irritation, but work is possible
without interruption. Concentrations of 3 to 6 parts per
million of chlorine cause burning of the eyes, nose, throat,
lachrymation, sneezing, coughing, bleeding nose or
blood-tinged sputum. For concentrations of chlorine above
1 ppm, but less than 25 ppm, the NIOSH minimum respiratory
protection requires a chemical cartridge respirator with a
full-face piece or air-supplied respirator. For
concentrations over 26 ppm, NIOSH requires a self-contained
breathing apparatus.

695

The Alleged Violations
Citation No. 2099742, as amended, alleges a "significant
and substantial" violation of the regulatory standard at
30 C.F.R. § 55.5 (presently 30 C.F.R. § 56.5005) and charges
as follows:
Between December 3, 1983 and December 6, 1983,
while performing an inherently hazardous
maintenance operation, miners were exposed to
airborne contaminants exceeding permissible levels
and were not provided appropriate respiratory
protective equipment& Several employees were
exposed to gas concentrations that had a reasonable
potential to cause death.
The cited standard reads as follows:
Control of employee exposure to harmful airborne
contaminants shall be, insofar as feasibleu by
prevention of contamination, removal by exhaust
ventilation, or by dilution with uncontaminated airo
However, where accepted engineering control
measures have not been developed or when necessary
by the nature of work involved (for example, while
establishing controls or occasional entry into
hazardous atmospheres to perform maintenance or
investigation), employees may work for reasonable
periods of time in concentrations of airborne
contaminants exceeding permissible levels if they
are protected by appropriate respiratory protective
equipment. Whenever respiratory protective
equipment is used, a program for selection,
maintenance, training, fitting, supervision,
cleaning, and use shall meet the following minimum
requirements:
(a) Mine Safety and Health Administration approved
respirators which are applicable and suitable for
the purpose intended shall be furnished, and
employees shall use the protective equipment in
accordance with training and instruction.
Cb) A respirator program consistent with the
requirements of ANSI Z88.2-1969, published by the
American National Standards Institute and entitled
"American National Standards Practices for
Respiratory Protection ANSI Z88 2-1969," approved
August 11, 1969, which is hereby incorporated by
reference and made a part hereof. This publication

696

may be obtained from the American National
Standards Institute, Inc., 1430 Broadway, New York,
New York 10018, or may be examined in any Metal and
Nonmetal Mine Safety and Health District or
Subdistrict Off ice of the Mine Safety and Health
Administration.
It is not disputed that MSHA's respirator selection and
approval procedure ref erred to in the above regulation is
found in 30 C.F.R. Part 11. Under section 11.2-1 entitled
"Selection, fit, use and maintenance of approved
respirators," respirator selection is to be made in
accordance with ANSI Standard Z88.2. ANSI Standard Z88.2
(1969) does not, however, set forth the specific types of
respirators to be used for specific concentrations of air
contaminants. Rather, in Part 6y it sets forth only the
criteria for the selection of a respirator.
The Secretary argues that the Wilson respirators with
R-25 cartridges selected by Respondent were not appropriate
and were in violation of the cited standard under two
theories: (1) since the respirators were overcome and
penetrated by gas fumes, they were not appropriatev and (2)
the selection criteria under ANSI Standard Z88.2 was violated.
In support of the first theory, the Secretary observes that
two of the men directly involved in the acid dumping, i.e.,
Rice and swank, testified that their Wilson respirators became ineffectual almost immediately after the acid dumping
began. They experienced coughing, runny noses, gagging,
burning throats, burning eyes, and difficulty
breathing--symptoms consistent with exposure to hydrochloric
acid mist, hydrogen chloride gas, and chlorine gas. The
Secretary argues that if the respiratory protection had been
appropriate, then Swank and Rice would have been able to work
for at least 35 minutes in a concentration of 500 ppm
chlorine, and for 50 minutes in a concentration of 500 ppm of
HCl (Table 11, Ex. P-5), without experiencing discomfort.
The Secretary further argues that since Rice was overcome
within minutes and later had to be helped from the building,
and that since both men once outside began vomiting, the
respirator protection was demonstrably inadequate.
Respondent argues, on the other hand, that Mssrs. Swank
and Rice are not credible and, presumably, that they
therefore really did not suffer the severe discomfort and
injuries they allege or that they failed to properly fit
. their respirators, thereby causing their own discomfort and
injuries. I find, however, adequate corroboration in the
medical evidence and undisputed physical manifestations of
injury, to conclude that Swank at least suffered severe

697

conjunctivities and dermatitis and most likely suffered
chemical pneumonitis from short-term exposure to a
hydrochloric acid mist (Exs. P-8 and R-6). In addition, the
medical evidence clearly supports a finding that Rice at
least sufferred chemical pneumonitis and chemical
conjunctivities from exposure to hydrochloric acid mist. (Ex.
R-12). It is also undisputed that acute chemical
pneumonitis, when severe, can be disabling or fatal (Ex.
R-12) and that exposure of the eyes to hydrochloric acid can
cause permanent and total sight loss.
Under the circumstances it may reasonably be inferred
that at least two miners were exposed to airborne
contaminants exceeding permissible levels and were not
provided appropriate respiratory protective equipmento It is
also clear therefore, that the violation was serious and
"significant and substantial." Secretary v. Mathies Coal
Co., 6 FMSHRC 1 (1984).
In reaching these conclusions I have not disregarded
Respondent's allegations that the employees failed to
properly fit the respirators provided and that it had a
full-face, self-contained, air-supplied respirator availableo
There is no affirmative evidence, however, that the
respirators were not properly fit. The employees had
previously been instructed in the proper use of the
respirators and it is unlikely that all of the affected
employees would have had ill-fitting respirators. In
addition, the chemical over-exposure is corroborated by the
medical evidence of dermatitis and conjunctivitis.
Moreover, the one remaining full-face, self-contained,
air-supplied respirator was insufficient for the number of
employees involved in the acid dumping operation. Finally,
since the credible evidence is that the respirators actually
worn by Swank and Rice were penetrated almost immediately, it
is immaterial whether or not replacement R-25 cartridges were
available. The Respondent's allegations herein are
accordingly rejected.
I further find that the violation was the result of
operator negligence in failing to provide appropriate
respirators in sufficient quantity for contaminants
reasonably expected from the acid wash operation. Bielz was
admittedly concerned that hydrochloric acid mist, cyanide,
and chlorine gas could be generated by the acid dumping
process and he knew that exposure to such gasses without
adequate protection could lead to serious and even fatal
injuries.

698

I further find that the violation is established under
the Secretary's alternative theory, i.~., that the selection
criteria set forth in ANSI Standard Z88.2 was violated. The
Secretary argues in this regard that the selection criteria
was violated based on what Silver State knew and expected
before the acid dumping and also based on what actually
occurred. There were three air contaminants that could have
or did develop from the acid wash, i.e., HCl gas and HCl acid
mist generated by pouring the acid, cyanide gas if the
remaining leaching solution had not been sufficiently
neutralized when the HCl was added, and chlorine gas if the
remaining leaching solution had too much neutralizing agent
when the HCl was added.
Under Part 2 of ANSI Standard Z88.2, the phrase
"immediately dangerous to life and health is defined as
follows:
11

Included are conditions that pose an immediate
threat to life or health and conditions that pose
an immediate threat of severe exposure to
contaminants such as radioactive materials which
are likely to have adverse delayed effects on
health.
In addition, each of the three gases cited CHCN, HCl,and
chlorine) is classified as a gas or vapor contaminant in
Table 1. Under the heading ''Combinations of Gas, Vapor, and
Particulate Contaminants" and Note 2 of Table 1 the hazards
are described as follows:
Conbinations of contaminants may occur
simultaneously in the atmosphere. Contaminants may
be entirely different substances (dusts and gases
from blasting) or the particulate and vapor forms
of the same substance. Synergistic effects (joint
action of two or more agents that result in an
effect which is greater than the sum of their
individual effects) may occur. Such effects may
require extraordinary protective measures.
NOTE 2: CONDITIONS IMMEDIATELY DANGEROUS TO LIFE
OR HEALTH (see Section 2, Definitions) may result
from most of the above hazards with the probable
exception of nuisance or low toxicity dusts. Such
conditions constitute atmospheres that would
rapidly lead to death or to injury that would
eventually impair health. For example, a
ten-minute exposure to 120 parts per million (ppm)
of phosgene may be fatal, and exposure to very high

699

concentrations of radioactive material such as
plutonium 239 could present a danger to health from
delayed effects of radiation damage to body
tissues.
From Note 2 of Table 1, it is clear that HCN, HCl and
chlorine are considered to be immediately dangerous to life
and health since they are not nuisance or low toxicity dusts.
The table also describes the synergistic effect of the
combined agents and the necessity for extraordinary
protective measures under those conditions. The credible
evidence in this case is that the gases may indeed have had a
synergistic effect thereby requiring extraordinary protective
measures. In any event, because the gases herein
lndividually posed an immediate danger to life or healthv and
because the synergistic effect was even more dangerous¥ the
use of half-face chemical cartridge respirators was in
violation of the standard. See Parts 6.3.2.1 and 6.3.2.2.
Accordingly, considering the gases that were anticipated
by Silver State before the acid dumping, ANSI Standard Z88.2
required air supplied respirators. Alternativelyv
considering by reasonable inference the gases that did in
fact develop, the standard also required air supplied
respirators. These findings are further corroborated by the
health professionals, who testified for the government, who
found that the Wilson respirators with R-25 cartridges were
inappropriate. Significantly, this testimony was not
rebutted by Respondent's experts, Ors. Repsher and Kornberg.
The cited standard may also be interpreted to require
respiratory protection consistent with safe industry
practice. In this regard, chemical cartridge respirators as
opposed to a self-contained breathing apparatus are not
recommended for protection where toxic quantities of
hydrochloric acid or hydrogen chloride may be encountered
(see Ex. P-6 ! 5.3.3(e)). Similarly, where unknown
concentrations of chlorine may be encountered a
self-contained breathing apparatus with a full-face piece is
required. (See Ex. P-4 p. 5).
In this case, Silver State knew or had reason to believe
of the potential exposure to its employees from unknown
quantities of cyanide, chlorine, hydrochloric acid and
hydrogen chloride resulting from the acid dumping process
yet did not provide a sufficient number of self-contained
breathing devices with full-face coverage to protect these
employees. Accordingly, for this additional reason, I find
the "significant and substantial" violation to be proven as
charged.

700

Citation No. 2099741 alleges "significant and
substantial" violation of the standard at 30 C.F.R.§ 55.5-2
and reads as follows:
On December 3, 1983, miners began performing an
inherently hazardous maintenance operation that did
result in the the liberation of toxic gases. This
operation continued until December 6, 1983. During
this time gas, mist or fumes surveys were not
conducted as frequently as necessary to determine
gas concentrations. Several employees working in
the mine were exposed to this noxious gas resulting
in injuries which had a reasonable potential to
cause death.
The cited standard then in effect provided that "dust,
gas, mist, and fumes survey shall be conducted as
frequently as necessary to determine the adequacy of
control measures."
Burt Bielz, Silver Stateis processing and laboratory
supervisor during relevant times and the supervisor in charge
of the acid wash process at issue herein acknowledged his
concern about the potential for employee exposure to cyanide,
hydrochloric acid mist and chlorine during the acid dumping
and wash process. Bielz also acknowledged that he had
testing devices available during this process only to detect
the presence of cyanide. Moreover, the available cyanide
detection tubes were rendered ineffective because of the
mixture of gases present. ·under the circumstances, fume
surveys could not be made for any of the three anticipated
gases. Accordingly, the violation herein is proven as
charged.
I find that the violation was also serious and
"significant and substantial." Had Silver State provided
adequate fume surveys during the acid dumping process, it may
reasonably be inferred that the injuries suffered by its
employees could have been reduced or avoided by speedy
evacuation. Conversely, it is reasonably likely that the
failure to provide these tests led to the serious injuries
herein. Inasmuch as Bielz was also concerned with potential
exposure to hydrogen cyanide, hydrogen chloride, and chlorine
gas during the acid dumping process, yet failed to provide
fume any surveys for the latter two gases, it is clear that
the violation was the result of operator negligence.
Citation No. 2099579 alleges a violation of the standard
at 30 C.F.R. § 50.10 and charges as follows:

701

Evidence indicates that MSHA was not immediately
contacted when an accident occurred at this mine
from December 3, 1983 through December 6, 1983. On
those dates an unplanned inundation of gas occurred
at the mine. This inundation of noxious gas caused
illness and injuries which had a reasonable
potential to cause death.
The cited standard requires in essence that if an
accident (as defined in 30 C.F.Ro § 50.2) occurs, the mine
operator shall immediately contact MSHA. Under 30 C.F.R. §
50.2 the term "accident" includes nan injury to an individual
at a mine which has a reasonable potential to cause death~
and nan unplanned inundation of a mine by a liquid or gas.n
Even accepting Respondentis medical evidence from
Drs. Repsher and Kornberg that neither Rice nor Swank
suffered an injury which had a reasonable potential to cause
death, there is sufficient evidence to find that there was an
unplanned inundation of a mine by hydrogen chloride and/or
hydrochloric acid mist. There is persuasive credible
evidence that the interior of Respondentvs mill contained a
dense yellow-brown cloud following the commencement of the
acid dumping process and even Respondent's own witness
acknowledged the presence of a visible hydrochloric acid mist
during the acid dumping process. In addition, the medically
documented injuries and discomfort suffered by Swank and Rice
are clearly consistent with a serious exposure to at least
hydrogen chloride or hydrochloric acid mist. Within this
framework of evidence, I am satisified that the Secretary has
met his burden of proving that a reportable accident
occurred.
The evidence further shows that the "unplanned
inundation" occurred on December 3, 1983, and that MSHA did
not learn of the accident until January 5, 1984, by way of an
anonymous phone call. Accident reports purportedly prepared
by the operator on December 29, 1983, had not been received
by MSHA as of the date of the anonymous phone call and there
is no evidence as to when the accident reports were actually
received. In any event, it is clear that the reporting on
January 5, 1984, of an accident that occurred on December 3,
1983, was not an immediate contact within the meaning of the
cited standard. The violation is accordingly proven as
charged. I also find that the violation was the result of
operator negligence. Even assuming, arguendo, that its
employees delayed a full day in informing management of the
injuries sustained during the acid dumping process, there is
no valid reason why management could not have contacted MSHA

702

immediately thereafter. There is simply no excuse for its
failure to file a report or contact MSHA for almost a month
after the inundation.
Citation No. 2099580 alleges a violation of the standard
at 30 C.F.R. § 50.12 and charges as follows:
Evidence indicates that an accident involving an
unplanned inundation of gas occurred from
December 3, 1983 through December 6, 1983. The
accident site was altered by the mine operator
shortly after the accident without permission from
MSHA.
The cited standard then in effect reads as

follows~

Unless granted permission by an MSHA district
manager or subdistrict manager, no operator may
alter an accident site or an accident related area
until completion of all investigations pertaining
to the accident except to the extent necessary to
rescue or recover an individualq prevent or
eliminate an imminent dangerr or prevent
destruction of mining equipment.
The Secretary argues in his posthearing brief that once
the acid had been removed and the fumes disbursed from the
acid wash process Respondent should not have altered the site
by resuming production. The Secretary fails to show however,
how the accident site was indeed "altered" following the
removal and disbursal of the fumes.
It is apparent moreover,
as Respondent observes in its brief, that the Secretary is
confusing the standard here at issue with the requirements
for the immediate reporting of an accident. The thrust of
this standard is the "alteration" of an accident scene, a
matter that has simply not been proven by the Secretary.
Accordingly, Citation No. 2099580 is dismissed and vacated.
In determining the appropriate civil penalties to be
assessed in this case I have also considered the evidence
that the operator was not large had a relatively modest
history of violations.
It also appears that the violative
conditions were abated in compliance with the Secretary's
directions. Under the circumstances, I find the following
civil penalties to be appropriate: Citation No. 2099742 $5,000, Citation No. 2099741 - $1,000 and Citation No.
2099579 - $ 100.

703

ORDER
Citation No. 2099580 is vacated. The Silver State
Mining Corporation is directed to pay civil penalties of
$6,100 within 30 days of the date of t is decision.

Judge
Distribution:
James H. Barkleyu Esq.q Office of the Solicitorv U~So
Department of Labor, 1585 Federal Building, 1961 Stout
Street, Denver, CO 80204 (Certified Mail)
Randy L. Parcel, Esq., Parcel & Maurou Suite 3600v 1801
California Street, Denveru CO 80202 (Certified Mail)
rbg/slk

704

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYl.INE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

APR 3 1987
LARRY B. ANDERSON,
Complainant

.

DISCRIMINATION PROCEEDING

0

Docket No. PENN 86-221-D

v.
CONSOL PENNSYLVANIA COAL
COMPANY,
Respondent
SUPPLEMENTAL DECISION
Appearances:

Before:

Michael J. Healey, Esq., Healey & Davidsoriu
Pittsburgh, Pennsylvania~ for Complainant~
Michael R. Peelish, Esq.v Pittsburghu
Pennsylvania, for Respondento

Judge Broderick

On March 5, 1987, I issued my decision in this proceeding in
which I determined that Respondent violated section 105(c) of the
Act when it removed Complainant's application from consideration
for employment at the subject mine.
I ordered Respondent to reinstate Complainant's application
and consider it in good faith for openings for which he is
qualified without regard to his alleged absentee record at Consol
mines and without regard to his alleged reporting of his
supervisor's safety violations. I also ordered Respondent to
reimburse Complainant for his reasonable attorney fees and costs
of litigation.
On March 23, 1987, counsel for Respondent submitted a copy
of a memorandum from counsel to the Industrial and Employee
Relations Supervisor at the subject mine directing him to
reinstate Complainant's application and consider it in good faith
for openings for which he is qualified. Counsel stated that the
application has been reinstated. Counsel for Respondent further
stated that he agreed with Complainant's counsel on the attorney
fees and costs of litigation and would pay the agreed amount to
Complainant's attorney.
Complainant's attorney has not responded to Respondent's
submission.

705

Premises considered, IT IS ORDERED:
Cl)

The decision issued March 5, 1987, is reaffirmed.

(2)

Respondent has complied with order (1) and (3) in said

decision.
(3) Respondent shall reimburse Complainant for his attorney
fees in the amount agreed upon by counsel.
(4)

This decision is final.

J

',fl AA\...('.'..

vvn<

·

s .K
,/ dvt~d,/_,,1/l e-f€_

.

1

James A. Broderick
Administrative Law Judge

Distribution:
Michael J. Healey, Esq.e Healey & Davidsone 1906 Law and Finance
Bldg.u Pittsburghff PA 15219 (Certified Mail)
Michael R. Peelish, Esq., Consolidation Coal Company, 1800
Washington Rd., Pittsburgh, PA 15241 (Certified Mail>
slk

706

FEDERAL Ml'NE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, loth FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

APR 6 l987
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

.

CIVIL PENALTY PROCEEDING

0

Docket No. PENN 86-275
A.C. No. 36-01966-03519

Vo

New St. Nicholas Breaker
READING ANTHRACITE COMPANY,
Respondent
DECISION APPROVING SETTLEMENT
Before:

Judge Weisberger

This case is before me upon a petition for assessment of
civil penalty under Section 105(d) of the Federal Mine Safety
and Health Act of 1977 (the Act)o Petitioner has filed a
motion to approve a settlement agreement and to dismiss the
case. Respondent has agreed to pay the proposed penalty of
$3,600 in full. I have considered the representations and
documentation submitted in this case, and I conclude that the
proffered settlement is appropriate under the criteria set
forth in Section llO(i) of the Act.
WHEREFORE, the motion for approval of settlement is
GRANTED, and it is ORDERED that Respondent pay a penalty of
$3,600 within 30 days of this order.

~L_

Avram Weisberger
Administrative Law Judge
Distribution:

Susan M. Jordan, Esq., Office of the Solicitor, u. s. Department of Labor, Room 14480-Gateway Building, 3535 Market
Street, Philadelphia, PA 19104 (Certified Mail)
Edward E. Kopko, Esq., 200 Mahantongo Street, Pottsville, PA
17901 (Certified Mail)
dcp

101

FEDERAL MUIE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA) ,
Petitioner

APR6 1987

CIVIL PENALTY PROCEEDING
Docket No. PENN 86-300
A.C. No. 36-00856-03569

v.

Rushton Mine

RUSHTON MINING COMPANY,
Respondent
RUSHTON MINING COMPANY,
Contestant

CONTEST PROCEEDINGS
Docket No. PENN 86-114-R
Order No. 2692920; 3/13/86

v.
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA) 1
Respondent

Docket NOo PENN 86-128-R
Order NOo 2690105; 3/20/86
Rushton Mine

DECISION APPROVING SETTLEMENT
Before:

Judge Fauver

This case is before me upon a petition for assessment
of civil penalties under section lOS(d) of the Federal Mine
Safety and Health Act of 1977, 30 u.s.c. 801, et seq.
Petitioner has filed a motion to approve a settlement agreement
and to dismiss the case. I have considered the representations
and documentation submitted and I conclude that the proffered
settlement is consistent with the criteria in section llO(i)
of the Act.
ORDER
WHEREFORE IT IS ORDERED that the motion for approval of
settlement is GRANTED. Order No. 2690105 is VACATED. Order
No. 2692920, Respondent shall pay the approved penalty of
$100.00 within 30 days of this Deci~ion. Upon such payment
this proceeding is DISMISSED. Pursuant to the settlement,
Docket Nos. PENN 86-114-R and PENN 86-128-R are DISMISSED.

tr)~ :.)-~v'tA--

William FJi~er
Administrative Law Judge

Distribution:

708

Therese I. Salus, Esq., Office of the Solicitor, U.S. Department
of Labor, Room 14480 Gateway Building, 3535 Market Street,
Philadelphia, PA 19104 (Certified Mail)
Joseph T. Kosek, Jr., Esq., Greenwich Collieries, P.O. Box
367, Ebensburg, PA 15931 (Certified Mail)

kg

709

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

April 7, 1987

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner
v.

UNITED MINERALS, INC.,
Respondent

CIVIL PENALTY PROCEEDING
Docket No. LAKE 87-36
A. C. No. 12-01979-03503
Black Mountain Pit Mine

DECISION APPROVING SETTLEMENTS
Before:

Judge Merlin

The Solicitor has filed a motion to approve settlements of
the eight violations involved in this case. The total of the
originally assessed penalties was $469 ana the total of the
proposed settlements is $405.
The Solicitor's motion discusses the violations in light of
the six statutory criteria set forth in section llO(i) of the
Federal Mine Safety and Health Act of 1977. The Solicitor represents that a reduction from the original assessments is warranted
because the size of the mine was incorrectly stated by the Office
of Assessments at the time of the original assessment. An estimated figure of 200,000 tons of coal for the year 1986 was used
by the Office of Assessments to compute the penalties involved in
the case. Reports submitted by the operator, however, show that
the production of coal for its mine in 1986 did not exceed 80,000
tons of coal. The Solicitor accepts this information and represents that proposed settlements reflect the actual size of the
operator.
The proposed settlements represent modest reductions from
the original assessments. In light of new data regarding the
operator's correct size and the other criteria set forth in section llO(i), I accept the Solicitor's representations and
approved recommended settlements.

710

Accordingly, the motion to approve settlements is GRANTED
and the operator is ORDERED TO PAY $405 within 30 days of the
date of this decision.

Paul Merlin
Chief Administrative Law Judge
Di stri but ion:
Miguel J. Carmona 9 Esq. 9 Office of the Solicitor~ U.S. Department
of Labor, 230 South Dearborn Street, Chicago, IL 60604 (Certified
Mail )
Mr. Greg

President 9 United Minera1S 9 Inco 9 P.O. Box 239s
IN 47542 (Certified Mail)

Olinger~
Huntingburg~

I gl

711

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
333 W. COLFAX AVENUE. SUITE 400
DENVER, COLORADO 80204

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA},
Petitioner

APR 7 1987

CIVIL PENALTY PROCEEDING
Docket No. WEST 86-84
A.C. No. 42-00121-03598
Deer Creek Mine

v.
EMERY MINING CORPORATION,
Respondent
DECISION
Before~

Judge Morris

The Secretary of Laborr on behalf of the Mine Safety and
Health Administration, (MSHA), charges respondent with violating
safety regulations promulgated under the Federal Mine Safety and
Health Actu 30 u.s.c.A. § 801 et seq.v (the Act).
Prior to a hearing on the merits the parties submitted the
case on stipulated facts.
The two citations involved here allege respondent violated
30 C.F.R. § 75.200 which mandates roof control programs and plans.
Issues
The issues concern the appropriate civil penalties for the
violations.
Stipulation
The parties stipulated as follows:
1. The citations at issue in this penalty proceeding were
at issue in the contest cases docketed as WEST 86-35-R and WEST
86-36-R, which were fully tried on March S, 1986. A decision in
the cases was rendered on June 10, 1986.
* 2. A full record was developed by the parties on the issues
of violation and unwarrantable failure and the decision of the
presiding judge on those issues was not reviewed by the Conunission.
3. Having been decided in the contest proceedings, the
issue of violation in this penalty proceeding is res judicata.
Thus, the only issues in this penalty proceeding involve application of the six statutory factors required under § llO(i) for
determination of an appropriate civil penalty to be assessed
against Emery for the violation.
*see an amended page 1 of this decision on page 716 of this issue

712

4. The Secretary and Emery believe the record in WEST
86-35-R and WEST 86-36-R can be used by the presiding judge to
evaluate the gravity and negligence connected with the violation and stipulate, without further argument, to the use of
that record for such purpose.
5. The Secretary and Emery stipulate that the violations
which were the subject of WEST 86-35-R and WEST 86-36-R were
abated in good faith.
6. The Secretary and Emery further stipulate that Emery
was a large mine operator and assessment of a penalty in this
case will not affect
ability to continue in business.
7. To permit the presiding judge to evaluate Emeryvs
history of violations, the Secretary has submitted a computer
listing of violations issued at Emeryas Deer Creek Mine for
the two-year period terminating on October 21, 1985. Emery
stipulates to the accuracy of such a list.
8. The parties request that the presiding judge render a
decision assessing appropriate civil penalties in this case.
Discussion
The statutory mandate to access civil penalties is contained in § llO{i) of the Act, now codified at 30 u.s.C.A.
§ 820(i).
In considering the record I find that these violations
occurred as a result of an inspection on October 22, 1985. The
computer printout indicates that the operator was assessed 518
violations in the two-year period ending October 21, 1985. The
evidence accordingly establishes that the operator has a high
adverse prior history. However, the number of violations has
decreased considerably from the 1210 violations that were
assessed before October 22, 1983.
Inasmuch as Emery is a large operator, it appears that the
penalty is appropriate in relation to the size of the company.
In addition, the penalties will not affect the company's ability
to continue in business.
In connection with WEST 86-35-R, the company should have
known of the violative condition because supervisors traveled
through the area where the deteriorated roof was located. Further, the violative condition existed for at least a week,
possibly months. These factors establish the operator's negligence.

713

In connection with WEST 86-36-R, the violative condition
of the large loose rib in the switching area existed over a
period of months.
The area itself should have been examined by
a preshift examiner. On balance, the operator was negligent
in failing to remedy the obvious violative condition.
The gravity in each case is apparent.
In WEST 86-35-R
the areaway was used daily by over 200 miners.
If the roof
failed in the immediate area, miners could have been killed or
injured.
In addition, miners could have been trapped inby any
fallen rock. On balance, I conclude the gravity of the violation is relatively high.
In connection with WEST 86-36-R, the gravity is likewise
high.
If the large rib came down it could crush any miners
in the immediate area.
It is to the operator 1 s credit that it immediately abated
the violative condition.
In view of the statutory criteria, I deem the penalties
set forth in the order of this decision are appropriate civil
penalties for the violationso
Conclusions of Law
Based on the record and the stipulation of the parties,
the following conclusions of law are entered:

1.

The Commission has jurisdiction to decide this case.

2. A civil penalty should be assessed for the violation
of Citation 2503818.
3. A civil penalty should be assessed for the violation
of Citation 2503819.
ORDER
Based on the foregoing stipulation and conclusions of
law I enter the following order:
1. A civil penalty of $1500 is assessed for the violative
condition alleged in Citation 2503818.
2. A civil penalty of $500 is assessed for the violative
condition alleged in Citation 2503819.

Law Judge

714

Distribution:
James H. Barkley, Esq., Office of the Solicitor, U.S. Department of Labor, 1585 Federal Building, 1961 Stout Street, Denver,
CO 80294
(Certified Mail)
Timothy M. Biddle, Esq., Crowell & Moring, 1001 Pennsylvania Ave. 0
N.W., Washington, D.C. 20004-2505
(Certified Mail)

/ot

715

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
333 W, COLFAX AVENUE, SUITE 400
DENVER. COtORAOO 80204

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

MAY 5 1987

CIVIL PENALTY PROCEEDING

..
..

v.

Docket No. WEST 86-84
A.c. No. 42-00121-03598
Deer Creek Mine

EMERY MINING CORPORATION,
Respondent
AMENDED DECISION
Before:

Judge Morris

The Secretary of Labor, on behalf of the Mine Safety and
Health Administration, (MSHA), charges respondent with violating
safety regulations promulgated under the Federal Mine Safety and
Health Act, 30 u.s.c.A. § 801 et seg. 0 (the Act)o
Prior to a hearing on the merits the parties submitted the
case on stipulated facts.
The two citations involved here allege respondent violated
30 C.F.R. § 75.200 which mandates roof control programs and plans.
Issues
The issues concern the appropriate civil penalties for the
violations.
Stipulation
The parties stipulated as follows:
1. The citations at issue in this penalty proceeding were
at issue in the contest cases docketed as WEST 86-35-R and WEST
86-36-R, which were fully tried on March 5, 1986. A decision in
the cases was rendered on June 10, 1986.
2. A full record was developed by the parties on the issue
of violation and the decision of the presiding judge was not
reviewed by the Commission.

3. Having been decided in the contest proceedings, the
issue of violation in this penalty proceeding is res judicata.
Thus, the only issues in this penalty proceeding involve application of the six statutory factors required under § llO(i) for
determination of an appropriate civil penalty to be assessed
against Emery for the violation.

716

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

APR 8 1987
CONSOLIDATION COAL COMPANY,
Contestant

CONTEST PROCEEDINGS

.

Docket No. WEVA 86-215-R
Order No. 27111041 2/27/86

v.

Docket No. WEVA 86-239-R
Order No. 2713431; 3/14/86

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Respondent

Docket No. WEVA 86-240-R
Order No. 2711566~ 3/20/86
Humphrey No. 7 Mine

SECRETARY OF LABORv
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)u
Petitioner

v.
CONSOLIDATION COAL COMPANY,
Respondent

CIVIL PENALTY PROCEEDINGS
0

0

Docket No. WEVA 86-328
A.C. No. 46-01453-03701
Docket No. WEVA 86-329
A.C. No. 46-01453-03702

.

.

Humphrey No. 7 Mine

CORRECTED DECISION APPROVING
SETTLEMENT AND DISMISSING PROCEEDINGS
Before:

Judge Broderick

The Secretary's Motion to Approve Settlement in the above
cases stated that an agreed settlement had been reached between
the parties in the amount of $1325. This was in error, and the
error was repeated in my decision. The decision issued March 5,
1987, is CORRECTED to read as follows:
On February 19, 1987, the Secretary filed a motion for an
order approving a settlement agreement in the two civil penalty
cases listed above. Three violations are involved originally
assesed at a total of $2000. The parties propose to settle for a
total payment of $1075.
Order 2711566 was issued alleging a violation of 30 C.F.R.
§ 75.1725 because a feeder wire cut off switch handle was missing.

The motion states that the violation should not have been deemed
unwarrantable and the action has been modified from a

717

section 104Cd)(2) order to a section l04(a) citation. Because
the negligence factor has been reduced, the parties propose a
reduction in the penalty from $650 to $150. Order 2713431
alleged a violation of 30 C.F.R. § 75.1725Cd) because a junction
box on a portal bus motor was open. The bus had not been
operated for a week, and the operator has a practice of checking
buses before putting them to use. For that reason the motion
proposes a reduction in the penalty from $650 to $450. Order No.
2711104 charged a violation of 30 C.F.R. § 75.1403-S(d) because
the clearance space on the side at the underground shop switch
had sloughage and dirt on the bottom. The parties propose a
reduction in the penalty from $700 to $475 because the sloughage
was on the tight side of the track and not on the side with the
walkway.
I have considered the motion in the light of the criteria in
section llOCi) of the Act and conclude that it should be
approved.
Acordingly, the settlement is APPROVED andu Respondent
having paid, the case is DISMISSEOo
IT IS FURTHER ORDERED that the contest proceedingsu Docket
Nos. WEVA 86-215-R, WEVA 86-239-R, and WEVA 86-240-R are with the
consent of the parties DISMISSED.

~t-~ .AJ3t"tl~6tC

,;1WJam7s,A. Br~derick
Administrative Law Judge
Distribution:

Michael Peelish, Esq., Consolidation Coal Co., 1800 Washington
Road, Pittsburgh, PA 15241 (Certified Mail)
Linda M. Henry, Esq., U.S. Department of Labor, Office of the
Solicitor, 3535 Market Street, Philadelphia, PA 19104 (Certified
Mail)

slk

718

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

APR 9 1987
.
CIVIL PENALTY PROCEEDINGS
SECRETARY OF LABOR,
..
MINE SAFETY AND HEALTH
Docket No. KENT 86-32-M
A.C. No. 15-14035-05502

ADMINISTRATION (MSHA),
Petitioner

Docket No. KENT 86-39-M
A.C. No. 15-14035-05501

v.
SULPHUR SPRINGS STONE
COMPANY l1
Respondent

Noo l Mine
DECISION

Appearances:

Before:

Joseph Luckett, Esq.v Office of the Solicitoru
U.S. Department of Laboru Nashvilleu Tennesseeu
for Petitioner9
There was no appearance for Respondento

Judge Broderick

STATEMENT OF THE CASE
In these proceedings, the Secretary seeks civil penalties
for a total of 26 alleged violations of mandatory health and
safety standards, all being issued during an inspection on
October 8, 1985. Respondent by Bill J. Morse, President, filed
answers to the petitions. I issued a notice of hearing on
January 7, 1987, scheduling the cases for hearing in Owensboro,
Kentucky on March 3, 1987. According to the postal return
receipt in the file, the notice was received by Bill J. Morse on
January 9, 1987. When the case was called for hearing on
March 3, 1987, no one appeared for Respondent. An attempt was
made by Petitioner's representative to contact Mr. Morse by
telephone but was unsuccessful. I found Respondent in default,
and directed the Secretary to submit evidence concerning the
alleged violations, and concerning the questions of gravity and
negligence. Eric Shanholtz testified on behalf of the Secretary.
Posthearing briefs were not filed. On the basis of the entire
record, I make the following decision.

719

FINDINGS OF FACT AND CONCLUSIONS OF LAW COMMON TO ALL ALLEGED
VIOLATIONS
1. In 1985, Respondent was the owner and operator of a
stone mine in Ohio County, Kentucky, known as the No. 1 Mine.
Respondent was subject to the provisions of the Federal Mine
Safety and Health Act (the Act) in the operation of the mine.
2.
In 1985, Respondent produced 13,557 tons of stone for a
gross dollar amount of $33,892. Five people were employed at the
mine. This was the only mine operated by Respondento Respondent
was a small operator.
3. No citations were issued by MSHA to Respondent in the
two years prior to October 8, 1985.

4. The mine is no longer in operationo Respondent
submitted by mail a copy of what purports to be a 1984 federal
income tax return, showing a loss of $62,680 on gross receipts of
$43,893.
5. The Secretary has stipulated that Respondent made
reasonable efforts to achieve compliance after the citations were
issued.

FINDINGS AND CONCLUSIONS RELATED TO EACH CITATION DOCKET NO.
KENT 86-39-M
CITATION 2657202
The citation charged a violation of 30 C.F.R. § 56.13021
because safety chains were not being used on the 2 inch hose
going from a compressor to a track drill. The drill was in
operation with 90 pounds air pressure. The violation was
established, was moderately serious, in that it could have
injured employees in the area. The violation was obvious and
therefore resulted from Respondent's negligence. I conclude that
an appropriate penalty for the violation is $100.
CITATION 2657221
This citation charged a violation of 30 C.F.R. § 56.14001
because the V-Belt drive to the discharge conveyor was not
guarded. The mill was in operation. The exposed belt was
approximately 4 feet from ground level. The violation was
established, and was moderately serious, in that it could have
resulted in an injury to an employee. The violation was evident
and therefore resulted from Respondent's negligence. I conclude
that an appropriate penalty for the violation is $100.

720

CITATION 2657222
This citation charged a violation of 30 C.F.R. § 56.12032
because a make up box cover was not provided for the drive motor
to the discharge conveyor of the hammer mill. The violation was
established. It was not serious but resulted from negligence
since it was evident. I conclude that an appropriate penalty for
the violation is $20.
CITATION 2657223
This citation charged a violation of 30 C.F.R. § 56.14003
because the head pulley for the feed conveyor to the secondary
screen was inadequately guarded. The conveyor was in operationa
There was a walkway adjacent. The pinch point was approximately
30 inches from floor level. The violation was established. It
was not serious because of low employee exposure. The operator
should have known of the violation. Therefore, it resulted from
negligence. I conclude that an appropriate penalty for the
violation is $30.
CITATION 2657224
This citation charged a violation of 30 C.F.R. § 56.1203
because a 110 volt energized receptacle in the electrical shack
had a broken face, exposing energized parts. The receptacle was
approximately 3 feet from floor level. The violation was
established. It was serious because employees could have touched
the energized parts. It was evident and, therefore resulted from
Respondent's negligence. I conclude that an appropriate penalty
for the violation is $100.
CITATION 2657225
This citation charged a violation of 30 C.F.R. § 56.14001
because three stacking conveyor tail pulleys were not guarded.
They were accessible to employees and were at ground level. The
violation was established. It was moderately serious because of
the possibility of serious injury. Respondent should have been
aware of the condition. I conclude that an appropriate penalty
for the violation is $100.
CITATION 2657226
This citation charged a violation of 30 C.F.R. § 56.14035
because a V-belt drive to a conveyor was inadequately guarded.
Pinch points, 3 feet from ground level, were accessible to
employees. The belt was in operation. The violation was
established. It was moderately serious because serious injury
could occur. The operator should have been aware of the

721

condition. I conclude that an appropriate penalty for the
violation is $100.
CITATION 2657228
This citation charged a violation of 30 C.F.R. § 56.14001
because the take-up pulley to a rock conveyor was not guarded.
There was an exposed pinch point approximately 3 feet from ground
level. The violation was established. It was moderately serious
because of the likelihood of injury. The condition was evident.
I conclude that an appropriate penalty for the violation is $1000
CITATION 2657227
This citation charged a violation of 30 C.F.R. § 56.12032
because a drive motor for a rock conveyor was not provided with a
makeup box cover. The motor was 6 to 8 feet high and there was
low employee exposure. The violation was established. It was
not serious. I conclude that an appropriate penalty for the
violation is $20.
CITATION 2657229
This citation charged a violation of 30 C.F.R. § 56.12032
because a drive motor for another rock conveyor was not provided
with a makeup box cover. There was low employee exposure. The
violation was established. It was not serious. I conclude that
an appropriate penalty for the violation is $20.
DOCKET NO. KENT 86-32-M
CITATION 2657203
This citation charged a violation of 30 C.F.R. § 56.5003
because an employer was drilling without using the water system
thus exposing him to dust. The possibility of injury or disease
resulting was not high. The violation was not serious. I
conclude that $20 is an appropriate penalty for this violation.
CITATION 2657204
This citation charged a violation of 30 C.F.R. § 56.15002
because employees were working in the pit and crusher area
without hard hats. Hazards in the form of falling rock and
flyrock existed in the area. The practice was likely to result
in injury. The operator should have been aware of the practice.
The violation was established and was moderately serious. I
conclude that $75 is an appropriate penalty for this violation.

722

CITATION 2657205
This citation charged a violation of 30 C.F.R. § 56$15003
because an employee was observed drilling without adequate foot
protection. The practice was likely to result in injury. the
operator should have been aware of the practice. The violation
was established and was moderately serious. I conclude that $75
is an appropriate penalty for this violation.
CITATION 2657206
This citation charged a violation of 30 C.F.Ro § 56a9002
because berms were not provided along the upper bench of the pit 0
the elevated road leading from the upper benchu and the elevated
ramp leading to the crusher charging bin. Front end loaders and
dump trucks were operating in these areaso The condition was
reasonably likely to result in serious injury. The operator was
aware or should have been aware of the condition. The violation
was established and was serious. I conclude that $125 is an
appropriate penalty for this violation.
CITATION 2657207
This citation charged a violation of 30 C.F.R.
§ 56.4230Ca)(l) because three diesel powered pieces of equipment

were not provided with fire extinguishers. The violation was
established. It was not serious. I conclude that $20 is an
appropriate penalty for this violation.
CITATION 2657209
This citation charged a violation of 30 C.F.R. § 56.6005
because dry grass about two feet high surrounded the powder
magazine. The condition was not deemed likely to result in
injury because of little employee exposure. The violation was
established but was not serious. I conclude that $20 is an
appropriate penalty for this violation.
CITATION 2657210
This citation charged a violation of 30 C.F.R& § 56.6020Ci)
because suitable danger signs were not posted at the magazine.
The condition was unlikely to result in injury. The violation
was established and was not serious. I conclude that $20 is an
appropriate penalty.
CITATION 2657211
This citation charged a violation of 30 C.F.R. § 56.9002
because an outside mirror was missing from a haul truck. The

723

absence of the mirror was unlikely to result in injury. The
violation was established and was not serious. I conclude that
$20 is an appropriate penalty.
CITATION 2657212
This citation charged a violation of 30 C.F.R. § 56.9087
because two haul trucks were not provided with back-up alarms,
although the operator's view to the rear was obstructed. Foot
traffic in the area was low. The violation was established and
was not serious. I conclude that $20 is an appropriate penaltyo
CITATION 2657213
This citation charged a violation of 30 C.F.R. § 56.14001
because the main shaft for the crusher protruded and provided a
pinch point accessible to employees. The crusher was operating.
There was a walkway beside the crusher. The condition could
result in serious injury. It was evident and the operator should
have been aware of it. The violation was established and was
moderately serious. I conclude that $100 is an appropriate
penalty.
CITATION 2657214
This citation charged a violation of 30 C.F.R. § 56.14001
because several V-belt drives on the impact crusher were
unguarded. They were 4 to 5 feet from ground level and were
accessible to employees. There was foot traffic in the area.
The condition was likely to result in serious injury and should
have been known to the operator. The violation was established
and was moderately serious. I conclude that $100 is an
appropriate penalty.
CITATION 2657215
This citation charged a violation of 30 C.F.R. § 56.11012
because of an unguarded opening in the bin by the impact crusher.
The bin was about 8 feet deep and was empty. There was foot
traffic in the area. The condition was likely to result in
injury and the operator should have been aware of it. The
violation was established and was moderately serious. I conclude
that $75 is an appropriate penalty.
CITATION 2657217
This citation charged a violation of 30 c.F.R. § 56.14001
because a V-belt drive to the primary shaker screen was unguarded.
The inspector deemed an injury unlikely because of low employee
exposure. The condition was evident. The violation was

724

established. It was not serious.
appropriate penalty.

I conclude that $30 is an

CITATION 2657218
This citation charged a violation of 30 C.F.R. § 56.14001
because the tail pulley to the waste rock conveyor was unguarded.
A walkway made the exposed pulley accessible to employees. It
was approximately 2 feet from floor level. The inspector deemed
an injury unlikely because of low employee exposure. The
operator should have been aware of the condition. The violation
was established and was not serious~ I conclude that $30 is an
appropriate penalty.
CITATION 2657219
This citation charged a violation of 30 C.F.R. § 56.14007
because of an inadequate guard on the V-belt drive to the
crusher-hammer mill. Two pinch points existed above 30 inches
from the floor. The inspector deemed an injury unlikely. The
operator should have been aware of the condition. The violation
was established but was not serious. I conclude that $30 is an
appropriate penalty.
CITATION 2657220
The citation charged a violation of 30 C.F.R. § 56.11001
because three conveyors were not adequately provided with
handrails. The conveyors were approximately 20 feet from ground
level and were used as access to service the head pulleys. The
condition was reasonably likely to result in injury and should
have been known to Respondent. The violation was established and
was moderately serious. I conclude that $80 is an appropriate
penalty.
ORDER
Based on the above findings of fact and conclusions of law
IT IS ORDERED:
1.

The citations are AFFIRMED.

2. Respondent shall, within 30 days of the date of this
decision, pay the following civil penalties for violations found
herein.
CITATION

PENALTY

2657202
2657221

$ 100
100

725

2657222
2657223
2657224
2657225
2657226
2657228
2657227
2657229
2657203
2657204
2657205
2657206
2657207
2657209
2657210
2657211
2657212
2657213
2657214
2657215
2657217
2657218
2657219
2657220

20
30
100
100
100
100
20
20
20
75
75
125
20
20

20

Total

20
20
100
100
75
30
30
30
80
$1530

){~ £1~5 ~ 4,A~tz:.ac, t 1 t!/t._
'

I

1'

• ·'

() James A. Broderick
Administrative Law Judge
Distribution:
Joseph B. Luckett, Esq., U.S. Department of Labor, Office of the
Solicitor, 280 U.S. Courthouse, 801 Broadway, Nashville, TN 37203
(Certified Mail)
Bill J. Morse, Esq., P.O. Box 193, Hartford, KY 42347 (Certified
Mail)
slk

726

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, O.C. 20006

April 9, 1987

CIVIL PENALTY PROCEEDINGS

SECRETARY OF LABOR,
MINE SAFETY ANO HEALTH
ADMINISTRATION (MSHA}t
Petitioner

Ao C. No. 46-01867-03692

v.

Blacksville No. 1 Mine

Docket No. WEVA 87-2

Docket No. WEVA 87-4

CONSOLIDATION COAL COMPANY 9
Respondent

A. C. No. 46-01968-03684

Blacksville No. 2 Mine
Docket Noo WEVA 86-457
A. C. NOo 46-01867-03687
Blacksville No. l Mine

DECISION APPROVING SETTLEMENTS
Before:

Judge Merlin

These cases are petitions for the assessment of civil penalties filed by the Secretary of Labor against Consolidation Coal
Company for violations of Part 50 of the Secretary's regulations.
Part 50 imposes upon mine operators subject to th~ Act the requirements, inter alia, immediately to notify the Mine Safety and
Health Administrat~(MSHA) of accidents, to investigate accidents, and to file reports pertaining to accidents, occupational
injuries and occupational illnesses.
By prehearing order dated January 6, 1987, the parties were
directed to discuss possible settlement and advise me of the
results of their discussion by February 17, 1987. By further
order dated January 29, 1987, the parties were directed that if
they were unable to reach settlement, pretrial statements would
be due 9n March 10, 1987, and the cases would be heard on
March 31, 1987.
The parties informed me that they were unable to reach settlement and on February 27, 1987, the operator filed a motion to
dismiss on the ground that ?art 50 was invalid, to which the Solicitor responded with a memorandum of law in opposition. The
Solicitor and the operator filed prehearing statements on
March 11 and 12, 1987, respectively.

727

Thereafter, on March 23, 1987, counsel for both parties contacted me by means of a conference telephone call, stating that
they now had reached an agreement to settle these cases. The
terms of the settlement were explained. The original assessments
for the four violations were $350 and the proposed settlements
were for $2,000. I indicated my tentative approval and directed
the Solicitor to file an appropriate motion by March 25, 1987,
which he did. The scheduled hearing was cancelled.
Section llO(k) of the Act sets forth the settlement
authority of the Commission and its Judges as follows:
(k) No proposed penalty which has been contested before the Commission under section 105(a)
shall be compromised, mitigated, or settled except
with the approval of the Commissiono * * *
The purposes of secti~n llO{k) is 'explained in the
legislative history as follows:
In addition to the delay in assessing and
collecting penalties 9 another factor which re
duces the effectiveness of the civil penalty as
an enforcement tool under the Coal Act is the
compromising of the amounts of penalties
actually paid. In its investigation of the
penalty collection system under the Coal Act,
the Committee learned that to a great extent
the compromising of assessed penalties does
not come under public scrutiny. Negotiations
between operators and Conference Officers of
MESA are not on the record. Even after a
Petition for Civil Penalty Assessment has been
filed by the Solicitor with the Office of
Hearings and Appeals, settlement efforts
between the operator and the Solicitor are
not on the record, and a settlement need not
be approved by the Administrative Law Judge.
Similarly, there is considerable opportunity
for off-the-record settlement negotiations
with representatives of the Department of
Justice while cases are pending in the
district courts.
While the reduction of litigation and collection expenses may be a reason for the
compromise of assessed penalties, the
Committee strongly feels that since the
penalty system is not for the purpose of
raising revenues for the Government, and
is indeed for the purpose of encouraging
operator compliance with the Act•s requirements, the need to save litigation and

728

collection expenses should play no role in
determining settlement amounts. The
Committee strongly feels that the purpose
of civil penalties, convincing operators
to comply with the Act's requirements, is
best served when the process by which these
penalties are assessed and collected is carried
out in public, where miners and their representatives, as well as the Congress and other
interested parties, can fully observe the
process.
To remedy this situation, Section 111(1) provides that a penalty once proposed and contested
before the Commission may not be compromised except with the approval of the Commission. Similar=
ly, under Section 111(1) a penalty assessment
which has become the final order of the Commission
may not be compromised except with the approval of
the Court. By imposing these requirements~ the
Committee intends to assure that the abuses involved in the unwarranted lowering of penalties
as a result of off-the-record negotiations are
avoided. It is intended that the Commission and
the Courts will assure that the public interest is
adequately protected before approval of any
reduction in penalties.
The Committee recognizes that settlement of
penalties often serves a valid enforcement purposeo
The provisions of Section 111(1) only require that
such settlements be a matter of public record and
approved by the Commission or Court.
S. Rep. No. 95-181, 95th Cong., 1st Sess. 41-5 (1977),
reprinted in Senate Subcommittee on Labor, Committee on Human
Resources,-g5th Cong., 2d Sess., Legislative History of the
Federal Mine Safety and Health Act of 1977, at 632-633 (1978).
In compliance with the mandate of section llO(k), the circumstances of these cases and the terms of the proposed
settlements are set forth as follows.
Part 50, finally published on December 30, 1977, became
effective on January 1, 1978. 42 Fed. Reg. 65534 (1977). This
was, of course, between November 9, 1977, the enactment date of
the Mine Act, and March 9, 1978, its effective date. Section
30l(b) of the 1977 Amendments, provided for the transfer to the
Mine Act of all mandatory health and safety standards in effect
on November 9, i977. However, it has always been the Secretary's
position that the reporting and other requirements, both as they
now exist in Part 50 and as they were contained in prior versions, are mandatory regulations and not mandatory health and

729

safety standards. There are conceptual and practical justifications for the Secretary's stance. Mandatory standards relate
to actual practices inherent in the process of mining itself,
whereas Part 50 deals with recording, reporting, and investigating certain events which arise out of mining activity,~.,
accidents and injuries. Considerable deference is due to the
longstanding and established views of the Secretary in light of
his enforcement responsibilities. Brock v. Cathedral Bluffs
Shale Oil Co., et al., 796 F.2d 533, 538 (D.C. Cir. 1986). As a
mandatory regulation, there is no question that Part 50 was
properly adopted. And as such there is no question that it was
properly transferred to the Mine Act pursuant to section
301(c)(2) of the 1977 Amendments which provided that all orders,
decisions and regulations issued, or allowed to become effective
in the exercise of functions transferred under the law and which
were in effect on March 9, 1978, should continue in effect until
modified, terminated or set aside. The Commission, taking
specific note of the procedures pursuant to which Part 50 was
adopted, held Part 50 consistent with and reasonably related to
the statutory provisions under which it was issued. Freeman
United Coal Mining Company, 6 FMSHRC 1577 (1984). Accordingly, a
violation of Part 50 constitutes a violation of its parent statutory provisions, including section 103(a), l03(b), 103(d), and
103(j). Finally, in Helca Mining Company, 1 FMSHRC 1872 (1979),
Administative Law Judge Koutras upheld the validity of Part 50.
Nothing I am aware of would justify a departure from
Judge Koutras's decision.
The subject cases involve four violations of 30 C.F.R.

§ 50.20(a) which requires inter alia, that an operator report to

MSHA accidents and occupational injuries which occur in its mine
within 10 working days.
In Docket No. WEVA 87-2, Citation No. 2713196, dated
June 12, 1986, sets forth that the operator failed to submit an
accident-injury report on 7000-1 form to MSHA within 10 pro~
duction days after an injury occurred to Mr. Kenneth Fox. On
January 29, 1986, Mr. Fox, who was an underground mechanic,
injured his back while attempting to lift a continuous miner pot.
Mr. Fox went to the doctor on January 30, 1986, _and was diagnosed
as having a sprain to his back-spine area. The doctor wrote on a
slip that Mr. Fox should be on light duty for two weeks. Mr. Fox
returned to work on January 30, 1986, but for the next two weeks
he merely sat in the bathhouse and lay on the benches there when
his back hurt him. During the second week he was told to check
permissibility on light sockets, but not to climb any ladders.
During this period he was not scheduled for Saturday work whereas
almost everyone else performed their Saturday shift as usual.
Based upon the foregoing, the inspector determined that Mr. Fox
did not return to his regular job as underground section
mechanic, because he was unable to do so and that he remained in
a restricted capacity status for approximately two weeks. The
inspector further stated .. that due to the type of assignment and

730

location of this assignment it appeared the operator was aware of
the situation.
Citation No. 2713197, dated June 16, 1986, sets forth that
the operator failed to submit an accident-injury report on the
specified 7000-1 form to MSHA after an injury occurred to Mr.
Richard E. Leighty. Mr. Leighty injured his back picking up two
wooden crib blocks. This work was being done on March 31, 1986,
at approximately 7 p.m. on the afternoon shift. Shortly thereafter, Mr. Leighty went to the hospital by ambulance. The doctor
prescribed a muscle relaxer and pain killer and instructed him to
return if his back was not better in seven days. The doctor Jlso
instructed Mr. L~ighty to take it easy for the next week. Mr.
Leighty resumed work on April 8, 1986. Accordingly, the inspector found that there were at least 5 days away from the mine
which constituted time lost due to injury. And the inspector
determined, therefore, that the operator failed to meet the requirement of 30 C.F.R. §50.20(a) by not submitting a 7000-1 form
indicating at least 5 lost work days due to the injury sustained
by Mr. Leighty.
In Docket No. WEVA 87-4, Citation No. 2713199, dated
July 16, 1986, sets forth that the operator failed to submit an
accident and injury report on the 7000-1 form after an injury
occurred to Mr. Roy Watson. On November 4, 1985, Mr. Watson
fractured his right wrist in two places while attempting to cross
over the continuous mining machine. He was a classified roof
bolt operator and was roof bolting at the time of injury. On
return from the hospital his right wrist was immobilized by a
leather brace and placed in a cast four days later. The next
shift he worked was on November 5, 1985, as a dispatcher on the
surface. It further appeared that during the period Mr. Watson
was a dispatcher, he underwent autroscopic surgery on his wrist
to assist in healing and that it was projected he would have
additional surgery. In light of the foregoing, the inspector
concluded that during the time Mr. Watson was a dispatcher he was
unable to perform his usual job as roof bolter and was on restricted duty. Accordingly, the inspector determined that the
operator should have submitted a 7000-1 form indicating a
reportable injury and the number of days of restricted duty •
. In Docket No. WEVA 86-l57, Citation No. 2713193, dated
June 4, 1986, sets forth that the operator failed to submit an
accident report on the 7000-1 form after an injury to Mr. Kenneth
Fox. On April 28, 1986, at approximately 6:30 p.m. Mr. Fox was
injured while removing a fuse from a panel of a roof bolting
machine •. The injury was to Mr. Fox's eyes due to a flash that
occurred. Mr. Fox went to the doctor on the same evening of his
injury and the doctor gave him medication for his eyes. The
doctor told Mr. Fox that he should take the medication when he
got home and that it should relieve much of the sand-in-the-eye
feeling and irritation that might occur in the following 12 or so
hours. The doctor indicated that Mr. Fox should be able to re-

731

turn to work on April 30, 1986. Mr. Fox remained at home.
According to the Citation, on April 29, 1986, Mr. Gross, the
operator's safety supervisor, visited Mr. Fox who was in his
garage at the time and asked him if he was coming to work. Mr.
Fox said no and that he was going to follow the doctor's orders
and return on the 30th. Mr. Gross followed up the visit with a
phone call at approximately 3:30 p.m. and again asked Mr. Fox if
he was coming to work and indicated to Mr. Fox that if he did
not, it would be a lost-time day for the mine. Mr. Gross asked
Mr. Fox to take a vacation day to prevent this record. Mr. Fox
took the vacation day and returned to work on the afternoon shift
of April 30, 1986. When the inspector asked Mr. Fox if he used
the medication in his eyes, Mr. Fox said he did as soon as he got
home and that it helped him a lot. When the inspector asked if
he could have returned to work on the afternoon shift April 29~
1986, Mr. Fox said maybe, but with the sand-in-the-eye irritation
he would have been afraid to return~ because he might hurt ·himself further as well as other miners. His main concern was that
he did not inflict further damage to his eyes while they were
still irritated~ with other types of mine dusto Mro Fox said
that upon returning to work he did not have to turn in a doctoris
slip. On June 3, 1986, the inspector told the operator t should
submit a lost-time injury report under Part 50~ but the operator
declined, alleging that because Mr. Fox had been working in his
garage when the operator's safety supervisor visited him, he
should have returned to work without any shift interruption.
Relying upon the medical evidence and Mr. Fox's statements, the
inspector required the.operator to comply with Part 50 by submitting the appropriate 7000-1 form for the injury, indicating
days away from work due to his injury and any days of restricted
duty.
The motion for approval of settlements submitted by the
Solicitor on March 25, 1987, is as follows:
Now comes the Secretary of Labor (Secretary),
by his undersigned attorney, and hereby moves for
approval of a settlement which is acceptable to
the Secretary. The parties agree that the voluntary civil penalty payment of $500.00 for each
of the four violations of 30 C.F.R. Part 50
involved in these proceedings for a total
penalty payment of $2,000.00 is an appropriate
resolution of this matter. The four violations
were originally assessed penalties totaling
$350.00.
These cases were set for hearing on March 31.
On March 6, 1987, the parties entered into a
motion to stay other similar cases pending the
resolution of these proceedings. The January 14,
1987, prehearing order in these proceedings
required the parties to file a response on

732

March 10, 1987. The Respondent had filed a
motion to dismiss on procedural grounds and
the Secretary had filed a response in
opposition to that motion.
After the parties reviewed their respective
legal positions and the facts set forth in the
files of these proceedings, discussions related
to the hearing of these and other cases began
on March 19, 1987. Extensive negotiations began
on March 20, and on March 23, the parties agreed
to settle these particular cases. A conference
call was held with the presiding judge to advise
him of the settlement.
The Secretary submits that the Respondent is a
large operator. The Secretary further submits that
each of the violations involved a high degree of
both negligence and seriousness. The files include
information related to the fact that the violations
were abated after issuance in good faith and that
the payment of the agreed to penalties will not
adversely effect the Respondent s ability to
remain in business. Respondent has an average
history of prior violations for a mine operator
of its size.
1

Thereafter by letter filed March 31, 1987 the operator
stated that the parties had agreed to include the following
language in the settlement motion which had been submitted:
The Respondent takes the position that for
purposes of actions other than actions or
proceedings under the Federal Mine Safety
and Health Act, nothing contained herein shall
be deemed an admission that Respondent violated
the Mine Act's regulations or standards.
Each of the violations in Docket Nos. WEVA 87-4 and
WEVA 86-457 was originally assessed at $75 and each of the two
violations in Docket No. WEVA 87-2 was priginally assessed at
~100 for total original assessments of $350.
The proposed settlements of $500 for each of the four violations constitute very
substantial increases from the original amounts. I have carefully reviewed the entire record to determine if they are
justified. Upon such review, it is clear that the settlement
motion i.s on strong ground in asserting the violations involved a
high degree of seriousness and negligence. Gravity cannot be
doubted in view of the fact that Part 50 is the cornerstone of
enforcement under the Act. Since Part 50 statistics provide the
basis for planning, training and inspection activities, accurate
reporting is essential. Moreover, failure accurately to report
could have extremely dangerous consequences by concealing problem

733

areas in a mine which should be investigated by MSHA inspectors.
In short, without proper compliance by the operator under Part
50, the Secretary could not know what is going on in the mines
and, deprived of such information, he would be unable to decide
how best to meet his enforcement responsibilities. The citations
which are unusually detailed, further disclose an extraordinary
degree of negligence and fault on the operator's part. The Solicitor's representations concerning size, history, ability to continue, and good faith abatement are accepted. In light of the
statutory criteria set forth in section llO(i) of the Act~ I
determine the proposed settlements are appropriate and proper"
As set forth in the legislative history of section llO(k)2 quoted
supra, these penalties are intended to encourage the operator s
compliance with the Act's requirements.
1

Accordingly 9 it is ORDERED the recommended settlements
APPROVED.

be

It is further ORDERED the operator pay $2,000 within 30 days
from the date of this decision.

Paul Merlin
Chief Administrative Law Judge
Distribution:
Edward H. Fitch, Esq., Office of the Solicitor, U. S. Department
of Labor, 4015 Wilson Boulevard, Arlington, VA 22203 (Certified
Mail)
Michael R. Peelish, Esq., Consolidation Coal Company, 1800
Washington Road, Pittsburgh, PA 15241 (Certified Mail)
Oonzel E. Ammons, Vice President, Consolidation Coal Company,
P. O. Box 24, Wana, WV 26590 (Certified Mail)
Michael H. Holland, Esq., UMWA, 900 15th Street, N.W.,
Washington, DC 20005 (Certified Mail)
/gl

734

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

April 14, 1987

HARLEY M. SMITH,
Complainant

:

DISCRIMINATION PROCEEDINGS
Docket No. KENT 86-23-D

v.
BOW VALLEY COAL RESOURCES
INC.,
Respondent

BARB CD

85-69

Docket Nao KENT 86-84-D
0

0

.

BARB

CD 86-7

Oxford No. 5 Mine

DECISION
Appearances:

David M. Taylor, Esq., Harlan, Kentucky, for the
Complainant1
Joshua E. Santana, Esq., Lexington, Kentucky, for
the Respondent.

Before:

Judge Weisberger
STATEMENT OF THE CASE

On or about September 18, 1985, Complainant filed a Complaint
with the Federal Mine Safety and Health Administration alleging
that after making safety complaints to Respondent, commencing on
December 13, 1984, he was required to work both as a miner's
helper and also as a ventilation man. He also alleged that he was
discriminated against unlawfully in that he did not receive benefits "while I was off." On October 21, 1985, Complainant was
advised that the Mine Safety and Health Administration determined
that a violation of § 105(c) had not occurred. On or about
November 18, 1985, Complainant filed his Complaint with the
Commission.
On or about November 15, 1985, Complainant filed another
complaint with the Mine Safety and Health Adminis~ration alleging
that he was served a letter, on November 12, 1985, terminating
his employment and that the termination was related to his discrimination complaint that he filed on September 18, 1985. On
February 24, 1986, the Mine Safety and Health Administration

735

advised Complainant that it determined that a violation of
§ 105Cc) had not occurred.
On or about March 7, 1986,
Complainant filed his Complaint with the Commission.
Subsequent to notice, these cases were scheduled and heard
in Harlan, Kentucky, on November 18 and 19, 1986. After the
hearing, based upon a joint request from the Parties, the time to
file briefs was extended until February 20, 1987. Complainant
filed its brief on February 13, and Respondent filed its brief on
February 20, 1987. Based on a joint request by the Parties the
time to file reply briefs was extended until March 20u 1987u and
reply briefs were filed on March 23, 19870
Harley Smith, Lawrence Taylor, Larry Joe Grossu and Leon
Allen testified for Complainant. Clyde E. Goinsu David Howardv
Dewey Simpsonv Isom G. Smithv Henry Sayloru Roy Chasteenv 'I'om
Bakerv Amato Hoskins, and Glen Green testifie~ for Respondent.
FINDINGS OF FACT AND CONCLUSIONS OF LAW
Complainant and Respondent are protected by u and subject ·;:c
the provisions of the Mine Safety Act 0 specifically Section 105(c
of the Act. I have jurisdiction to decide this caseo
The Commission, in a recent decision, Goff v. Youghiogheny
& Ohio Coal Company, 8 FMSHRC 1860 (December 1986), reiterated
the legal standards to be applied in a case where a miner has
alleged acts of discrimination. The commission, Goff, supra, at
1863, stated as follows:
~~
A complaining miner establishes a prima facie case of
prohibited discrimination under the Mine Act by proving
that he engaged in protected activity and that the
adverse action complained of was motivated in any part
by that activity. Pasula, 2 FMSHRC at 2797-2800;
Secretary on behalf of Robinette v. United Castle coal
co., 3 FMSHRC 803, 817-18 (April 1981). The operator
may rebut the prima facie case by showing either that
no protected activity occurred or that the adverse
action was not motivated in any part by protected
activity. Robinette, 3 FMSHRC at 818 n. 20. See also
Donovan v. Stafford Constr. Co., 732 F.2d 954, 958-59
(D.C. Cir 1984); Boich v. FMSHRC, 719 F.2d 194, 195-96
(6th Cir. 1983) (specifically approving the
Commission's Fasula-Robinette test).
Protected Activities
Harley Smith, the Complainant, who has been a mine foreman,
miner operator, and scoop operator, started to work for the
Respondent in 1976. In December 1984, Smith was transferred to

736

the Oxford No. 5 Mine as a miner's helper. In the period from
March through April 1985, Smith complained to Amato Hoskins,
Respondent's section mine foreman, that roof bolts were placed
more than 4 feet apart. In the same period, Smith told Leon
Allen, Respondent's outside foreman, of various loose rock that
was hanging and also that some bolts were not secure. Also in
the same time period Smith told Hoskins and Roy Chas.teen,
Respondent's mine superintendent, that a ventilation curtain was
down. Further in the same time period, Smith told Hoskins that
there were no straps in the third and forth entry. Smith also
made a request of Chasteen for a canopy for the mining machine.
It is clear that all these complaints made to Respondent 1 s agents
were safety related, and as such are protected activities within
the purview of Section 105{c) of the Act.
Adverse Actions
At the hearing, Counsel for Complainant indicated that only
two adverse actions were being alleged as a consequence of protected activities: Cl) that Complainant was assigned the job of
a miner operator and also that of a ventilation man in December
1984; and (2) that the Complainant was fired in November 1985.
1. Complainant was required to work simultaneously as a
miner's helper and ventilation man.
Smith testified that on October 10, 1984 he was injured at
Respondent's Dulcimer No. 1 Mine. Smith did not work for a 4 to
5 week period following his injury. Smith attempted to return to
work and did so for 3 days and 2 hours, however, he claimed that
when he returned to work he reinjured his back. Smith finally
returned to work December 3, 1984, and at that time was transferred from the Dulcimer Mine to the Oxford No. 5 Mine. Ten days
after his transfer to Oxford No. 5 Mine, the ventilation man, who
had been assigned to Smith's section was transferred to another
section at the Bow Valley Mine. Smith testified that from this
time until he was forced to go back on sick leave on July 31,
1985, he was required by Hoskins to perform both his first
assigned job as a miner's helper, and also the tasks of the ventilation man. Smith testified that to his knowledge he was not
aware of any other employee of Bow Valley who was assigned both
tasks.
However, in essence, it was the credible testimony of
Clyde E. Goins, Respondent's president, David Howard, Respondent's
operations manager, Leon Allen, outside foreman, and Gl8n Green,
Respondent's personnel manager, all of whom have knowledge of the
overall operations of Respondent's mine, that, in general, miners
do perform two jobs at the mine. I adopted their testimony,

737

because their knowledge of the overall operation of the mine,
makes them more competent than Smith to establish the working
practices in the entire mine. Howard's uncontradicted testimony
was to the effect that Smith received the higher pay rate of the
two jobs that he performed. Also, Goins testified that normally
if a section is short handed, the miner's helper also performs
work as a ventilation man. It was the testimony of Lawrence
Taylor, who operated the miner on Smith's shift, that he operated
the miner 4 hours, and that the rest of the time he (Taylor) hung
curtains and watched out for the cable, both of which are the
functions of the ventilation man. Thus, it is clear that the
requirement of Respondent for Smith to perform two jobs, was a
normal practice at Respondent's mine and was not an adverse
action.
2.

The firing of the Complainante

It was Smith's uncontradicted testimony that on or about
November 10, 1985, he received a letter from Respondent which
indicated that he was being terminated from his job with
Respondent. This clearly constitutes an adverse actiono
Motivation
1.

Complainant's prima facie case.

The evidence is uncontradicted that between February and
April 1985, Smith made at least five safety complaints to
Respondent. On September 18, 1985, Smith filed a complaint of
discrimination alleging, in essence, discrimination in job assignment due to safety complaints he had made. On or about November
10, 1985, Smith received a letter of termination from Respondent.
This letter did not state any reasons for the termination.
Accordingly, due to the coincidence of time between the safety
complaints, the filing of a complaint of discrimination, and the
letter of termination, and due to the fact that this letter did
not state any reasons, it might reasonably be inferred that the
termination was motivated in part by Smith's protected activities$
Thus, it is found that Complainant has established a prima facie
case.
2.

Respondent's rebuttal and affirmative defense.
Facts

In the latter part of 1984, when Smith returned to work
after his back injury, he worked at the Dulcimer No. 1 Mine and
his section foreman was Henry Saylor. During that time Saylor
had noted that Smith, while using a miner, had left cap coal in
the ceiling and requested Smith to remove it. Smith refused on

738

the ground that it would involve, in essence, cutting the rock.
Dewey Simpson, the roof bolter on Saylor'_s crew in the Dulcimer
No. 1 Mine, indicated that he had asked Smith to remove cap coal,
that Smith refused and that he (Simpson) then told Saylor about
Smith's refusal. Simpson also testified that there were problems
getting Smith to clean up. Saylor testified that both Isom G.
Smith, a roof bolter on his crew, and Simpson complained of Smith
not cleaning up and his refusing to cut cap coal. Both Tom Baker,
Respondent's safety director, and Leon Allen, Respondent's outside
foreman, testified that they had received complaints, from the
bolters in Dulcimer No. 1 Mine, that Smith had left cap coal and
had not cleaned up before the bolters. David Howard, Respondent's
operations manager, testified, in general, that he was aware of
complaints that Smith had not been cleaning up before the bolters
and had left cap coal. He also testified that Saylor had told him
that Smith was making complaints about the other employees in the
section and that there were lots of disruptions. He said, in
essence, that Saylor had stated that he (Saylor) would rather quit
than work with Complainant. (This was corroborated by Saylor.)
Subsequently, Howard and Chasteen met with Green concerning the
difficulty that the roof bolters had with complaints from Smith 0
and with the latter not cleaning up. It was determined that Smith
be transferred to the Oxford No. 5 Mine as the foreman there 0
Amato Hoskins, had more experience.
Hoskins testified that, after Smith was assigned to Oxford
No. 5 Mine, in general, there were no problems with Smith operating the miner, that he never left cap coal, and that he was
"pretty good" at cleaning up.
(Tr. II, 170.)
Hoskins further testified that Smith complained to him that
the bolters 11 • • • • were leaving the bolts too wide, not strapping
the rocks, stuff like that. 11 (Tr. II, 173.) Hoskins indicated
that two of the bolters told him that Smith told them that they
were not performing their job properly. However, Hoskins indicated that Smith was not a disruptive influence in the section.
Lawrence Taylor, who ran the miner at Oxford No. 5 Mine on
Smith's shift, testified, in essence, that Smith complained to
him about the face boss not having the straps and bolts put in
properly. Taylor indicated initially upon direct examination
that Smith did not make any complaints to him about Hoskins.
However, upon cross examination he indicated that Smith did tell
him that Hoskins was not doing his job. I observed the witness'
demeanor and find the latter version testified to upon cross
examination to be credible. In addition, Taylor testified that
several times Smith said that the repairman should help with the
curtains.

739

Smith, in rebuttal, indicated that he did not make any complaints to the bolting crew at Oxford No. 5 Mine, but that he did
show Hoskins where the bolting crew missed kettle bottoms. He
also told both Chasteen and Howard that hill seams were not being
strapped.
Howard indicated that after Smith was transferred to Oxford
No. 5 Mine, he complained that the bolters were not doing their
job and tha~, in general, Smith was disruptiveo Chasteen also
characterized Smith as being disruptive in Oxford No. 5 Mine.
Green testified that after being told by Chasteent Ditty 0 and
primarily Howard, that Smith was complaining about problems with
the bolters not doing their job properly 6 he had a meeting with
the miners in the section to prevent friction between the miners.
According to Howard, he consulted with Goins three or four times
in June 1985, concerning, in general 0 Smith 1 s complaints about
the work performance of otherso In June or July 1985, Howardu
Chasteen, and Ditty met with Green and discussed whether they
should take any action or make any recommendation with regard to
Smith. No action was taken at that time.
On or about July 31
1985, Smith injured his back and went out on sick leaveo
He did
not receive any benefits while on sick leaveo
In a follow up meeting called by Green in August 1985, with
Howard, Chasteen, and Ditty it was decided that the Smith was
disruptive and that termination was the only solution. Hoskins
was not consulted with regard to the firing of Smith.
Green testified that he was not aware of the nature or the
numbers of Smith's safety complaints. Green discussed with Goins
the decision to terminate, and the latter agreed.
Goins testified that in August 1985, he made the decision to
dismiss Smith, effective when Smith would be able to return to
work from sick leave, so that Smith would be able to get sick
leave benefits in the interim. Goins testified that he did not
have any knowledge of the safety complaints made by Smith.
On or about November 7, 1985, Smith's physician released him
to go back to work effective November 11, 1985. Smith took the
doctor's statement to Green, who would not accept it. The latter
explained that he would have to have a doctor's report. Subsequently, on or about November 10, Smith received notification
that he was terminated, but the notification did not contain any
reason.
Prior to receiving the letter of termination Complainant
had never been reprimanded or suspended.

740

Discussion
I conclude that the Respondent has not rebutted Complainant 1 s
prima facie case, nor has it established an affirmative defense.
It has not adduced sufficient evidence to rebut the credible testimony of Smith that he engaged in protected activities in making
safety related complaints. Nor has Respondent presented sufficient
evidence to establish either that its action, in terminating Smith,
was in no part motivated by Smith's protected activities, or that
it would have terminated Smith based only on unprotected activitieso
Respondent, in essence, argues that Smith was terminated
because of disruptive behavior in criticizing co-workersv and
because of his poor performance in not cleaning the mine floor
properly, not cutting cap coal, cutting roof boltsu and operating
a miner in high tram. The record establishes that there were
conflicts between Smith and the roof bolters at Dulcimer No" l
Mine with regard to Smith's performance. The weight of the testimony establishes that after Smith was transferred to Oxford No. 5
Mine, he continued to complain about the performance of the roof
bolters. The only testimony with regard to the specific contents
of the complaints to or about the roof boltersf was from Hoskins
Smithu and Taylor. I conclude, based on their testimonyu that
any complaints made to or about the roof bolters or face boss had
to do with alleged improper bolting and strapping. Accordingly,
these complaints are safety related and are protected activities.
Since these complaints were part of the reason to fire Smith, I
can not conclude that Respondent was in no part motivated by the
protected activities.
I further find that any allegations with regard to Smith 0 s
poor performance, related solely to the period when he worked at
Dulcimer No. 1 Mine, and that there is no evidence of poor performance at Oxford No. 5 Mine. Goins testified that after Smith
was transferred to Oxford No. 5 Mine, he continued to receive
reports that the latter was continuing to cut out roof bolts and
operate the miner in high tram. However, the balance of the
testimony does not establish that there were any complaints of
these alleged activities by Smith after he was transferred to
Oxford No. 5 Mine. Saylor, who was Smith's foreman at Dulcimer
No. 1 Mine, was the only witness to the alleged cutting of coal
in high tram. There was no testimony from any witness who
observed Smith performing this activity at Oxford No. 5 Mine.
The only other witnesses who indicated any knowledge of any
alleged high tramming was Howard. However, his knowledge was
based upon what Saylor had told him about Smith's operation of
the miner only at Dulcimer No. 1 Mine. Also, the only evidence
concerning Smith's cutting of roof bolts and leaving cap coal or
not cleaning up was testimony from Howard, Simpson, Isom Smith,

741

Saylor, and Baker, and related only to incidents at Dulcimer
No. 1 Mine. Significantly, Hoskins, the foreman at Oxford No. 5
Mine, indicated that Smith never left cap coal and was pretty
good at cleaning up. Thus, it can be seen that any alleged acts
of Smith indicative of poor performance occurred only at Dulcimer
No. 1 Mine. Inasmuch as Respondent allegedly decided to terminate Smith in August 1985, 8 months after he was transferred out
of Dulcimer No. 1 Mine, it can not be found that the decision to
terminate was motivated solely by the alleged unprotected activities of poor performance at Dulcimer No. 1 Mine.
Even if evidence of Smith's alleged improper performance at
Dulcimer No. 1 Mine is considered in combination with evidence of
nonsafety complaints by Smith to and about other miners, I find
that it has not been established that the Respondent would have
terminated Smith for the unprotected activities alone. In
reaching this conclusion, I considered the fact that the decision
to terminate Smith allegedly came 8 months after he was transferred from Dulcimer No. 1 Mine, where all alleged acts of poor
performance occurred. Also Goins who made the final decision to
terminate Smith did not specifically indicate that Smith 1 s allege&
failure to perform his job properly was one of the reasons for
termination. (Tr. I, 118-119.) Further~ it is significant that
Hoskins, the foreman at Oxford No. 5 Mine, who had indicated that
Smith was not a disruptive influence, was not consulted when
Green, Howard, Ditty, and Chasteen discussed the firing of Smith.
Further, it is significant that the termination notice did not
indicate any of the alleged unprotected activities as the reason
for the termination. Indeed, the notice did not give any reason
for the termination. Goins had testified that, in essence, pursuant to customary company practice the notice of termination was
sent to Smith not in August when the decision was made Cwhen Smith
was off work on sick leave), but in November (when Smith was able
to return to work>, in order to enable Smith to get sick leave
benefits, and that Respondent continued him on benefits while he
was off on sick leave. However, it was Smith's testimony that
during this period he did not receive any benefits, and to his
knowledge his medical bills were not paid. Based on my observations of the witness' demeanor I adopted Smith's version.
Therefore, I do not find credible Goins' explanation of the time
lag between the decision to terminate in August and the notif ication of Smith in November. It is more credible that the actual
decision to terminate was taken in November 1985, on or about the
date the notice to ~erminate was sent to Smith. It is thus significant that the termination decision was made within 2 month of
Smith's filing of a complaint of discrimination with MSHA, and
within a few months after he had made various safety related
complaints.

742

Taking into the account all the above factors, it is concluded, that the complainant has established a prima facie case
that a violation by Respondent of Section 105Cc) of the Act
occurred when his employment was terminated. This prima f acie
case has not been rebutted by Respondent, nor has Respondent
established an affirmative defense.
It is further concluded that the Complainant has abandoned
his allegation as contained in the first Complaint that he filed
in September 1985, that he was discriminated against unlawfully
in not being paid benefits in 1984 when he was injured and was
off from work.
ORDER
It is ORDERED that~
1. The complaint filed in November 1985, Docket No.
KENT 86-23-D is DISMISSED.
2o Complainant shall file a statement within 20 days of
this decision indicating the specific relief requestedo This
statement shall show the amount he claims as back pay~ if any.
and interest to be calculated in accordance with the formula in
Secretary/Bailey v. Arkansas Carbona, 5 FMSHRC 2042 (1984). The
statement shall also show the amount he requests for attorney's
fees and necessary legal expenses if any. The statements shall
be served on Respondent who shall have 20 days from the date
service is attempted to reply thereto.

3. This decision is not final until a further order is
issued with respect to Complainant's relief and the amount of
Complainant's entitlement to back pay and attorney's fees.

~~
Avram Weisberger
Administrative Law Judge

Distribution:
David M. Taylor, Esq., Smith & Carter Law Officers, P. O. Box 710,
Harlan, KY 40831 (Certified Mail)
Joshua E, Santana, Esq., Brown, Bucalos, Santana & Bratt, P.S.C.,
201 W. Short Street, Lexington, KY 40507 (Certified Mail)
dcp

743

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, loth FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

April 14, 1987
DISCRIMINATION PROCEEDING
ALVIN RITCHIE,
Complainant
Docket No. KENT 86-138-D
BARB CD 86-43
v.
Emmons Plant No. 1

KODAK MINING COMPANY, INC.,
Respondent

DECISION
Appearances:

Alvin Ritchie, Happy, Kentucky, pro se;
Leslie Sr. Clairu Esq., and John-W:- Fischerv
Esq., Denlinger, Rosenthal & Greenberg,
Cincinnati, Ohio, for Respondent.

Before:

Judge Melick

This case is before me upon the Complaint by Alvin
Ritchie under Section lOS(c) (3) of the Federal Mine Safety
and Health Act of 1977, 30 U.S.C. § 801 et seq., the "Act,"
alleging that Kodak Mining Company, Inc.~(Kodak) laid him
off and offered him a lower paying job on May 7, 1986, in
violation of Section lOS(c} (1) of the Act because he had
been injured in a truck accident and had reported health and
safety complaints to agents of the mine operator . .!/
In order for the complainant to establish a prima f acie
violation of Section 105(c) (1) of the Act, he must prove by a
preponderance of the evidence that he engaged in an activity
protected by that section and that the discriminatory action
taken against him was motivated in any part by that protected
activity. Secretary on behalf of Pasula v. Consolidation Coal
Company, 2 FMSHRC 2786 (1980), rev'd on other grounds sub
nom. Consolidation Coal Company v. Marshall, 663 F.2d 1211
(3rd Cir. 1981). The respondent may rebut the prima facie
1/ Section lOS(c) (1) of the Act provides in part as follows:
"No person shall discharge or in any manner discriminate
against or cause to be discharged or cause discrimination
against or otherwise interfere with the exercise of the statutory rights of any miner ••• in any coal or other mine subject
to this Act because such miner •.. has filed or made a complaint
under or related to this Act, including a complaint notifying
the operator or the operator's agent .•• of an alleged danger or
safety or health violation in a coal or other mine ... or because
of the exercise by such miner .•. on behalf of himself or others
of any statutory right afforded by this Act."

744

case by showing either that no protected activity occurred or
that the adverse action was not motivated in any part by protected activity.
Secretary on behalf of Robinette v.
Castle Coal Co., 3 FMSHRC 803 (1981).
If the respondent cannot rebut the prima f acie case in
this manner, i t may nevertheless defend affirmatively by
proving that (1) it was also motivated by the miner's unprotected
activities, and (2) i t would have taken the adverse action in
any event for the unprotected activities alone.
The respondent
bears the burden of proof with regard to the affirmative deHaro v. Magma Copper Co., 4 FMSHRC 1935 (1982).
The
ultimate burden of persuasion does not shift from the complainant.
Donovan v. Stafford Construction Co.v 732 F.2d 954
(D.C" Cir 1984); Baich v. FMSHRC 1 719 F.2d 194 (6th
• 1983).
The Supreme Court has approved the National Labor Relations
Board's virtually identical analysis for discrimination cases
arising under the National Labor Relations Act.
NLRB v.
Transportation Management Corp., 462 U.S. 393 (19~
Alvin Ritchie was l
off by Kodak from his pos
as
the Emmons Preparation Plant operator on May 7v 1986v and
offered a lower paying job as night watchman.
Ritchie declined
that job and thereafter filed this complaint of discrimination.
There is no dispute that Mr. Ritchie engaged in protected
activity by repeatedly complaining orally and in writing to
his foreman, Oman Sandlin, about what he reasonably believed
were unhealthful and unsafe conditions at the Emmons Preparation Plant.
It is undisputed that Ritchie made periodic complaints about excessive coal dust at the plant from the time
he was first em9loyed as the plant operator in 1983 and that
he more recently complained of broken boards on the second
1 walkway at the plant. 2/ Accordingly, Mr. Ritchie has
established the first element of a prima facie case.
Mr. Ritchie has failed, however, to establish the second
element of a prima facie case, i.e., he has not shown that the
adverse action by the operator was motivated in any part by
those health and safety complaints.
The undisputed evidence
is that Mr. Ritchie had made periodic complaints about dust
his entire period of employment as plant operator with
Kodak, yet was not laid off
almost 3 years.
The evidence
also shows that other employees made similar complaints over

2/ Mr. Ritchie also alleged in his initial complaint that arm
Injuries he sustained after
ling out of a company pickup
truck constituted protected activity.
He has failed to show,
however, how those injuries come within the scope of the
activities protected by Section 105(c) (1), and, accordingly,
the allegation is rejected.

745

the years, some of whom were laid off at the same time as
Ritchie, and others were not. Coworker David Spencer had
also complained to Sandlin about the loose floorboards at
the plant. While Spencer was also laid o=f with Ritchie, he
was subsequently rehired.
In addition, it was one of
Mr. Ritchie's duties as preparation plant operator to report
to his supervisor, and/or to maintenance personnel, these
and other problems in the operation of the plant.
There is also credible evidence of valid business
reasons for the layoff of Ritchie and 7 other employees on
May 7, 1986. Thomas W. Kemp, Vice President for Finance and
Processing for Kodak testified that the layoffs were dictated
by the depressed coal marketo
According to Kemp there was
significant overcapacity in production in the coal market
over the previous 2 years, resulting in lowered prices and
tremendous cost pressure to stay in business.
As a result
there had been a series of layoffs at Kodak beginning in May
1985 followed by layoffs in December 1985v February 1986 9
April 1986v May 1986 (the layoff in issue), and in February
19870
Kemp testified that the May 7, 1986, layoff was dictated
by loss of the night shift at the Chester Preparation Plant
which in turn was dictated by their forecast for lowered
coal production.
The decision was made by the Executive
Committee consisting of Kemp, President Bowling, Vice President
Cauley, and Charlene Walker. Processing Superintendent Estell
Adams determined which particular miners were to be laid off
in the processing sector after consulting with his foremen,
Oman Sandlin and Jack Hall.
Estell Adams testified that the selection of miners to
be laid off was made in accordance with the company personnel
handbook (Exhibit R-1). The handbook provides as here relevant as follows:
Employees are selected for layoff and recall
primarily on the basis of their ability to perform the work needed together with their depend
ability.
If these factors are equal, then preference is given to the employee with longer
service.
According to Adams, using that criteria he and his
foremen prepared an analysis of the processing plant employee
job skills similar to that found in Exhibit R-5.

746

The skills noted in Exhibit R-5 are not disputed and
clearly demonstrate that those employees laid off in May
1986, including Complainant Ritchie, were those with the
fewer critical skills.
It is clear from this evidence that
the May 7, 1986, layoff of Ritchie and seven other processing
plant employees had a legitimate business-related and nonprotected basis. Thus even had Mr. Ritchie established a
prima f acie case herein, that case was clearly rebutted by
the operator's evidence. Under the circumstances, the
Complaint herein must be dismissedo
ORDER
The complaint of discrimination

,/c·

\...'\.'·

Gary relick
Adrnin.strati e Law ,Judge

Distribution:
Alvin Ritchie, Box 383, Happy, KY

41746 (Certified Mail)

Leslie St. Clair, Esqo, and John W. Fischer, Esq., Denlingerp
Rosenthal & Greenberg, 2310 First National Bank Center, 425
Walnut Street, Cincinnati, ·OH 45202 (Certified Mail)

yh

747

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
333 W. COLFAX AVENUE. SUITE 400
DENVER, COLORADO 80204

SECRET.JiRY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

v.

APR 14 1987

CIVIL PENALTY PROCEEDING

.
.
.
0

TEXASGULF, INC.,
Respondent

Docket No. WEST 85-148-M
A.C. No. 48-00639-05515
Docket No. WEST 86-83-M
A.C. No. 48-00639-05517
Wyoming Soda Ash

DECISION
Appearances~

Tobias Fo Fritzv Esq., Office of the Solicitoc.
U.S. Department of Labor, Kansas Cityv Missouriu
for Petitioner;
Thomas E. Downey, Jr., Esq., Downey & Murrayu
Englewood, Coloradou
for Respondent.

Before:

Judge Lasher

This matter arises pursuant to Section llO{a) of the Federal
Mine Safety and Health Act of 1977, 30 u.s.c. Section 820Ca)
(herein the Act). Petitioner seeks assessment of penalties for
three violations which are cited in the three Citations involved
in these two dockets which were consolidated for hearing and
decision by Notice dated June 19, 1986. All three Citations,
issued under Section 104(a) of the Act, charged Respondent with
infractions of 30 C.F.R. § 57021078, entitled "Permissible Equipment" which provides:
"Only permissible equipment maintained in permissible
condition shall be used beyond the last open crosscut
or in places where dangerous quantities of flammable
gases are present or may·· enter the air current."
The Citations were issued by MSHA Inspector Martin B. Kovick
on three different inspection dates.
The descriptions of the violations shown on the three
Citations are as follows:
1.

Citation No. 2983339 issued April 10,. 1985c

"In No. 5 miner panel there is a gap of .005 in the main
control panel. The miner is in the last open crosscut. A
methane check showed 0.0% with a CSE this condition could
possibly create a hazard to employees in this panel."

748

2.

Citation No. 2083401 issued April 24, 1985.

"In miner No. 4 panel there is a gap of .006 in the connection box located under the seat of miner No. 4. The miner is
beyond the last open crosscut in room No. 8025. A CSE reading
shows 0.0%. This condition could possibly cause a hazard to
employees in this panel."
3.

Citation No. 2083419 issued October 15, 1985.

"In miner No. 9 there is a gap of .011 in the right head
light on miner No. 9. The miner is in the last open crosscut on
the shortwall section. A CSE shows 0.0% methane in this areaQ
This condition could possibly cause a hazard to employees in this
panel."

On a five-part "Gravity 11 scale ("No Likelihood";; "Unl ikely 11 r
"Reasonably Likely", "Highly Likely", and "Occurred") provided
on the face of the citation form, all three Citations were marked
"Reasonably Likely".
The Citations issued under Section 104(a) of the Act;; also
charged that the violations were "significant and substantial"
<herein "S & S").
In Secretary v. Consolidation Coal Company, 6 FMSHRC 189
(1984), this Commission held that S & S findings may be made in
connection with a citation issued under Section 104(a} of the Act.
Considering this ruling in conjunction with U.S. Steel Mining
Company, 6 FMSHRC 1834 <1984), where the mine operator was
allowed to contest S & S findings entered on Section 104(d}(l}
citations in a penalty case, it is initially concluded that
S & S findings are properly reviewable in this penalty proceeding.
The matter came on for hearing in Rock Springs, Wyoming on
August 20, 1986. Both parties were well represented.
The Respondent concedes the occurrence of the three
violations but urges that such were not S & s, thus raising the
major issue posed and only issue aside from the amount of appropriate penalties. The Secretary seeks a penalty of $157 for
each violation.
Having carefully considered the transcript of testimony and
the briefs submitted by both parties, the position of Respondent
is found supported in the record and meritorious.
FINDINGS
At the outset of the hearing the parties entered the
following stipulations on the record:
(a)

Respondent is a large mine operator;

749

Cb)
Payment of reasonable penalties in this matter will not
jeopardize Respondent's ability to continue in business;
(c) Respondent, after receiving notice of the three subject
violations, proceeded in good faith to promptly abate the same;
(d) Respondent had but one violation in over 200
inspections days prior to the issuance of each of the three
subject violations and I conclude therefrom that Respondent has
an extremely commendable compliance history.
During the hearing it was further agreed that the
permissibility requirements of 30 C.F.R. § 18.31 applied to each
of the three machines found in violation and that the maximum
plane flange gap permissible under 30 C.F.R. § 18.31 is .004 inch
CT. 77-78).
It is further found that Respondent operates a trona mine in
Sweetwater Countyv Wyomingu l; and tha such mine hasv at all
relevant tirnesv been classified as 11 gassy" by the State of
Wyoming CT. 4v 16l)v and is a 11 gassy 11 mine for purposes of this
proceeding CT. 10, 161-164, 229).
The subject mine is one of five trona mines CT. 37v 117)
located inside an area called the Trona Patch in Wyomingo
Mining
"beds" therein are numbered "l" through "30"1 Respondent mines in
Bed 20. (T. 157-160)0 Somewhere between 10% and 30% of the
subject mine's reserves have been developed CT. 309-310). Mining
is conducted approximately 1400 feet below the surface five days
a week by three shifts daily (2 production and 1 maintenance> CT.
267).
Despite its designation by the State of Wyoming as "gassy",
the subject mine is "considerably less" gassy than the other four
mines in the Trona Patch (T. 41), and does not require frequent
inspections under federal law, CT. 39-41). Under Section 103(i)
of the Act extra inspections at fifteen day intervals are
required if a mines produces 200,000 cubic feet of gas per day.
30 U.S.C. § 813Ci). The outpit from this mine has been measured
at only 50,000 to 90,000 cubic feet of methane gas per day well
below the lowest trigger of Section 103(i). CT. 40, 161).
To be in permissible condition gaps in boxes housing
electrical equipment, such as those involved in the three matters
under discussion, shall not exceed certain tolerances. For the
three pieces of equipment involved herein, as previously noted,
gaps in excess of .004 inches were prohibited (T. 45, 77-78,
106-107; 30 C.F.R. § 18.31).
On April 10, 1985, Citation No. 2083339 was issued citing
continuous miner No. 5, which was then located in the last open
crosscut of the mine.
Inspector Kovick detected a gap of .005

1/

Trona, which is incombustible, is a hard ore used to make
glass CT. 156).
750

inches in the main control panel of this Miner. On April 24,
1985, Inspector Kovick issued Citation No. 2083401 citing a .006
inch gap in the connection box located under the seat of Miner
No. 4. On October 15, 1985, Inspector Kovick issued Citation No.
2083419 after he found a gap of .011 inches in the right head light on continuous Miner No. 9. The record is clear that the
three pieces of electrical equipment involved were in impermissible condition when cited and Respondent concedes the
occurrence of the violations.
The contemplated hazards to which the three violations
contributed are methane ignitions and methane explosions (To
50-51, 54-55, 85). A methane ignition is of a lesser degree than
an explosion (T. 54).
The three machines (miners) involved were beyond the last
open crosscut when cited (To 47, 50) and from two to six employees would ordinarily have been exposed to the hazard {T. 94v
230-231).
At the times the three Citations were issued, both the
ventilation system and methane monitoring equipment were properly
functioning and adequate CT. 47-48, 57-58q 74v 80)f and the
methane reading taken by hand-held instrument was zerou that is
0.0% (T. 48, 84).
The methane monitors on the miners in question automatically
turn off the equipment when they detect that the methane level
has reached 1.5% CT. 51-52, 73-74, 196-197, 255) and such were in
proper working order on the three citation issuance dates in
question CT. 256, 257-261). However, a lag time of five to six
seconds runs between the time the methane monitor first sniffs
the methane gas and the miner shuts down (T. 262).
Methane monitors, which are checked only weekly for proper
calibration, need frequent calibration, and are regularly found
to be out of calibration (approximately one out of four each
week), one cause of which is vibration CT. 52, 122-123, 248,
256, 262-264).
It is possible to have a methane ignition even where there
is adequate ventilation where there occurs a "sudden rush" or
"outburst" of liberated methane which can overpower the ventilation system (T. 51-52, 120, 134). Such possibility, however,
is remote CT. 156, 199, 221, 226, 322). Ventilation systems are
·also subject to breakdown CT. 53, 121-122, 234) and other
problems CT. 51-52, 214-220).
On the three dates pertinent herein, some 30 to 50 pieces of
permissible equipment were in the mine CT. 176-177). None of the
three pieces of machinery (electrical boxes) involved here were
shown to be arcing or sparking (or malfunctioning) at the time
the Citations were issued and there existed only the possibility
of their arcing or sparking CT. 50-52, 56, 57, 81, 112-115, 128,
205, 274~ 275-277; 284-286)0

751

No method or technology exists for predicting or determining
where concentrations of methane may exist or be encountered in
Bed 20 where the subject mine is located CT. 54, 58, 159,
298-302, 303, 315, 327).
While there is a possibility of encountering an accumulation
of methane (T. 51-54, 58, 70, 75, 89, 93, 327-328) such is highly
unlikely (T. 62, 328) •
The methane level where explosions can occur ranges from 5%
to 15%; the methane level where ignitions can occur is 1% to 2%
CT. 68-69, 168). The methane levels found by the Inspector on
the three occasions in question were not sufficient to permit
ignitions (T. 69, 79, 84).
Over the eight years that Inspector Kovick had inspected the
mine, he had never detected explosive levels
methane in the
mine, had never found methane in excess of 1%~ CT. 39, 62), and
had never detected ignitable or explosive levels of methane (T.
62, 75, 86). Inspector Kovick conceded that methane must be at
an explosive or ignitable level before it is reasonably likely to
cause injury CT. 75, 80, 84-85). Over the mine 1 s 10-year (approximate) history, methane emission levels have remained fai
constant CT. 165), i.e., negligible to non-existent (T. 166)0
The mine has no history of fires or explosions (T. 197, 227).
The possibility that methane would reach either ignition or
explosion levels was remote (T. 89-90, 156, 161-165, 166,
169-174, 194-195, 197, 202, 205-206, 230, 242, 251).
Both the magnitude and the probability of an ignition of
methane in a trona mine are less than a methane ignition in a
coal mine due to the fact there would be no involvement of
flammable coal dust in a trona mine. Where only methane is
ignited, injuries and fatalities will result only to those in the
area where the methane exists or within the area affected by the
concussion or pressure from such ignition (T. 120, 163-165).
DISCUSSION
While characterizing violations in the abbreviated "serious
and substantial" mode is convenient for general reference it is
misleading as to the actual substantive meaning articulated by
Congress and resort to the entire phrase from which such was
taken is more, but not entirely, helpful. Thus, so stated, the
the main question here is whether the subject section 104(a)
Citations cited violations which were "of such nature as could
significantly and substantially contribute to the cause and
effect of a ••• mine safety or health hazard" as that phrase Cl>
is used in Sections 104(d)(l) and 104(e)(l) the Act and (2) has
been fleshed out by the Federal Mine Safety and Health Review
Commission.

More fully, Section 104(d)(l) of the Act, in which the full
S & S clause originates provides:
If, upon any inspection of a coal or other mine, an
authorized representative of the Secretary finds that
there has been a violation of any mandatory health or
safety standard, and if he also finds that, while the
conditions created by such violation do not cause
imminent danger, such violation is of such nature as
could significantly and substantially contribute to the
cause and effect of a coal or other mine safety or
health hazard 5 and if he finds such violation to be
caused by an unwarrantable
ilure of such operator to
comply with such mandatory healty or safety standards 0
he shall include such finding in any citation given to
the operator under this Act.ooo
30 U.S.C. § 814(d)(l)(emphasis added)o As previously noted,
Section 104(e) of the Act, 30 u.s.c. § 814Ce), relating to
"pattern 11 violations, contains similar S & S language.
A. Background
The S & S clause in mine safety law has been in the past
and has newly become a term of art having separate and special
meaning apart from the normal dictionary meanings of the various
words themselves, necessitated no doubt by the fact that the
pertinent language of the Act is not itself artfully worded. The
history of the development of the S & S clause offers some
perspective for the practical application of what I refer to
herein as the National Gypsum/Mathies formula which is further
discussed subsequently. Briefly, the roots of the S & S concept
were bound up with the first use of withdrawal orders which first
showed up in the 1952 Act. Later, under the 1965 Amendments Act,
the entire S & S concept was fleshed out in terms quite similar
to those in the 1977 Amendments to the 1969 Act 6 and such
terminology was largely incorporated into Section 104Cc)(l) of
the 1969 Act. Strangely enough, such S & S language as words of
art primarily addressed the nature of the accidents or events
contemplated, more specifically those of a great or disastrous
potential.
Many Citations now specify alleged violations as S & S even
though they are issued under section 104(a) of the Act-rather
than under the section which originally contained the S & S
language, 104(d)(l), as a prerequisite to issuance of unwarrantable failure withdrawal orders. The apparent purpose of this
practice stems from the value of a 104(a) Citation with s & S
designation in section 104(e) "pattern" enforcement with its
potential and forceful withdrawal order sanction.
The history of withdrawal orders and S & S terminology are
intertwined ..

753

The use of withdrawal orders as an enforcement tool was
first implemented by Congress in its passage of Title II of the
Federal Coal Mine Safety Act, Public Law 552 (July 16, 1952) 66
Stat. 294, 30 u.s.c. § 473. Most significantly, the purpose, as
announced in the heading of this 1952 legislation, was the
prevention of "Major Disasters" in mines. Thus, Section
203(a)(l) of the 1952 Act provided for the issuance of a withdrawal order upon the inspector's finding of a "danger that a
mine explosion, mine fire, mine inundation, or man-trip or
man-hoist accident will occur *** 11 •
Section 203(b) provided for
the issuance of a notice (a Citation in current jargon) where the
inspector found a violation which did not create the dangers
listed in section 203(a)" Section 203(c) provided for withdrawal
orders if the violations found in the section 203(b) notice were
not abated within a reasonable time. The 1952 Act did not
provide for so-called "unwarrantable failure" orders.
The 1952 Act as above noted, was amended by the Federal CoaJ.
Mine Safety Act Amendments of 1965, 80 Stat. 85 (1966),
hereinafter referred to as the 1965 amendments. Specificallyv
Section 203 of the 1952 Federal Coal Mine Safety Act was amended
by adding a new subsection Cd) and a new subsection (e)u which
provided that when an inspector found on an inspection that,
l
a violation existedu (2) the conditions created by such violation
did not cause danger that a mine explosionu mine f ireu mine
inundation, or man-trip or man-hoist accident would occur
immediately or before the imminence of the danger could be
eliminated, (3) such violation was of "such nature as could
significantly and substantially contribute to the cause or effect
of a mine explosion, mine fire, mine inundation, or man-trip or
man-hoist accident", and (4) such violation was caused by an unwarrantable failure of the operator to comply, he should issue a
notice of violation and make such findings in the noticeo
Subsection (d){l) went on to provide that the Bureau should reinspect the mine within 90 days after the issuance of the notice
to determine if any similar violation existed in the mine, and if
so, to issue a withdrawal order provided such violation was also
found to be caused by an unwarrantable failure of the operator to
comply. Section 203(d)(2) of the 1965 Amendments then provided
that thereafter a withdrawal order should be issued by an inspector who found upon any subsequent inspection violations
"similar to those that resulted in the issuance of the withdrawal
order issued under paragraph (l)" of subsection (d) until such
time as an inspection of such mine disclosed no similar violations.
It is thus seen that the 1965 Amendments were, in structure
and concept, almost identical to section 104{c), subsections Cl)
and (2) of the Federal Coal Mine Health and Safety Act of 1969,
and to Section 104(d) of the 1977 Act. The 1965 Amendments set
forth a four-part foundation for the issuance of the 11 unwarrant-

754

able failure" notice requiring: (1) a violation (2) no imminent
danger 2;, (3) that the violation, while not involving imminent
danger,-be of a nature that could significantly and substantially
contribute to a disaster type accident, ~/and <4> that such
violation be caused by an unwarrantable failure of the operator
to comply with the safety requirements of the Act.
Under the 1952 Act and the 1965 Amendments, the nature of
the conditions targeted by the legislation were those that might
lead to major disasters. The Legislative History (Sen. Rep.
1055, 89th Cong. 2d Sess., 3 U.S. Code and Cong. News 2072) of
the 1965 Amendments contains this explanation of the pertinent
section in its reference to "Major Provisions of the Bill~ at
page 2074:

*** The proposal amends the "Findings and orders" section
of the act by adding a provision that, if a violation of
the safety requirements of section 209 is found, not involving imminent danger, but of a nature that could
significantly and substantially contribute to a disastertype accident, and if such violation was caused by an unwarrantable failure of the operator to comply with the
safety requirements of the act, a reasonable time for
abatement shall be fixed." (Emphasis supplied.)
There is no question but that the authors of the 1969 Act
used the S & S phraseology of the 1965 Act Amendments as their
frame of reference in drawing up the provisions of section 104(c)
relating to issuance of "unwarrantable failure" withdrawal orders.
The 1977 Act, in turn, followed the 1969 language. The 1965
Amendments thus became the principal source of interpretive aid
for the 1969 Act. The ambiguity in the 1969 Act resulting from
the use of the phrase "similar, etc." in section 104Cc)(2) would
be nonexistent had the phrase "similar, etc." been first used in
the section authorizing the underlying Cl04(c)(l)) withdrawal
order, as was the case in the 1965 Amendments where the
"underlying order" violation was required to be similar to the
"notice" violation, and the reinspection "order" violation had to
be similar to "those" two. Under the 1965 Amendments, it is
clear that the phrase "similar, etc." referred back to the
"nature" of the violation mentioned in preceding sentences
authorizing issuance of the underlying notice, and that the
"nature" of the underlying conditions was that as could cause a
disaster, i.e., "as could significantly and substantially
contribute~the cause and effect of a mine explosion, mine
2/ The concept of "imminent danger" under both statutes was the
same, although the language differs.
3/ The high-magnitude accident aspect of this concept was
abandoned in the subsequent administration of both the 1969 Mine
Act and the 1977 amendments thereto.

755

fire, mine inundation, or man-trip or man-hoist accident, * * *."
The meaning of the phrase "similar, etc." in the 1965 Amendments
is ascertainable because the line was clearly drawn between the
phrase "similar, etc." and the phrase unwarrantable failure of
such operator to comply"-- both phrases being set forth as
separate prerequisites for the issuance of the underlying
withdrawal order. By contrast, in the 1969 Act, the phrase
"similar, etc. 11 was not invoked in connection with issuance of
the underlying withdrawal order, but first appeared in section
104(c)(2) permitting issuance of unwarrantable failure withdrawal
orders upon subsequent inspections provided there have been no
intervening inspections disclosing "no similar violations". Thus, the ambiguity& While it can be maintained that
the omission of the phrase in question from sections 104(c)(l)
was intended to accomplish the excision of the "substantial and
significant" requirement, for the various reasons stated hereinv
I believe there was no such intention. To begin withv having
just used the phrase "unwarrantable failure etc. 01 in the two
parts of section 104(c)(l), Congress abandoned it in 104(c}{2)
and opted in favor of "similar etc.• -- words of art already
possessing specific meaning.
Comparison of the 1965 Amendments with the 1969 Act reveals
various other instances whereu for brevityv
authors of the
1969 Act made omissions or placed labels on contrived conceptso
It appears that the enumeration of the major disastersv which
were the targets of the 1965 Amendments, was shortened in the
1969 Act to the phrase "mine safety or health hazard". A signi;icant example of an omission is that in drafting the second part
of section 104(c)(l) authorizing issuance of the underlying
order, the authors of the 1969 Act did not see fit to reiterate
the requirement set forth in the first part that the conditions
constituting the prerequisite violation not result in an
"imminent danger". 4; By implication, therefore, one must read
into the pertinent language, the requirement that if the inspector did find "imminent danger", he would not order withdrawal
pursuant to the provisions of 104(c)(l), but rather would proceed
under section 104(a). The omission of the requirement in the
1969 Act that the violation involved in the issuance of the
underlying 104(c)(l) order be of such nature as could significantly and substantially contribute to a hazard appears to have
been left out in the same manner, but this point is not crucial
to the ultimate conclusion reached that "similar etc." referred
not only to unwarrantable failure but also to the "nature" of the
underlying violations as specified by Congress.
It is clear that
4/ It seems that the intent of Congress in promulgating the 1969
Act was that if an inspector, upon his inspection of a mine
should determine that imminent danger existed, he should issue an
order of withdrawal on that basis. Imminent danger orders under
section 104(a) thus overrode the other two types, i.e., "failure
to abate" orders issued under 104Cb), and "unwarrantable failure
to comply" orders under 104Cc).

756

under the 1965 Amendments: (1) the legislative scheme involved in
the pertinent provision was the utilization of withdrawal orders
as a means of eliminating the occurrence of serious, or disastertype, accidents; and (2) the nature of violations which might
cause such accidents was expressly described as those that would
create the danger of a mine explosion, mine fire, mine
inundation, etc. Then during the administration of the 1969 Act,
the extraordinary meaning previously given S & S terminology
disappeared (See discussion of Alabama By-Products, Inc., 7 IBMA
85, in National Gypsum). It is unknown if the question whether
Congress, in enacting the 1969 Act (or the 1977 Act) intended to
carry through the meaning previously attributed to this phrase
was ever litigated.
Had S & S in its early idiom been deemed to have been revitalized by succeeding mine safety legislationu the current
shaping of various enforcement procedures would have been
significantly affected. Had the original "Major Disaster"
objective of Congress been sustained through the 1977 Amendments,
the panoply of enforcement devices, in an abstract sense, would
have taken on a certain logic in fittingo In such scenariov the
essence of an imminent danger violation would be the possibili
of its occurrence "at any time"v i.e.r its inuninence or immediacy; the essence of an S & S violation would be its potential
for harm posed-- both qualitatively and quantitatively, i.e., its
magnitude, ~/; and the essence of an "unwarrantable failure"
violation would be a combination of Cl) the negligence
(recklessness and wilfulness) involved in its commission, i.e.
culpability, and (2) magnitude. We turn now to prevailing S & S
precedents.
B.

Governing Precedents

The Federal Mine Safety and Health Review Commission has in
several opinions crafted a special meaning to the S & S language
contained in the 1977 Mine Act. Thus, the Commission's first and
landmark interpretation of this language appeared in Cement
Division, National Gypsum Co., 3 FMSHRC 822 (April 1981), in
which it held:
••• [Al violation is of such a nature as could significantly and substantially contribute to the cause and effect of a mine safety or health hazard if, based on the
particular facts surrounding the violation, there exists
a reasonable likelihood that the hazard contributed to
will result in an:>Jnjury or illness of a reasonably
serious nature.
·,,,

~/

This is contrasted with the emphasis of the National/Gypsum
Mathies formula, which governs the S & S determination iri ·this proceeding, which is on the probability of the violation's
occurrence - not the magnitude of the accident envisioned.
757

3 FMSHRC at 825 (emphasis added). In Mathies Coal Company, 6
FMSHRC 1 (January 1984), the Commission reaffirmed the analytical
approach set forth in National Gypsum, and stated:
In order to establish that a violation of a mandatory
safety standard is significant and substantial under
National Gypsum, the Secretary of Labor must prove: Cl)
the underlying violation of a mandatory safety standard;
(2) a discrete safety hazard -- that is, a measure of
danger to safety -- contributed to by the violation; (3)
a reasonable likelihood that the hazard contributed to
will result in an injury; and (4) a reasonable likelihood
that the injury in question will be of a reasonably
serious nature.
6 FMSHRC at 3-4 (footnote omitted). Accord Consolidation Coal
Company, 6 FMSHRC 189, 193 (February 1984)0
Additional aspects of the Mathies decision must be
considered here. As to the four elements set forth in Mathies,
the Commission, in Secretary v. U.S. Steel Mining Corp.v 6 FMSHRC
1834 (1984), noted that the reference to "hazard 11 in the second
element was simply a recognition that the violation must be more
than a mere technical violation -- i.e., that the violation
present a measure of danger. See National Gypsum, supra, 3
FMSHRC at 827.
It also noted that the reference to "hazard" in
the third element in Mathies contemplates the possibility of a
subsequent event: that the Secretary establish a reasonable
likelihood that the hazard contributed to will result in an event
in which there is an injury. The fourth element in Mathies
requires that the potential injury be of a reasonably serious
nature. Finally, in U.S. Steel Mining Co., Inc., 6 MSHRC 1573,
1574 (1984), the Commission re-emphasized its holding in National
Gypsum that the contribution of the violation to the cause and
effect of a mine safety hazard is what must be signif icant and substantial. Thus, in National Gypsum, supra, at page
827 the Commission held:
"The interpretation we have placed upon the significant and
substantial provisions is, we believe, consonant with the
statutory language and with the overall enforcement scheme. The
provision involved applies to violations that "could signif icantly and substantially contribute to the cause and effect of a
coal or other mine safety or health hazard." Although the Act
does not define the key terms "hazard" or "significantly and
substantially", in this context we understand the word "hazard"
to denote a measure of danger to safety or health, and that a
violation "significantly and substantially" contributes to the
cause and effect of a hazard if the violation could be a major
cause of a danger to safety or health. In other words, the
contribution to cause and effect must be significant and
substantial. 11 (emphasis supplied).

758

Under the above Commission precedents, the words "significant and substantial" once again became words of art, different
than in the past, and this phrase now modifies the word
"contributes" (as part of a literal interpretation of the Act)
and does not jump over the word "contributes" to modify and
enlarge the magnitude of the hazardous event contemplated.
The four-element test set forth in Mathies involves a major
conceptual expansion of the S & S language of the Act itself as
well as to part of the Commission's landmark discussion of the
subject in National Gypsum. Thus, the requirement in the third
element of Mathies (itself derived from National Gypsum) that the
Secretary estabish a "reasonable likelihood" that the hazard
contributed to "will" result in an event in which there is an
injury is additional to the literal S & S language of Section
104(d)(l). Secondly, a linkage is created from the violation to
the occurrence of an injury - rather than to the violation 1 s
"contribution" to the cause and effect of a hazard.
Stretching
it, it seems maintainable that the "linkageu• expansion is covered
by a violation's "contribution" to the "effect" of a hazard.
These two independent proof requirements ("likelihood" and
"contribution"), which do not qualify each ot
, were positioned
together in United States Steel Mining Company: Inca, 7 FMSHRC
1125, 1129, as follows:
11

We have explained further that the third element of the
Mathies formula "requires that the Secretary establish a
reasonable likelihood that the hazard contributed to will
result in an event in which there is an injury." U.S. Steel
Mining Co.,6 FMSHRC 1834, 1836 (August 1984). We have
emphasized that, in accordance with the language of section
104{d)(l), it is the contribution of a violation to the
cause and effect of a hazard that must be significant and
substantial. U.S. Steel Mining Company, Inc., 6 FMSHRC
1866, 1868 (August 1984)1 U.S. Steel Mining Company, Inc., 6
FMSHRC 1573, 1574-75 (July 1984)."
Thus, while the evidence in this matter clearly shows, in
the language of the Act, there exists a significant and
substantial contribution to the cause and effect of a hazard, the
Secretary even so must additionally show that there is a reasonable likelihood that such hazard "will" (not 11 may 11 or "could")
result in an event Chere, an ignition or explosion) in which
there is an injury of a reasonably serious nature.

c. Reasonable Likelihood and Imminent Danger
In the context of this case, it is manifest that for the
hazard, in the words of Mathies, "to result in an injury", the
hazard must come to fruition, that is, an ignition or explosion
must occur. As recognized by the parties, the question becomes
in this matter, and I believe in most S & s cases, whether there
is a reasonable likelihood that the hazard will actually come
about. If the occurrence of such event is reasonably likely,

759

does such mine condition, as so defined, constitute an "imminent
danger" - a situation the existence of which is expressly
prohibited by Section 104(d)(l) of the Act as a prerequisite to
the validity of an "unwarrantable failure - not S & S - enforcement paper? This is so, because both the ordinary dictionary
meaning and the legal meaning of the phrase 11 reasonable
likelihood" (and the corollary phrase "reasonably likely") is
synonymous with "probability" - not "possibility". In this
connection, the question must be asked: are not the vast
majority of safety and health standards directed against substantial hazards and perils, that is, are they not designed to
prevent, or in some cases alleviate, mine conditions or practices
which could result in serious physical injuries or health
problems?
D.

Reasonable Likelihood

Under existing Commission precedent the phrase 11 signif icant
and substantial" has no generic relationship to the phrase
"reasonable likelihood", and its usage runs literally, as it is
used in Section 104(d), as a modifier of the contribution a
violation makes to the cause and effect of a hazard. The key is
no longer the mother phrase, S & S, but uo reasonable likelihood nn o
nLikelihood" is defined in Webster 1 s New Collegiate
Dictionary (1979, G & C Merriam Co.) as "probability" and in the
Random House College Dictionary (Rev. ed., 1980) as "the state of
being likely or probable~ probability." Again, in Webster's
Third New International Dictionary (Unabridged ed., 1976, G & C
Merriam Co.) its primary definition is "probability".
Review of Words and Phrases and other texts and precedents
again reveals that "likely 11 means "probably" and "likelihood"
means "probability." It also appears that the adjective
"reasonably" used to modify the subject word imparts no
significant change of meaning to the base word. For example, in
connection with a similar phrase, "reasonably to be expected",
the Interior Department's Board of Mine of Mine Operations
Appeals has held that use of the word "reasonably" in the 1969
Mine Act's Section 3Cj) definition of "imminent danger" simply
meant that the test of imminence was objective and that the
government inspector's subjective opinion need not be taken at
face value. Freeman Coal Mining Corporation, 2 IBMA 197 (1973).
In General Adjustment Bureau, Inc. v. General Ins. Adjust.
Co., 381 F.2D 991 (10th Cir., 1967) the court affirmed the nearly
universal meaning given the term:
"It is argued there is a difference between the "likely"
test and the "probably" test. We do not agree. "Likely"
means "probably". The Random House Dictionary of the
English Language, 830 (Unabridged ed. 1966). The Oklahoma Supreme court used both the "likely" language and
"probably" language, without distinction, in Stillwater
Milling Company v. Eddie, 108 P.2D 126, 128-129 (Okla.
1940). Since the adoption of the Oklahoma Business
760

Corporation Act in 1947 the Oklahoma court has continued
to consider the tests as synonymous."
Again, in U.S. v. Powell, 761 F.2d 1227, at 1233 (8th Cir.,
1985), the same result ws reached:
"The issue here is the meaning of the word "likely" in
the statute. We believe the word should be read in its
ordinary sense, as referring to something that is more
likely to happen than not.
If one asks whether a horse is likely to win a race,
and the answer is yes, the person who asked the question
naturally understands that the chances of the horse's
winning are greater than those of its losing. He would
not ordinarily believe that a "yes" answer meant only
that the horse had a greater than negligible (in the
legal context, nonfrivolous) chance of winning."
In this proceeding for purposes of determining if the three
violations are S & s, the National Gypsum/Mathies phrase "reasonable likelihood" will be deemed synonymous with "probability ....~/

~/

As an aside, it is of some interest that the subject of
possibilities and probabilities is placed, under the Plan of
Classification in Roget's Thesaurus (New ed., St. Martin"s Press,
1965), under the broad class "Intellect", under the Division
"Formation of Ideas" and under the subsection thereof pertaining
to "Materials for Reasoning." Considered then as "degrees of
evidence" are the concepts of Possibility, Impossibility,
Probability, Improbability, Certainty and Uncertainty.
In common and legal reasoning the general ideas of
possibility and probability seem to require clear distinction in
their application to situations and in their use as guides to
future conduct. Both probability and possibility have
ranges- "probability" can bump against certainty at the top end
of the scale, and "possibility" can nudge "impossibility" at the
bottom end of its range. In reviewing various mine safety cases,
one finds that "reasonable likelihood" is sometimes applied to
what appears to be mid-range possibilities rather than to any
degree of probability. A clear line of demarcation between the
concepts appears useful and necessary for S & S application to
mine safety conditions. The question must be asked, was any
range of probability actually intended in National Gypsum and
Mathies? The conclusion has been reached here that use of the
frequently-used phrase "reasonable likelihood" mandates a finding
of at least some level of probability. Speaking in the abstract
or vernacular without reference to this record or mine safety
matters generally, my impression is that there prevails in both
common and legal reasoning (1) three levels of possibility,
remote (low-level), substantial (mid-level), and strong
(high-level); and (2) two levels of probability, ordinary and
strong-- with impossibility and certainty at either end of the
spectrum.

761

E.

Imminent Danger

In delineating the actual test for determining whether the
three subject violations are S & s violations, the question
arises whether the third element of Mathies does not approximate
the current formula for determining imminent danger. As will be
noted, the phraseology is now closely analogous.
If indeed, in
practical application in a given matter, there is no distinction
between the S & S and imminent danger formulas as a matter of
theory and concept, then a problem arises; Should the National
Gypsum/Mathies test for pure S & S cases be carried over to
"unwarrantable failure" matters arising under Section 104Cd)(l)
of the Act, then an impossibility of 104(d)(l) enforcement is
created. This is so because "unwarrantable failure" Citations
and Orders issued under 104(d)(l) must involve violations which
are not only S & S but which also "do not cause imminent danger no
To avoid this direct contradiction of terms in unwarrantable
failure situations, there mustv as a matter of logicv be some
major conceptual difference or differences between S & S and
imminent danger. What then is the prevailing approach for
determining imminent danger?
o

The term "imminent danger 01 is found in both the Federal Coal
Mine Health and Safety Act of 1969 and the Amendments thereto
which comprise the Federal Mine Safety and Health Act of 1977v 30
U.S.C. § 801 et seq., and the definition thereof currently found
in section 3(j) of the 1977 Act is for all intents and purposes
identical in both Acts, to wit:
"the existence of any condition or practice in a coal or
other mine
which could reasonably be expected to cause
death or serious physical harm before such condition or
practice can be abated." (emphasis added).

21

The United States Court of Appeals for the 7th Circuit in Freeman
Coal Mining Company v. Interior Board of Mine Operations Appeals,
et al., 504 F.2d 741 (1974), gave this definition of "imminent
danger":
An imminent threat is one which does not necessarily
come to fruition but the reasonable likelihood that it
may, particularly when the result could well be disastrous, is sufficient to make the impending threat virtually an immediate one. (Emphasis supplied).
During the enactment of the 1977 Act, the Senate Committee
on Human Resources, made this statement:
"The Committee disavows any notion that imminent danger
can be defined in terms of a percentage of probability
that an accident will happen; rather the concept of im7/

By virture of Section 102(b)(4) of the 1977 Mine Act the

~hrase "or other" was added after the word "coal" to expand the

Act's coverage to all mines.
762

minent danger requires an examination of the potential
of the risk to cause serious physical harm at any time.
It is the Committee's view that the authority under this
section is essential to the protection of miners and
should be construed expansively by inspectors and the
Commission."
(Leg. Hist. of the Federal Mine Safety &
Health Act of 1977, 95th Cong., 1st Sess. (hereinafter
Leg. Hist. 1977 Act) at 38.) (emphasis added).
Under the 1977 Act, decisional emphasis seems to be on the
individual factual configurations involved rather than on
discrete tests and formulas for determining imminent dangero
See, for example, Secretary of Labor v. U.S. Steel Corporationu 4
FMSHRC 163 (1982). At this time, the Act's section 3(j)
definition appears to be the primary legal touchstone.
See
National Gypsum, supra, at page 828. Evaluating the dangerous
condition or practice - whether or not a violation-in the
perspective of continued mining operations, as is required with
S & S violations, also appears to be a prerequisite in
determining the validity of an imminent danger order. There also
is a case for treating these as prerequisites~ (1) that the
hazard (risk) foreseen must be one reasonably likely to induce
fatalities or injuries of a reasonably serious nature, and (2)
that such hazard or risk have an immediacy to it, that is, it
could come to realization "at any time." See C.D. Livingston; 8
FMSHRC 1006, 1013-1016 (1986).
In summary, it is concluded that in practice the formulas
for determining S & S and imminent danger presently coincide in
all respects except for "immediacy. 11 8/ If, as I have previously
determined, the Mathies/National Gypsum "reasonable likelihood"
concept is synonymous with "probability", the potential hazard
contemplated in S & S violations in many cases, for all practical
purposes may be perceived to be susceptible of occurring "at any
time," or in Section 3(j) terminology "before such condition or
practice can be abated".
Finally, it should be noted that in National Gypsum, supra,
at part 828, it was recognized that imminent danger "contains
elements of likelihood and gravity" - as now does S & s.
~/

In Secretary v. Halfway, Inc., 8 FMSHRC 8 (1986), the
Commission made the following point in connection with the timing
of an S & S Citation:
The fact that a miner may not be directly exposed to a
safety hazard at the precise moment that an inspector issues a
citation is not determinative of whether a reasonable likelihood
for injury existed. The operative time frame for making that
determination must take into account not only the pendency of the
violative condition prior to the citation, but also continued
normal mining operations. National Gypsum, supra, 3 FMSHRC at
8251 U.S. Steel Mining Co., Inc., 6 FMSHRC 1573, 1574 (July
1984).
(footnote continued on page 17)
763

We turn now to the conclusions to be drawn from the factual
factors established in the perspective of the foregoing
delineation of the National Gypsum/Mathies test and with the
understanding that when the Citations were issued there was no
significant presence of methane, the ventilation system and
methane monitors were working properly, and there was no arcing
or malfunction inside the three electrical boxes involved.
F.

Factual Conclusions

From the process of relating the various factual findings
with the legal interpretations set forth above, it is concluded
that with respect to all three violations there was but a remote
possibility that a r
ease of methane would occur, and thnt there
was more than a remote possibility but less than a strong
possibility, that is, a substantial possibilityu that the methane
monitoring devices might malfunction or otherwise fail in the
context of continuing mining operations"
As to Respondentis
ventilation system, I also conclude that there was both a
realistic and substantial possibility that such would fail to
prevent methane from reaching the three pieces of electrical
equipment in question shouldv in the context of continued miningu
a release of methane have occurred
Finally 8 on the basis of
this record, I find it only a remote possibility that arcing or
sparking would have occurred at the time any of the subject
equipment was in impermissible condition.
Based on the above findings, I conclude that there existed
but a very remote possibility that some or all of the various
factors mentioned (methane release, inadequate ventilation,
methane monitor failure, arcing, and impermissible conditions)
would occur simultaneously or otherwise coincide in such manner
as to result in an ignition (or explosion). Thus, I ultimately
conclude that there did not exist a reasonable likelihood, or
probability, that the hazard the three violations contributed to
would result in an injury, although such violations in the
language of National Gypsum, "could" each be a "major cause" of a
danger to safety ••• "and did, in fact, contribute "a measure of
danger" to safety.
It having been determined that one of the required elements
of the National Gypsum/Mathies formula was not established, the
designation of the three violations as being "of such nature as
could significantly and substantially contribute to the cause and
effect of a ••• mine safety •.• hazard" is found unsubstantiated
and subject to deletion.
f n 8 continued Nevertheless, it would seem that in the reality of most
mining situations that if a violative condition will probably
result in a serious injury, the happening of the contemplated
accident or event will often be imminent, that is, capable of
occurring "at any time." The theoretical line between S & Sand
imminent danger seems very thin.

764

G.

Ultimate Conclusions

The three permissibility violations in this matter each
significantly and substantially contributed to the cause-and
effect-of a mine safety hazard.
However, in terms of the third element of the National
Gypsum/Mathies formula, there was not a reasonable likelihood
that the hazard contributed to would result in an event in which
there is an injury, that is, it was not reasonably likely
(probable) that the hazard would happen, or stated another wayu
that the contemplated event Ca methane ignition or explosion)
would occur so as to cause serious injuries or fatalities"
PENALTY ASSESSMENT
The regulation involved here, in setting tolerance (gap)
limits for electrical boxes, works as a fail-sa
or "last
resort" CT. 53, 75, 85) procedure to prevent ignitions and
explosions if methane should escape during mining and a potent
percentage thereof reach machinery with potential ignition
sources. Aside from innate mine design, two other means
-ventilation and methane monitoring devices-- are the other links
in a chain of preventive measures which can serve to block
methane from contacting arcing inside control panels and
electrical boxes. While ventilation systems and methane
monitors, like electrical box tolerances, can be controlled by
safety regulation, the escape of methane itself, being an event
which ordinarily, and in terms of this record, can't be
anticipated or pinpointed as to time or place CT. 298-320, 303)
is not susceptible to certain prevention by regulation. In terms
of the causal chain described in this matter, the premium is best
placed on the causal link subject to the most effective control
and regulation-- on this record, excessive tolerances. The three
violations made clear contributions to the creation of serious
safety hazards. While it was not reasonably likely that such
hazards would come to fruition and result in an injury to the
several miners exposed thereto, had an ignition (or explosion)
occurred serious injuries or fatalities would have resulted.
While I have found the violations were not S & s, I do conclude
that such were of a relatively high degree of seriousness.
It has not been contended, and there is no probative
evidence that the Respondent was negligent with respect to the
three violations CT. 94, 95). The Respondent, a large mine
operator with a conunendable compliance history, also has been
found to have proceeded in good faith to promptly abate the three
violations upon notification thereof. A penalty of $150.00 for
each violation is found appropriate.

765

ORDER
The three subject Citations, numbered 2983339, 2083401, and
2083419, are modified to delete the ns & sn designations therein
and are otherwise affirmed.
Respondent shall pay the Secretary of Labor the total sum of
$450.00 ($150.00 for each violation) as and for civil penalties
on or before 30 days from the date of this decision.
/

/

/7

~

~~/,?..; rt,;b.

'tif.#P.~ U..--- ~- '-"' /

- -

chael A. Lasher, Jr.
Administrative Law Judge
Distribution~

Tobias B. Fritz, Esq., Office of the Solicitor, U.S. Department
of Labor, 911 Walnut Street, Room 2106, Kansas City, MO 64106
{Certified Mail}
Thomas E. Downey, Jr.u Esq., Downey & Murrayu Boettcher Buildingv
Suite 400, 8400 East Prentice Avenueu Englewoodu CO 80111
(Certified Mail)

/bls

766

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
333 W. COLFAX AVENUE, SUITE 400
DENVER, COLORADO 80204

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA) ,
Petitioner

APR 171987

CIVIL PENALTY PROCEEDING
Docket No. WEST 85-148-M
A.C. No. 48-00639-05515

v.

Docket No. WEST 86-83-M
A.C. No. 48-00639-05517

TEXASGULF, INC.,
Respondent

Wyoming Soda Ash
ERRATA

At page 5 of my Decision in this matter issued approximately
April 10, 1987, in the first sentence following the heading
"Discussion" the quoted phrase "serious and substantial" is
amended to read "significant and substantial" to correct the
author's error.

;?/t~~t./
.,;-"' < ,.....

·'

·.'

,./'~
~
/?r ~'l/'h;;
/>' ~...

·: /

Michael A. Lasher, Jr.
Administrative Law Judge

Distribution:
Tobias B. Fritz, Esq., Office of the Solicitor, U.S. Department
of Labor, 911 Walnut Street, Room 2106, Kansas City, MO 64106
(Certified Mail)
Thomas E. Downey, Jr., Esq., Downey & Murray, Boettcher Building,
Suite 400, 8400 East Prentice Avenue, Englewood, CO 80111
(Certified Mail)

/ot

767

FEDERAL MINE SAFETY AND HEAL TH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
333 W. COLFAX AVENUE, SUITE 400
DENVER, COLORADO 80204

April 14, 1987
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH

CIVIL PENALTY PROCEEDING

ADMINISTRATION (MSHA),
Petitioner

Docket No. WEST 87-2~M
A.C. No. 26-01527-05503
Tonopah Divide Mine

v.
FALCON EXPLORATIONS,

Respondent
DECISION
Appearances:

Marshall P. Salzman, Esq., Office of the Solicitor,
U.S. Department of Labor, San Francisco,
California,
for Petitioner;
Mr. Everett Berg, Falcon Explorations, Emeryville,
California,
pro se.

Before:

Judge Cetti

This civil penalty proceeding arises under the Federal Mine
Safety and Health Act of 1977, 30 u.s.c. § 801 et~., (the
"Mine Act"). After notice to the parties, a hearing on the
merits was held before me at Oakland, California, on January 15,
1987. The parties presented oral and documentary evidence, and
submitted the matter for decision, without exercising their right
to file post-trial briefs. The mine operator admits the violations charged occurred but questions the appropriateness of
MSHA's administrative penalty assessments.
ISSUE

The single issue presented is what penalty is appropriate
for each of the admitted violations.
STIPULATIONS
The parties stipulated as follows:
1.

The history of previous violations is good.

2.

The size of the mining operation was small.

3. The penalty would not affect the ability of the operator
to continue in business.

768

4. The mine operator demonstrated good faith in attempting
to achieve rapid compliance after notification of the violations.
SUMMARY OF EVIDENCE
Background
A small three-""man heap leaching operation was the only
activity at the mine site at any time relevant to this
proceeding. The operation consisted of using a weak solution of
cyanide, water, and lime in an attempt to extract what minimal
gold and silver might remain in the heap leach' pad. The mine had
been reopened for this limited purpose two months before the
inspection. This limited operation was completed and the mine
closed six months after it opened.
The only persons employed in this operation was the manager,
Mr. Waterson, and his two adult sons. Each of these miners had a
mobile trailer home at the site.
On May 20th and 21st of 1986, Federal Mine Inspector Earl
McGarrah made a routine inspection of this three-man heap leaching operation and issued three citations charging the operator
with violations of Title 30 C.F.R. § 56.12068, 56.12028, and
56.15001. Thereafter this proceeding was initiated by the filing
of a proposal for assessment of a civil penalty by the Secretary
of Labor on behalf of the Mine Safety and Health Administration
pursuant to Section llO(a) of the Mine Act. The operator filed a
timely appeal.
Citation No. 2673962 - Transformer Enclosures
'---~·~~~~---''

'

This citation charges a violation of 30 C.F.R. § 56.12068
which in its entirety provides:
"Transformer enclosures shall be kept locked against
unauthorized entry."
The citation charges that three enclosures of energized
transformers were not locked and that one person was affected by
the violation.
The mine inspector and the mine manager Mr. Waterson drove
up to the three transformers to check them out. The transformers
were located in an area between the three trailer houses and the
small mill building. Each of the two smaller transformers (440
volts) had a factory manufactured enclosure (housing). Each enclosure had an access door which was closed but not locked. When
the manager opened the access door for inspection the energized
terminals inside the housing enclosure were exposed. The mine
inspector testified if a person were to come in contact with the
energized terminal he could be very seriously injured or killed.

769

The mine inspector testified that the violations were abated
by the manager within 30 minutes.
The third transformer (4160 volt) was enclosed by a fence
which had a gate that was closed but unlocked. A person would
have to open the closed gate to get to the transformer.
The mine manager promptly abated the violations by taking
three locks from his trailer home and immediately locking each of
the enclosures.
The mine inspector stated that when he asked the manager why
the transformer enclosures were not locked the manager told him
that he was busy and "just forgot."
On cross examination the mine inspector testified that he
made an earlier inspection of the mine site and at that time the
three transformer enclosures were "probably" locked since he did
look at them and did not issue a citation.

DISCUSSION AND FINDINGS
The mine operator admitted the violation and it is
here as established fact.
The only issue is what penalty is appropriate under the
facts of this case.
In determining the appropriate penalty Section llO(i) of the
Mine Act requires the Commission and its Judges to consider the
mine operators size, its negligence, its good faith in attempting
to achieve rapid compliance after notification of a violationu
its history of prior violations, the effect of the monetary
penalty on its ability to continue in business and the gravity of
the violation.
This was a very small three man operation consisting of a
father and his two adult sons. The parties stipulated that the
size of the operation was small.
Evidence was presented that the access doors and gate to the
transformer enclosures were closed but were not locked at the
time of the inspection No evidence whatsoever was presented as
to how long the doors or gate had been unlocked. Appropriate
locks were provided by the operator and were readily available9
The only evidence we have as to why the doors were unlocked is
the hearsay statement that Mr. Waterson "forgot". Accepting this
statement as true this constitutes ordinary simple negligenceo
The parties stipulated to the operator's good faith in
achieving rapid compliance. This was based no doubt on the fact
the access doors and the gate to the transformer enclosures were
locked within 30 minutes after the violation was first noted.

770

With respect to the gravity of the violation we are not
dealing in this case with a concealed or hidden danger or a trap
for the unwary. The danger is an obvious one. Miners are aware
of the inherent danger of exposing themselves to the energized
electrical parts inside a transformer.
The only way one could be exposed to this hazard is to
deliberately and intentionally open the closed access door of the
transformer enclosure. It is most unlikely that a miner could
accidentally or inadvertently be exposed to the hazard.
While these considerations may be irrelevant as to the
existence of the violation they are valid considerations in
termining the gravity of the violation for purposes of setting
the appropriate penalty.
In this case there was no evidence of actual exposure to
hazard. There was only a possibility that if an unauthorized
person were to open the closed door or closed gate of one of the
enclosures that the unauthorized person could be exposed to the
hazard of contacting one of the energized parts. There was no
evidence that any of the three miners who had potential access to
the transformers were or were not authorized or qualified
persons.
The parties stipulated with respect to four of the six
mandatory statutory criteria set forth in Section llO(i) of the
Mine Act. The parties in addition to stipulating to the small
size of the mining operation and its good history, also
stipulated to the operators good faith and to the fact that the
penalty would not affect the operator's ability to continue in
business. All four stipulations are accepted and adopted as my
finding of fact.
After due consideration of the six statutory criteria I conclude that the appropriate penalty for the violation in this case
is $30.

Citation 2673963 - Grounding Systems Test Record
This citation alleges a violation of 30 CAF.R. § 56.12028.
This section not only requires testing of grounding systems for
continuity and resistance immediately after installation but also
requires a record of the resistance measured be made available on
request by a Federal mine inspector.
Evidence was presented that two months before the inspection
the mine was reopened for a small temporary milling operation.
It was a small, three-persons, six-months long, operation to
attempt to extract what minimal gold and silver might remain in

771

the heap-leach pad. Just before the reopening the mill was rewired by Logan Electric for the new Merilcro mill that was installed specifically for this temporary leach pad operation.
The
grounding system was installed in compliance with all relevant
safety regulations. Tests performed after the inspection revealed all measurements and test results were in compliance with
the National Electric Code and the relevant safety regulations.
The mine inspector testified that at the time of the inspection Mr. Waterson did not know whether the electrical contractor had "run these tests or not".
Mr. Waterson looked for
the record but he could not find it.
The mine inspector testified that the purpose of testing the
grounding system was to make sure that it was working properly
He stated that if it wasn't working properly its npossible" somebody could be electrocuted.
DISCUSSION AND FINDINGS
30 C.FeR. § 56.12028 not only requires testing of the
grounding system immediately after installation but also requires
a record of the resistance measured during the most recent test
be made availab
on request by a federal mine inspectoro
The record clearly shows that the mine manager was not able
to make available to the mine inspector a record of the resistance measured. His failure to make sure that the required
record be made and kept available on request constitutes ordinary
negligence.
Since the grounding system was installed in compliance with
the National Electricity Code and with the relevant safety
regulations, the violation did not result in any potential hazard.
The gravity, therefor, is considered minimale
The parties stipulated to four of the six statutory criteria
mandated by section llO(i) of the Mine Act. The parties
stipulated that the history of previous violations was good, that
the size of the three man mining operation was small; that a
penalty would not affect the operator's ability to continue in
business, and that good faith was demonstrated in attempting to
achieve prompt abatement of the violationo The stipulations are
accepted and adopted as my finding of fact.
In the light of my finding on the six statutory penalty
criteria I can conclude the appropriate penalty for the violation
in this case is $10.
Citation 2673964 - First Aid Material
The citation charges that "adequate first aid materials were
not provided at the mine. A cyanide kit was not at the
property". The operator admits that these allegations are true.

772

When the mine inspector asked why there was no first aid kit
at the mine, Mr. Waterson told him that before commending the
temporary heap leaching operation the mine had been shut down.
Since they did not plan on reopening, they sold the first aid and
the cyanide kit. Since reopening for the small three-man heap
leaching operation he has been so busy he had neglected to
purchase a first aid kit or a cyanide kit.
When asked by the Solicitor what was the danger of failing
to provide a first aid kit the mine inspector replied "they do
have eye washes and things like that in it along with band aids,
to aspirin." Asked as to what was the danger of not having a
cyanide kit with amyl nitrate, the mine inspector stated that the
miners were using cyanide in the heap-leaching operation and the
cyanide kit would be used in the event that an employee was
overcome by cyanide. He explained that in order to revive such a
person you need to immediately get him to fresh airu break open a
amyl nitrate capsule, and get him breathingo He stated "its
possib 11 that not having a first aid and a cyanide kit could
result in death.
Mr. Berg, the mine owner, testified that the miners used a
very weak solution of cynaide mixed with water and lime in the
heap leaching operation but that the solution was so very weak
and that it was "very unlikely that anybody even drinking the
solution would die."
DISCUSSION AND FINDINGS
The operator has admitted the violation of § 56.15001 as
alleged in the citation and it is accepted here as established
fact.
30 C.F.R. § 56.15001 mandates that 11 adequate first-aid
materials" shall be provided at places convenient to all working
areas.
The purpose of this safety standard is to enable those at
the work site to provide needed emergency treatment until such
time as professional help can be obtained. When there is a
sudden serious injury or illness first aid is an attempt to keep
the victim alive and in the best condition possible until medical
help arrives.
In certain cases there is a critical period in
which the availability of adequate first aid materials can mean
the difference between life and death for the victim. However,
in many other cases the lack of adequate first aid material is
not critical. on balance I would evaluate the gravity of the
violation in this case as moderate.
The only evidence we have as to negligence is the hearsay
statement that the mine manager was busy and forgot.
I conclude
that this was plain ordinary negligence.
The parties stipulated with respect to four of the six
statutory criteria set forth in section llOCi> of the Mine Act.
The parties stipulated that the history of previous violations
was good, that the mining operation was small, that the penalty

773

would not affect the operator's ability to continue in business,
that the operator demonstrated good faith in attempting to
achieve prompt abatement of the violation. These stipulations
are accepted and adopted as my finding of fact on four of the six
statutory criteria.
With respect to the two remaining statutory criteria it is
found that the violation was caused by ordinary negligence of the
mine manager <which is properly imputed to the operator) and that
the gravity of the violation was moderate.
Based upon my consideration of the six statutory penalty
criteria, I conclude that $60.00 is the appropriate penalty in
this case for the admitted violation of 30 C.F.R. § 56.15001.
CONCLUSIONS OF LAW
Based upon the entire record and the findings made in the
narrative portion of this decision, the following conlcusions of
law are entered:
1.

The Commission has jurisdiction to decide this case.

2
Respondent violated 30 C.F.R. § 56.12068, Citation
2673962 should be affirmed, and a civil penalty of $30 assessed"
0

3. Respondent violated 30 C.F.R. § 56.12028, Citation
2673963 should be affirmed, and a civil penalty of $10 assessed.
4. Respondent violated 30 C.F.R. § 56.15001, Citation
2673964 should be affirmed, and a civil penalty of $60 assessed.
ORDER
Accordingly each of the citations herein is ordered
affirmed; and Falcon Explorations is ordered to pay a civil
penalty totaling $100.00 within 30 days of the date of this
decision.

4~

t F. Cetti
nistrative Law Judge
Distribution:

Marshall P. Salzman, Esq., Office of the Solicitor, U.S. Department of Labor, 11071 Federal Building, 450 Golden Gate Avenue,
San Francisco, CA 94102 <Certified Mail)
Falcon Explorations, Mr. Everett E. Berg, 1900 Powell Street,
Suite 460, Emeryville, CA 94608 (Certified Mail)

/bls
774

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

April 14, 1987
CONTEST PROCEEDINGS

SOUTHERN OHIO COAL COMPANY,
Contestant

Docket No. WEVA 86-186-R
Order No. 2713975; 2/10/86

v.
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA) ,
Respondent

Docket No. WEVA 86-189-R
Order No. 2713980: 2/14/86

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

CIVIL PENALTY PROCEEDINGS

Docket No. WEVA 86-193-R
Order Noo 2705919; 2/24/86

Docket No. WEVA 86-235
A. C. No. 46-03805-03719

v.

Docket No. WEVA 86-284
A. Co No. 46-03805-03725

SOUTHERN OHIO COAL COMPANY,
Respondent

Martinka No. 1 Mine
DECISION

Appearances:

David M. Cohen, Esq., American Electric Power
Service Corporation, Lancaster, Ohio, for Contestant/Respondent;
James H. Swain, Esq., Office of the Solicitor,
U.S. Department of Labor, Philadelphia, Pennsylvania, for Respondent/Petitioner.

Before:

Judge Maurer
STATEMENT OF THE CASE

Contestant, Southern Ohio Coal Company (SOCCO), has filed
notices of contest challenging the issuance of Order No.
2713975 (Docket No. WEVA 86-186-R), Order No. 2713980 (Docket
No. WEVA 86-189-R}, and Order No. 2705919 (Docket No. WEVA
86-193-R) at its Martinka No. 1 Mine. The Secretary of Labor
(Secretary} has filed petitions seeking civil penalties concerning these alleged violations in the total amount of $2,200.
At the commencement of the hearing on these cases, which
was held on December 30, 1986, in Morgantown, West Virginia,
the parties jointly moved for approval of their settlement of

775

Docket No. WEVA 86-284 and that portion of Docket No. WEVA
86-235 that pertains to Order No. 2713975.
I approved a reduction in civil penalty from $700 to $500 in Docket No. WEVA
86-284 (Tr. 5) and similarly approved a reduction from $850
to $500 concerning Order No. 2713975 (Tr. 8).
This action
had the effect of mooting Docket Nos. WEVA 86-186-R and WEVA
86-193-R.
Therefore, the case left to be tried and which was tried
concerned only Order No. 2713980 (Docket No. WEVA 86-189-R)
and so much of Docket No. WEVA 86-235 as pertains to that
particular order.
Both parties have filed post-hearing proposed findings
of fact and conclusions of law, which I have considered
along with the entire record herein.
I make the following
decision.
STIPULATIONS
The parties have agreed to the following stipulations 9
which I accept (Tr. 8-9) ~
1.
The Southern Ohio Coal Company is the owner and
operator of the Martinka No. 1 Mine.
2.
The operator and the mine are subject to the jurisdiction of the Federal Mine Safety and Health Act of 1977.
3.
The presiding Administrative Law Judge has jurisdiction over this proceeding.

4.
The inspector who issued the subject order was a
duly authorized representative of the Secretary of Labor.
5. A true and correct copy of the subject order was
properly served upon the operator.
6.
The imposition of any penalties in this proceeding
will not affect the operator's ability to continue in business.
7.
The operator is to be considered large in size for
penalty assessment purposes.
8.
The conditions set forth in the order, Order No.
2713980, constituted a violation of the cited mandatory
3tandard, 30 C.F.R. § 75.518.
The issues remaining before me for decision then are
·hether the admitted violation of the cited standard was
significant and substantial" and caused by the "unwarrantable

776

failure" of the mine operator to comply with that standard as
well as the appropriate civil penalty to be assessed for the
violation, should any be found.
Order No. 2713980, issued pursuant to section 104(d) (2)
of the Federal Mine Safety and Health Act of 1977, 30 U.S.C.
§ 801 et seq. (the Act) alleges a violation of the regulatory
standard at 30 C.F.R. § 75.518 !./ and charges as follows:
There was inadequate short circuit protection for
the belt take up motor for 2 East B belt.
The
motor was a 25 horsepower, 575voltu 26.2 full
load amps and was protected by a 400 amp circuit
breaker with a trip range of 800 to 1600 amperes.
MSHA Inspector John Paul Phillips issued the order at
bar at the Martinka No. l Mine on February 14, 1986.
On that
date, he went to a location in the mine that was variously described in the record as being either the 2 East B Section or
the 2 East C Section.
In any eventv he found that the short
circuit protection for the belt take-up motor there was provided by a 400 amp circuit breaker with a magnetic trip range
from 800 to 1600 amperes.
This motor is a 25 horsepower, 575
volt motor which has a continuous rated capacity of 26.2 full
load amps.
The regulations require short circuit protection
for this motor to be in accordance with the National EJectric
Code of 1968, and the maximum allowable short circuit protection for this motor is 700 percent of the full load current of
the motor, 183.4 amps in this case.
The parties have stipulated
that this amounts to a violation of 30 C.F.R. § 75.518.
SOCCO contends, however, that the order was improperly
designated a "significant and substantial" violation.
The Commission has held that a violation is properly
designated significant and substantial if, based on the particular facts surrounding that violation, there exists a
reasonable likelihood that the hazard contributed to will
result in an injury or illness of a reasonably serious nature.
Cement Division, National Gypsum Co., 3 FMSERC 822, 825
(April 1981).
In Mathies Coal Co., 6 FMSHRC 1, 3-4 (January
1984), the Commission explained:

!/

30 C.F.R. § 75.518 provides as follows:
Automatic circuit-breaking devices or fuses of the
correct type and capacity shall be installed so as to
protect all electric equipment and circuits against
short circuit and overloads.
Three-phase motors on all
electric equipment shall be provided with overload protection that will deenergize all three phases in the
event that any phase is overloaded.

777

In order to establish that a violation of a mandatory safety standard is significant and substantial
under National Gypsum the Secretary of Labor must
prove:
(1) the underlying violation of a mandatory
safety standard; (2) a discrete safety hazard--that
is, a measure of danger to safety--contributed to
by the violation; (3) a reasonable likelihood that
the hazard contributed to will result in an injury;
and (4) a reasonable likelihood that the injury in
question will be of a reasonably serious nature.
The Commission subsequently explained that the third element of the Mathies formula "requires that the Secretary establish a reasonable likelihood that the hazard contributed to
will result in an event in which there is an injury," U.S.
Steel Mining Co., 6 FMSHRC 1834, 1836 (August 1984)"
In the instant case, it is stipulated that a violation of
the cited standard occurred.
Therefore, we may use that fact
as a starting point for an examination of the other relevant
factors.
Inspector Phillips testified that the hazard presented
in his opinion by this lack of short circuit protection would
be fire and smoke with the resulting possibility of lost work
days or restricted duty at the least.
Mr. Shriver, an electrical engineer employed by MSHA, was
called as an expert witness. He stated that the most probable
situation in which a motor such as the one involved in this
case would develop a short circuit of less than 800 amps would
be where a motor bearing went bad.
This would permit the
cylindrical rotor of the motor to get cocked somewhat inside
the stator windings.
There is an extremely close clearance
maintained between the rotor and stator and it would, therefore, be conceivable that a short could occur from phase to
phase contact within the motor without making contact with
ground.
The impedance of the windings would then reduce the
current flow below the 800 ampere range. Mr. Shriver went on
to opine that in the absence of short circuit protection for
less than the 800 amps, the short would be capable of eroding
a hole completely through the motor to the outside very rapidly.
If there were coal dust present, that could be ignited
and generate smoke.
On cross-examination, the witness conceded that there
was about an equal chance that a bearing failure that would
cause a short by phase to phase contact would also contact
ground.
In that event, the ground protection devices would
work to shut off the circuit.
There was testimony to the
effect that the ground phase protection was operating properly.

778

James Lunden, a staff electrical engineer employed by
SOCCO, was also called as an expert witness. He testified
that the belt take-up motor at issue here is only in operation
once or twice a day and only operates 10 to 20 seconds at a
time. The point being that if only because of the limited use
of the motor, the chances of a short circuit occurring in the
motor are highly unlikely.
The Secretary's witness referred to the potential problem
of the rotor touching the power wires inside the motor because
of a failed bearing. Given that scenario, Mro Lunden opined
that the rotor would contact ground. A short circuit would
exist, but it would be a phase-to-ground fault conditiono
In
that case, the ground fault relay, which is used to deenergize
a circuit in the event of a phase-to-ground short conditionr
would cut the circuit off instantaneouslyo
I note that there
is no contention that the ground fault relay was not operational at the time the instant order was written.
To summarize Mr. Lunden's testimony concerning the probability of a hazard resulting from the stipulated violation
of the standard, he stated that if a phase to phase short circuit condition were to exist, it would almost certainly contact ground, resulting in a grounded phase condition which
would cause the circuit breaker to trip instantaneously.
Secondly, even in the unlikely case where a phase to phase
short circuit condition were to occur that did not contact
ground, the circuit breaker as set would have a very good
probability of switching off the circuit. Finally, as a
third protection, there is an overload relay, although. it
takes time to operate, which would nevertheless deenergize
the circuit in time. For example, in a short circuit of 340
amps, the overload protection device would operate after
five seconds. With greater amperage, the time required for
the overload relay device to operate would be less.
With regard to any potential shock hazard, Mr. Lunden
explained that the shock hazard protection is supplied by
the ground wire which connects the frame of the take-up
motor to the belt power center. That equipment was functional on the day of the inspection. There is also the
neutral grounding resistor which is located in the belt
power center.
It works in conjunction with the ground wire,
the ground monitor relay and the ground fault relay so that
if an electrical phase to ground short circuit were to occur,
the maximum voltage that would appear on the frame of the
take up motor would be limited to a safe value. All this
equipment was likewise functional at the time the order
was written.

779

The inspector alleged that the violation at bar was
"significant and substantial" because a rotor bearing could
fail, causing the rotor to damage the inner windings of the
motor which would in turn result in a short circuit that could
melt through to the outside of the motor and ignite coal and/or
coal dust, thereby creating a smoke and fire hazard in the area.
I find that it is established that the stipulated violation contributed to a discrete safety hazard that could contribute to an injury if there was an uncontrollable short
circuit of less than SOO amps coexistent with an accumulation
of coal or coal dust in the immediate area of the motoro
If
such a short circuit should develop, it would instantaneously
create intense heat sufficient to melt steel and clearly capable of burning a hole through the motor to the outside where
it could ignite accumulated coal or coal dust, if there were
any such accumulations. However, I also find that the Secretary has failed to establish that there is any reasonable
likelihood that an uncontrollable short circuit of less than
800 amps would ever actually occurv given the design of the
motor and the other circuit protection devices installedo
Also, the only evidence in this record as to the existence of
any coal or coal dust accumulations in the area of the motor
was to the effect that there were none. The unrebutted evidence demonstrates the area was well rock dusted and clean.
Accordingly, I find that the Secretary has not established
that there was a reasonable likelihood that an accident or
injury would occur. Therefore, the inspector•s "significant
and substantial" finding is vacated and the order is modified
to reflect a "non-S&S" violation.
Nonetheless, I find that the violation was caused by the
"unwarrantable failure" of the operator to comply with the
standard.
In Zeigler Coal Company, 7 IBMA 280 (1977), the Interior
Board of Mine Operations Appeals interpreted the term "unwarrantable failure" as follows:
An inspector should find that a violation of any
mandatory standard was caused by an unwarrantable
failure to comply with such standard if he determines that the operator has failed to abate the
conditions or practices constituting such violation, conditions or practices the operator knew or
should have known existed or which it failed to
abate because of lack of due diligence, or because
of indifference or lack of reasonable care.
The Commission has concurred with this definition to
the extent that an unwarrantable failure to comply may be

780

proven by a showing that the violative condition or practice
was not corrected or remedied prior to the issuance of a citation or order, because of indifference, willful intent, or
serious lack of reasonable care. United States Steel Corp. v.
Secretary of Labor, 6 FMSHRC 1423 at 1437 (1984).
The testimony from the operator's own witnesses establishes
that the wrong part was placed on the motor approximately two
months prior to the order being written.
I therefore find
SOCCO's failure to locate this violative condition in spite of
frequent electrical equipment inspections to be a serious lack
of reasonable care to see that the said condition was abated
in a timely fashion.
Based on the criteria in section llO(i) of the Act 1 I
conclude that an appropriate penalty for the violation is $2500
ORDER
Based on the above findings of fact and conclusions of
law, IT IS ORDERED:
1.
Order No. 2713980, contested in Docket No. Y'l'EVA 86189-R, IS AFFIRMED as a non-S&S violation of 30 C.F.R. ~ 75.518.
Further, the order properly concluded that the said violation
resulted from SOCCO's unwarrantable failure to comply with the
standard involved.

2. The motion for approval of settlement with regard to
Order Nos. 2713975 and 2705919, contested in Docket Nos. WEVA
86-186-R and WEVA 86-193-R, respectively, IS GRANTED and
therefore those two contest cases are now moot and are hereby
DISMISSED.
3. The respondent IS HEREBY ORDERED TO PAY a civil penalty of $1,250 within 30 days of the date of this decision.
Upon payment, the civil penalty proceedings ARE DISMISSED.

rer
trative Law Judge
Distribution:
David M. Cohen, Esq., American Electric Power Service Corp.,
P. O. Box 700, Lancaster, OH 43130 (Certified Mail)
James H. Swain, Esq., Office of the Solicitor, u. s. Department
of Labor, 3535 Market St., Philadelphia, PA 19104 (Certified
Mail)

781

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

April 14, 1987

CONTEST PROCEEDING

CONSOLIDATION COAL COMPANY,
Contestant

Docket No. WEVA 86-210-R
Order No. 2713402; 3/10/86

v.
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA},
Respondent
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

.

Osage No. 3 Mine

0

CIVIL PENALTY PROCEEDING

.

Docket No. WEVA 86-481
A.C. NOo 46-01455-03640

0

Osage Noo 3 Mine

Vo

CONSOLIDATION COAL COMPANY,
Respondent

.
.
DECISION

Appearances:

Before:

William T. Salzer, Esq., Office of the Solicitor,
U.S. Department of Labor, Philadelphia,
Pennsylvania, for the Secretary of Labor;
Michael R. Peelish, Esq., Consolidation Coal Co.,
Pittsburgh, Pennsylvania, for Consolidation Coal
Company.

Judge Melick

These consolidated cases are before me pursuant to
Section 105(d) of the Federal Mine Safety and Health Act of 1977,
30 u.s.c. § 801, et. seq., the "Act" to challenge a withdrawal
order issued under Section 104(d)(l) of the Act and charging a
violation of the standard at 30 C.F.R. § 75.1105. ~/ The general
1/

Section 104(d){l) provides as follows:
"If, upon any inspection of a coal or other mine, an
authorized representative of the Secretary finds that there has
been a violation of any mandatory health or safety standard, and
if he also finds that, while the conditions created by such
violation do not cause imminent danger, such violation is of such
(continued on page 2)

782

issue before me is whether Consolidation Coal Company (Consol)
violated the cited regulatory standard, and, if so, whether the
violation was the result of "unwarrantable failure" and whether
the violation was of such a nature as could significantly and
substantially contribute to the cause and effect of a mine safety
and health hazard, i.e., whether the violation was "significant
and substantial." If a violation is found, it will also be
necessary to determine the appropriate civil penalty to be
assessed in accordance with § llO{i) of the Act.
The order at bar, No. 2713401, reads as follows~
The 7 West belt drive power center was not adequately
ventilated to the return. When chemical smoke was
released at the front of, 3 feet back, and 6 feet backu
over the electrical box the smoke was carried out into
the track entry and no smoke could be seen traveling
toward the 8 inch by 8 inch vent hole.
The cited standard, 30 C.F.R. § 75.1105u provides in
relevant part that "air currents used to ventilate structures or
areas enclosing electrical installations shall be coursed
directly into the return."
The essential facts in this case are not in dispute.
Lynn Workley, an experienced inspector for the Mine Safety and
Health Administration (MSHA), was performing a regular inspection
of the 7 west section of the Osage No. 3 Mine on March 10, 1986,
when he noticed warm air coming out of a crosscut containing an
energized power center. There is no dispute that the power
center was an "electrical installation" within the meaning of the
cited standard. Workley observed that there were no stoppings or
ventilation curtains to direct the air ventilating the power
center through the small vent hole leading to the return. He
also observed little air movement through that vent hole. Under
the circumstances, he considered it necessary to conduct further
tests by releasing smoke from a smoke tube.
Thereafter, in the presence of John Morrison, the Consol
safety escort, and Joseph Jimmie, the Union escort, Workley
released smoke at four locations over the power center (Ex. G-3,
p. 2, positions A, B, C and X). It is not disputed that when the
smoke was released from positions A, B, and c, it proceeded
(Footnote 1 continued)
nature as could significantly and substantially contribute to the
cause and effect of a coal or other mine safety or health hazard,
and if he finds such violation to be caused by an unwarrantable
failure of such operator to comply with such mandatory health or
safety standards, the shall include such finding in any citation
given to the operator under this Act."

783

toward the haulage or track entry {depicted as position R-2, Ex.
G-3) and away from the vent hole ventilating the power center
into the return. Workley acknowledged that he did not see any of
the smoke actually move into the haulage entry but saw the smoke
pass in that direction through the cap light beams of Morrison
and Jimmie. Both Jimmie and Morrison told workley that none of
the smoke passed into the haulage and Morrison so testified at
hearing. Both Morrison and Workley agreed that the smoke
dissipated and neither was able to ascertain whether it
thereafter passed back over the power center and through the vent
hole. 2/
Within this framework of evidence, I have no difficulty in
finding that the violation is proven as charged. The definition
of the word "directly" taken from Webster 1 s Third New
International Dictionary, (1981 Edition Unabridged)u is not
contested. "Directly" is therein defined as "in a straight line
without deviation of course; by the shortest way." using this
definition, it is clear from the undisputed evidence that the air
currents being used to ventilate the power center at issue were
not coursed directly through the vent hole and into the returno
According to Inspector workley, the violation was
"significant and substantial" because of the danger of fire and
smoke from the power center to employees operating in the haulage
entry. It is not disputed that should smoke exit the power
center into the haulage entry it would travel approximately 300
feet over the track area before exiting into the bleeder system.
It is also undisputed that the track was used to transport
workers, inspection parties, and supplies several times a shift
thereby exposing those persons to serious and potentially fatal
injuries from smoke (carbon monoxide) inhalation. Accordingly, I
find the violation to be serious and "significant and
substantial." Secretary v. Mathies Coal Company, 6 FMSHRC 1
( 19 84).
~/

While Inspector Workley "inferred" that the smoke continued
into the haulage entry based on his observation that the smoke
was passing in the direction of Morrison and Jimmie, I do not
find that inference to be reasonable under the circumstances.
Jimmie and Morrison were certainly in a better position Cat the
mouth of the crosscut where it joined the haulage entry> to
observe whether the smoke passed into the haulage entry and both
told Workley that it did not. Morrison testified at hearing,
moreover, that the smoke did not pass into hau~age entry.

784

I also conclude that the violation was the result of
"unwarrantable failure" and operator negligence. I observe
initially that it is the operator's contention that so long as
the power center was eventually ventilated to the return there
was no violation even though it was not "directly" ventilated
into the return. This interpretation is clearly contrary to the
plain language of the cited regulation yet the operator allowed
these violative conditions to continue. Accordingly, I find that
the operator violated the standard because of indifference,
willful intent, or a serious lack of reasonable care. United
States Steel Corp. v. Secretary, 6 FMSHRC 1423 (1984); Zeigler
Coal Co., 7 IBMA 280 (1977).
In determining an appropriate civil penalty to be assessed
in this case, I have also considered that the operator is large
in size and has a substantial history of violationso I have also
considered that the cited condition was promptly abated within
time set forth by the Secretary.
ORDER
Order Noo 2713402 is affirmed and the Contest Proceeding
Docket No. WEVA 86-210-R is denied. The C nsolidation Coal
Company is directed to pay a civil penalty of $700 within 30 days
of the date of this decision.

'A

e Law Judge

\

Distribution:
William T. Salzer, Esq., U.S. Department of Labor, Office of the
Solicitor, 3535 Market Street, Philadelphia, PA 19104 (Certified
Mail)
Michael R. Peelish, Esq., Consolidation Coal Company, 1800
Washington Road, Pittsburgh, PA 15241 (Certified Mail)
slk

785

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, loth FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

APR 141987
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA) ,
Petitioner
v.

CIVIL PENALTY PROCEEDING
Docket No. WEVA 86-482
A.C. No. 46-01867-03691
Blacksville No. l Mine

CONSOLIDATION COAL COMPANY,
Respondent
DECISION APPROVING SETTLEMENT
Before:

Judge Koutras
Statement of the Case

This is a civil penalty proceeding filed by the petitioner
against the respondent pursuant to section llO(a) of the Federal
Mine Safety and Health Act of 1977, 30 u.s.c. § 820(a), seeking
a civil penalty assessment in the amount of $168 for an alleged
violation of mandatory safety standard 30 C.F.R. § 75.200, as
stated in a section 104(a) Citation No. 2712924, issued at the
mine on August 5, 1986.
The respondent filed a timely answer and contest, and the
case was scheduled for hearing in Morgantown, West Virginia, on
April 21, 1987. However, the petitioner has filed a motion
pursuant to Commission Rule 30, 29 C.F.R. § 2700.30, seeking
approval of a settlement of the case. The proposed settlement
agreement requires the respondent to pay a civil penalty assessment in the amount of $30 for the violation in question.
Discussion
In support of the proposed settlement disposition of this
case, the petitioner has submitted information pertaining to
the six statutory civil penalty criteria found in section llO(i)
of the Act.
In addition, the petitioner has submitted a full
discussion and disclosure as to the facts and circumstances
surrounding the issuance of the citation in question, and a
reasonable justification for the reduction of the original
proposed civil penalty assessment.

786

In support of its argument with respect to the reduction of
the initial civil penalty assessment, petitioner states that the
citation was issued when the inspector found that the approved
roof-control plan was not being complied with on the P-3 section.
The approved roof-control plan requires maximum 60-inch spacing
under normal roof conditions and 48-inch spacing when there are
exposed roof conditions. The inspector observed four rows of
bolts in the No. 2 entry spaced 58 to 66 inches apart, and the
bolts had been incorrectly installed on the previous midnight
shift. However, the respondent was in the process of repairing
the cited condition at the time the inspector issued the violation. When the day shift came on the section that morningu the
continuous miner operators observed the bolt spacing problems
and alerted the section foreman, and initial steps had already
been taken to rebolt the area.
The continuous miner had been
moved back and supplies brought to the immediate area.
The petitioner asserts that while the roof-control plan
required 60-inch bolt spacing for non-exposed roof and 40-inch
spacing for exposed roof, it was the inspector's opinion that
the roof was exposed in this area and, therefore, subject to
the 48 inch spacing requirement.
The respondent, on the other
hand, was of the opinion that not all of the areas cited by the
inspector constituted exposed roof, thus, making two of the
areas within the 60-inch spacing requirement. The respondent
would present evidence by way of extensive testimony that not
all of the roof was exposed and, therefore, the violation was
not as extensive as cited by the inspector.
The petitioner states that the reduced civil penalty
assessment properly considers the gravity and probability of
harm associated with the violation.
Recognizing the fact that
inadequate roof bolting exposed miners working in the area to the
hazards of a roof
1, petitioner asserts that the fact that
the violation came into existence during the end of the last
shift and actions were taken to correct the condition would
reduce the likelihood of such an occurrence. Further, the
petitioner points out that the respondent clearly demonstrated
a good faith effort to abate the violative condition in that
roof bolters were about to install additional bolts, and in
fact, four additional rows of bolts were installed to reduce the
spacing within 1 hour that the condition was cited.

787

Conclusion
After careful review and consideration of the pleadings,
arguments, and submissions in support of the motion to approve
the proposed settlement of this case, I conclude and find that
the proposed settlement disposition is reasonable and in the
public interest. Accordingly, pursuant to 29 C.F.R. § 2700.30v
the motion IS GRANTED, and the settlement IS APPROVED"
ORDER
Respondent IS ORDERED to pay a civil penalty in the amount
of $30 in satisfaction of the citation in question within
thirty (30) days of the date of this decision and orderv and
upon receipt of payment by the petitioner, this proceeding is
dismissed.

..:~1;~/j~
!} £,~.~
VGeorgel1L K6ulr~i
Administrative Law Judge
Distribution:
Susan M. Jordan, Esq., Office of the Solicitor, U.S. Department
of Labor, Room 14480 Gateway Building, 3535 Market Street,
Philadelphia, PA 19104 (Certified Mail)
Michael R. Peelish, Esq., Consolidation Coal Company,
1800 Washington Road, Pittsburgh, PA 15241 (Certified Mail}
/fb

788

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

APR 151987
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA) ,
ON BEHALF OF
YALE E. HENNESSEE,
Complainant
Vo

DISCRIMINATION PROCEEDINGS
Docket No. CENT 86-151-DM
MSHA Case No. MD 86-35
Docket No. CENT 87-16-DM
MSHA Case No. MD 86-35

ALAMO CEMENT COMPANY,
Respondent

1604 Quarry & Plant

ALAMO CEMENT COMPANY,
Contestant

CONTEST PROCEEDINGS
Docket No. CENT 87-17-RM
Citation No. 2661516; 11/19/86

Vo

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA) I
Respondent

Docket No. CENT 87-18-RM
Order No. 26615171 11/19/86
Docket No. CENT 87-19-RM
Citation No. 2661518; 11/19/86
1604 Quarry & Plant

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA) ,
Petitioner

CIVIL PENALTY PROCEEDINGS
Docket No. CENT 87-43-M
A.C. No. 41-03019-05507

v.
ALAMO CEMENT COMPANY,
Respondent

Docket No. CENT 87-44-M
A.C. No. 41-03019-05508
1604 Quarry & Plant

DECISIONS APPROVING SETTLEMENTS
AND
ORDER OF DISMISSAL
Before:

Judge Koutras

789

S ta.tement o:f the Proceedings
The captioned proceedings were initiated by a discrimination complaint filed by MSHA on behalf of Yale E. Hennessee
(complainant) against the respondent pursuant to section 105(c)
of the Federal Mine Safety and Health Act of 1977, 30 u.s.c.
§ 815(1).
The complainant was discharged by the respondent on
April 22, 1986, for insubordination because of his alleged
refusal to perform a work assignment.
~he complainant claimed
that his refusal to perform the work in question was based on
his belief that the work could not be done safely, and that his
work refusal was protected activity under the Act.
Docket No. CENT 86-151-DM concerns an Application for
Temporary Reinstatement filed by MSHA on September 10 0 1986v
seeking the complainant 1 s temporary reinstatement pending the
adjudication of the merits of his complaint. Docket No.
CENT 87-16-DM is the discrimination complaint filed by MSHA on
November 18, 1986. As part of its relief, MSHA proposed a
$1,600 civil penalty assessment against the respondent for the
alleged violation of section 105(c) of the Act.
A hearing on MSHA's Application for Temporary Reinstatement
was held in San Antonio, Texas, on October 23, 1986, and on
November 6, 1986, I issued a decision ordering the complainant's
temporary reinstatement pending further adjudication of the
merits of his complaint, 8 FMSHRC 1649 (November 1986). The
respondent appealed my temporary reinstatement order to the
Commission, and while the appeal was pending, filed a request
with me for modification of my order.
Since the matter was on
appeal, no dispositive ruling was made with respect in the
request.
On December 8, 1986, the Commission issued an order affirming my temporary reinstatement order, and remanded the matter
for further adjudication, 8 FMSHRC 1857 (December 1986). Subsequently, on December 30, 1986, I issued an order denying the
respondent's request for modification of my November 6, 1986,
temporary reinstatement order, and the respondent was again
ordered to reinstate the complainant pending the adjudication of
his complaint. The respondent filed a petition with the
Commission seeking review of my denial of its request for modification, and on February 2, 1987, the Commission issued an
order denying the respondent's request for further review, and
ordered the respondent to comply forthwith with my previously
issued temporary reinstatement order.
Thereafter, on February 18,
1987, I issued a Notice of Hearing advising the parties that a
hearing would be held during April 21-23, 1987, in San Antonio,
Texas, on all matters then pending before me in these proceedings.

790

The captioned contests concern two section 104{a) citations
and one section 104(b) order served on the respondent because
of its alleged failure to comply with my temporary reinstatement
order of November 6, 1986. The captioned civil penalty proceedings are the companion civil penalty proposals filed by MSHA
in connection with the contested citations and order.
By motion filed with me on April 7, 1987, MSHA seeks my
approval of a proposed settlement agreement executed by the parties, including the complainant Yale E. Hennessee, with respect
to the discrimination and civil penalty proceedings. Upon
approval of the proposed settlement, MSHA requests that all of
the captioned proceedings be dismissed. A copy of a Release
Full executed by Mr. Hennessee, and a Memorandum of Understanding
between MSHA and the respondent, setting forth the complete terms
of the settlement agreement are included as part of MSHA's
motion.
Discussion
In support of its proposed settlement disposition of these
matters, MSHA states that they have been settled to the mutual
satisfaction of the parties, including Mr. Hennessee. With
regard to the discrimination cases, CENT 86-151-DM and
CENT 87-16-DM, MSHA states that they were resolved by agreement
of the parties whereby Mr. Hennessee received a payment of $21,000
(less withholdings) in full payment of all claims arising from
his discharge and his agreement to foresake his claim for reinstatement.
In agreeing to the settlement of Mr. Hennessee's
discrimination claims, MSHA agrees to waive the civil penalty
assessment requested in the complaint.
As further consideration for the settlement of
Mr. Hennessee's discrimination claims, MSHA agrees to waive its
proposed civil penalty assessment of $500 for Citation
No. 2661516 (CENT 87-43-M), and to accept a civil penalty payment of $1,000 by the respondent in compromise of section 104(b)
Order No. 2661518, a daily assessment of $1,000 for which a
total assessment of $2,000 was proposed (CENT 87-44-M).
MSHA states that the settlement disposition of the civil
penalty proceedings is primarily based on the fact that they
are derivative of and inextricably bound to the discrimination
proceeding.. MSHA points qut that while Citation No. 2661516 was
issued to enforce compliance with the ordered reinstatement of
Mr. Hennessee, he has relinquished any right to reinstatement for
value received. With regard to Order No. 2661518, MSHA states
that it was issued in further enforcement of Mr. Hennessee's
ordered reinstatement. However, as a result of the issuance of
the order, the respondent entered into negotiations resolving
all claims of Mr. Hennessee.

791

MSHA submits that the purpose of the Mine Act's requirement of assessment of civil penalties have been satisfied by
the respondent's prompt settlement of the discrimination claims
and by MSHA's agreement to compromise the proposed assessment
and accept payment of $1,000.
Conclusion
After careful review and consideration of the settlement,
including the terms and conditions agreed to and executed by
the parties, I conclude and find that it reflects a reasonable
resolution of the complaint and that it is in the public
interest. Since it seems clear to me that the parties, including Mr. Hennessee, have mutually agreed to settle their dispute,
I see no reason why it should not be approved.
ORDER
In view of the foregoing, MSHA's motion IS GRANTEDv and
the settlement IS APPROVED.
If it has not already done sov the
respondent IS ORDERED to fully comply forthwith with the terms
of the settlement agreement, and upon such compliance, the
discrimination proceedings are dismissed.
Respondent IS FURTHER ORDERED to remit forthwith to MSHA
the sum of $1,000, in full satisfaction of MSHA's initial proposed civil penalty assessments, and the payment thereof shall
be deemed to be dispositive of the captioned civil penalty
matters. Upon receipt of payment by MSHA, those proceedings
are dismissed.
In view of the settlement, the captioned contests ARE DISMISSED.

Distribution:
Frederick Moncrief, Esq., Office of the Solicitor, U.S.
Department of Labor, 4015 Wilson Boulevard, Arlington, VA 22203
(Certified Mail)
Bobbie J. Gannaway, Esq., Office of the Solicitor, U.S.
Department of Labor, 525 Griffin Street, Suite 501, Dallas, TX
75202 (Certified Mail)
David M. Thomas, Esq., Fulbright & Jaworski, 1301 McKinney
Street, Houston, TX 77010 {Certified Mail)
/fb

792

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

APR 151987
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA) ,
Petitioner

CIVIL PENALTY PROCEEDINGS
Docket No. KENT 86-6
A.C. No. 15-13881-03572

v.
Docket No. KENT 86-40
A.C. No. 15-13881-03576

PYRO MINING COMPANY,
Respondent

Pyro No. 9 Slope
Docket No. KENT 86-68
A.C. No. 15-14492-03518
Palco Mine
DECISIONS APPROVING SETTLEMENTS
Before:

Judge Koutras
Statement of the Proceedings

These proceedings concern civil penalty proposals filed by
the petitioner against the respondent pursuant to section llO(a)
of the Federal Mine Safety and Health Act of 1977, 30 u.s.c.
§ 820{a), seeking civil penalty assessments for eight alleged
violations of certain mandatory safety standards found in Part 75,
Title 30, Code of Federal Regulations.
The respondent filed
timely answers, and the cases were scheduled for hearings in
Evansville, Indiana, on March 31, 1987. However, the hearings
were cancelled after the parties advised me of their proposed
settlements.
They have now filed a joint motion pursuant to
29 C.F.R. § 2700.30, seeking approval of the proposed settlements.
The violations, initial assessments, and the proposed
settlement amounts are as follows:

793

Docket No. KENT 86-6
30 C.F.R.
Section

Citation/
Order No.

Date

2508753
2508757

05/07/85
05/09/85

75.511
75.509

Assessment

Settlement

$ 5,000
$ 5,000

$ 5,000
$ 5,000

Assessment
-----

Settlement

500
1,000
1,000
1,000
2,000

500
$
$ 1,000
$ 1,000
500
$
$ 2,000

Assessment

Settlement

Docket No. KENT 86-40
Citation/
Order No.

Date

30 C.F.R.
Section

2513115
2513126
2513127
2513116
2513117

08/22/85
08/22/85
08/22/85
08/28/85
08/28/85

50.12
75.313
75.503
75.307-1
75.301

$
$
$
$
$

Docket No. KENT 86-68
Citation No.
2837603

Date
10/22/85

30 C.F.R.
Section
75.200

$

800

$

400

Discussion
The petitioner's initial proposed civil penalty assessments
for the violations amounted to $16,300. The proposed settlements require the respondent to pay civil penalties in the
amount of $15,000.
In support of the proposed settlement dispositions, the parties have submitted information pertaining to
the six statutory civil penalty criteria found in section llO(i)
of the Act.
In addition, they have submitted a full disclosure
as to the facts and circumstances surrounding the issuance of the
violations, including copies of MSHA's reports of investigation.
Conclusion
After careful review and consideration of the pleadings,
arguments, and submissions in support of the joint motion to
approve the proposed settlements, I conclude and find that the
proposed settlement dispositions are reasonable and in the
public interest. Accordingly, pursuant to 29 C.F.R. § 2700.30,
the motion IS GRANTED, and the settlements ARE Al?PROVED.

794

ORDER
The respondent IS ORDERED to pay civil penalty assessments
in the settlement amounts shown above in satisfaction of the
violations in question, and payment is to be made to MSHA within
thirty (30) days of the date of these decisions and order. Upon
receipt of payment, these proceedings are dismissed.

Distribution:
Thomas A. Grooms, Esq., Office of the Solicitor, U.S. Department
of Labor, 280 U.S. Courthouse, 801 Broadway, Nashville, TN
37203 (Certified Mail)
Mr. Bruce Hill, Pyro Mining Company, Post Office Box 267,
Sturgis, KY 42459 (Certified Mail)
/fb

795

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, loth FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

APR 22 1987
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION {MSHA) ,
Petitioner

CIVIL PENALTY PROCEEDING
Docket No. KENT 86-40
A.C. No. 15-13881-03576

v.
Pyro Noo 9 Slope

PYRO MINING COMPANYv
Respondent
ORDER 'CORRECTING DECISION
Before:

Judge Koutras

On April 15, 1987, I issued a decision approving a settlement in this case. Page 2 of the decision reflects that the
parties agreed to settle Order No. 2513117, August 28, 1985,
30 C.F.R. § 75.301, for the full amount of MSHA's $2,000 proposed
civil penalty assessment. However, in a subsequent telephone
conference held on April 20, 1987, counsel for the parties
informed me that the decision is in error in that the parties
agreed to settle the alleged violation for $1,600.
After review of the official Commission file in this matter,
including the settlement motion filed by the parties, I find
that the parties are correct, and that my decision with respect
to the settlement approval for the violation in question is in
error. Accordingly, IT IS ORDERED that my decision of April 15,
1987, be corrected by striking the figure $2,000 under the
column labeled "Settlement" on page 2, and inserting the correct
figure of $1,600 as the approved settlement amount for Order
No. 2513117.

~~1:/-;;:~
G~~
'!)/. rtoitras .
Administrative Law Judge

796

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, lath FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

APR 15 l9 87
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner
v.

CIVIL PENALTY PROCEEDING
Docket No. LAKE 86-101-M
A.C. No. 33-00646-05503-A
Somerset Lime & Stone

EUGENE C. MCPHERSON,
Respondent
DECISION :APPROVING S·ETTLEMENT
Before~

Judge Koutras
Statement of the Case

This is a civil penalty proceeding under section llO(c) of
the Federal Mine Safety and Health Act of 1977, 30 u.s.c.
§ 820(c), brought by the petitioner against the respondent
Eugene c. McPherson, mine manager at the Somerset Lime and
Stone Mine, operated by Somerset Lime and Stone, Inc., near
Somerset in Perry County, Ohio. Respondent is charged as an
aqent of the corporate mine operator with knowingly authorizing,
ordering, or carrying out said operator's violation of mandatory
safety standard JO C.F.R. § 56.9003 cited in a section 107(a) 104(a) Order No. 2513572 issued to the corporate mine operator
on May 13, 1985. The order states as follows:
"The brakes
were inoperative on the Hough No. 90 serial number 1037. This
front end loader is used in the stone storage yard to load
customer trucks."
The petitioner states that pursuant to section llO(a) of
the Act, the mine operator was assessed a civil penalty of $500
for its violation cited in the order, and that it became a final
order of the Commission on September 17, 1985, under MSHA
Assessment Office Case No. 33-00646-05502.
In this proceeding, a civil penalty of $250 was proposed
by the petitioner against respondent McPherson for his alleged
violation under section llO(c) of the Act.
Respondent now

797

advises that he no longer wishes to contest this violation and
has tendered to the petitioner a money order in the amount of
$100 in full settlement of this proceeding.
This case was scheduled for hearing in Zanesville, Ohio,
on May 7, 1987. However, the petitioner has now filed a motion
pursuant to 29 C.F.R. § 2700.30, seeking approval of the proposed settlement.
Discussion
The petitioner submits that the alleged violation was
serious and that the respondent was grossly negligent in
authorizing the cited end loader to be operated with inadequate
brakes. However, in mitigation, the petitioner states that the
respondent advises that he is now 73 years old, has a heart
problem, is unemployed, and is living off of social securityo
Under these special circumstances, and in full consideration of
the civil penalty criteria under section llO(i} of the Act, the
petitioner submits that the settlement of $100
reasonable and
in the public interest.
Conclusion
After careful review and consideration of the pleadings,
arguments, and submissions in support of the motion to approve
the proposed settlement of this case, I conclude and find that
the proposed settlement disposition is reasonable and in the
public interest. Accordingly, pursuant to 29 C.F.R. § 2700.30,
the motion IS GRANTED, and the settlement IS APPROVED.
ORDER
The respondent IS ORDERED to pay a civil penalty in the
amount of $100 in full satisfaction of the alleged violation in
question. Since it appears that the petitioner is in receipt
of said payment, this matter IS DISMISSED •

./.

/;; L / ~··

/ )d~~ 0 ;Cz!'ii-·td-:::,,,~

- ;Georga/'A. Koutras
Administrative Law Judge
Distribution:

J. Philip Smith, Esq., Office of the Solicitor, U.S. Department
of Labor, 4015 Wilson Boulevard, Arlington, VA 22203
{Certified Mail)
Mr. Eugene C. McPherson, 131 East Highland Drive, Zanesville,
OH 43701 {Certified Mail)
/fb
798

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

APR 161987
LARRY D. SCROGGINS,
Complainant

DISCRIMINATION PROCEEDING
Docket No. LAKE 87-28-D

v.
VINC CD 87-02
PEABODY COAL COMPANY,
Respondent
ORDER OF DISMISSAL
For good cause shown, it is ORDERED that complainantis
motion to withdraw his complaint be, and hereby is, GRANTED
and the case DISMISSED.

aurer
strative Law Judge

Distribution:
Larry D. Scroggins, 1136 Highlands Drive, Naples, FL
(Certified Mail)

33940

Michael O. McKown, Esq., Peabody Coal Co., P.O. Box 1990,
Henderson, KY 42420 (Certified Mail)

yh
799

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, lath FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

APR 22 1987
CONTEST PROCEEDING

RUSHTON MINING COMPANY,
Contestant

Docket No. PENN 86-100-R
Order No. 26929101 2/7/86

v.
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)u
Respondent

Rushton Mine

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)u
Petitioner

CIVIL PENALTY PROCEEDING
Docket Noa PENN 86-167
AoCo

v.

NOo

36-00856-03560

Rushton Mine

RUSHTON MINING COMPANY,
Respondent

.
DECISION

Appearances:

Before:

Edward H. Fitch, Esq., Office of the Solicitor,
U.S. Department of Labor, Arlington, Virginia
for the Secretary of Labor (Secretary);
Joseph T. Kosek, Jr., Esq., Ebensburg,
Pennsylvania, for Rushton Mining Company (Rushton).

Judge Broderick

STATEMENT OF THE CASE
Rushton is contesting an order of withdrawal issued
February 7, 1986, under section 104Cd)(2) of the Federal Mine
Safety and Health Act (the Act) charging a violation of Rushton's
approved roof control plan. In the civil penalty proceeding, the
Secretary seeks a penalty for the violation charged in the order&
Because both proceedings involve the same order and the violation
charged in the order, they were consolidated for the purposes of
hearing and decision. Pursuant to notice, the case was heard in
state College, Pennsylvania, on November 20, 1986.
Donald J. Klemick testified on behalf of the Secretary.
Raymond G. Roeder, William Phillip Southard, Lemuel Hollen, Jr.,
Donald Lee Baker, and Andrew John Dunlap testified on behalf of

800

Rushton. Both parties have filed posthearing briefs. I have
considered the entire record and the contentions of the parties,
in making the following decision.
FINDINGS OF FACT
PRELIMINARY FINDINGS
Rushton is the owner and operator of an underground
bituminous coal mine in Centre County, Pennsylvania, known as the
Rushton Mine. Rushton is a "moderate-to-a-large size operatoro 11
In the two years prior to the violation we are concerned with
here, the subject mine had 293 paid violationsu 19 of which were
violations of the roof control plano This history is not such
that penalties otherwise appropriate should be increased because
of it. The violation involved here was abated in good faitho
THE l04(d) ORDER
On February 7u 1986v Federal Mine Inspector Donald Klemick
arrived at the subject mine at about 7~45 a.mou to perform a
regular ("AAA") inspection$ When he arrived ·at the mineq he was
informed by Rushton officials that an unintentional roof fall had
occurred at about 5:10 a.m. in the H-Butt section. Klemick
notified his supervisor by telephone and was instructed to
conduct a noninjury accident ("AFC") investigation. Inspector
Klemick briefly talked on the surface to some members of the crew
including the operator of the continuous miner which had been
struck by the fall. He then proceeded underground to the H-Butt
section to continue the investigation. He determined that the
pillar between entries oneand two had been entirely mined through
and one lift had been taken from the pillar between entries two
and three when the roof fall occurred, and partially covered the
continuous miner. Breaker posts were not set in the crosscut
between entries two and three. Inspector Klemick determined that
this constituted an unwarrantable failure violation of the
approved roof control plan and issued a withdrawal order at
10:20 a.m. under section 104(d)(2) of the Act.
ROOF CONTROL PLAN
Drawing No. 8 of the Plan shows the sequence of pillaring
when bolting is required. 11 B" option on the Drawing was being
followed by Rushton here. Following this option, two pillars can
be mined by taking Cut "A" from one, "B" from the second, "C"
from the first and "D" from the second. The pillars are to be
mined from separate entries and not from the crosscut, since
breaker posts are required in the crosscut between the two
entries.

801

Safety Precaution 37 of the Plan requires that a minimum of
two rows of breaker posts be installed on not more than 4 foot
centers across each opening leading to pillared areas, "and such
posts shall be installed before production from the split to be
protected is started. Such posts shall be installed between the
lift being started and the expected breakline • • • " Safety
precaution 46 of the Plan provides that the width of a roadway
leading from the solid pillars to a final stumpshall not exceed
14 feet. At least two rows of posts must be set on each side of
the roadway, and only one open roadway leading to a final pushout
stump is permitted.
PRIOR INSPECTIONS
The method of pillar mining cited here (mining two pillars
from a single roadway) had been followed by Rushton for more than
one and a half years. Rushton had never been cited by MSHA
previously for this procedure.
The entire mine with the exception of the W-4 section had
been regularly inspected by MSHA since the previous section
104(d) order with no similar violations being"citedo There were
seven days in November and December 1985, when MSHA inspectors
were in the W-4 section. These inspections were apparently
conducted by specialists and not as part of a regular inspection.
ISSUES
1. Did Rushton violate its approved roof control plan by
mining two pillars from a single roadway?
2. If so, would the alternative procedure result in a
diminution of safety to the miners?
3. If a violation is established, was it prope,rly cited in
an order issued under section 104(d)?
a. Was it issued as a result of an investigation
rather than an inspection?
b. Is the Secretary precluded from asserting its
position on this issue by collateral estoppel?
c. Does the evidence show an intervening clean
inspection?
4. If a violation is established, was it caused by
Rushton's unwarrantable failure to comply?

802

5. If a violation is established, was it significant and
substantial?
6. If a violation is established, what is the appropriate
penalty?
CONCLUSIONS OF LAW
VIOLATION
Rushton concedes that it was not complying with the
provisions of the roof control plan set out in Option "B" of
Drawing No. 8, but argues that the double row of posts in the
drawing was not intended to define "where the timbers were going
to be, but the point at which they would end.''
CTr. 102.)
Whatever Rushtonvs intention 1 it seems clear to me that the
drawing contemplates mining the two pillars from separate entries
in alternate cuts, and not from the crosscut. If the breaker
posts were installed in accordance with the drawing it would not
be possible to mine the two pillars from the crosscut. Neither
safety precaution No. 37 nor safety precaution No. 46 is
inconsistent with this interpretation of Drawing No. 8. On the
contrary, safety precaution 37 requires two rows of breaker posts
"across each opening leading to pillared areas, and such posts
shall be installed before production from the split to be
protected is started." I would interpret this to prohibit mining
two pillars from a single roadway which would require the
continuous miner to pass an opening in a pillar. I conclude that
the mining method followed by Rushton and cited here was
violative of the approved roof control plan.
DIMINUTION OF SAFETY DEFENSE
Rushton argues that compliance with the Inspector's
interpretation of the roof control plan would result in a
diminution of safety for the miners involved. Both the section
foreman and the miner operator testified that it would be less
safe to approach the pillar from the entry than it was from the
crosscut. The miner operator stated that his vision was better
approaching from the crosscut. Rushton did not, however, rebut
the Inspector's testimony that the miner approaching from the
crosscut would be passing an opening in the second pillar, where
the roof is weakened, to take the final cut in the first pillar"
In the inspector's opinion, this practice poses a serioius hazard
to the miner operator. I accept the inspector's judgment on this
question, and conclude that this hazard outweighs any hazard
occasioned by approaching each pillar from the entry. I conclude
that Respondent has failed to establish a diminution of safety
defense.

803

INVESTIGATION/INSPECTION
COLLATERAL ESTOPPEL-ISSUE PRECLUSION
Rushton asserts that the section 104{d){2) order was
improperly issued because it resulted from an investigation
rather than an inspection.
It further asserts that this issue
has been previously litigated by the parties and determined by a
Commission administrative law judge in Greenwich Collieries v"
Secretary, 8 FMSHRC 1105.
In Greenwich, Judge Maurer granted a
partial summary judgment to the operator on the ground that the
contested 104(d)(l) orders were issued following an accident
investigation, and did not result from an inspection. The case
is presently before the Commission on interlocutory appeal by the
Secretary. Although counsel has stated that Rushton and
Greenwich are operating entities of the Pennsylvania Mines
Corporation, there is little or no evidence in the record from
which I could determine if they are identical parties for the
purpose of collateral estoppel. More importantly the facts in
the two cases are significantly different:
In GreenwichQ the
contested orders were issued on March 29u 1985v following an
investigation of a mine explosion which occurred on February 16 0
1984. The underground portion of the investigation began on
February 25, 1984, and was concluded on April 5, 1984. Sworn
statements were taken from March 27, 1984, until April 27, 1984.
The final investigation report was issued September 6, 1985. In
the present case the contested order was issued on the day the
alleged violation occurred following the inspector's visit to the
area where the violation .occurred. As my analysis will show
hereafter, these factual differences may be decisive. Therefore,
whether or not Greenwich and Rushton are identical parties,
doctrine of issue preclusion does not apply here.
INVESTIGATION
Rushton argues that the issuance of a section 104(d)(2)
order charging an unwarrantable failure violation is improper
when it results from an investigation rather than an inspection.
Seven decisions or orders of Commission judges so held. Four of
the cases are pending on appeal before the review Commission.
The other cases were apparently settled.
THE MINE ACT
Section 104(a) of the Mine Act provides in part:
If, upon inspection or investigation, the Secretary • • •
believes that an operator • • • has violated this Act, or
any mandatory • • • standard, • • • he shall, with

804

reasonable promptness, issue a citation to the operator.
[Emphasis added]
Section 104(b) provides for the issuance of a withdrawal
order "if, upon any follow-up inspection," an authorized
representative of the Secretary finds that the operator failed to
abate a citation issued under section 104(a).
Section 104(d)(l) of the Mine Act provides in part:
If v upon any inspection of a • • • mine, an authorized
representative of the Secretary finds that there has
been a violation • . • , and if he also finds that o o o
such violation is of such nature as could significantly
and substantially contribute to the cause and effect of
a
mine safety or health hazard, and if he finds
such violation to be caused by an unwarrantable failure
• • • to comply • • • , he shall include such finding in
any citation given to the operator • • • • If, during
the same inspection or any subsequent inspection of
such mine within 90 days
oq
an authorized
representative
finds another viol~tion •
and
finds such violation to be also caused by an
unwarrantable failure • • • to comply • • • , he shall
forthwith issue an order •
" [Emphasis added]
o

o

o

0

0

•

0

a

0

•

Section 104(d)(2) provides in part:
If a withdrawal order • • • has been issued pursuant to
paragraph Cl), a withdrawal order shall promptly be
issued by an authorized representative • • • who finds
upon any subsequent inspection the existence • • • of
violations similar to those that resulted in the
issuance of a withdrawal order under paragraph (l}
until such time as an inspection • • • discloses no
similar violations. [Emphasis added]
Section 104(e) involving a pattern of violations refers to
inspection. Section 104(g)(l) providing for orders withdrawing
miners who have not received the requisite safety training who
are discovered "upon any inspection or investigation pursuant to
section 103 of this Act." Section 103 requires the Secretary to
make frequent inspections and investigations of mines, to
investigate accidents, to inspect at the request of
representatives of miners or of miners.
Section 107Ca) provides that "[iJf, upon any inspection or
investigation • • • an authorized representative • • • finds
• an imminent danger • • • [he] shall • • • issue an order [of
withdrawal] • • • • 11

805

THE COAL ACT
Section 104(a) of the Coal Act provides for the issuance of
a withdrawal order "if, upon any inspection of a coal mine," an
imminent danger is found.
Section 104(b) of the Coal Act corresponds to .Section 104Ca)
of the Mine Act, but it provides for issuance of notices of
violation (rather than citations) "if, upon any inspection of a
coal mine," a violation is found. Section 104(c)(l) of the Coal
Act corresponds to section 104Cd)Cl) of the Mine Act and is
virtually identical to it. Similarly, section 104(c)(2) of the
Coal Act is virtually identical to section 104(d)(2) of the Mine
Act. The Secretary cites two cases under the coal act for the
proposition that unwarrantable failure notices and orders were
upheld in cases where the inspector did not observe the violationo
Rushton Mining Co., 6 IBMA 329 (1976) and Roscoe Page v. Valley
Camp Coal Co., 6 IBMA 1 (1976). However, the Rushton case was a
penalty case and Valley Camp case a compensation proceeding. In
neither case was the order itself directly challenged by the mine
operatoro
Neither the Mine Act nor the Coal Act defines 0' inspection 1u
or "investigation." Nor can I determine any basis in the
language of either Act for concluding that they were intended to
mean essentially the same thing or that a variance in meaning was
intended.
The Coal Act uses the term investigation (and the terms
"inspections and investigations") in section 103. Investigation
seems to be used with reference to obtaining information relating
to health and safety conditions, and determining the causes of
accidents and illnesses in mines. Section 104 which provides for
issuance of notices of violation (citations under the Mine Act)
and closure orders for imminent danger and unwarrantable failure
to comply uses only the term inspection. However, it is clear
that under the Coal Act, notices and orders could be issued
without the inspector actually observing the cited condition or
conduct. Sewell Coal Company, 2 IBMA 80 (1975); Rushton Mining
Company, 6 IBMA 329 (1976); Peabody Coal Company, 1 FMSHRC 1785
( 19 79).
The 1977 Act uses the terms "inspection or investigation" in
referring to citations (section 104(a)) and imminent danger
withdrawal orders Cl07(a)). It uses only the term "inspection"
in referring to 104(b) closure orders for failure to abate a
citation, and in referring to 104(d) citations and orders. Judge
Steffey in Westmoreland Coal Company, discussed hereafter,
contends that the Mine Act inserted the term investigation in

806

104(a} and 107{a}, because such citations and orders could be
issued based upon an inspector's belief that a violation
occurred; it did not insert the term in 104(d) which required
citations and orders to be based on findings.
However, the legislative history of the Mine Act indicates
that Congress did not intend to change the unwarrantable failure
provisions of the Coal Act: after referring to certain decisions
of the Board of Mine Operations Appeals, the Senate Committee
Report in discussing unwarrantable failure closure orders statesg
These decisions have considerably restored the
unwarrantable failure closure order as an effective and
viable enforcement sanction, and it is for that reason
that s. 717 retains this sanction in essentially the
same form " "
o

s. Rep. No. 95-181, 95th Cong., 1st Sess., 32 (1977), reprinted
in Senate Subcommittee on Labor, Committee on Human Resources,
95th Cong., 2d Sess., Legislative History of the Federal Mine
Safety and Health Act of 1977, at 620 (1978)0
The 11 findings 11 required in a 104{d) citation or order
(unwarrantable failure1 significant and substantial) by their
nature seem not susceptible to inspector observation. In most
cases they must be based upon circumstances, prior history,
knowledge of the operator's management personnel, etc. For
example, an the ispector ordinarily cannot determine whether a
violation was caused by willful intent or a serious lack of
reasonable care merely by observing the violation itself.
It may be helpful to briefly review the administrative law
judge decisions which concluded that it was improper for MSHA to
issue a section 104{d) order on the basis of an investigation.
The first of these decisions was issued by Judge Steffey in
Westmoreland Coal Company, Docket No. WEVA 82-340-R, et. al.,
Order Granting in Part Motion for Summary Decision {May 4, 1983).
The case before Judge Steffey involved thirteen section 104{d)(2)
orders issued July 15, 1982, based on an investigation conducted
in December 1980, which followed a mine explosion which occurred
November 7, 1980. Judge Steffey concluded on the basis of his
analysis of the legislative history of the 1969 Act that an
inspection was thought to be capable of being conducted in a
single day, and an investigation could take weeks or months. He
thought it significant that the 1977 Mine Act permitted a
citation or an imminent danger closure order to be issued "upon
inspection or investigation," whereas the Coal Act requirement
that unwarrantable failure orders be issued "upon any inspection"
was continued in the Mine Act. Judge Steffey stated that his
review of the legislative history convinced him "that Congress

807

did not intend for unwarrantable failure provisions of section
104(d) to be based on lengthy investigations" or upon "a belief"
that a violation occurred. The orders before him were based not
"upon an inspection but upon sworn statements taken during an
accident investigation made 19 months prior to the time the
orders were issued." Judge Steffey's order vacating the
withdrawal orders was based on the facts that they resulted from
subsequent investigations and not from an inspection and that
they were not issued "promptly" as required by section 104(d)(2)o
A similar issue was considered by Judge Lasher in Emery
Mining Company v. Secretary, 7 FMSHRC 1908 (1985). There the
contested order was issued April 17, 1985, five days after the
alleged violation occurred, and was based on statements made by
miners to the inspector. The violative condition was not
observed by the inspector. Judge Lasher agreed with
Judge Steffey and concluded that "the Act does not permit a
section 104Cd)(2) order to be based on an investigation • . • but
• • • the order must be based on and it must have been a product
of an inspection of the site." Southwestern Portland Cement
Company, et •. al. v. Secretary, 7 FMSHRC 2283 (1985) involved
citations and orders issued on April 3r 1985;· under Section
104(d) for alleged violations occurring on January 10, 1985. The
citations and orders resulted from an investigation which
followed employee complaints on February 7, 1985. Judge Morris
held that the Act does not permit a section 104Cd) order to be
based on an investigation. "Where an inspector does not inspect
the site but only learns of the alleged violation from the
statements of miners a section 104(d) order may not be issued."
In Nacco Mining Company v. Secretary, et. al., 8 FMSHRC 59
(1986), Chief Judge Merlin, following the decisions above
referred to, held that a section 104(d)(l) citation was
improperly issued following an investigation of a section
l03Cg)(l) complaint. The citation was dated June 5, 1985, and
alleged a violation occurring May 30, 1985, consisting of a miner
operator going inby permanent roof supports. Emerald Mines
Corporation v. S.ecretary, 8 FMSHRC 324 (1986), also involved a
section 104(d)(l) citation which was issued following a section
103Cg)(l) investigation. The alleged violation occurred on
July 29, 1985; the section 103(g) complaint was received on
July 30, 1986. The investigation began July 31, and continued
through August 1. The citation was written on August 8, 1985, as
a section 104Ca> citation and modified on August 23, 1985, to a
section 104(d)(l) citation. Judge Melick held that these facts
established that the section 104(d)(l) citation was not based
upon an inspection of the mine but upon an investigation through
interviews and examination of records. He therefore held it
improper, following the other administrative law judge decisions.
Finally, Judge Maurer in Greenwich Collieries v. Secretary, 8
FMSHRC 1105, held invalid section 104(d)(l) orders issued on

808

March 29, 1985, following an investigation of a mine explosion
which occurred on February 16, 1984.
All of the above cases involve orders and citations issued
days, weeks, or months after the alleged violations occurred.
The orders and citations were based (at least in major part) on
interviews of miners conducted by the inspector and not upon the
inspector's observing the site of the violation. In the case
before me, the Inspector saw evidence of the practice which he
believed was violative of the roof control plan. Joint Exhibit 1
shows what he saw: the miner is approaching the pillar between
No. 1 and No. 2 entries from the crosscut in front of the pillar
between No. 2 and No. 3 entries from which a cut had been takeno
Breaker posts had not been set in the crosscut. The fact that
the inspector was directed, after he arrived at the mine, to
conduct an "investigation" of the roof fall seems irrelevant to
me. Although he obviously did not witness the violation when it
occurred, he saw physical evidence of the violation which was
cited. Therefore, whether the inspector was in the mine
conducting an investigation or an inspectio~; he found the
violation "upon [an] inspection" of the mineo This case is
distinguishable from each of the above cases -·cited. Whether a
104(d) citation or order can be issued when evidence of the
violation is not observed by the inspector is not a question
presented here.
I conclude that it was not improper under the facts of this
case, to issue a section 104(d)(l) order on the basis that it
resulted from an investigation rather than an inspection.
INTERVENING CLEAN INSPECTION
The Secretary must establish that a "clean inspection" has
not occurred between the underlying section 104Cd)(l) order and
the contested section 104(d)(2) order. Kitt Energy Corporation,
6 FMSHRC 1596 (1984), aff'd sub nom. UMWA v. FMSHRC, 768 F.2d
1477 (1985). The evidence in this case shows that all areas of
the mine received a clean regular inspection except the W-4
section. However, the evidence further shows that inspectors
were in the W-4 section, an inactive section, on seven occasions
conducting technical inspections. Whether they inspected it "for
all hazards during the time period in question," UMWA v. Kitt
Energy, supra, at p. 1480, is not clear from the record. Since
the burden is on the Secretary, I conclude he has not established
that there was no inter~ening clean inspection.
UNWARRANTABLE FAILURE
Although I have concluded that the contested order was not
improper because it followed an investigation of an unintentional

809

roof fall, I still must determine whether the evidence
establishes that the violation (whether properly charged in an
order or a citation) was caused by Rushton's unwarrantable
failure to comply with the mandatory standard. The Commission
has held that an unwarrantable failure to comply may be
established by a showing that the violation resulted from
indifference, willful intent, or a serious lack of reasonable
care. United States Steel Corporation, 6 FMSHRC 1423 Cl984).
Rushton's witnesses (including the section foreman and
members of the crew involved) testified that in their opinion the
cited practice was not violative of the roof control plan, and
was, in fact, safer than the alternative. There was also some
general testimony that other MSHA inspectors had observed this
practice in the past without citing it. The practice of taking
two pillars from a single roadway, however, was only followed
when mining the first two pillars in a row. Other testimony
indicated that it was done between 25 and 40 percent of the time.
I cannot conclude from this testimony that other MSHA inspectors
approved or condoned the practice. I am of- the opinion that the
practice was a clear violation of Drawing Noo 8 of the approved
roof control plan. Rushton should have been·aware of that. If
Rushton felt, as it apparently did and does, that some other
method was safer or otherwise preferable, it should have sought
to modify the plan. It did not seek to do so. I conclude that
the violation resulted from a serious lack of reasonable care,
and was therefore properly charged as an unwarrantable failure
violation.
SIGNIFICANT AND SUBSTANTIAL
The cited practice required the continuous miner to pass an
open or mined area in the pillar between entries 2 and 3 to take
the final cut in the pillar between entries 1 and 2. This
exposes the miner operator to a weakened roof area. Whether the
violation contributed to the roof fall which occurred here or not
(the evidence is unclear), the violation contributed to a hazard
(weakened roof, potential fall). There was a reasonable
likelihood that the hazard contributed to would result in a
serious injury. See Cement Division, National Gypsum Co., 3
FMSHRC 822 (1981). Therefore, the violation was significant and
substantial. The fact that an injury did not occur here is
hardly evidence that the violative practice did not contribute to
a hazard likely to result in injury.
PENALTY
The violation was serious. It resulted from Rushton's
negligence. I have previously found that Rushton is a
moderate-to-large operator, and has a favorable history of prior

810

violations. The violation here was abated timely and in good
faith. Based on the criteria in section llOCi> of the Act, I
conclude that an appropriate penalty for the violation is $750.
ORDER
Based on the above findings of fact and conclusions of law,
IT IS ORDERED:
1. Order No. 2692910 is MODIFIED to a citation under
section 104(d)(l) of the Act charging a significant and
substantial violation of 30 C.F.R. § 75.200 caused by Rushton°s
unwarrantable failure to comply. As modified, the citation is
AFFIRMED. The contest is thus GRANTED IN PART and DENIED IN
PARTo

2. Rushton shall within 30 days of the date of this
decision pay the sum of $750 as a civil penalty for the violation
found herein.
3o Upon payment of the civil penaltyv these proceedings are
DISMISSED.
-

((l,.£ ?l£:; _k,1:1:1/' d't1
1

;

ei

James A. Broderick
Administrative Law Judge

Distribution:
Joseph T. Kosek, Jr., Esq., P.O. Box 367, Ebensburg, PA 15931
(Certified Mail)
Edward H. Fitch, Esq., U.S. Department of Labor, Office of the
Solicitor, 4015 Wilson Blvd., Arlington, VA 22203 (Certified
Mail)
slk

811

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA

22041

APR 22 1987

CIVIL PENALTY PROCEEDING

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

Docket No. PENN 87-11
A.C. No. 36-02628-03529

v.

Bear Run #1

MEARS ENTERPRISES, INC.,
Respondent
DECISION
Before:

Judge Fauver

On March 27, 1987, because of Respondent's failure to
comply with a prehearing order, a show cause order was issued
allowing Respondent until April 9u 1987u to- explain, in writingg
why it should not be deemed to have waived its right to a
hearing and the Secretaryvs proposed penalti~s should not
become the final order of the Commissiono
Respondent has failed to file a response to the show
cause order, and is hereby deemed to be in default and to
have waived its right to a hearing. The proposed civil
penalties shall therefore be made the final order of the
Commission.
WHEREFORE IT 1 IS ORDERED that Respondent shall pay the
Secretary's proposed civil penalties in the amount of $3,500.00
within 39 days of this decision.

&J~~vviwi11iam Fauver
Administrative Law Judge
Distribution:
Joseph T. Crawford, Esq., Office of the Solicitor, U.S.
Department of Labor, Room 14480 Gateway Building, 3535
Market Street, Philadelphia, PA 19104 (Certified Mail}
Kerry L, Mears, President, Mears Enterprises,
Box 157, Clymer, PA 15728 (Certified Mail)
kg

812

Inc., P.O.

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
. 1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

April 22, 1987

CONTEST PROCEEDING

JIM WALTER RESOURCES, INC.,
Contestant
v

Docket No. SE 87-35-R
Citation No. 2811378; 12/10/86

0

No. 7 ~ine

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Respondent

DECISION
Appearances:

R. Stanley Morrow~ Esq., and Harold D. Rice~
Esq.~ Birmingham~ Alabama for Contestant;
William Lawson, Esq. 9 Office of the Solicitors
U. S. Department of Labor 9 Birmingham 9 Alabama?
for Respondent.

Before:

Judge Merlin

This case is a notice of contest filed by Jim Walter
Resources, Inc., seeking review of a citation issued under section l04(a) of the Federal Mine Safety and Health Act of 1977,
30 U.S.C. § 801 et seq., for a violation of 30 C.F.R. § 75.503.
Citation No. 2811378, dated December 10, 1986, sets forth
the condition, or practice in question, as follows:
"The #49 ram car located on the No. 8
section (008-0} was not maintained in a
permissible condition in that the battery
compartment, which contains 120 cells, had
one cell "jumped out" or "bypassed"
decreasing the nominal voltage of the
batteries by 2 volts."
30 C.F.R. § 75.503, which restates section 305(a)(3) of the
Act, 30 U.S.C. § 865(a)(3), provides as follows:
"The operator of each coal mine shall
maintain in permissible condition all
electric face equipment required by
§§ 75.500, 75.501, 75.504 to be permissible
which is taken into or used inby the last
open crosscut of any such mine."

813

"Permissibility" is defined in 30 C.F.R. § 75.2(i) as
follows:
"Permissible" as applied to electric face
equipment means all electrically operated
equipment taken into or used inby the last
open crosscut of an entry or a room of any
coal mine the electrical parts of which,
including, but not limited to, associated
electrical equipment, components, and
accessories, are designed, constructed, and
installed, in accordance with the specifications of the Secretary, to assure that such
equipment will not cause a mine explosion or
mine fire, and the other features of which
are designed and constructed, in accordance
with the specifications of the Secretary, to
prevent, to the greatest extent possible,
other accidents in the use of such equipment;
and the regulations of the Secretary or the
Director of the Bureau of Mines in effect on
March 30, 1970, relating to the requirements
for investigation, testing, approval, certification, and acceptance of such equipment as
permissible shall continue in effect until
modified or superseded by the Secretary,
except that the Secretary shall provide procedures, including where feasible, testing,
approval, certification, and acceptance in
the field by an authorized representative of
the Secretary, to facilitate compliance by an
operator with the requirements of § 75.500
within the periods prescribed therein."
The maintenance requirements for electronic face equipment
are found at 30 C.F.R. § 75.506-l(a) and provide, in pertinent
part:

"* * *electronic face equipment which
meets the requirements for permissibility set
forth in§ 75.506 will be considered to be in
permissible condition only if it is
maintained so as to meet the requirements for
permissibility set forth in the Bureau of
Mines schedule under which such electric face
equipment was initially approved, or, if the
equipment has been modified, it is maintained
so as to meet the requirements of the
schedule under which such modification was
approved 11 (emphasis added).

30 C.F.R. § 18.15 provides the procedures in which an
operator must follow in order to modify any feature of approved
or certified equipment. That section states:
"If an applicant desires to change any
feature of approved equipment or a certified
component, he shall first obtain MSHA's concurrence pursuant to the following
procedure."
The parties agreed to the following stipulations: (1) the
operator is the owner and the operator of the subject mine;
(2) the operator and the mine are subject to the jurisdiction of
the Federal Mine Safety and Health Act of 1977; (3) the administrative law judge has jurisdiction of this case; (4) the
inspector who issued the subject citation was a duly authorized
representative of the Secretary; (5) a true and correct copy of
the subject citation was properly served upon the operator;
(6) a copy of the subject citation at issue in this proceeding
is authentic and may be admitted into evidence for purposes of
establishing its issuance~ but not for the purpose of establishing the truthfulness or relevancy of any statements asserted
therein; (7) the operator admits that one cell on the battery of
the ram car referred to in the subject citation was "jumped out"
or "bypassed" (Tr. 5-6).
The instant matter is a notice of contest, but in order to
avoid duplicative litigation the parties agreed to the following
additional stipulations which would be relevant to a potential
penalty case: (8) the operator's size is medium; (9) imposition
of a penalty will not affect the operator 1 s ability to continue
in the business; (10) the alleged violation was abated in good
faith; (11) the operator's history of prior violations is average
for its size; (12) injury was unlikely (Tr. 7).
A letter dated February 27, 1987 to the Solicitor from
Carol M. Boring, Chief, Electrical Power Systems Branch of the
Mine Safety and Health Administration states, as follows:
"This is in reply to Mr. George D. Palmer•s
letter dated Feburary 13, 1987 and our
telecon of February 26, 1987. 11
"I am Chief of the Electrical Power Systems
Branch, Division of Electrical Safety. This
branch has the responsibility of approving
electric motor driven equipment for use in
gassy mines, under Part 18 of Title 30 Code
of Federal Regulations. I have reviewed the
records for Approval No. 26-2275-10. This
approval was issued for a Jeffrey Mining
Machinery Division, Type 404 Battery-Powered
RAMCAR. The RAMCAR is approved with 120

815.

cells g1v1ng a total machine voltage of 240
volts." (Government Exhibit 2).
The facts of this case are no.tin dispute. The cited ram
car is a piece of electrical face equipment which transports coal
back and forth from the face to the feeder (Tr. 12). It was in
service when the inspector cited it (Tr. 14). The ram car was
originally approved as permissible by MSHA with 120 cells and a
voltage of 240 (Tr. 16, 39-40, 57, 124; Government Exhibit 2)~
One cell on the ram car's battery had been bypassed or jumped out
(Tr. 13-14, 16; Stipulation 7). The cell had been bypassed with
a welded electrical connection (Tr. 54~ 110, 132; Operator Exhi=
bit 6). The effect of bypassing was to reduce the number of
cells from 120 to 119 and decrease voltage from 240 to 238
(Tr. 24, 36, 62, 124). Bypassing one cell does not create a
hazard and poses no immediate threat of injury (Tr. 64 9 95;
Stipulation 12). However, when multiple cells are bypassed, the
temperature of the battery increases and at some point, heat
could cause other cells to short out and create arcing or
sparking (Tr. 67, 72, 74, 114-117).
I conclude a violation existed. The terms on which the ram
car was initially approved as permissible are explicit: 120 cells
and 240 volts. Bypassing is a deviation from the approved wiring
diagram that cannot be allowed because there is no provision for
it. As suggested at the hearing, it may be that through a field
change modification submitted to MSHA, the operator can obtain
permission to bypass a cell, but that inquiry is beyond the scope
of these proceedings (Tr. 17). In Mesa v. Amoco Steel Corporation, (Docket No. HOPE 76X487-P) dated May 9, 1977 (unpublished)
Adm1nistrative Law Judge Broderick concluded:
"* * * bridging cells in a battery-powered
ram car used as face equipment substantially
alters the characteristics of the equipment
and therefore destroys its permissibility. I
conclude that bridging cells in the battery
compartment is a violation of 30 C.F.R.
§ 75.503. 11

I agree with Judge Broderick and follow his decision.
The operator's argument that the battery can be separated
from the ram car for purposes of permissibility, cannot be
accepted. As all witnesses agreed, the battery is an integral
part of the ram car (Tr. 16-17, 76, 78, 124). Further, the
ope r at or. 1 s assert i on th at the re q ui rem en t of 2 40 vo 1ts can be
disregarded because voltage decreases to 204 during th~ shift,
also must be rejected. If the ram car begins the shift with less
than 240 volts, it will decrease below 204 during the shift
{Tr. 92-93). I accept the electrical inspector's testimony that
during the shift the voltage should not go below 204 (Tr. 90-91).

816

Admittedly, bypassing one cell is not serious. But gravity
is not the test of whether a violation exists. Rather, it is one
of the six criteria to be evaluated in determining the amount of
civil penalty to be assessed. Care must be taken not to confuse
the various concepts encountered when interpreting the Act.
Indeed, acceptance of the operator's position would take enforcement of the Act down an uncertain road where a violation would
originate at some imperceptible and undefined point. Thus, if
bypassing one cell is allowed, what of two, six, ten~ or twenty?
Conceptually, and practically, such an approach cannot work.
The post-hearing briefs of the parties have been reviewed.
To the extent they are inconsistent with this decision~ they are
rejected.
In light of the foregoing~ it is ORDERED that the citation
be AFFIRMED and that the operator's notice of contest be
DISMISSED.

\~
\

Paul Merlin
Chief Administrative Law Judge
Distribution:
R. Stanley Morrow, Esq., Harold D. Rice, Esq., Jim Walter
Resources, Inc., Post Office Box C-79, Birmingham, AL 35283
(Certified Mail)
William Lawson, Esq., Office of the Solicitor, U. S. Department
of Labor, Suite 201, 2015 Second Avenue North, Birmingham, AL
35203 (Certified Mail)
Michael Clements, President, UMWA, Local 7918, Route 3, Box 118,
Oora, AL 35405 (Certified Mail)
Ms. Joyce Hanula, Legal Assistant, UMWA, 900 15th Street, N.W.,
Washington, DC 20005 (Certified Mail)
Lawrence Beeman, Director, Office of Assessments, U. S.
Department of Labor, 4015 Wilson Boulevard, Arlington, VA
(Certified Mail)
I g1

817

22203

FEDERAL MINIE SAFETY AND HEALTH REVIEW ~OMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 2204!

APR 221987
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner
v.

:

CIVIL PENALTY PROCEEDING

.

Docket No. VA 86-36
A. C. No. 44-04856-03502 A6R
Buchanan No. 1 Mine

WESTERN AVELLA CON'rRACTORS u

g

INC.,

Respondent
ORDER OF DEFAULT
on June 26, 1986, the Secretary of Labor~filed a Petition to
Assess Civil Penalties for alleged violations of the Federal Mine
Safety and Health Act of 1977. Respondent filed its Answer on
August 25, 1986. On October 14, 1986, I entered an Order
directing the Parties to discuss settlement and stipulate as to
matters not in dispute. In a telephone conservation, on
February 26, 1987, between counsel for both Parties and myself,
Counsel for Respondent advised that due to financial considerations Respondent could neither enter into a settlement or further
defend this matter.
On April 16, 1987, Petitioner filed a Motion for a Default
Judgment. In this Motion, Respondent has consented to a default
order assessing a civil penalty of $15,770.
Accordingly, it is ORDERED that Respondent is in default.
It is further ORDERED that the civil penalties of $15,770
proposed in the Secretary's Petition, be imposed as the final
order of the Commission. It is therefore ORDERED that the
Respondent shall pay such penalties in the amount of $15,770
within 30 days of the date of this Order.

A~s~

Administrative Law Judge
(703) 756-6210

818

Distribution:
Page H. Jackson, Esq., Office of the Solicitor, u. s. Department
of Labor, 4015 Wilson Boulevard, Room 1237A, Arlington, VA 22203
(Certified Mail)
Mr. David Rosenberg, Western Avella Contractors, Inc., P. O.
Box 481, Washington, PA 15301 (Certified Mail)
dcp

S19

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
333 W. COLFAX AVENUE, SUITE 400
DENVER, COLORADO 80204

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION CMSH~),
Petitioner/Respondent

.

APR 22 1987

CIVIL PENALTY PROCEEDINGS
CONTEST PROCEEDINGS
Docket No. WEST 86-217
A.C. No. 42-00121-03604
Docket No. WEST 86-197-R
Order 2835167; 5/28/86
Docket No. WEST 86-218
A.C. No. 42-00121-03605
Docket No. WEST 86-239
A.C. No. 42-00121-03609

Q

0

.
.
v.

Docket Noo WEST 86-123-R
Order 2835108~ 4/8/86
Docket No. WEST 86-136-R
Order 28354171 4/2/86
Docket No. WEST 86-152-R
Order 28351331 4/8/86
Docket No. WEST 86-169-R
Order 2835132; 4/9/86

.
:
.
.
.
..
.

Docket No. WEST 86-240
A.C. No. 42-00121-03610
Docket No. WEST 86-159-R
Order 28345791 4/16/86
Docket No. WEST 86-241
A.C. No. 42-00121-03611

Docket No. WEST 86-160-R
Order 28346101 4/16/86
Deer Creek Mine

820

:
:

Docket No. WEST 86-236
A.C. No. 42-00988-03546

EMERY MINING COMP.ANY,
Respondent/Contestant
UTAH POWER AND LIGHT COMPANY, :
Mining Division,
Respondent/Contestant

Docket No. WEST 86-89-R
Citation 2834441; 2/5/86

.

Docket No. WEST 86-237
A.C. No. 42-00988-03547
Docket No. WEST 86-87-R
Citation 2834444; 2/5/86

..

Deseret Mine

DECISION APPROVING SETTLEMENT
Before:

Judge Lasher

The parties have reached an overall resolution of the above
16 dockets which involve a total of 14 Citations and Orders. The
settlement calls for the vacation of two withdrawal orders in
Docket WEST 86-240, the payment of total penalties in the sum of
$3,024.00 (MSHA's initial administrative assessments totalled
$4,221.00), the modification of five withdrawal orders from
issuance under Section 104(d)(l) to issuance under Section
104(a), and the withdrawal by Respondent of all nine of its
notices of contest in the nine contest dockets related to the
pertinent penalty proceedings.
A summary of the settlement reached appears below:
Docket No.
WEST 86-217

Citation/Order No.
2835167

Initial
Assessment
$500

WEST 86-218
WEST 86-236

2834501
2834441
2834499

192
600
400

WEST 86-237
WEST 86-239

2834444
2835417
2835108
2835132

79
700
400
150

2835133

300

WEST 86-240
2835140
(Partial settlement>
2834563
2834575
WEST 86-241

Agreed
Settlement
$300
modify to 104(a)
50
600
200
modify to 104Ca)
79
700
400
75
modify to 104(a)
20
modify to l04(a)

Vacated
vacated
Pending review by Commission
in Docket WEST 86-126-R
400
400
500
200
modify to 104(a)
$4,221
$3,024

2834579
2834610

821

The motion for approval of the settlement points out that
the settlement was achieved after counsel for both parties had
fully reviewed the merits of the other party's anticipated evidence and fully and frankly analyzed the potential outcome of the
litigation issues had the matter proceeded to hearing. It also
appears that Respondent/Contestant a "moderate to large" mine
operator, has an average history of compliance and proceeded in
good faith to abate the subject violations upon notification
thereof.
Upon evaluation of this settlement, information contained in
the motion for approval and the various case files, it is
concluded that the amicable agreement reached effectuates the
purposes of the Mine Safety Act and should be approvedo
ORDER
Respondent/Contestant, if it has not previously done so.,
shall pay the Secretary of Labor the sum of $3,024.00, as and for
the civil penalties hereinabove specified, on or before 30 days
from the date of this decision.
In Docket No. WEST 86-240Q Orders Nos. 2835140 and 2834563 0
are vacated. 2::_;
Orders Nos. 2834610, 2835167, 2835132, 2834499, and 2835133
are modified to change their issuance from under Section
104(d)(l) of the Act to issuance as Citations under Section
104 Ca) of the Act and are otherwise affirmed in all re.spects including their designation as significant and substantial violations.
Contest dockets Nos. WEST 86-197-R, 89-R, 87-R, 136-R,
123-R, 169-R, 152-R, 159-R, and 160-R, relating to the penalty
dockets which are the subject hereof, have been withdrawn by
Respondent/Contestant, and such withdrawals are approved as part
of the settlement and these nine proceedings are dismissed.

~£a~,9z.

Michael A. Lasher, Jr.
Administrative Law Judge

1/

A separate "Decision Approving Partial Settlement" has been
issued with respect to Docket WEST 86-240 since one of the four
enforcement papers therein (Citation No. 2834575> remains viable
and is presently before the Commission on review. The related
contest docket, WEST 86-159-R, has, however, been withdrawn by
Respondent/Contestant and such withdrawal is being approved
herein.

822

Distribution:
Edward H. Fitch, Esq., Office of the Solicitor, U.S. Department
of Labor, 4015 Wilson Boulevard, Arlington, VA 22203 (Certified
Mail)
John T. Scott, III, Esq., Crowell & Moring, 1001 Pennsylvania,
NW, Washington, D.C. 20004 (Certified Mail)
Mr. Frank Fitzek, Representative, Deer Creek Mine,
Huntington, UT 84528 (Certified Mail)

/bls

823

P.O~

Box 310u

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
333 w. COLFAX AVENUE, SUITE 400
DENVER, COLORADO 80204

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

APR 2 2

\987

CIVIL PENALTY PROCEEDING
Docket No. WEST 86-240
A.C. No. 42-00121-03610

v.

Deer Creek Mine

UTAH POWER & LIGHT COMPANY,
(EMERY MINING) ,
Respondent
DECISION APPROVING PARTIAL SETTLEMENT
Before:

Judge Lasher

The parties, as part of an overall settlement involving 16
dockets, have reached a partial settlement of the four enforcement papers (three withdrawal orders and one Citation) involved
herein. As part of the motion for settlement approval dated
April 1, 1987, the Secretary has vacated Orders Nos. 2835140 and
2834563, and the Respondent has agreed to the full amount of
MSHA's initial assessment of $400.00 for Order No. 2834579. The
remaining enforcement paper, Citation No. 28345751is in the
process of litigation and is being reviewed in a separate contest
matter before the Commission, Docket No. WEST 86-126-R.
I have approved the above settlement in this docket as part
of the 16-docket resolution urged by the parties which is being
simultaneously approved by me. Such approval is here affirmed.

Counsel for both parties are requested to advise me, with
appropriate recommendations as to disposition, of remaining
Citation No. 2834575, as soon as possible following the Commission's determination in Docket No. WEST 86-126-M.

~Mi./ d"· ~def f:t.

Michael A. Lasher, Jr.
Administrative Law Judge

Distribution:
Edward H. Fitch, Esq., Office of the Solicitor, U.S. Department
of Labor, 4015 Wilson Boulevard, Arlington, VA 22203 (Certified
Mail)
John T. Scott, III, Esq., Crowell & Moring, 1001 Pennsylvania
Avenue, NW, Washington, D.C.
20004 (Certified Mail)
Mr. Frank Fitzek, Representative, Deer Creek Mine, P.O. Box 310,
Huntington, VA 84528 CCertif ied Mail)
/bls

824

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

APR 271987
CIVIL PENALTY PROCEEDING

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA) ,
Petitioner

Docket No. VA 86-49
A.C. No. 44-00749-03526
No. 8 Mine

v.
STREET & WHITED COAL CO.,
INC. I
Respondent

DECISION APPROVING SETTLEMENT
Before:

Judge Broderick

On April 23, 1987, the Secretary of Labor filed a
motion for approval of a settlement reached by the parties
in this case. The violations were originally assessed at
$10,300 and the parties propose to settle for $6300.
Four violations are cited in this docket, all growing
out of a fatal roof fall on February 19, 1986. With respect
to three of the violations - for altering the accident scene
before the inspector arrived ($200) ; for failure to notify
MSHA immediately after the accident occurred ($100); for
failure to give a new miner the required 40 hours training
($2000) - the settlement agreement proposes that the operator
pay the amount originally assessed. With respect to the fourth
violation, failure to follow the approved roof control plan,
the settlement proposes payment of $4000, rather than the $8000
originally assessed. There were no eye witnesses to the
accident and there is some doubt as to whether the miner was
installing temporary roof supports when the fall occurred,
which would have been permissible under the roof control
plan, rather than installing permanent supports. Respondent
is a small operator, had a total of 81 violations in the
24 months prior to the violations cited here including 6 violations
of 30 C.F.R. § 75.200.
I have considered the motion in the light of the criteria
in section llO(i} of the Act and conclude that it should be
approved.

825

Accordingly, the settlement is APPROVED AND Respondent
is ORDERED TO PAY the sum of $6300 within 30 days of the
date of this order.

fh

v'~~~ . ,f-/(J~-v ck, t,, t{-:,~
•'

ames A. Broderick
Administrative Law Judge

Distribution:
Mark R. Malecki, Esq., U.S. Department of Labor, Office of
the Solicitor, 4015 Wilson Blvd., Arlingtonu VA 22203
(Certified Mail)
Michael McGlothlin, Esq., McGlothlin & Wife, P.O. Drawer 810,
Grundy, VA 24614 (Certified Mail)
slk

826

'

'

.

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

April 28, 1987

.
.

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

.

v.

CIVIL PENALTY PROCEEDING
Docket No.
A. Ca No.

WEVA 86-432
46-06816-03508

0
0

~

No. 1 Mine

TRIPLE D COAL COMPANY,
Respondent
ORDER OF DEFAULT
Before:

Judge Weisberger

Petitioner on August 8, 1986 11 filed its.: Petition of
Assessment of Civil Penalty proposing a penalty of $306 and an
Answer was filed by Respondent on February 18, 1987.
On February 25, 1987, I issued a Prehearing Order directing
the parties on or before March 10, 1987, to confer for the purpose of discussing settlement, and if settlement was not agreed
upon by March 17, 1987, to serve each other and me lists of witnesses who may testify, exhibits which may be introduced, and
matters which can be stipulating at the hearing. The Order
further stated that failure to comply will subject the defaulting
party to a show cause order and possible default decision.
On March 27, 1987, Petitioner filed a statement with me indicating that it had not received any response, from Respondent, to
its letter and telephone request asking Respondent's representative, Jack L. Kinder, to contact Petitioner. Prior to April 2,
1987, I had not received, from Respondent, any response to my
Prehearing Order of February 25, 1987.
On April 2, 1987, I issued a Show Cause Order ordering
Respondent as follows: " ••• to, within 10 days, confer with
Petitioner for the purpose of discussing settlement, and if
settlement is not reached within 20 days to serve Petitioner and
me with all items referred .to in paragraph 2 of my Prehearing
Order or show good reason for your failure to comply with this
Order." Respondent was advised that if it did not comply with
the Show Cause Order it will be placed in default.

827

On April 8, 1987, a letter was received by me from Respondent
in which Respondent's President, Jack L. Kinder, indicated, in
essence, that Respondent had "shut down" on September 17, 1985.
Mr. Kinder also described, in general, his financial plight. However, the terms of the Prehearing Order were not-complied with.
Therefore, it is ORDERED that Respondent is in DEFAULT. It
is further ORDERED that the penalties proposed in the Assessment
Order, attached as Exhibit A to the petitioner, in the total
amount of $306 are imposed as the final order of the Commissiono
It is further ORDERED that Respondent shall pay such penalties in
the of amount of $306 within 30 days of he date of this ordero

.~

Avr
Weisberger
Administrative Law Judge
l

Attachment

Distribution:
Patricia L. Larkin, Esq., Office of the Solicitor, u. s. Department of Labor, 4015 Wilson Boulevard, Room 1237A, Arlington, VA
22203 (Certified Mail)
Mr. Jack L. Kinder, President, Triple D Coal Company of
West Virginia, Inc., Box 4, Nellis, WV 25142 (Certified Mail}
dcp

828

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

APR 291987
JOHN ERVIN PAUGH,
Complainant
v.

g

DISCRIMINATION PROCEEDING
Docket No. YORK 86-9-D
MSHA Case MORG CD 86-14

METTIKI COAL CORPORATION~
Respondent

0
0

C-Mine
DECISION

Appearances:

w. Bryan Hall, Esq. 0 Cumberland 0 Marylandu for
the Complainantt
Thomas P. Gies and Susan E. Chetlin, Esqso 9
Crowell & Moring, washingtorr, D.C., for the
Respondent.

Before:

Judge Koutras
Statement of the case

This proceeding concerns a discrimination complaint filed
by the complainant John Ervin Paugh against the respondent
pursuant to section 105(c) of the Federal Mine Safety and
Health Act of 1977, 30 u.s.c. § 801 et seq. Mr. Paugh filed
his initial complaint with MSHA on May 5, 1986. Following an
investigation of his complaint, MSHA determined that a violation of section 105(c) had not occurred, and notified
Mr. Paugh of this finding by letter of June 27, 1986.
Mr. Paugh then filed a timely complaint with the Commission
pro ~, but subsequently retained counsel to represent him.
Mr. Paugh alleges that the respondent harassed him
because of his concern for safety and because of his insistence on following safe work procedures, particularly with
respect to the amount of air over his roof bolting machine
and the spacing of roof bolts. Mr. Paugh contends that his
discharge on March 10, 1986, was in retaliation for his
safety concerns and complaints.
The respondent filed a timely answer to the complaint,
and as an affirmative defense asserts that Mr. Paugh was
discharged for fighting underground with another miner. A

829

hearing was held in Cumberland, Maryland, and the parties
have filed briefs and proposed findings and conclusions. I
have considered these arguments in the course of my adjudication of this matter.
Issue
The critical issue in this case is whether Mro Paughijs
discharge by the respondent was prompted in any way by his
engaging in protected activity, or whether it was the result
of fighting in violation of company policy as claimed by the
respondent. Additional issues raised by the parties are identified and disposed of in the course of this decision"
Applicable Statutory and Regulatory Provisions
l. The Federal Mine Safety and Health Act of 1977v
30 u.s.c. § 301 et seq.
2o
Sections 105(c)(l)v (2) and (3) of the Feder
Mine
Safety and Health Act of 1977u 30 U.S.Co § 815(c)(l) 0 (2) and
( 3) •

3.

Commission Rules, 29 C.F.R. § 2700.1,

seq.

Complainant's Testimony and Evidence
Ronald w. Smith, confirmed that he worked as a temporary
roof bolter with Mr. Paugh and Mr. Beckman on foreman Randy
Johnson's section until October, 1985, when he was laid off.
He considered Mr. Paugh to be a good and fast roof bolter who
was safety conscious and insisted on "doing things by the
book" (Tr. 29, 52). Mr. Smith stated that Mr. Paugh insisted
on maintaining the ventilation curtains to provide air over
his roof-bolting machine, that he was "real strict on air"
and complained to Mr. Johnson about the lack of air "at least
once a day" (Tr. 29-32).
Mr. Smith confirmed that the scoop and feeder operators
were responsible for maintaining the ventilation curtains to
insure enough air on the section, and that air for the bolter
was provided by a fan and tubing which had to be moved as the
bolting cycle advanced. He estimated that the moving of the
fan resulted in approximately 20 to 25 minutes down time for
the bolter (Tr. 34).
Mr. Smith confirmed that he attended safety classes
every Monday morning, and received instructions in roof and
rib control, ventilation, and methane detection procedures
(Tr. 39). When methane was detected, Mr. Johnson would

830

instruct someone to tighten up the curtain or wash down the
methane detectors on the mining machines (Tr. 39). Mr. Smith
stated that he once complained to Mr. Johnson about "smoke
from a diesel scoop," and that in 1982, he operated a scoop
in cuts where the roof had not been bolted, sometimes on his
own, and sometimes at the direction of mine superintendent
Paul Tenney (Tr. 44-47). Mr. Smith also stated that
Mr. Johnson instructed him to clean up some coal spillage or
debris in an unbolted roof area, and that this was a "common
practice to save time" (Tr. 48-51).
On cross-examination, Mr. Smith confirmed that when he
had occasion to go under unsupported roof with his scoop, it
was equipped with an overhead canopy which shielded him from
any falls, and that the roof bolters were equipped with temporary roof support systems CTRS), which is considered to be
equivalent to a supported top (Tr. 54). Mr. Smith further
confirmed that on those occasions when Mr. Johnson asked him
to work under unsupported roof, he refused, and Mro Johnson
would do the work himself (Tr. 59)o
Mr. Smith conceded that he was aware of his right not to
work in an area where there may be an imminent danger, and
that he was aware of the respondent's "open door policy" to
speak with mine management if he were not satisfied with his
foreman's response to his safety concerns (Tr. 65). Mr. Smith
confirmed that he stopped operating the smoking diesel scoop
until it was repaired. However, when he complained to Mr.
Johnson about the smoke, and he too "grouched" about it, but
did not have the scoop repaired until 2-months passed and
another scoop was brought in to the section (Tr. 69). He confirmed that the smoking scoop conditions prevailed "somewhere
in 1984" for about 2 months, but after a new one was brought
in, Mr. Johnson's section "was the cleanest and best section
in the mine" (Tr. 72). Mr. Smith confirmed that he had no
gripe against Mr. Johnson, and had no complaints about his
safety procedures (Tr. 74). He also confirmed that Mr. Paugh
was never disciplined because of his frequent complaints about
the air (Tr. 75).
In response to further questions, Mr. Smith stated that
Mr. Johnson was "quick tempered," that they sometimes argued
over safety matters, and one argument over a cable splice
resulted in Mr. Johnson's suspension for 2 weeks after
Mr. Smith and another miner complained to management (Tr. 77).
They also argued about the air, but Mr. Smith conceded that
this was not entirely Mr. Johnson's fault because "the headings and things like that wasn't right" (Tr. 77). Mr. Smith
explained that since Mr. Johnson was the section boss, he was

831

the recipient of the complaints, and that he sometimes took
care of the problems (Tr. 78). However, he could not recall
any instances when Mr. Johnson totally ignored or did absolutely nothing about Mr. Paugh's safety complaints (Tr. 84}.
Mr. Smith stated that Mr. Paugh and Mr. Johnson did not
get along and "grouched" at each other (Tr. 85). In
Mr. Smith's opinion, Mr. Paugh was right 11 90 percent" of the
time with regard to his safety complaints to Mr. Johnson, and
he recalled an incident in 1984, 2-years before Mr. Paughvs
discharge, when Mr. Paugh bolted for a shift without an operative TRS, and then refused to continue bolting after arguing
with Mr. Johnson (Tr. 88). On another occasion when
Mr. Johnson and Mr. Smith would knock down curtains with
their machines, Mr. Paugh would put them back upff and he and
Mr. Johnson would argue over this (Tr. 89-91).
John Prinkey, rib bolter, confirmed that he has worked
with Mr. Paugh on Mr. Johnsonvs section, but was not working
on March 5, 1986, because he was off with· a back injury (Tro
96). He worked with Mr. Paugh and Mr. Beckman on the roof
bolter, and Mr. Paugh would shut the bolter:~. down and refuse
to bolt while the ventilation fan was being advanced and
there was no air over the bolter. When Mr. Paugh advised
Mr. Johnson that he would not bolt without air, Mr. Johnson
responded "well, you know, I can't force you" (Tr. 98}.
Mr. Prinkey stated that Mr. Beckman spent time "prying
and picking" down ribs which he believed were unsafe, and
that this slowed the bolting crew down to the point where
Mr. Prinkey complained to Mr. Johnson and to superintendent
Steve Polee. Mr. Paugh and Mr. Beckman also argued about the
situation, and Mr. Paugh told Mr. Johnson that Mr. Beckman
was "goofing off" (Tr. 100}. Mr. Prinkey and Mr. Paugh complained because they did not like to work overtime, and if
they did not work fast enough to prepare the area for the
next shift, they would have to stay to finish the bolting.
Mr. Prinkey considered Mr. Paugh to be a good roof
bolter, and he knew of no instances where Mr. Paugh would put
in extra roof bolts just to slow down (Tr. 101). Mr. Prinkey
stated that Mr. Johnson never instructed his crew to bolt
without air, but there were times when the fan would be
moved, without notifying the crew, and this would result in
an interruption to the air CTr. 102}.
Mr. Prinkey stated that after Mr. Paugh's discharge,
Mr. Johnson stated that he "despised" Mr. Paugh (Tr. 103).
Mr. Prinkey confirmed that Mr. Paugh tried to follow all

832

safety rules, but conceded that "a lot of times, he probably
did things wrong. I do things wrong" (Tr. 104).
On cross-examination, Mr. Prinkey explained the duties
of his roof bolting crew. He conceded that at times
Mr. Beckman was slowed down by water or when prying down a
rib and numerous times he taunted Mr. Beckman and made fun of
him for being slow, and they argued a lot over it (Tr. 106).
Mr. Prinkey stated that no one in management ever forced
Mr. Paugh to work when there was no air over the bolter CTro
106).
In response to further questions, Mr. Prinkey confirmed
that Mr. Paugh's reluctance to work with no air over the
bolter occurred during the interval when the fan was shut off
and advanced, and that Mr. Johnson was upset because Mro Paugh
would not bolt without air (Tr. 110). However, Mr. Johnson
never insisted that Mr. Paugh continue to bolt with no air,
but generally griped about Mr. Paugh's unwillingness to do so
(Tr. 110).
Mr. Prinkey stated that Mr. Beckman liked to work over~
time, and it was his opinion that most of t·he time Mr. Beckman
would "pick and pry" at the ribs deliberately to slow down the
crew so he could work overtime. This resulted in arguments
between Mr. Paugh, Mr. Prinkey, and Mr. Beckman (Tr. 111-112).
Jimmie K. Wolfe, confirmed that he had at one time worked
with Mr. Paugh on Mr. Johnson's section as a bolter, and was
aware of "discussions" between Mr. Paugh and Mr. Johnson over
the lack of air over the bolter while the ventilation fan was
being advanced. However, Mr. Wolfe was not aware that
Mr. Johnson ever ordered Mr. Paugh to continue bolting without
air (Tr. 116).
Mr. Wolfe stated that sometime in 1984 or 1985 Mr. Paugh
and Mr. Johnson were involved in a dispute over a bolter
which needed repairs, and Mr. Johnson lost his temper and he
and Mr. Paugh exchanged heated words and foul language CTr.
118). As a result of that encounter, Mr. Paugh advised
Mr. Johnson that he would insist that he have air over his
bolter, and that the relationship between the two changed and
"they was sort of pretty much on edge with each other" (Tr.
120).

On cross-examination, Mr. Wolfe conceded that he was not
assigned with Mr. Paugh on Mr. Johnson's section when the
March, 1986, suspension and discharge of Mr. Paugh occurred,
and since he was not on the section since the spring or summer

833

of 1985, he had no opportunity to observe their relationship
during the period in question (Tr. 122).
Mr. Wolfe stated that while riding home from the mine
with Mr. Johnson after Mr. Paugh's discharge he stated to
Mr. Johnson that "You will never convince me that you people
did not take advantage of this to get rid of a guy that has
caused you a hassle because of safety," and that Mr. Johnson
responded, "Well, I will have to admit that it is a lot
easier since he's gone" (Tr. 130). Mr. Wolfe stated that
when he worked as a bolter, he continued to bolt while the
fan was being moved, and did so because of "pressure from
supervisors." Mr. Wolfe was of the opinion that anyone who
inhibited production by complaining about safety was considered a "bawl baby," "complainer" or "troublemaker" (Tr. 131}.
Mr. Wolfe stated that on those occasions when he was
requested to continue to bolt with no air while the fan was
being advanced, and refused, he was assigned to help move the
fan.
He also confirmed that when he complained to his section foreman about safety, his concerns "were taken care of
more or less after the horse got out of tha barn" (Tr. 134).
As an example, he cited an instance when complaints were made
about the remote control devices on a continuous-mining
machine, and although mine management changed some parts in
an attempt to find out why the device was malfunctioning, the
miner was not taken out of service until after the miner operator Donnie Bray was injured when the malfunctioning device
resulted in his being pinned against the rib and injured (Tr.
135-137).
Mr. Wolfe stated that he has been reassigned from one
section to another, and found this unusual because most
transfers involve the whole crew, and not just one individual.
He conceded that management has the right to make such
reassignments, and while he concluded that his transfer came
about because he was "a complainer, concerned about safety,"
he did not complain because his reassignments placed him in a
better working environment (Tr. 139).
Mr. Wolfe confirmed that he has been "a rank and file"
miner since June 1979, but that he served as a foreman on the
midnight construction shift for approximately 7-months prior
to that time, and was taken off that job because management
did not believe he was getting the job done.
He denied that
he holds any grudges against the respondent because of this,
or because of the prior miner lay-offs, and confirmed that
the company treats him well. However, when asked whether he
"has an axe to grind" with the company, he responded "I

834

ground it a long time ago" (Tr. 141). When asked whether he
held his removal as a foreman against the company, he
responded "I did for a while, but it was the best thing that
ever happened to me" {Tr. 142). Mr. Wolfe also confirmed
that even though he has been safety conscious and has filed
safety complaints over the past 7 years, he has not been
disciplined and still has a job (Tr. 146).
Donald w. Bray, continuous-miner operator, confirmed
that he worked on Mr. Johnson's section with Mr. Paugh and
Mr. Beckman. Mr. Bray confirmed that he was injured during
the summer of 1985 when he was pinned against ·a rib when the
miner remote control device malfunctioned. He also confirmed
that he had experienced problems with tramming the machine
and the remote control device prior to the incident, reported
it to the head mechanic Tom Scott, and that Mr. Scott "did
the best he could" in troubleshooting the problems and in his
attempts to repair the devices. He considers Mr. Scott to be
a good mechanic, and did not believe that he ignored his
complaints, and that he attempted to find the problem and
make the necessary repairs (Tr. 156).
Mr. Bray confirmed that the problems with the machine
occurred over an extended period of time, but they "would
come and go, 11 and he believed the problems were being
addressed, and that Mr. Scott was making an effort to find
the problem.
Once the accident occurred, the machine was
immediately removed from service, dismantled, and thoroughly
checked out (Tr. 164). Mr. Scott subsequently advised him
that a short had been found in the machine boom wiring (Tr.
159).
Mr. Bray stated that he had no complaints about
Mr. Johnson as a foreman, and considered him to be "fairly
conscious safety wise. 11 He confirmed that Mr. Johnson has
never ordered or asked him to do anything that was unsafe,
and stated 11 I don't think he would do that" (Tr. 157). He
further stated that "sometimes maybe I've done stuff on my
own that might not have been unsafe" but he never really told
me, you know, to really put myself in danger or something
like that" (Tr. 157).
Complainant's counsel proffered the testimony of Blaine
Fike, and stated that if called to testify, Mr. Fike would-~
testify that he was working on Mr. Johnson's section on
March 5, 1986, and would confirm that Mr. Paugh would stop
the bolter when there was no air while the fan was stopped
and being moved, and that Mr. Johnson was suspended because
of the faulty cable repair incident. Counsel also proffered

835

the testimony of Terry Lucas, who was likewise working on
Mr. Johnson's section on March 5, 1986. Mr. Lucas would
testify that Mr. Paugh "made complaints about or said he
would not work without air" CTr. 165).
Respondent's Testimony and Evidence
Terry w. Lucas, testified that in 1980 he was working as
a laborer on the same shift with Mr. Paugh and Mr. Harry
Beckman. Mr. Lucas stated that while in the process of moving
a cable, he and Mr. Paugh got into a dispute which resulted in
a fight between them. He stated that Mr. Paugh hit him, and
that he held Mr. Paugh down on the ground. Mr. Lucas stated
that he "told John to behave, calm down • • • and after that 17
everything was all right." Mr. Lucas confirmed that he and
Mr. Paugh were rolling around on the ground, and that
Mr. Beckman had to separate them. The incident was never
reported to the foreman, and Mr. Lucas never discussed it with
him. Mr. Lucas further confirmed that he was aware of the
company rule on fighting, and that it is an offense for which
one may be fired {Tr. 178-179). Since that timeu he has had
no further disagreements with Mr. Paughu and has since worked
with him many times (Tr. 186).
Mr. Lucas confirmed that he was present during the shift
when the incident of March 5, 1986, between Mr. Paugh and
Mr. Beckman occurred, but that he did not personally observe
what occurred. He found out about it when he learned that
foreman Randy Johnson had taken them out of the mine. He
asked Mr. Johnson what had happened, and Mr. Johnson replied
"It's went too far this time. I've got to take them outside."
When Mr. Lucas tried to talk Mr. Johnson out of taking them
outside, Mr. Johnson replied "No, I've got to do my job.
I've got to take them outside" (Tr. 187).
Mr. Lucas stated that after Mr. Johnson took Mr. Paugh
and Mr. Beckman outside, he asked roof bolter Earl Sisler
about the incident, and that Mr. Sisler told him that while
he did not observe Mr. Paugh "go across the bolter, he heard
"the ruckus," looked up alongside the bolter, and observed
that Mr. Beckman had Mr. Paugh up against the rib "slugging
him" (Tr. 187). Mr. Lucas reiterated that he did not personally observe the incident, and simply stated what Mr. Sisler
told him about the incident {Tr. 187-189).
11

Complainant John·Paugh was called as an adverse witness
Mr. Paugh confirmed that general mine
foreman Steve Polee telephoned him on March 10, 1986, and
informed him that he was fired for fighting. Mr. Paugh also

by the respondent.

836

confirmed that he was aware of the company rule prohibiting
fighting, and that if he engaged in fighting, it would be a
reason for discharging him (Tr. 191).
Mr. Paugh confirmed that he does not like to work overtime, and that he began work on a new section of the mine on
the Monday before his discharge. He also confirmed that he
lives 32 miles from the mine, and prior to this time he had
been car pooling "off and on," and that Mr. Polee informed
him that in view of the fact that he might have to stay and
work overtime if his roof bolting crew did not keep within
two and one-half cuts ahead of the continuous'miner, that he
was to drive his own car to work (Tr. 192). Mr. Paugh stated
that Mro Polce's instructions was nothing new to him because
he drove himself to work many times, and that he understood
Mr. Polee to mean that he should not have to depend on a car
pool if he had to work overtime (Tr. 193).
Mr. Paugh denied that he ever made any statements to
Mr. Sisler about having to buy extra gasoline because of the
necessity of driving his own car to workv but admitted that
he told Mr. Sisler that "I wasn 1 t crazy abeut working overtime" (Tr. 195). Mr. Paugh also denied telling Mr. Sisler
that if he were required to work overtime he would make sure
that he got more overtime (Tr. 195).
Mr. Paugh confirmed that he received a 40-hour safety
training course when he was first hired, and that he participated in periodic safety meetings held every Monday morning
before work (Tr. 195). He also confirmed that he was aware
of his rights under the Act, and understood that he was not
required to work under any unsafe conditions, and that there
were several occasions when he turned off his roof-bolting
machine as necessary, and did not work when he believed there
was insufficient ventilation. On these occasions, while he
did not continue to bolt, he performed other work.
Mr. Paugh stated that he refused to continue bolting a
dozen times during the 2 or 3-years prior to his discharge,
and that he worked on the bolting machine about 90 percent of
the time during this period. His refusal to continue bolting
was limited to those occasions when he did not believe that
the ventilation over his bolting machine was adequate.
Although he believed that the lack of ventilation was "always
serious," he confirmed that with the exception of the dozen
occurrences when he refused to operate the bolter, the ventilation was not such a serious problem as to cause him to
discontinue bolting {Tr. 198).

837

Mr. Paugh confirmed that he operated a roof bolter for
6 years, and that he was aware of the respondent's "open door"
policy, and that if he had any problem with his foreman, he
could talk to someone else in management (Tr. 198). He confirmed that as part of his safety training, he was told that
the company wanted him to always be careful and look out for
safety, and that as an underground miner, the company was
concerned about his safety (Tr. 199).
Mr. Paugh confirmed that he was an experienced roof
bolter, and he stated that under good conditions he was able
to complete five cuts of coal a day during his bolting cycleQ
installing approximately four to six rows of bolts in each
cut, with four bolts in each row, and that this is usually
considered to be a good day's work (Tr. 199-200)0
Mr. Paugh stated that he has complained about the lack
of ventilation over his bolter, and has discussed the matter
with general mine foreman Polee several times, and with superintendent Tenney a couple of times. He stated that over a
period of 18 months, he discussed this with Mr. Polee three
or four times in his off ice, and six or sev.en times under~
ground (Tr. 202). On one occasion after speaking with
Mr. Polee, Mr. Polee informed him that there were problems
with the air, and said "If you can get it, get it, and if you
can't, you can't." Mr. Paugh stated that he then "got the
best air I could, • • • and later on, the air was down, and I
complained to him again" (Tr. 201). Mr. Polee also told him
that "we was having trouble getting enough air on the section"
and that "it was hard to get enough air to the face. But it
could be done" CTr. 202).
Mr. Paugh stated that Mr. Polee told him that he wanted
him to continue bolting even if he (Paugh) believed there was
inadequate ventilation. Mr. Paugh stated that this occurred
underground approximately a month before he was discharged.
Mr. Paugh explained that on one occasion when the fan was
down, he shut the bolter off, and proceeded to determine why
the fan was down. Mr. Polee was there and advised him to
keep bolting and that there was "plenty of air." Mr. Paugh
stated that "I told him there couldn't be enough air there if
the fan wasn't running." Mr. Polee took out his anemometer,
and held it up, and Mr. Paugh stated that "it just barely
turned." Mr. Polee then said "Yeah, there's plenty of air,
get to bolting." However, the fan came back on, and Mr. Paugh
started bolting again-(Tr. 204).
·
Mr. Paugh stated that on occasions when the ventilation
curtain was down in the roadways where the buggies and ram

838

cars operated, air was cut off from the face or the bolter,
and Mr. Polee expected him to continue to bolt. Mr. Polee
stated to him "Bolt, or you're going to be taken off the
bolter or find another job," and Mr. Paugh informed Mr. Polee
that he would not bolt without air. Mr. Paugh explained
further that he and Mr. Polee would continue the argument,
but that he did not bolt without air, and eventually
Mr. Polee "would get around to getting the air" {Tr. 205).
Mr. Paugh stated that on another occasion in 1984 or
1985, after complaining to Mr. Polee, he was taken off
Mr. Johnson's section for 7 months "to keep me and Randy
Johnson apart" (Tr. 207). Mr. Paugh stated that when he
complained to Mr. Johnson about the ventilation 0 "he would
get in an uproar about it" {Tr. 208).
Mr. Paugh conceded that he had never been disciplined
prior to his discharge, and he confirmed that he worked for
Mr. Johnson for 3 to 4 years "off and on," and their relationship was not good for 2 years. Mr. Paugh-stated that while
Mr. Johnson never disciplined him during this timeu he made
him "do extra things, 11 and because of his c.omplaints u tried
to limit his lunch hours to 10 to 15 minutes, rather than the
usual half-hour. Mr. Paugh conceded that lunch hours may be
shorter if work was required, and he also conceded that the
"extra work" entailed other work assignments by Mr. Johnson
when the roof bolter was down CTr. 210). Mr. Paugh also
conceded that other crew members were sometimes given other
things to do. He also stated that Mr. Johnson would assign
him to stack tubing, advance curtain, rock dust, and shovel
the feeder while the bolter was down, while the other two
crew members "were standing there watching the mechanic fix
it." He asserted that this happened 8 to 12 times during the
last year. He also conceded that at times when he and
Mr. Prinkey were ahead of Mr. Beckman in their work, they
would sit and drink coffee waiting for him to catch up, if
there was nothing else to do (Tr. 212).
With regard to the altercation with Mr. Lucas in 1980,
Mr. Paugh denied that he threw a punch at Mr. Lucas, but that
"we wrestled." Mr. Paugh described the incident as "horseplay," and stated that he had forgotten the incident and
could supply no details (Tr. 215). Mr. Paugh conceded that
he failed to include in his complaint to MSHA that he was
fired for fighting, and he did so "because I didn't think it
would have anything to do with it 11 (Tr. 222). He conceded
that Mr. Polee told him that he was being fired for fighting
underground, but supplied him with no details. Mr. Paugh
also stated that when Mr. Johnson took him out of the mine on

839

March 5, he gave him no explanation or reason for doing so
other than "he was just tired of the things that's being going
on. He took us outside to discuss it" (Tr. 224). After
Mr. Polee called him to inform.him of his discharge, Mr. Paugh
called Mr. Gearhart and advised him that he put his hand on
Mr. Beckman's shoulder (Tr. 226). Mr. Paugh conceded that he
said nothing to Mr. Gearhart about being fired for making any
safety complaints CTr. 228).
Mr. Paugh denied that Mr. Beckman had him against the
rib pounding on him, and the only explanation he could give
with regard to Mr. Sisler' s testimony in this ·regard was that
Mr. Beckman "knocked me against the rib when he went out past
me" (Tr. 225). Mr. Paugh explained that he went around to
Mr. Beckman's side of the bolter, and placed his hand on
Mr. Beckman's shoulder to talk to him about the spacing of
the roof bolts, and that Mr. Beckman "tore out past me and
knocked me up against the rib" (Tr. 225).
11

11

Mr. Paugh further explained his encounter with
Mr. Beckman as follows (Tr. 234-236)g
In fact, you were in a hurry to go over
and talk to Mr. Beckman~ weren't you? Because
right after Randy had left -- it was right
after Randy had told you to go back to work1
wasn't it?
Q.

A.

Yes.

Q. And it was right after you said to
Mr. Beckman, "I'm going to get you, you son of
a bitch 1 wasn't it?
11

A.

I don't recall.

Q. What do you recall saying, Mr. Paugh, at
that point?

A. I think I called Harry a cry baby at that
point.
And you don't think you called him a cry
baby, son of a bitch?

Q.

A.

I don't remember.

Q.

You might have1 right?

840

A.

That's possible.

Q. All right. Now, then, Mr. Sisler was at
the back of the machine; was he not?

A.

Yes, he was.

Q. And isn't it a fact that you walked right
by Mr. Sisler on your way to get to Harry
Beckman?
A.

Yes.

Q. And isn't it a fact that, as you walked by
Mr. Sisler, you said something likeu "Harry is
a cry baby?" "Harry is crazy?"

A.

Yes1 probably did.

Mr. Paugh confirmed that immediately· prior to his
encounter with Mr. Beckman, he and Mr. Johnson discussed the
spacing of the roof bolts, and that he told Mro Johnson "You
cover your ass1 I'll cover mine" (Tr. 255). Mr. Paugh confirmed that he and Mr. Johnson were angry, and that
Mr. Johnson told him to put the bolts in "skin to skin," and
to "Put as many as you want up, as long as you are safe" CTr.
246-247). Mr. Paugh denied that he was upset with Mr. Beckman
about "ratting on him" to Mr. Johnson, but admitted that he
stated to Mr. Johnson "what's the problem? Is this cry baby
complaining about me" (Tr. 237). Mr. Paugh denied that he
pushed Mr. Beckman, and stated that he touched him hard enough
so that he knew someone was behind him, and that he did so to
get his attention over the noise of the machine (Tr. 244).
Mr. Paugh stated further that he went over to Mr. Beckman's
side of the machine simply to have "a business conversation"
with him, and he confirmed that in a prior statement to MSHA
he stated that he wanted to discuss the spacing of the bolts
with Mr. Beckman (Tr. 250).
Mr. Paugh stated that after the incident with
Mr. Beckman, Mr. Johnson and Mr. Beckman returned to the area
where he had resumed working, and that Mr. Johnson asked him
"what's going on." Mr. Johnson also asked Mr. Beckman
whether he had told him the truth, and Mr. Paugh denied that
Mr. Johnson asked him whether he had hit Mr. Beckman, but
admitted that it was possible he told Mr. Johnson that he
placed his hand on Mr. Beckman (Tr. 252-253).

841

Mr. Paugh denied that he and Mr. Prinkey had ever
taunted or made fun of Mr. Beckman in the past, and denied
that they ever threw grease over the machine at him while
having coffee while Mr. Beckman was working (Tr. 256-257).
Mr. Paugh confirmed that the day before he was suspended, his
bolting crew had to stay and work overtime because they were
not caught up with the continuous-mining machine (Tr. 257).
Mr. Paugh testified as to his efforts to obtain employment since his discharge, and he also testified as to the
incident concerning the broken down roof bolter" He denied
that Mr. Johnson had asked him to tell the mechanic to fix
the machine, and stated that Mr. Johnson asked him to tell
Mr. Wolfe to tell the mechanic to fix it (Tr. 259-265)0
On cross-examination, Mr. Paugh conceded that manage. ment' s "open door policy" was a good one, but "sometimes it
never worked." He stated that "I've seen guys go out to
higher authorities before and complain, and come back to the
mine site, and they would get transferred off of the section
or put on dead work" CTr. 266-267). He explained the roof
bolting sequence he was following on March-.Sv 1986u confirmed
that he argued with Mr. Beckman over the roof bolting pattern
on that day, and stated that he went around the machine to
speak with Mr. Beckman about it (Tr. 269).
In response to further questions, Mr. Paugh confirmed
that he and Mr. Johnson had been at odds with each other "off
and on" from 1984 until he was discharged, and that their
arguments concerned the lack of air over the bolter and short
dinner breaks, and that his complaints to Mr. Polee about
Mr. Johnson resulted in Mr. Pelee's transferring him to
another section (Tr. 270, 272). Mr. Paugh denied any prior
altercations with Mr. Johnson, except for disagreements and
misunderstandings, and it was his impression that
Mr. Johnson's work assignments were deliberately made to
punish his bolting crew, and this is why Mr. Polee took him
off the crew the first time {Tr. 274). Mr. Paugh confirmed
that he and Mr. Johnson had exchanged strong words more than
once, and when asked whether or not Mr. Johnson ever invited
him to hit him, Mr. Paugh responded. "He could have. He's a
pretty good instigator" (Tr. 274). Mr. Paugh denied that he
"despised" Mr. Johnson, but he believes that Mr. Johnson "had
a big part to do" with his discharge because he complained to
the mine foreman and superintendent about him several times
(Tr. 277).
Harry L. Beckman, roof bolter, confirmed that on
Wednesday, March 5, 1986, he was working on a crew with

842

Mr. Paugh and Mr. Earl Sisler, and that Mr. Johnson was their
foreman. He recalled a meeting held on Monday, March 3, when
work in the new section began, and confirmed that mine
foreman Polee told the crew that they would have to drive
their own cars to work and would have to stay and work overtime if they were more than 2-1/2 cuts behind the continuous
miner. Mr. Beckman stated that Mr. Paugh later commented to
him that he wanted more than an hour of overtime (Tr. 280).
Mr. Beckman confirmed that he had worked with Mr. Paugh
since October, 1985, up to the time of his discharge, and he
confirmed that Mr. Paugh drilled faster than he did and that
he had trouble keeping up with him at times (Tr. 282-283)"
Mr. Beckman stated that on one occasion when he was behind~
Mr. Paugh and Mro Prinkey threw grease at him while he was
working, but they stopped after it hit him in the face and he
warned them that he would leave the mine if the grease hit
him in the eye (Tr. 283).
Mr. Beckman confirmed that Mr. Paugh·was a fast worker
"when he wanted to be," and he explained the roof bolting
procedures and Mr. Paugh's work CTr. 285-281). Mr. Beckman
stated that during the week in question, Mr. Paugh was "holding him up" and was "standing around and talking" rather than
installing test holes. Mr. Beckman stated that Mr. Paugh
told him that since he had to drive to work himself, "he
wanted to fool around and get the overtime." Mr. Beckman
complained to Mr. Polee and told him what Mr. Paugh had said,
and Mr. Polee advised him that "he would keep an eye on us"
(Tr. 288). Mr. Beckman stated that the crew had to stay and
work an hour overtime on Tuesday, March 4, and that he told
Mr. Johnson about it on Wednesday, March 5. He testified
further as to the subsequent sequence of events (Tro 292-295):
And then, Randy came up and I says -- he
said we was getting behind. I said, "Yeah, I
know. John's over there fooling around.
I
said, Now he's putting three (3) pins in
where he only needs two (2)." And I said,
"He's going to end up making us have to stay
again today."
11

11

So, then, Randy went over and talked to
him or something, and he shut the bolter off
and said he would measure them, and then John
-- when he went Up there, John said, "What's
the problem? Who's holding me up; who's
holding me up now?" And started hollering.

843

And he says, "Is he the problem over there,
that cry baby, son of a bitch?"
Q.

Who was he referring to when he said that?

A.

To me.

Q.

All right.

A. And Randy said -- after he measured it and
stuff, Randy said, "You guys do whatever you
think is safe. I don't care how many bolts
you put in to make it safe, but get back to
work. 11 And he said, "You guys think you can
work together?"

*

*

*

*

A. Well, then, Randy left, and I started the
bolter up, and then I went back to the controls, and John said something about -- it
sounded to me like, over the noise -- ·;like u
"I'll get you, you son of a bitch, 11 or something like that.
Q.

Did you say anything back to him?

A. No. I just went, "Yeah," or something
like that (indicating). I just started
letting the TRS down and started tramming the
bolter up, and then John came over and
pushed -Q. Let me stop you there. When he said, "I'm
going to get you, you son of a bitch," where
was he? Was he over on his side of the
machine?

A. Yeah.
starting.

He was up at his.

He was just

Q. I think your testimony was that you
started to move the TRS.
A.

Yes.

Q.

Then, what happened after that?

844

A. Well, I w~s getting ready -- I was
starting to tram the bolter, and the next
thing I knew, he said "You cry baby, son of a
bitch, 11 and hit me in the back and pushed me
into the bolter and knocked my hat off. And I
turned around, and I pushed him back like this
(indicating), and the ribs ain't that wide
(indicating), and I turned around real quick,
and he started to lift his arms, and I grabbed
his arms, because I thought he might be trying
to hit me or something.
I just grabbed his arms and moved him
aside, and I said "Get out." I said, "Get out
of here, 11 or something, and moved him to the
side, and I went and got Randy Johnsona
Q. Okay. Did Mr. Paugh say anything to you
as you were leaving to get Mr. Johnson?
Ao

No.

I just took off o

Q.

When did your hard hat fall off?

A.

When he pushed me into the bolter.

Q.

What part of your body hit the bolter?

A.

It would have been my chest.

Mr. Beckman stated that he found Mr. Johnson within
5 minutes, and "I told him that John pushed me into the
bolter, come over there and pushed me into the bolter;
knocked my hat off." Mr. Johnson then proceeded with him to
the bolter, shut it off, and told him and Mr. Paugh "I'm
taking you outside. I can't put up with this stuff underground11 (Tr. 296). Mr. Beckman stated that later, while-he
and Mr. Paugh were in the shower room, Mr. Paugh said to him
"You had better tell no lies, or they will fire us both" (Tr.
297). Mr. Johnson later informed them that he had called
Mr. Polee and informed them that they were both suspended
pending an investigation and that he would escort them off
the property (Tr. 297). Mr. Beckman confirmed that he and
Mr. Paugh left the mine in their vehicles, and that
Mr. Johnson followed them both off the mine property in his
own vehicle (Tr. 298);
Mr. Beckman confirmed that after he was suspended, he
was directed to appear at the mine on Friday, March 7, and he

845

met that day with management representatives Mr. Gearhart,
Mr. Polee, Mr. Tenney, and Mr. Bill Pritt. Mr. Beckman
stated that after telling them what had occurred, he was told
to go back to work that same day, and he did (Tr. 299).
Mr. Beckman confirmed that Mr. Paugh was in a fight with
Mr. Terry Lucas in 1980, and he explained that while moving a
belt, they exchanged words and Mr. Paugh jumped on Mr. Lucas
and threw him to the ground, and they wrestled around until
someone broke it up and told them to "straighten up or youvre
going to get fired." Nothing further was said about the
incident, and it was not reported to the foreman because they
would have been fired CTr. 300).
Mr. Beckman confirmed that he has never been harassed by
Mro Johnson, that Mr. Paugh has never complained to him about
being harassed by Mr. Johnson, and he could not recall
Mr. Paugh raising any safety complaints during any of the
Monday safety meetings CTr. 301).
On cross-examination, Mr. Beckman confirmed that
Mro Sisler was filling in for Mr. Prinkey on the crew during
the week in question, and he explained the work procedures
and confirmed that for the 3 days during the week in question, Mr. Paugh seemed to be working slower than him (Tr.
301-306). He also explained the procedure for "spotting" and
checking the bolting pattern, and confirmed that he wasn't
too happy with the manner in which Mr. Paugh was helping him
on the day in question (Tr. 308, 309-312).
Mr. Beckman confirmed that he complained a lot to
Mr. Johnson and Mr. Polee about Mr. Paugh (Tr. 314).
Mr. Beckman confirmed that he told Mr. Johnson that Mr. Paugh
had pushed him against the bolter, but that he could have
said that a "big hit on the back pushed me in" (Tr. 316). He
also confirmed that he told the management team at the Friday
meeting that Mr. Paugh "either hit me or pushed me in the
back or something and knocked me into the bolter" (Tr. 318).
Mr. Beckman confirmed that Mr. Paugh did not "strike him" and
that they did not exchange blows. When asked whether they
were in "a fight," he responded "No. I turned around and
grabbed his hands because I didn't know if he was going to or
not. I just grabbed his hands to try and protect myself"
(Tr. 323).
Mr. Beckman stated that after he was suspended,
Mr. Prinkey and other miners told him that he too would end
up being fired, and that they harassed him because "I went
and told on him for pushing me into the bolter." He stated

846

further that the other miners "thought I ought to try to
handle it underground and just left it go, • • • and a lot of
them was • • • angry about it, and they gave me a rough time
over it" (Tr. 320-321). As a result of this, he spoke with
Mr. Gearhart a week or so later about it, and Mr. Gearhart
stated to his (Beckman's) wife that "they can tell us who to
hire, but they can't tell us who to fire," and that
Mr. Beckman then told Mr. Prinkey about Mr. Gearhart's
comment (Tr. 322).
Earl R. Sisler, confirmed that on March 5, 1986, he was
working as a rib bolter installing rib boards ·on the same
crew with Mr. Paugh and Mr. Beckman. Mr. Sisler confirmed
that Mr. Polee advised the crew at the start of work on the
new section that they would have to drive their own cars to
work if they had to work overtime. Mr0 Sisler said that
Mr. Paugh stated to him on Monday or Tuesday evening of the
week in question that "if he had to drive the car by himself,
that he would work the overtime to get gas money" (Tr.
329-330). Mr. Sisler confirmed that the crew had to work
overtime on Tuesday, March 4, because "things slowed down u
but he did not complain to Mr. Johnson (Tr 9;. 332)
He confirmed that a few times, Mr. Beckman had his bolting work
done, and the crew had to wait for Mr. Paugh to finish his
bolting (Tr. 331). Mr. Sisler confirmed that Mr. Beckman
complained to Mr. Johnson abo'ut Mr. Paugh' s bolting, and he
observed the three of them in a conversation on the day in
question, but he could not hear what was said. After
Mr. Johnson left the area, Mr. Paugh came around to
Mr. Beckman's side of the machine, past Mr. Sisler at a pace
"more than normal," and commented to him that "Harry's a damn
cry baby" (Tr. 335). Mr. Sisler further explained (Tr.
00

o

335-336):

JUDGE KOUTRAS: But when Mr. Paugh came around
the back of the machine and made the comment
to you about Harry being a cry baby, what was
his demeanor? I mean, was he angry1 was he
mad? was he running towards Mr. -THE WITNESS:

He was upset.

JUDGE KOUTRAS: He was upset.
believe he was upset?

What made you

THE WITNESS: Well, just prior to that, when
they were up at the front of the bolter, the
talking -- like I say, you could look up there

847

and see
boss.

like John was talking back to the

Mr. Sisler stated that he saw no punches thrown, and
that he could only see Mr. Paugh and Mr. Beckman from the
waist up over the machine, and that there was approximately
3 feet between the machine and the rib. Mr. Sisler confirmed
that he did not see Mr. Paugh push Mr. Beckman, and when
asked to account for Mr. Beckman's hat flying off, Mr. Sisler
responded "he had to be pushed into the controls or Harry
flinched." Mr. Sisler did not see Mr. Beckman go against the
machine, and stated "all I saw was his hat came off v and then
Harry turned and tried to secure John's arms," and he saw
that Mr. Beckman had Mr. Paugh by the wrists against the rib
(Tr. 337-341).
Mr. Sisler believed that Mr. Paugh had no reason to go
to Mr. Beckman's side of the machine, and that if he wished
to speak with him over the noise, he could have shut the
machine off, or talked across the machine (Tro 343)"
Mr. Sisler confirmed that he made no attempt to stop
Mr. Paugh as he proceeded by himu because he didn 1 t want to
get involved, and he stated that "there was· an indication
• that something was going to happen" (Tr. 344).
Mr. Johnson returned with Mr. Beckman within 3 or 4 minutes,
and took them both out of the section (Tr. 345).
Mr. Sisler confirmed that he had worked for Mr. Johnson
about 3 months, and had no safety complaints about him. He
never previously observed Mr. Johnson harass Mr. Paugh, nor
had he observed them arguing or exchanging words (Tr. 346).
Mr. Sisler confirmed that he was interviewed by Mr. Gearhart,
Mr. Polee, and Mr. Pritt about the incident in question, and
told them his version of the event as testified to during the
instant hearing (Tr. 349).
On cross-examination, Mr. Sisler explained the work
performed during the period in question, and confirmed that
the crew worked an hour overtime on Tuesday because they were
behind and within one row of bolts of finishing the cut. He
also explained the measuring of the cuts, and the bolting
sequence which was followed (Tr. 353-359).
Mr. Sisler confirmed that while he initiated no discussion with Mr. Terry Lucas over the fighting incident because
he did not believe it-was any of his business, Mr. Lucas
"might have mentioned it." When Mr. Lucas asked him whether
any punches had been thrown, Mr. Sisler said 11 1 just said
yeah, because I didn't, you know, want to get involved."

848

Mr. Sisler confirmed that he did not actually see Mr. Beckman
punching Mr. Paugh (Tr. 361). When asked why Mr. Lucas would
testify that he did make such a statement, Mr. Sisler said
"He probably really thought I meant it1 • • •
There was
nothing to it. It was just more or less a joke, you know. I
didn't want to get involved in it. I didn't want to say
nothing in the respect that it would get anybody else in
trouble" (Tr. 363).
When asked what he meant by the term "flinched u '~
Mr. Sisler explained as follows (Tr. 364)~
A. Well, if you get your back to someone and
somebody comes up on you that you donvt know
is about Cindicatinglu it would scare you, you
know& Itvs out of the blueu you know~ you're
not ready for it.
Q. Are you saying you saw Mr. Beckman move
and his hat fly of, and then you saw-him turn
around?

A.

True.

Q. And then, you saw him get Mr. Paugh's
arms?

A.

True.

Section Foreman Carl Randall Johnson confirmed that he
was suspended 2 or 3 years ago without pay for a week for
making a temporary splice on a shuttle car cable, and for
allowing men to roof bolt without a TRS system on the bolter
(Tr. 6). Mr. Johnson confirmed that he was the section
foreman on March 5, 1986, and that Mr. Paugh and Mr. Beckman
were the roof bolters, and Mr. Sisler was the rib bolter.
The crew was advised by mine foreman Steve Polee on Monday,
March 3, that they would have to drive their own cars to work
if they were behind more than 2-1/2 cuts in their work and
had to stay and work overtime (Tr. 9). Mr. Johnson confirmed
that the crew worked 1 hour overtime on Tuesday, March 2,
because it got behind (Tr. 10). Mr. Beckman told him that
overtime resulted from Mr. Paugh's "dragging his feet," and
Mr. Johnson took this to mean that Mr. Paugh was slowing up
in putting in roof bolts CTr. 12).
Mr. Johnson stated that on Wednesday, March 5, Mr. Polee
told him that Mr. Beckman had complained to him about
Mr. Paugh's "foot dragging," and instructed him to "keep an

849

eye on the bolters." Mr. Johnson went underground to tell
Mr. Paugh that he was going to move the fan, and while he was
there Mr. Beckman informed him that Mr. Paugh was putting in
too many bolts and "dragging his feet." Mr. Johnson observed
that Mr. Paugh was installing bolts in a three-bolt pattern,
rather than the normal two-bolt pattern and asked him about
it. Mr. Paugh responded to Mr. Johnson "You cover your ass,
and I will cover mine." Mr. Johnson then told Mr. Paugh "if
you need to put them in skin to skin, put them in skin to
skin.n Mr. Paugh told Mr. Johnson that the place he was bolting was too wide and needed an extra bolt, and Mr. Johnson
took measurements and found that it was 1 foot wider than the
customary 16 foot width. Mr. Johnson sensed there was friction between Mr. Paugh and Mr. Beckmanq and left to move the
fan (Tr. 14-18). Mr. Paugh accused Mr. Johnson of holding up
the crew and stated "It ain't none of us" (Tr. 14-18, 21).
Mr. Johnson stated that while he was moving the fan~
Mr. Beckman appeared and said "John hit mevou and he 19 was
emotionally shook up" and was "near to cryingvu (Tr. 19).
Mr. Johnson took Mr. Beckman back to the bolter and asked
Mr. Paugh whether he had hit Mr. Beckman and whether he had
been on his side of the bolter. Mr. Paugh admitted that he
went around the bolter to speak with Mr. Beckman, but denied
that he had hit him, and gave no further explanation. Based
on Mr. Beckman's account of the incident, Mr. Johnson concluded that he and Mr. Paugh had been fighting (Tr. 21).
Mr. Johnson took them out of the mine and telephoned foreman
Polee and informed him that they had been fighting underground. Mr. Polee instructed Mr. Johnson to inform them that
they were both suspended, and to escort them off the mine,
and that a company representative would contact them.
Mr. Johnson informed Mr. Paugh and Mr. Beckman that they were
suspended and he escorted them off the property in their
vehicles (Tr. 22-26).
Mr. Johnson confirmed that he was interviewed about the
fighting incident by mine management officials Gearhart,
Pritt, and Tenney on Friday, March 7, 1986, and that he told
them that Mr. Beckman and Mr. Paugh had been fighting underground. Mr. Paugh and Mr. Beckman were not present during
the interview, and Mr. Johnson did not discuss whether or not
they should be discharged (Tr. 28). Mr. Johnson did not know
who made the discharge decision, but speculated that it was
Mr. Polee or the other officials (Tr. 41).
Mr. Johnson confirmed that Mr. Paugh was a good worker,
and that he did his work on his own without being told.
Mr. Johnson denied that he ever harassed Mr. Paugh or asked

850

him or any other crew members to return to work before their
normal 30-minute lunch break ended. Mr. Johnson also denied
assigning Mr. Paugh anymore work than anyone else was
required to perform (Tr. 29).
Mr. Johnson confirmed that Mr. Paugh was concerned about
maintaining the ventilation over his roof bolter, but denied
that Mr. Paugh had ever made any safety complaints or that he
had ever disciplined him for raising the ventilation issue
(Tr. 33}. Mr. Johnson stated that on one occasion Mr. Paugh
became angry and threatened to hit him, and 11 I told him, if
he wanted to hit me, to go ahead and hit me" (Tr. 34).
Mr. Johnson could not recall any details of the incident.
Mr. Johnson stated that on another occasion, he was angry
with Mr. Paugh because of his failure to advise him that his
bolter needed repairing before going to lunch (Tr. 30-31).
Mr. Johnson stated that while it was possible that he
made a statement to Mr. Wolfe that his job was easier since
Mr. Paugh 1 s departure, he could not recall making the statement. Mr. Johnson stated further that during the conversation with Mr. Wolfe, Mr. Wolfe made the staLement that the
issue concerning Mr. Paugh's discharge "was not over yet,~
and that "If you are going to get the company, you've got to
get them on a safety violation. This is the way you've got
to get th~m" CTr. 35).
Mr. Johnson denied that he has ever ordered anyone to
work under unsupported roof. He confirmed that he has
observed men doing this but has called them back. If any
place needed to be scooped out under unsupported roof, he
would do the job himself rather than have someone else do it
(Tr. 40}.
On cross-examination, Mr. Johnson confirmed that his
prior suspension occurred in approximately March, 1984, and
he did not know who had reported him to management. He also
confirmed that the incident concerning Mr. Paugh's failure to
notify him that his bolter needed repairs, and Mr. Paugh's
threats to hit him occurred prior to his suspension. With
regards to Mr. Paugh's prior threat, Mr. Johnson confirmed
that he could tell by Mr. Paugh's demeanor that he was angry,
and that his threat was only verbal. Mr. Johnson stated that
he is larger in statute {5 foot 9 and weighs 260) than
Mr. Paugh and could take care of himself, but denied that he
was afraid of Mr. Paugh or would strike back if Mr. Paugh
attempted to strike him (Tr. 41-48).

851

Mr. Johnson confirmed that during the time Mr. Paugh
worked on his section he was transferred off several times
during pillaring work when the bolters were assigned to other
sections where bolting was required to be done. Mr. Johnson
denied that Mr. Paugh was ever transferred off his section by
Mr. Polee because he and Mr. Paugh could not get along (Tr.
48-49). Mr. Johnson denied that he had ever ordered Mr. Paugh
to rock dust, shovel the feeder, or hang ventilation curtain
before his lunch break was over (Tr. 49-52)0
Mr. Johnson stated that he was not aware of any complaints made about him to Mr. Polee by Mr. Paugh. Howeveru
he was aware of an incident when the bolter was down, and
Mr. Polee discussed it with Mr. Paugh and Mr. Beckman (Tro
53-54). Mr. Johnson stated that Mro Beckman and Mr. Sisler
complained to him on Tuesday, March 4 6 about Mr. Paughus
"foot dragging," and that Mr. Beckman complained to Mr. Polee
about it (Tr. 58-61).
Mr. Johnson stated that when Mr. Beckman told him that
Mr. Paugh had hit him, he did not state that Mr. Paugh had
pushed him into the boltero Mr. Johnson conceded that at
that time he knew that there was a company policy against
fighting, and that it was an offense for which one could be
discharged. However, he denied that the incident in question
presented him with "a golden opportunity" to get Mr. Paugh
fired (Tr. 75). Mr. Johnson could not recall whether he told
the management disciplinary committee that Mr. Paugh denied
hitting Mr. Beckman. He did tell them that Mr. Beckman
stated that Mr. Paugh had hit him, and that Mr. Paugh claimed
he laid his hand on his shoulder (Tr. 87).
In response to further questions, Mr. Johnson stated
that Mr. Paugh "was a quiet person," but he has seen him
upset. He denied that he and Mr. Paugh were constantly
bickering or arguing over the lack of air over the bolter.
He denied that Mr. Paugh complained about this, but admitted
that he knew it was "a sore spot" with him because he had
trouble with Mr. Paugh because he would not help move the fan.
The fan weighed 600 pounds, and it was everyone's job to
maintain the ventilation. However, there were times when
Mr. Paugh was bolting and was not aware that the fan was down
or being moved, and in such instances Mr. Johnson did not
expect Mr. Paugh to continue bolting, but did expect him to
help move the fan and restore the ventilation. Mr. Johnson
stated that Mr. Paugh·would know when its time to move the
fan "when I let him know" (Tr. 99).

852

Mr. Johnson denied that he harassed Mr. Paugh, or that
he assigned him other work when he was through bolting as a
means of harassing him (Tr. 100). Mr. Johnson confirmed that
on occasion when Mr. Paugh's bolting crew was caught up with
its work, he would assign all of the crew to rock dust or
whatever needed to be done, and he treated all of them
equally (Tr. 106). Mr. Paugh did what was asked of him, and
did not complain (Tr. 101).
Mr. Johnson confirmed that when Mr. Beckman told him
that he had been hit by Mr. Paugh, he did not ask him where
he was hit, and while he saw no physical evidence or bruises 17
Mr. Beckman was "emotionally upset" (Tr. 103)$
Mr. Johnson stated that during the 2 or 3 years that
Mr. Paugh worked for him, they "got along fairly well, 11 and
he considered Mr. Paugh to be "a better than decent worker
who never said much" (Tr. 104). If Mr. Paugh complained
about not being advised that the fan was being moved, or the
lack of air over the fan~ he complained to the "hourly men 10
and not to him (Tro 105)0 Mro Johnson had no knowledge of
any complaints by Mr. Paugh to any MSHA inspectors (Tr. 105)0
General Mine Foreman Steven B. Polee confirmed that on
March 5, 1986, Mr. Johnson was Mr. Paugh's section foreman.
Mr. Polee also confirmed that as mine foreman, his duties
included taking care of personnel problems, and that
Mr. Johnson and the other section foremen reported to him and
reported any problems with their men to him CTr. 107-110).
Mr. Polee confirmed that he met with the roof bolters
and section foremen when the new K-8 section was begun during
the week of March 3, 1986, and advised them that they had to
arrange their own individual transportation to work because
of the work requirements on the section (Tr. 110-111).
Mr. Polee confirmed Mr. Johnson's shift worked 1 hour overtime on Tuesday, March 4, and that on Wednesday, March 5,
Mr. Beckman told him that Mr. Paugh was intentionally "dragging his feet" and slowing down the roof bolting so that he
would be "getting overtime for riding by himself." Mr. Polee
stated that he then called Mr. Johnson to his office and
instructed him to keep an eye on the bolting crew, and if
there was a problem to try and straighten it out (Tr. 112).
Mr. Polee stated that he received a telephone call at
his home on March 5, after arriving from work, and Mr. Johnson
informed him that he had a problem with Mr. Paugh and
Mr. Beckman in that they were fighting underground. Since
fighting underground is against company policy for safety

853

reasons, Mr. Polee instructed Mr. Johnson to suspend Mr. Paugh
and Mr. Beckman until further notice and to escort them off
the property CTr. 113). The next day, Mr. Polee informed
personnel manager Gearhart and mine superintendent Pritt about
what had happened, and Mr. Polee went underground to the area
which had been mined the evening before, and measured the
widths of the places and found them to be 17 feet wide with
good top. Mr. Polee confirmed that he told Mr. Pritt and
Mr. Tenney that Mr. Paugh and Mr. Beckman were fighting under=
ground, and a meeting was arranged for Friday, March 7!/ "to
get to the root of the problem" (Tr. 115)0
Mr. Polee stated that he and Mr. Gearhart, Mro Prittf/
and Mr. Tenney met on Friday, and interviewed Mr. Johnsonv
Mr. Paugh, Mr. Beckman, and Mr. Sisler individually and out
of each other's presence. The decision to discharge
Mr. Paugh for fighting underground was a collective decision
made on Friday by all of the management officials who did the
interviewing, and Mr. Polee informed Mr. Paugh of the dee
sion the following Monday, March lOu 1986-(Tro 116-118)0
Mr. Polee stated that he could not recall what was said
during the interviews because Mr. Gearhart was taking notes,
and he (Polee) made no notes. Mr. Polee could not recall
what Mr. Paugh said in his defense, and that "the one that
sticks out in my mind the most was Earl Sisler." Mr. Polee
stated that Mr. Sisler's version of the incident was as
follows (Tr. 116-117):
A. He told me about John Paugh leaving the
right-hand side of his bolting machine and
coming around the back of the bolter, and he
said he was tired of the cry baby, bastard, or
something, referring to Harry Beckman, and
went on Harry Beckman's side of the bolter.
And Earl said whenever he looked up, that
Harry's hat was knocked off, and he seen Harry
turn around and, like, stop John Paugh from
further attacking him, or whatever. And he
seen Harry leave the roof bolting machine and
go get Randy Johnson.
Mr. Polee stated that the only other reported fight at
the mine which he was aware of concerned an argument which
resulted in one miner·swinging his dinner bucket at another
miner, but the matter was resolved without further action
after the miner who swung the bucket resigned his job (Tre
118). Mr. Polee confirmed that in the event of a fight, only

854

the aggressor would be fired, even if its the first offense,
and the punishment for fighting is dismissal rather than a
warning or a suspension CTr. 120).
Mr. Polee stated that Mr. Paugh was a good worker "when
he didn't want to drag his feet for certain reasons or take
his time when it wasn't needed to be taken. 11 He denied that
Mr. Paugh had ever made complaints to him, or that he discussed the matter of lack of air over his bolter numerous
times. On one occasion when he was underground and found
that the bolter was shutdown, he asked Mr. Paugh about itv
and Mr. Paugh informed him that the fan was down. When
Mr. Polee proceeded to test the air with his anemometeru
Mr. Paugh remarked "What are you getting all huffy abouto uo
However, the fan came on again, and that ended the matter
(Tr. 121-122).
Mr. Polee confirmed that Mr. Paugh has been transferred
from and back to Mr. Johnson's section, and that it is a
normal practice to reassign bolters to other crews" Mro Polee
denied that he ever transferred Mr. Paugh because he could not
get along with Mr. Johnson (Tr. 123, 125)., ·;
Mr. Polee stated that he has worked with Mr. Johnson for
8 years, visits his section every day if possible, and he
considers him to be one of his best foreman in terms of
safety, production, and cleanup of his section (Tr. 126).
Mr. Polee has no knowledge of Mr. Johnson ever harassing
Mr. Paugh, and confirmed that Mr. Paugh never discussed
Mr. Johnson with him (Tr. 127).
On cross-examination, Mr. Polee confirmed that he was
aware of Mr. Johnson's prior suspension, had no knowledge
that he ever scooped under unsupported roof, and notwithstanding his prior suspension for a safety infraction, he still
considers Mr. Johnson "one of my best foremen all around for
his performance of what he does" (Tr. 128).
Mr. Polee confirmed that he was aware of the two prior
incidents concerning Mr. Johnson and Mr. Paugh with regard to
the bolter which needed repairs and Mr. Paugh's reported
threat to hit Mr. Johnson. Mr. Polee also confirmed that he
was aware of the prior discussions between Mr. Paugh and
Mr. Johnson concerning Mr. Paugh's insistence for air over
his bolter, and while he could not state whether they had
more than one discussion, Mr. Polee stated "I remember the
talk that there was a problem there 11 (Tr. 129). Mr. Polee

855

also confirmed that he had heard that Mr. Paugh made a statement during the week of March 3, that if he had to work overtime, he would make sure he got enough to pay for his gas,
because of having to drive by himself to work (Tr. 131).
Mr. Polee confirmed that the collective decision to discharge Mr. Paugh was made ~fter an open discussion by those
in attendance at the meeting, and the collective conclusion
was "that it was in the handbooks that for fighting underground it's a discharge" (Tr. 136). Mr. Polee stated that at
the time of the decision, he was aware of the different versions of the incident, including the assertion that Mr. Paugh
hit Mr. Beckman, that Mr. Paugh had pushed Mr. Beckman into
the bolter, and Mr. Paugh's denial that he hit MrQ Beckmanu
and simply went around the bolter to talk to him and placed
his hand on Mr. Beck.man's shoulder. He also recalled
Mr. Beckman's statement that Mr. Paugh pushed him into the
bolting machine while he was tramming it and that it knocked
his hard hat off, and Mro Sisler's statement that MrQ Beckmanvs
hat was knocked off, and that he more or iess turned around to
protect himself by grabbing Mro Paugh's arms. MrQ Polee stated
that he saw no difference "if youvre hit from the back or
pushed from the back (Tr. 137-139), and that "If he was the
aggressor, come around behind the man and pushed him in the
back into a bolting machine, as far as I am concerned, that's
it" (Tr. 150).
Mr. Polee stated that Mr. Beckman was not discharged
because it was concluded that he was not the aggressor, and
he denied that Mr. Beck.man's complaint that Mr. Paugh was
"dragging his feet" influenced his decisio.n in this regard
(Tr. 142). Mr. Polee admitted that he was aware that
Mr. Paugh had in the past drilled more test holes than were
necessary or installed additional support into good top that
was unnecessary, and that he confirmed this during his visits
to the section. He conceded that it is the roof bolter's
responsibility to make sure the roof where he is wo~king is
safe and that he installs enough bolts to make it safe (Tr.
144). He also confirmed that Mr. Johnson "probably" told him
that Mr. Paugh may have gotten behind in his work at times,
and Mr. Polee has observed that Mr. Paugh would at times get
behind the other bolter, and at other times, he would be ahead
of the other bolter. However, Mr. Polee could not recall
discussing this with Mr. Paugh (Tr. 154).
Mr. Polee confirmed that at the time the decision was
made to discharge Mr. Paugh, he was unaware of any prior fight
between Mr. Paugh and Mr. Lucas, and he learned of that incident during the week of the instant hearing (Tr. 146).

856

Mr. Polee also confirmed that Mr. Paugh's prior "encounters"
with Mr. Johnson never came up during the meeting of March 7,
but that he was aware of them (Tr. 147-148).
Personnel Director Thomas Gearhart confirmed that the
respondent's investigation of the incident which resulted in
Mr. Paugh's discharge was accomplished through interviews on
Friday, March 7, 1986, conducted by a "management team" consisting of himself, Mr. Polee, Mr. Pritt, and Mr. Tenney.
The team interviewed Mr. Johnson, Mr. Beckman, Mr. Sisleru
and Mr. Paugh separately in order to determine the facts, and
while the question of the spacing of the roof bolts was discussed, Mr. Gearhart confirmed that he was only concerned
about the fighting incident (Tr. 20-23;167-168)0
Mr. Gearhart stated that Mr. Paugh's version of the incident was that he simply walked around the bolter, past
Mr. Sisler, laid his hand on Mr. Beckman's shoulder and asked
him "Why are you mad?" Mr. Beckman's version was that while
at the controls of the bolter which he was tramming /1 81 ! was
either pushed or hit from the back. I don't know~ It was
behind me. And the next thing I knew, I was into the bolterv
and I turned around and grabbed John Paugh's hands to
restrain him. I grabbed his arms, went by him, and got the
foreman" (Tr. 169).
Mr. Gearhart stated that Mr. Johnson stated that prior
to the incident Mr. Beckman had complained to him "about John
dragging his feet and the bolt spacing, the test holes," and
that Mr. Johnson spoke with them and told them they would
have to get along and to get back to work. Mr. Johnson then
left the area, and Mr. Beckman came to find him and informed
Mr. Johnson that Mr. Paugh had hit him. Mr. Johnson returned
to the bolter with Mr. Beckman, and Mr. Paugh admitted that
he had been on Mr. Beckman's side of the bolter, but denied
hitting him (Tr. 170-171). Mr. Gearhart stated that after
the interviews were completed, the decision was made to discharge Mr. Paugh, and he stated as follows <Tr. 171):
A. Okay. Then, we, in turn, decided if, in
fact there was a fight, based on the information that we had gathered from the people that
we interviewed. And we established the fact
that, yes, there was a fight; John Paugh was
the aggressor; and Harry Beckman had handled
it the way he should, to go get the foreman
and didn't return any blows -- went to get the
foreman, reported it.

857

Mr. Gearhart confirmed that Mr. Polee called Mr. Paugh
on March 10, 1986, and informed him of the decision to discharge him. Mr. Gearhart also confirmed that Mr. Paugh
called him after he was informed of his discharge, and said
that he had simply laid his hand on Mr. Beckman's shoulder,
and that he told him this again when he came to the mine to
pick up his belongings. Mr. Gearhart stated that he informed
Mr. Paugh that the matter had already been investigated and
that he did not wish to rehash or discuss it further CTro
172). Mr. Paugh made no mention of any complaints (Tro 173)0
Mr. Gearhart confirmed that Mr. Johnson had been suspended for a safety violation, but that Mro Paugh was not on
his roof bolting crew when this occurredu and raised no concerns about Mr. Johnson (Tr. 181).
On cross-examination, Mr. Gearhart denied that Mr. Paugh
was discharged for making safety complaints (Tr. 188). He
confirmed that during the investigation of the fighting inci=
dent in questionu he believed Mr. Beckman to be more credible
than Mr. Paugh, and believed that Mr. Paugh lied when he said
he went around the bolter simply to speak w1th Mr. Beckman
(Tr. 191). He considered Mr. Beckman•s statement that he did
not know whether he was pushed or hit from behind by
Mr. Paugh, and that he "was either hit or pushed" into the
bolter (Tr. 194).
Mr. Gearhart confirmed that he was contacted by a state
unemployment representative concerning the reason for
Mr. Paugh's discharge, but denied that the representative
made any statement to him that the incident as he described
it did not sound like a fight. Mr. Gearhart stated that he
told the representative that he did not intend to appear with
witnesses at any unemployment benefits determination proceeding CTr. ·195). He earlier testified that he could not recall
the exact words he used in describing the fight, nor could he
recall stating to the representative that Mr. Paugh "had
pushed another worker" or that he "had put his hand on
another worker" (Tr. 24-25).
Mr. Gearhart confirmed that at the time the decision was
made to discharge Mr. Paugh, the management team was not
aware of the prior fight between Mr. Paugh and Mr. Lucas, and
that this information was provided by Mr. Beckman after
Mr. Paugh's discharge (Tr. 197-198). Mr. Gearhart also confirmed that Mr. Paugh ·never mentioned anything to management
about any ventilation problems during his interview, and that
he was not aware of any complaints made by Mr. Paugh, or any
problems between Mr. Paugh and Mr. Johnson (Tr. 198, 200).

858

Mr. Gearhart stated that the only statement made by Mr. Paugh
during the interview was that he went around the bolter to
talk to Mr. Beckman and laid his hand on his shoulder, and
Mr. Gearhart did not believe him (Tr. 202-203). Mr. Gearhart
confirmed that the management team discussed Mr. Paugh's
version of the incident, and did not believe him. The team
believed Mr. Sisler and Mr. Beckman, and considering all of
the circumstances, including the fact that Mr. Paugh was
angry, called Mr. Beckman "cry baby, son of a bitch, or
bastard, or whatever expletive," and Mr. Beckman 1 s hat flying
off, the team concluded that a fight had taken place (Tro
204-206>~

John Paugh was recalled by the Court, and he confirmed
that he was not working on Mro Johnsonvs section at the time
he was suspended for a safety infractionu but that
Mr. Johnson's suspension was common knowledge at the mine
(Tr. 213). Mr. Paugh confirmed that he never complained to
Mr. Gearhart about any problems with Mr. Johnson, but that he
did inform Mr. Polee that he could not get along with
Mr. Johnson because he expected him to bolt when the
curtain or fan were down~ On that occasion, Mro Polee took
him off Mr. Johnson's section for awhile, and then put him
back after a layoff, and this was the only time that he was
reassigned for complaining about Mr. Johnson (Tr. 214).
With regard to Mr. Johnson assigning him other work to
do, Mr. Paugh stated as follows (Tr. 216-218):
Q. Well, let me ask you this. Now, if you
complained to him or if you would tell him
that you were not going to do any more bolting
and you shut your bolter down until they move
the fan -- let's assume it took a half hour to
move the fan. Okay? And while your bolter is
down and while they are moving the fan up, he
tells you to go over and do something else.
"Keep occupied until we get the air back." Do
you see anything wrong with that?
A.

No, not a thing wrong with that.

Q.

Is that the way it happened?

A. No. I usually helped with moving the fan
when he didn't tell me to do something else.
Q. Well, can you give me an example of when
you complained to him that you didn't want to

859

work, for example, in something that you
thought was unsafe and he put you someplace
else? Give me a for-instance.
A. Well, just the one thing, you know, when
we was on line curtain. They would take the
curtain down across the heading so the buggies
could run that way. They would take the
bolter's air away.

Q. That took your air away from where you
bolted?
A.

That's right.

Q.

Then, what would happen?

A. He would say, "Well, if you don't want to
bolt," he says, "go do this and do that." And
I said 8 "Okay."
Okayo So, that situation, you fel.t that
you were exposed to some unsafe conditions~ in
other words, not enough air on the bolting
section? Is that right?

Q.

A.

Yes.

It's unsafe.

Q. In other words, if the ventilation curtain
is down to accommodate the buggy operators,
that is going to affect the air where you are
working on bolting; is that correct?
A.

Yes.

Q.

And you would tell him that?

A.

Yes.

Q. And he would say, "Okay. You don't have
to work there~ I'm going to put you doing something else." Is that correct?
A.

That's what he would do, yes.

Q. Now, is it possible that he assigned you
to do this other work because he didn't want
you working there in that dusty atmosphere
where there wasn't enough air and because you

860

didn't want to, or he assigned you to do something else because he was punishing you for
complaining?
A. Yes, I would use harassment, not
punishment.

Q.

You say it's harassment?

A.

Yes.

Mr. Paugh conceded that other times when the ventilation
curtain was down and his bolting machine was off during lunch
break, Mr. Johnson would tell him "Go eat something" (Tro 218)0
Mr. Paugh stated that over a period of 2 or 2-1/2 yearsv
Mr. Johnson cut his lunch break short on three or four occasions and assigned him to "unnecessary things" such as rock
dusting and shoveling the feeder (Tr. 220). When asked
whether he believed that Mr. Johnson was "deliberately doing
this to make it tough on you," Mr. Paugh responded "somewhat,
yes." When asked whether Mr. Johnson would treat other miners
the same way, Mr. Paugh responded "Just if ·.they would give him
a hard time on the same thing" (Tr. 220). He testified
further as follows (Tr. 220-221):

Q. Could you relate these three (3) or four
(4) instances to a hard time that you had
given Randy Johnson? In other words, was
there a hard time directly connected to him
cutting your lunch break short to do what you
have described as unnecessary work?
A. Yes. A lot of times when the bolter was
down or there wouldn't be air to it, he
would --

Q. If the bolter is down and this is your
regular shift, you would expect to do other
work; is that right?
A.

That's true.

Q.
I'm talking about lunch break, your lunch
break being cut short.
A.
I've seen him before walk past the curtain
that was down and come up and get me off the
tool car at lunch time to go put the curtain
back up.

861

Q. All right. Any other incidents where he
got you off your lunch break to do something?

A. A lot of times, if he was wanting the
section rock dusted quick, yes, he would.
You say, "A lot of times." You earlier
said three or four (4) occasions this happenedo

Q.

A. Well, yeah. At lunch time, it would be a
couple of times.
Complainant's Arguments
During oral arguments on the record at the hearing in
opposition to the respondent's motion to dismiss the complaint
(which was denied), and in support of his argument that a
prima facie case of discrimination has been establishedg
Mr. Paugh's counsel asserted that while there is no evidence
that Mr. Paugh consistently insisted on doing his job safely
during the entire 6 years of his employment.with the respondent, he has established this fact for at least the 2 years
immediately preceding his suspension and subsequent discharge
on March 10, 1986 (Tr. 172-173). Counsel argued further that
during this 2-year period, there were "bad feelings" and
hostility between Mr. Paugh and his foreman Randy Johnson,
probably rooted in the incident concerning a roof bolter which
had not been repaired and the failure to promptly report this
to Mr. Johnson. Counsel argued further that during this time
Mr. Paugh had insisted on complying with safety regulations,
particularly with respect to the amount of available air ventilation over his roof-bolting machine, and that there were many
"discussions and arguments" between Mr. Paugh and Mr. Johnson
over this issue (Tr. 170).
Counsel conceded that apart from the arguments with his
foreman over the lack of air for the roof-bolting machine,
there is no evidence of any harassment against Mr. Paugh.
However, given the hostility by Mr. Johnson as evidenced by
the "shouting matches" which resulted from Mr. Paugh's insistence that he have adequate ventilation, and coupled with the
fact that Mr. Johnson "despised" Mr. Paugh, and stated to
Mr. Wolfe that "things go a lot easier" after Mr. Paugh's
discharge, counsel concluded that he has established a prima
facie case of a discriminatory discharge (Tr. 175).
In his posthearing brief, counsel asserts that
Mr. Paugh's protected activity was his compliance with safety

862

regulations1 namely, his refusal to continue bolting when
there was insufficient air over his bolter, his insistence on
installing a sufficient number of roof bolts to secure the
roof in his work area, and his refusal to work under unsupported roof. Counsel maintains that all of these safety concerns were communication by Mr. Paugh to his foreman Randy
Johnson.
Counsel concludes that considering all of the evidence
in this case, it is clear that the respondent seized upon the
appearance of an altercation between Mr. Paugh and Mr. Beckman
on March 5, 1986, as an excuse for discharging Mr. Paugh. In
support of this suggested pretexual discharge, counsel relies
on a statement filed by Personnel Director Gearhart with the
MSHA investigator who investigated Mr. Paugh's complaint, in
which Mr. Gearhart makes reference to "a credible allegation"
by Mr. Beckman that Mr. Paugh "had also started a fight with
another employee four or five years ago" (exhibit C-4~ the
Lucas incident)o Since that prior incident was not known to
the management team when it made its decision to discharge
Mr. Paugh, counsel concludes that the respondent made it
appear that Mr. Paugh had a history of fighting, and that it
did so to support its pretexual decision to discharge Mr. Paugh
for purportedly fighting underground with Mr. Beckman.
Counsel maintains that the preponderance of the evidence
in this case proves that Mr. Paugh had engaged in protected
activity, and that his discharge was motivated by that
activity. Counsel further concludes that the evidence does
not demonstrate that the respondent would have taken any
adverse action against Mr. Paugh in any event for his unprotected activities alone.
Respondent's Arguments
The respondent argues that Mr. Paugh has failed to establish a prima facie case of discrimination because he did not
engage in protected activity and, in any event, could not
link that protected activity to any improper motive by the
respondent. Respondent suggests that Mr. Paugh's entire case
rests on nothing more than "fantastical allegations" of
harassment, insufficient to sustain his ultimate burden of
proof. Moreover, even if Mr. Paugh's testimony were credited
such that he were able to prove a prima facie case of discrimination, respondent argues that it could successfully defend
against such a prima facie case because substantial evidence
in the record shows that Mr. Paugh was fired for one reason

863

wholly unrelated to any protected activity -- fighting underground in contravention of company rules. Respondent concludes that firing an employee for a severe infraction of the
company rules does not amount to illegal discrimination under
the Act.
Respondent asserts that despite the vague allegations in
his complaint, the record shows that Mr. Paugh did not make
any protected safety complaintso With regard to Mro Paugh's
alleged ongoing complaints of insufficient ventilation at the
working face, respondent maintains that the record demonstrates that he failed to make these complaints to the respondent 1 s personnel, and never mentioned any safety related
issues to personnel director Gearhart. And, despite
Mr. Paugh's allegations that he constantly complained about
safety, he never made safety complaints at the weekly safety
meetings. Respondent, therefore, concludes that uncommunicated safety complaints do not constitute activity protected
under the Act.
Respondent maintains that Mro Paughus March 5, 1986v
comment to foreman Randy Johnson about spacing between the
roof bolts did not constitute a protected safety complaint in
that Mr. Paugh made the comment solely to "justify" the dilatory escapade in which he engaged, not to ensure a safe roof,
but rather to ensure that he would be asked to work overtime
for which he would be handsomely compensated. Respondent
concludes that the Act was not meant to protect such pretextual and malicious conduct.
With regard to Mr. Paugh's asserted work refusal for
safety reasons, respondent asserts that the Act only protects
miners who refuse to work under conditions which they reasonably believe in good faith to be unsafe or unhealthful.
Although recognizing that a miner may engage in affirmative
self-help and refuse to work, respondent maintains that this
may only be justified where the refusal is based on a reasonable, good faith belief that such affirmative action is
necessary.
Respondent maintains that Mr. Paugh's action in first
shutting off the bolter and subsequently protesting to mine
foreman Polee that ventilation had subsided constitutes the
kind of unreasonable affirmative self-help against which the
Act was not meant to protect. Respondent asserts that
Mr. Paugh's belief incthe existence of a hazard -- lack of
ventilation -- was not reasonable. Even though the fan shut
down for a short time, Mr. Polee measured the air current
over the bolter as well over the minimum requirement of

864

3,000 cfm. The mere fact that the fan did not operate for
several minutes did not render Mr. Paugh's belief a reasonable
one, because the required air current of 3,000 cfm could still
have been maintained even though the fan on the section was
not working.
Respondent asserts that Mr. Paugh's self-help in shutting
off the bolter was an unreasonable and excessive approach to
the hazard he perceived because it prevented the other roof
bolter and the rib bolter from performing their work even
though the area was well-ventilatede Respondent believes that
Mr. Paugh would have behaved reasonably if he had alerted the
foreman to the ventilation problem he perceived and asked to
be reassigned to other duties without preventing others from
proceeding with their work. Under circumstances where mere
communication and subsequent reassignment would have solved
the perceived problem, respondent concludes that Mr. Paugh 1 s
defiant self-help was completely unwarranted.
Respondent maintains that Mr. Paugh has failed to establish by any credible evidence that he was harassed by the
respondent because he made numerous safety·.complaints and that
his testimony in this regard is fraught with inconsistencies,
contradicts the testimony of other credible witnesses, and
should not be credited. Respondent maintains that no one
connected with the respondent was aware of any safety complaints, and section foreman Johnson and personnel director
Gearhart testified that Mr. Paugh never approached them with
complaints of any kind. Conceding that Mr. Paugh did discuss
one perceived ventilation problem with mine foreman Polee when
Mr. Paugh shut down his bolter, respondent asserts that
Mr. Paugh's testimony of numerous ventilation complaints to
Mr. Polee in his office during the 18-months prior to his
discharge was contradicted by Mr. Polee who testified that he
never even had an office, and that he was not in his current
capacity for 18-months prior to Mr. Paugh's discharge.
Respondent denies that Mr. Johnson harassed Mr. Paugh by
cutting his lunch hours, or that Mr. Paugh was transferred to
alleviate any friction between them. Respondent believes that
if Mr. Paugh were truly harassed, he would have complained to
Mr. Gearhart, or at least brought it to management's attention
during its investigation of the fighting incident. Since
Mr. Johnson played no role in the discharge decision, and was
in no position to retaliate, respondent cannot reconcile
Mr. Paugh's silence with regard to his claims of harassment.
Respondent maintains that the only reason for Mr. Paugh's
discharge was his fighting underground on mine property in

865

violation of company rules, and that management's investigation revealed that Mr. Paugh had been the aggressor. Respondent points out that fighting is an offense for which
discharge is an appropriate penalty, and that Mr. Paugh was
fully aware of this fact. Respondent takes the position that
there is no evidence of any discriminatory motive on its
part, but acknowledges that indirect circumstantial evidence
such as knowledge of the protected activity, hostility toward
the miner because of the protected activity, coincidence in
time between the protected activity and the adverse actionu
and disparate treatment of the complaining miner can be used
to establish discriminatory intent.
As to the first factor noted above, respondent argues
that it had no knowledge of Mr. Paugh 1 s asserted protected
activities. Despite Mr. Paugh 1 s contentions that he routinely
complained about safety matters, respondent asserts that its
witnesses categorically denied that Mr. Paugh ever approached
them directly with safety complaintso
With regard to the one .instance where Mr. Paugh shut
down the bolter and discussed the ventilation with Mr. Polee,,
respondent points out that even assuming that the shutting
down of the bolter was protected activity, Mr. Polee was the
only member of management's investigation team aware of this
incident, and that at the time the decision was made to
discharge Mr. Paugh the incident was not discussed and played
no part in the discharge decision. Respondent suggests that
the only arguable "safety complaint" of which management was
aware, was Mr. Paugh's "self serving" statement on March 5,
that the top needed additional bolts, even though everyone
else believed that the top was sound.
Respondent views Mr. Paugh's allegations of management
hostility towards him because of his safety concerns or
protected activities as "incredible." Respondent argues that
Mr. Johnson flatly denied any harassment of Mr. Paugh, and
that other management and hourly personnel saw no evidence of
any such harassment. Respondent concedes that Mr. Paugh was
asked to perform other tasks while he was not bolting, but
maintains that he was treated no differently than any other
roof bolter. As for any transfers of Mr. Paugh to ease the
alleged hostility between him and his foreman, respondent
relies on the testimony of Mr. Polee and Mr. Gearhart that
company policy dictates against such reassignments for
personal disputes.
Respondent argues that even if Mr. Paugh did make safety
complaints, management dealt with them in a responsible

866

manner. Mr. Paugh's "complaint" about the spacing of the
bolts on March 5, was answered by Mr. Johnson telling him to
do what he thought was safe. Mr. Polce's response to
Mr. Paugh's shutting off the bolter and questioning the ventilation with Mr. Polee, was immediately addressed by Mr. Polee
when he investigated the problem by testing the air. With
regard to Mr. Paugh's prior encounters with Mr. Johnson when
he threatened Mr. Johnson, and Mr. Johnson took him to task
for not promptly reporting the condition of a roof bolter
which needed repair, respondent points out that Mr. Johnson
handled these situations responsiblye Finally, respondent
points out that Mr. Paugh admitted that prior to his dis=
charge, he was never disciplined by the respondent or by
Mr. Johnson during the time that he worked for him.
Respondent concedes that the 11 coincidence of time 11 factor
is satisfied in this case only with regard to the roof spacing
incident on March 5, 1986, which occurred 5-days prior to
Mr. Paugh's discharge. Respondent suggests that there is no
coincidence in time, however, between Mr •. Paugh's discharge
and his other alleged safety complaintso
Finally, respondent argues that there ls no evidence of
any disparate treatment in the manner in which it handled
Mr. Paugh's fight with Mr. Beckman. To the contrary, respondent maintains that in making its determination in Mr. Paugh 1 s
case, it followed the same procedure it had previously used to
investigate the only other reported case of fighting. In that
instance, respondent points out that the individual believed
to be the aggressor was suspended pending the outcome of a
management investigation, and after a determination was made
that no fight had occurred, the individual was reinstated.
With regard to Mr. Paugh's purported prior fight with
Mr. Lucas, respondent points out that since that incident was
not reported to management, no investigative or disciplinary
action was taken.
Summarizing the aforementioned four indicia of discriminatory intent, respondent takes the position that there is
little, if any, indirect evidence that it discharged Mr. Paugh
for engaging in protected activity, and that in view of the
lack of any nexus between Mr. Paugh's claimed protected activity and the adverse action of discharge, respondent concludes
that his claim must fail, McClain v. Westmont Coal Coo,
3 FMSHRC 2603 (November 1981) CALJ Melick).
Respondent argues that even if Mr. Paugh's discharge
were motivated in part by any protected activity on his part,

867

his unprotected activity was the preeminent cause of his discharge, and the fact uppermost in the minds of management was
that Mr. Paugh instigated a fight underground. Upon reaching
this conclusion after investigation, respondent maintains
that management ref erred to the company handbook which stated
that fighting underground is a dischargeable offense, and
that it was on that basis alone that respondent discharged
Mr. Paugh. Respondent concludes that since such a ."proffered
business justification is not plainly incredible or implausible, [therefore,] a finding of pretext is inappropriate."
Chacon, supra, 3 FMSHRC at 2516, and that, terminating a
miner who subjects others to needless risk of serious injury
as a result of fighting underground represents a sound
business practice, not a pretext for discriminationo Seeg
~-~.,McClain, supra., 3 FMSHRC at 26060
~Respondent asserts further that regardless of Mro Paughus
protected activity, it would have discharged him anyway for
violating company rules against fighting, and that such disciplinary actions have been affirmed in instances where it was
established that a mine operator had "personnel rules or
practices forbidding the conduct in questionoun Bradley Vo
Belva Coal Co.u suprav at 4 FMSHRC 982, 993 (1983); Hollis Vo
Consolidation Coal Company, 6 FMSHRC 21 (January 1981); Dickey
v. United States Steel Mining Co., 3 FMSHRC 519 (March 1983).
Findings and Conclusions
In order to establish a prima facie case of discrimination under section 105(c) of the Mine Act, a complaining miner
bears the burden of production and proof to establish Cl) that
he engaged in protected activity and (2) that the adverse
action complained of was motivated in any part by that activity. Secretary on behalf of Pasula v. Consolidation Coal
Company, 2 FMSHRC 2768 (1980), rev'd on other grounds sub.
nom. Consolidation Coal Company v. Marshall, 663 F.2d 1211 C3d
Cir. 1981); Secretary on behalf of Robinette v. United Castle
Coal Company, 3 FMSHRC 803 (1981); Secretary on behalf of
Jenkins v. Hecla-Day Mines Corporation, 6 FMSHRC 1842 Cl984);
Secretary on behalf of Chacon v. Phelps Dodge Corp., 3 FMSHRC
2508, 2510-2511 (November 1981), rev'd on other grounds sub.
nom. Donovan v. Phelps Dodge Corp., 709 F.2d 86 CD.C. Cir.
1983). The operator may rebut the prima facie case by showing
either that no protected activity occurred or that the adverse
action was in no way motivated by protected activity.
If an
operator cannot rebut-the prima facie case in this manner it
may nevertheless affirmatively defend by proving that (1) it
was also motivated by the miner's unprotected activities
alone. The operator bears the burden of proof with regard to

868

the affirmative defense. Haro v. Magma Copper Company,
4 FMSHRC 1935 (1982). The ultimate burden of persuasion does
not shift from the complainant. Robinette, supra. See also
Baich v. FMSHRC, 719 F.2d 194 (6th Cir. 1983); and Donovan v.
Stafford Construction Company, No. 83-1566 D.C. Cir.
(April 20, 1984) (specifically-approving the Commission's
Pasula-Robinette test). See also NLRB v. Transportation
Management Corporation, ~-U.S. ~-' 76 L.ed.2d 667 (1983),
where the Supreme Court approved the NLRB's virtually identical analysis for discrimination cases arising under the
National Labor Relations Act.
Direct evidence of actual discriminatory motive is rareo
Short of such evidence, illegal motive may be established if
the facts support a reasonable inference of discriminatory
intent" Secretary on behalf of Chacon Vo Phelps Dodge Corpou
3 FMSHRC 2508, 2510-11 (November 198l)u revud on other grounds
sub !!2!!l• Donovan v. Phelps Dodge Corp., 709 F.2d 86 (D.C. Cir.
1983); Sammons v. Mine Services Co., 6 FMSHRC 1391, 1398-99
(June 1984). As the Eight Circuit analogously stated with
regard to discrimination cases arising under the National Labor
Relations Act in NLRB Vo Melrose Processing COou 351 F.2d 693u
698 (8th Cir. 1965)g
It would indeed be the unusual case in
which the link between the discharge and the
[protected] activity could be supplied exclusively by direct evidence. Intent is subjective and in many cases the discrimination can
be proven only by the use of circumstantial
evidence. Furthermore, in analyzing the evidence, circumstantial or direct, the [NLRB] is
free to draw any reasonable inferences.
Circumstantial indicia of discriminatory intent by a
mine operator against a complaining miner include the following: knowledge by the operator of the miner's protected
activitiesi hostility towards the miner because of his protected activity; coincidence in time between the protected
activity and the adverse action complained of; and disparate
treatment of the complaining miner by the operator.
In Bradley v. Belva Coal Company, 4 FMSHRC 982, 993 (June
1982), the Commission stated as follows:
As we emphasized in Pasula, and recently
re-emphasized in Chacon, the operator must
prove that it would have disciplined the miner
anyway for the unprotected activity alone.

869

Ordinarily, an operator can attempt to demonstrate this by showing, for example, past
discipline consistent with that meted out to
the alleged discriminate, the miner's unsatisfactory past work record, prior warnings to
the miner, or personnel rules or practices
forbidding the conduct in question. Our function is not to pass on the wisdom or fairness
of such asserted business justifications, but
rather only to determine whether they are credible and, if so, whether they would have motivated the particular operator as claimed.
(Emphasis added)o
Mr. Paugh's Protected Activity
It is clear that Mr. Paugh had an absolute right to make
safety complaints about mine conditions which he believed
presented a hazard to his health or well-being, and that under
the Act, these complaints are protected activities which may
not be the motivation by mine management for any adverse personnel action against him; Secretary of Labor ex relo Pasula
Vo Consolidation Coal Co., 2 FMSHRC 2786 (October 1980), revud
on other grounds sub ~· Consolidation Coal Co. v. Marshall,
663 F.2d 1211 C3d Cir. 1981), and Secretary of Labor ex rel.
Robinette v. United Castle Coal Co., 3 FMSHRC 803 (April 1981).
Safety complaints to mine management or to a section foreman
constitutes protected activity, Baker v. Interior Board of
Mine Operations Appeals, 595 F.2d 746 CD.C. Cir. 1978);
Chacon, supra. However, the miner's safety complaints must be
made with reasonable promptness and in good faith, and be
communicated to mine management, MSHA ex rel. Michael J.
Dunmire and James Estle v. Northern Coal Company, 4 FMSHRC 126
(February 1982); Miller v. FMSHRC, 687 F.2d 194, 195-96
C7th Cir. 1982); Sammons v. Mine Services Co., 6 FMSHRC 1391
(June 1984).
The fact that a mine operator addresses a miner's safety
concerns or complaints, and which are later determined not
constitute violations, or the fact that the complaining miner
filed no safety complaints with any governmental enforcement
agencies, does not remove the Act's protection from any preceding complaints, Sammons v. Mine Services Company, supra,
at 6 FMSHRC 1396-97.
In this case, there is no evidence that Mr. Paugh has
ever made any verbal or written safety complaints to any MSHA
or state mine inspectors. Respondent's assertions that
Mr. Paugh has not established that he made safety complaints

870

to mine management are not well taken, and they are rejected.
While it may be true that Mr. Paugh may not have articulated
any safety complaints to his foreman Randy Johnson in any
formalized way, it seems clear to me that his concern over the
lack of adequate ventilation when the fan was being moved
resulted in Mr. Paugh's refusal to continue bolting until the
air was restored, and that this was communicated to
Mr. Johnson. Notwithstanding Mr. Johnson's denials that
Mr. Paugh ever complained to him, Mr. Johnson admitted that
Mr. Paugh was concerned about the lack of adequate air coursing over his bolting machine while the fan was being moved,
and knew that this subject "was a sore spot" with Mr. Paugh.
Mr. Smith, Mr. Prinkey, and Mr. Wolfe all corroborated
the fact that Mr. Paugh was concerned about the lack of air
over his bolting machine, communicated his concern to
Mr. Johnson, and refused to continue bolting until the air
was restored. Mr. Smith testified that Mr. Paugh complained
often to Mr. Johnson about this matter, and Mr. Prinkey testified that Mro Johnson became upset over Mr. Paugh's reluctance
to bolt with no air over his bolter. Although mine foreman
Polee denied any frequent complaints by Mr~. Paugh with regard
to the lack of air over his bolter, he did admit to one
encounter with Mr. Paugh when he found that Mr. Paugh had shut
down his bolter because of what he believed to be a lack of
adequate ventilation, and this incident resulted in a discussion between the two of them over this issue. Although the
matter may have been quickly resolved after Mr. Polee tested
the air and the fan came back on immediately, the fact is that
Mr. Paugh made it known to Mr. Polee at that time that he
would not continue bolting while the fan was down and there
was inadequate air over his bolter.
In view of the foregoing, I find Mr. Paugh's testimony
concerning his encounters and discussions with his section
foreman Johnson and mine foreman Polee over the lack of adequate ventilation over his roof bolter when the fan was down
and being moved to be credible. I conclude that these discussions constituted "safety complaints 11 communicated verbally
to mine management, and were therefore protected activity. I
also conclude and find that Mr. Paugh's insistence on having
adequate air over his bolting machine was communicated to
both Mr. Johnson and Mr. Polee, and also constituted protected
activity.
Although Mr. Paugh's original complaint asserts that he
made safety complaints about the spacing of the roof bolts, I
find no credible evidence or testimony to support this conclusion. The only credible testimony of record in this regard

871

is the discussion which took place between Mr. Johnson and
Mr. Paugh on March 5, 1986, shortly before the incident
involving Mr. Beckman. Mr. Paugh believed that the width of
the entry required him to install more bolts, and Mr. Johnson
questioned this contention when Mr. Beckman accused Mr. Paugh
of deliberately installing more bolts so that he could earn
overtime. Mr. Johnson measured the width of the entry, and
while he may not have been happy, he did agree that it may
have been a foot too wide, and instructed Mr. Paugh to do
what he had to do to make the place safe. In this particular
instance, while it may have provoked, Mr. Johnson, I do not
believe that this incident escalated to the level of a nsafety
complaint" by Mr. Paugh.
With regard to Mr. Paugh 9 s assertions made during the
course of the hearing that he often complained to Mro Johnson
about the ventilation curtains being down while the equipment
moved through the area where he was working, the record establishes that Mr. Johnson addressed these complaints. Mr. Paugh
admitted that in each instance Mr. Johnson responded by assigning him to do. other work until such time as the air was
restored and specifically told him that he~need not continue
to bolt (Tr. 216-218).
It is well settled that the refusal by a miner to perform
work is protected under section 105(c)(l) of the Act if. it
results from a good faith belief that the work involves safety
hazards, and if the belief is a reasonable one. Secretary of
Labor/Pasula v. Consolidation Coal Co., 2 FMSHRC 2786, 2 BNA
MSHC 1001 (1980), rev'd on other grounds, sub nom.
Consolidation Coal co. v. Marshall, 663 F.2d 1211 (3d Cir.
1981); Secretary of Labor/Robinette v. United Castle Coal Co.,
3 FMSHRC 803, 2 BNA MSHC 1213 (1981); Bradley v. Belva Coal
Co., 4 FMSHRC 982 (1982). Secretary of Labor v. Metric
Constructors, Inc., 6 FMSHRC 226 (February 1984), aff'd sub
~., Brock v. Metric Constructors, Inc., 3 MSHC 1865
(11th Cir. 1985). The reason for the refusal to work must be
communicated to the mine operator. Secretary of Labor/Dunmire
and Estle v. Northern Coal Co., 4 FMSHRC 126 (1982).
In this case, the evidence establishes that Mr. Paugh
refused to continue to operate his roof-bolting machine when
he believed that the ventilation air over the bolter was inadequate because of the fan being shutdown and moved. Further,
Mr. Paugh has also established through his own unrebutted
credible testimony that he also discontinued bolting when the
ventilation curtains were down because of the movement of
equipment through his work area. Assuming that Mr. Paugh's
work refusals in these instances were reasonable, it seems

872

clear to me that they constituted protected activity under the
Act.
With regard to Mr. Paugh's refusal to continue bolting
while the fan was down and being moved, respondent argues
that Mr. Paugh acted unreasonably by discontinuing bolting,
and that his shutting down of his bolter was unwarranted. On
the facts of this case, I disagree. It seems clear to me
that the purpose of the ventilation fan was to provide an
uninterrupted flow of air to the work area when Mr. Paugh was
bolting. Mr. Johnson conceded that there were times when
Mr. Paugh was not aware of the fact that the fan was down
while it was being moved. Absent any evidence to the contrary, I believe one can reasonably conclude that during the
time the fan was down while it was being advancedu the air
coursing over Mr. Paugh's bolting machine was interruptedu
thus affecting both the quantity and quality of air passing
over the bolter. Under the circumstances, there is a strong
inference that in those instances where Mr. Paugh complained
to Mr. Johnson about the lack of adequate-ventilation over
his bolter, Mr. Paugh's working environment was inadequately
ventilated, and the respondent has produce~ no credible evidence to the contrary. Accordingly, I find that Mro Paughus
refusal to continue bolting while the fan was down was
reasonable, and constitutes protected activity.
Respondent's Alleged Hostility and Harassment of Mr. Paugh
During the course of the hearing in this case,
Mr. Paugh's counsel asserted that with the exception of
Mr. Paugh's .discussions with Mr. Johnson concerning the issue
of inadequate air ventilation over the roof-bolting machine,
there is no evidence of any harassment of Mr. Paugh on the
part of the respondent. Further, Mr. Paugh has conceded that
at no time prior to his suspension and discharge was he ever
disciplined by mine management because of his asserted safety
complaints or other reasons.
Mr. Paugh initially testified that during a time span of
2 to 3-years prior to his discharge while working under
Mr. Johnson's supervision, he complained to Mr. Johnson about
the lack of adequate air over his bolting machine at least
12 times. As a result of these complaints, Mr. Paugh contended that Mr. Johnson "would get in an uproar about it, 11
and would assign him "extra things" to do,~.~., rock dusting,
shoveling at the feeder, stacking ventilation tubing, and
advancing the ventilation curtain, while other members of the
bolting crew were not assigned such work. Mr. Paugh also contended that Mr. Johnson tried to curtail his normal lqnch

873

break to 10 to 15 minutes as a means of harassing him, and
that the extra work assignments were made to punish the roof
bolting crew. In addition, Mr. Paugh contended that on at
least one occasion, Mr. Polee transferred him off Mr. Johnson's
section because of his "conflict" with Mr. Johnson.
When recalled later in the hearing, Mr. Paugh conceded
that he never complained to Mr. Gearhart about his allegations
of harassment by Mr. Johnson and that never told Mr. Gearhart
about his "conflicts" with Mr. Johnson. While it is true that
Mr~ Paugh spoke with Mr. Gearhart after his discharge when he
returned to the mine to pick up his personal belongings, and
may have attempted to explain the matter further, and
Mr. Gearhart would not listen, there is no evidence that
Mr. Paugh communicated his allegations of harassment to
Mr. Gearhart, or to Mr. Pritt or Mr. Tenney during management's investigation of the fighting incident.
With regard to his prior transfer from Mr. Johnson's
supervision, Mr. Paugh testified that it came about as a
result of his disputes with Mr. Johnson over the lack of air
over the roof-bolting machine, and Mr. Paug.h did not indicate
that he complained to Mr. Polee that Mr. Johnson assigned him
extra work or curtailed his lunch hours as a means of harassment or punishment.
When specifically questioned about his contention that
Mr. Johnson curtailed his lunch break "a lot of times," and
his implication that this occurred at least 12 times over the
course of 2 to 3 years, Mr. Paugh conceded that it occurred 3
or 4 times. When pressed further, he stated that "it would
be a couple of times." When asked whether he believed
Mr. Johnson assigned him extra work to deliberately "make it
tough on him," Mr. Paugh responded "somewhat." When asked
whether he considered the extra work assignments as "punishment" for his complaints, Mr. Paugh responded "I would use
harassment, not punishment." The only specific instances
cited by Mr. Paugh in terms of curtailment of his lunch break
were "a couple of times" when he was asked to re-hang a ventilation curtain and to rock dust.
I take note of the fact that in his initial complaint,
as well as the statements made to MSHA's special investigator
during the investigation of his complaint, while Mr. Paugh
alluded to some extra work assignments, he did not allege
that his lunch hours were curtailed. Ronald Smith, a friendly
witness, testified that he was not aware that Mr. Paugh was
ever disciplined for complaining to Mr. Johnson about the lack
of air over his bolter, and he made no mention of any acts of

874

alleged harassment of Mr. Paugh. Another friendly witness,
Jimmie Wolfe, who testified that Mr. Paugh and Mr. Johnson
were constantly at odds with each other over the issue of
inadequate air over the bolting machine, made no mention of
any acts of harassment on the part of Mr. Johnson. As a
matter of fact, Mr. Wolfe confirmed that while he himself made
many safety complaints to management, he was never subjected
to any disciplinary action because of this. Further, the
testimony of Mr. Sisler, Mr. Beckman, and Mr. Prinkey, all of
whom served on Mr. Paugh's bolting crew under Mr. Johnson's
supervision, is devoid of any indication of any harassment or
extra work assignments by Mr. Johnson as a means of punishing
the crew.
I find Mr. Paugh's contentions that his lunch hours were
curtailed by Mr. Johnson to harass or punish him for his complaints to be equivocal and contradictory, and lacking in
credibility. Mr. Paugh conceded that his regular lunch breaks
may have been shortened at times because of normal work
requirements, and that the "extra work" assignments were made
during those periods when the roof bolter was downo Further 0
there is no evidence that Mr. Paugh was eve.r taken off the
roof bolter and assigned other job tasks except for those occasions when the bolter was down for maintenance or because of
Mr. Paugh's refusal to operate it while the fan was being
advanced and the air was interrupted.
Although roof bolter and scoop operator Ronald Smith
contended that Mr. Johnson expected him to work and clean up
debris under unsupported roof, he conceded that when he
refused, Mr. Johnson did the work himself, and Mr. Smith
admitted that he sometimes worked under unsupported roof on
his own. Further, Mr. Smith confirmed that after a new scoop
was brought into the section in 1984 to cure a "diesel smoke"
problem with an older machine, Mr. Johnson's section was the
cleanest and best section in the mine. Mr. Smith also confirmed that he had no "safety gripes" against Mr. Johnson,
and was not aware that Mr. Paugh was ever disciplined because
of his safety complaints about the lack of air over his bolter
(Tr. 72, 74-75). Mr. Smith also conceded that the lack of air
was not entirely Mr. Johnson's fault, and he could recall no
instances when Mr. Johnson totally ignored Mr. Paugh's
complaints (Tr. 77, 84>.
Rib bolter John Prinkey, who worked on Mr. Paugh's bolting crew, confirmed that while there were times when the crew
was not aware of the fact that the fan was being moved,
thereby interrupting the ventilation, Mr. Johnson never
instructed the crew to continue bolting without air (Tr. 102).

875

Roof bolter Jimmie Wolfe, who at one time had worked with
Mr. Paugh on foreman Johnson's crew, testified that he was not
aware that Mr. Johnson ever ordered Mr. Paugh to continue bolting without air (Tr. 116). Further, Mr. Wolfe, who at one
time had been a foreman himself, confirmed that during his
7 years of employment with the respondent, he made safety complaints, but was never disciplined because of this and still
has his job (Tr. 146).
Continuous-miner operator Donald Bray, who was injured
when pinned against a rib in an accident caused by a defective
remote control device on his machine, confirmed that
Mr. Johnson never asked him to do any task which was unsafe or
which would place him in danger, and in referring to
Mr. Johnson stated "I don 1 t think he would do thatn (Tr. 157)0
During his cross-examination of Mr. Johnson, Mr. Paugh's
counsel stated as follows (Tr. 106-107)~
BY MR.

HALL~

Q. Mr. Johnson, everybody I have talked to in
this case says that above ground you're one of
the nicest and finest guys they have ever met.

A.

How's that again?

I didn't hear you.

Q. I said everybody I have talked to in this
case says that above ground you're one of the
nicest and finest people they have ever met,
including John. And they also say that you
run the best section; you've got the cleanest
section underground. But when you go underground, you change. Is there a lot of pressure
on you for production?

A. I won't say there's a lot of pressure.
There is pressure. You know that is your job;
that is one of your responsibilities, is the
production. So, I'm sure that there is a lot
of pressure.
Mr. Paugh conceded that other members of his crew were
sometimes assigned other job tasks, and he confirmed that when
his bolter or the ventilation were down, Mr. Johnson would
invite him "to go eat something." He also confirmed that when
he or Mr. Prinkey were caught up with their work and had nothing else to do, they would sit and drink coffee while waiting

876

for Mr. Beckman to catch up with them. Mr. Paugh also conceded that he would expect to do other work while his bolter
or _fan were down, and did not consider it wrong to be assigned
other work. He also conceded that in those instances when the
ventilation curtains and fan were down, thereby reducing the
available air over the bolting machine, Mr. Johnson agreed
that he did not have to remain in the affected areas and would
assign him other work to do until such time as the air was
restored. Rib and roof bolters Prinkey and Wolfe testified
that Mr. Johnson never instructed the bolting crew to continue
bolting without air.
After careful consideration of all of the credible testi=
many and evidence presented in this case on the issue of the
curtailment of Mr. Paugh's lunch hours as a means of harassment, I cannot conclude that this was in fact the caseo I
cannot conclude that Mr. Paugh was singled out by Mr. Johnson
for extra work assignments or "special treatment" as a means
of punishment or harassment for his safety complaints. I
conclude and find that Mr. Johnson's work.assignments with
respect to Mr. Paugh constituted a reasonable exercise of
Mr. Johnson's supervisory authority and discretion to assign
other work while Mr. Paugh' s bolting machin'e was idle, and
that these work assignments were not discriminatory or made
to punish or harass Mr. Paugh for any safety complaints.
In his initial complaint, Mr. Paugh alleged that his
discharge resulted from a "conflict of interest" and "conflicts" with Mr. Johnson, and that certain unidentified "other
persons," acting in concert with Mr. Johnson, retaliated
against him because of his safety concerns and his insistence
on following safety regulations.
There is no evidence in this case that Mr. Johnson was
involved in the management decision to discharge Mr. Paugh,
or that he had any input into that decision. Although
Mr. Johnson suspended Mr. Paugh, he did so at the direction
of Mr.· Polee pending an investigation of Mr. Paugh's encounter
with Mr. Beckman. In addition, the evidence establishes that
Mr. Paugh had no connection with management's prior disciplinary action and suspension of Mr. Johnson for a safety violation, and there is no basis for concluding that Mr. Johnson
harbored any ill will toward Mr. Paugh because of his
suspension.
Two members of the management team that made the collective decision to discharge Mr. Paugh (Pritt and Tenney), did
not testify in this case, and there is no evidence that they
harbored any resentment or hostility toward Mr. Paugh.

877

Personnel Director Gearhart, who has known Mr. Paugh since he
first hired him, testified that at the time the decision was
made to discharge Mr. Paugh, he was not aware of any prior
safety complaints by Mr. Paugh, and was not aware of any differences between Mr. Paugh and Mr. Johnson. This testimony
stands unrebutted, and there is no evidence that Mr. Gearhart
harbored any hostility or ill will toward Mr. Paugh.
With regard to Mr. Polee, the fourth member of the management team that made the decision to discharge Mr. Paugh,
the record suggests that Mr. Paugh and Mr. Polee have had
their differences with respect to the lack of adequate air
ventilation over the roof-bolting machine while the fan was
down. I take note of the fact that Mr. Paugh's initial complaint does not allege that Mr. Polee harassed him or was
hostile toward him. However, during the hearingv Mr. Paugh
testified to several encounters he had with Mro Polee with
respect to the lack of adequate ventilation over the bolting
machine while the fan was down, and Mr. Paugh contended that
Mr. Polee insisted that he continue bolting without air, and
that on one occasion, Mr. Polee told him that if he refused
to continue bolting he would either be take.n off the bolter
or he could find another job. In addition, Mr. Paugh contended that on least one occasion Mr. Polee transferred him
off Mr. Johnson's section in order to keep them apart and
because of their personal differences.
Mr. Polee denied that he had numerous conversations with
Mr. Paugh about the lack of adequate air over the bolting
machine, or that Mr. Paugh complained to him about this.
Mr. Polee also denied that Mr. Paugh was transferred from
Mr. Johnson's section because of their differences, and maintained that the transfer of bolters was a "normal practice"
dictated by regular work requirements. Mr. Polee admitted to
one incident where Mr. Paugh shutdown the bolting machine
because he believed the air was inadequate. Although the
record suggests that this encounter may not have been cordial,
the matter was resolved when Mr. Polee measured the air and
the fan came back on and Mr. Paugh resumed bolting.
Mr. Polee conceded that at the time of the decision to
discharge Mr. Paugh, he was aware of prior problems and conflicts between Mr. Johnson and Mr. Paugh, and knew of their
prior encounters over the failure by Mr. Paugh to advise
Mr. Johnson that his roof bolter needed repair, and
Mr. Paugh' s purported·· threat to hit Mr. Johnson. Mr. Polee
was also aware of Mr. Paugh's reluctance to continue bolting
with insufficient air, and that this issue was a "problem"
between Mr. Johnson and Mr. Paugh.

878

Although Mr. Polee stated that he considered Mr. Paugh
to be a good worker, he qualified his assessmen~ of his work
when he stated that this was true only when Mr. Paugh did not
"drag his feet" or "take his time when it wasn't needed to be
taken." Mr. Polee confirmed that there were times when he
personally observed that Mr. Paugh would drill unnecessary
test holes and install more bolts than were necessary, that
Mr. Beckman had complained to him about this, and that
Mro Johnson "probably" told him that Mr. Paugh at times got
behind in his work. Mr. Polee also admitted that he had
heard about Mr. Paugh's purported statement that if he had to
work overtime he would make sure that he got enough to pay
for gas. As a matter of fact, Mr. Polee admitted that as a
result of Mr. Beckman's complaints that Mr. Paugh was slowing
his work down on purpose to earn overtime, he instructed
Mr. Johnson to "keep an eye 11 on the bolting crew on March 5 11
in order to address any problems that may arise in this
regard.
It would appear from all of the evidence in this case
that Mr. Polee was the only member of the Il@nagement team that
made the decision to discharge Mr. Paugh who was aware of
Mr. Paugh's prior encounters with Mr. Johnson, and the fact
that Mr. Paugh may have been a "problem employee" in terms of
his safety concerns. Based on this prior knowledge, one may
speculate as to whether it influenced Mr. Pelee's input into
the decision to discharge Mr. Paugh. Assuming that it did, I
find no evidence of any harassment of Mr. Paugh by Mr. Polee
because of any past conduct or actions by Mr. Paugh. Mr. Paugh
could not establish any instances or acts of harassment on the
part of Mr. Polee. I conclude that Mr. Paugh's testimony that
Mr. Polee threatened to take him off the bolter and suggested
that he find another job if he did not wish to continue bolting
with inadequate air is less than credible and self serving.
There is no evidence that Mr. Polee ever carried out these
purported threats, and Mr. Paugh admitted that notwithstanding
his differences with Mr. Polee over the lack of adequate air
over his bolter, Mr. Polee would eventually see to it that the
air was restored. Further, in each instance when Mr. Paugh saw
fit to discontinue bolting when the fan was down, he was always
assigned other work to do, and there is no evidence that he
ever continued to bolt against his will or was forced to do
so when he believed the air was inadequate. This fact was
corroborated by the testimony of members of his own bolting
crew and others who were aware of Mr. Paugh's reluctance to
continue bolting with insufficient air.

879

Although I conclude that Mr. Paugh's assertion that he
was at one time transferred off Mr. Johnson's section because
of friction between the two of them has a ring of truth about
it, and find Mr. Polce's denials to be less than candid, I
nonetheless cannot conclude that such a transfer constituted
harassment. In my view, if Mr. Polee wanted to harass or
punish Mr. Paugh for his reluctance to continue bolting with
inadequate air, Mr. Polee would have kept Mr. Paugh under
Mr. Johnson's supervision or permanently transferred him to
less desirable work.
With regard to any hostility on the part of management
towards Mr. Paugh, I find no credible evidence to support any
conclusion that Mr. Gearhart, Mr. Pritt, Mr. Tenney, or
Mr. Polee were hostile towards Mr. Paugh, and there is no
evidence that Mr. Paugh's prior encounters with Mr" Polee and
Mr. Johnson were considered or discussed by management at the
time the decision was made to discharge him. In my view, the
only evidence of any hostility against Mr. Paugh by management
focuses on Mr. Johnson.
Notwithstanding Mr. Johnsonus assertions that he and
Mr. Johnson "got along fairly well" together, I conclude and
find that the record supports a reasonable inference that
there was open hostility between Mr. Johnson and Mr. Paugh at
least during the last 2 or 3 years that Mr. Paugh worked under
Mr. Johnson's supervision. As for Mr. Johnson, he admitted
that at one time he invited Mr. Paugh to hit him after
Mr. Paugh purportedly threatened to do so. On another occasion, Mr. Johnson admitted that he became angry at Mr. Paugh
when he failed to advise him that his bolter needed repair.
On yet another occasion on March 5, 1986, when Mr. Johnson
confronted Mr. Paugh after he shutdown his bolter, an angry
exchange occurred between the two of them, and I believe that
Mr. Johnson's statement to Mr. Paugh to install the roof bolts
"skin to skin" if he so desired was the result of Mr. Johnson's
anger and frustration over what he obviously believed was a
deliberate work slowdown by Mr. Paugh. This particular
exchange was witnessed by Mr. Sisler who testified that it
appeared that Mr. Paugh "was talking back" to Mr. Johnson. In
addition, members of Mr. Paugh's bolting crew and others who
have worked with him and Mr. Johnson corroborated the fact that
Mr. Paugh and Mr. Johnson often argued about Mr. Paugh's
reluctance to bolt with inadequate air.
With regard to M~. Paugh, although Mr. Johnson described
him as a "quiet" individual, the record supports an equally
strong inference that he too had a temper and was hostile
towards Mr. Johnson. In his initial complaint, Mr. Paugh

880

attributed his discharge to his "conflicts" and "conflict of
interest" with Mr. Johnson. Mr. Paugh admitted that "he had
been at odds with Mr. Johnson" since 1984. He admitted that
when Mr. Johnson confronted him about shutting down the bolter
on March 5, he told Mr. Johnson "you cover your ass, I'll
cover mine." When asked whether Mr. Johnson had ever invited
him to hit him, Mr. Paugh stated "He could have have. He's a
good instigator." Mr. Paugh also admitted to referring to
Mr. Beckman as "a cry baby," and that it was possible that he
referred to him as "a cry baby son of a bitch." Mr. Polee
testified that during his discussion with Mr. Paugh when his
bolter was shut off, Mr. Paugh remarked to him 11 what are you
getting all huffy about." Mr. Lucas testified to a prior
fight he had with Mr. Paugh, and that although Mr. Paugh
described the incident as "horseplay," he admitted that they
"wrestled.• Taken as a whole, all of these prior incidents
and encounters lead me to conclude that Mr. Paugh had a temper
equally as volatile as Mr. Johnson, and that a serious personality conflict existed between the two of them.
Although I have concluded that a state of hostility
existed between Mr. Paugh and Mr. Johnson prior to Mr. Paugh~s
discharge, as stated earlier, there is no evidence that
Mr. Johnson participated in the management dec.ision to discharge Mr. Paugh. While it is true that Mr. Johnson initially
informed Mr. Polee that Mr. Beckman had told him that Mr. Paugh
hit him, and repeated Mr. Beckman's allegation when he was subsequently interviewed by the management team during its investigation of the incident, but may not have informed them of
Mr. Paugh's denials, I cannot conclude that Mr. Johnson exercised any prejudicial influence on the management team during
its deliberations. In short, I find no evidence to establish
any nexus between Mr. Johnson's hostility towards Mr. Paugh and
his subsequent discharge.
Mr. Polee and Mr. Gearhart confirmed that the collective
decision to discharge Mr. Paugh for fighting was made after
consideration of all of the information provided by the principals, as well as the witnesses to the altercation, and that
all versions of the incident were considered, including
Mr. Paugh's. I find Mr. Pelee's testimony that Mr. Paugh's
prior encounters with Mr. Johnson were not discussed by management when it made the decision to discharge Mr. Paugh to
be credible. Mr. Gearhart's unrebutted credible testimony
reflects that at the time the decision was made to discharge
Mr. Paugh, management·was unaware of Mr. Paugh's prior fight
with Mr. Lucas, and Mr. Gearhart had no knowledge of any
safety complaints by Mr. Paugh or his prior encounters with
Mr. Johnson. Under the circumstances, I find no credible

881

basis for concluding that Mr. Johnson's hostility had any
impact on the decision to discharge Mr. Paugh, and find no
evidence to establish any nexus between Mr. Johnson's hostility and Mr. Paugh's discharge.
Respondent's Motivation for Discharging Mr. Paugh
The crux of Mr. Paugh's case is his claim that respondent's mine management seized upon the appearance of a fight
between him and Mr. Beckman on March 5, 1986, as an excuse
for discharging him because of his protected activities in
insisting on compliance with the ventilation and roof support
requirements of the law, his complaints in this regard, and
his reluctance or refusal to continue roof bolting when he
believed that the air over his bolter was inadequateo In
short, Mr. Paugh views managementvs conclusion that he
engaged in a fight with Mr. Beckman as a pretexual excuse to
get rid of him because of his safety concerns.
In support of his pretexual discharge argument~ Mrc Paugh
relies on a statement by personnel director Gearhart to MSHA~s
special investigator during the post-discharge investigation
of Mr. Paugh's complaint in which Mr. Gearhart states that
Mr. Paugh "had also started a fight with another employee four
or five years ago," (Exhibit C-4; Exhibit 5-1). Conceding
that neither Mr. Gearhart or the management team which made
the decision to discharge him were aware of this prior incident at the time the decision was made to discharge him,
Mr. Paugh nonetheless argues that Mr. Gearhart made the statement to make it appear that Mr. Paugh had a history of fighting, thereby lending credibility to management's discharge
decision. Further, during the course of the hearing,
Mr. Paugh's counsel took issue with Mr. Gearhart's further
statement to MSHA that "Both Earl Sisler and Harry Beckman
have proved in Mettiki's experience, to be among the most credible members of it's hourly work force." Counsel suggested
that this statement by Mr. Gearhart was a self-serving
after-the-fact declaration to support management's belief that
Mr. Sisler's and Mr. Beckman's version of the altercation
which took place between Mr. Paugh and Mr. Beckman was true;
while Mr. Paugh's version was a lie.
It seems absolutely clear to me from the evidence in
this case that at the time management made the decision to
discharge Mr. Paugh, none of the participants in that decision had any knowledge of Mr. Paugh's prior purported fight
with Mr. Lucas. Under the circumstances, I find no basis for
concluding that Mr. Gearhart's post-discharge statement to
MSHA prejudiced Mr. Paugh or adversely impacted in any way on

882

management's decision to discharge him.
It would appear that
Mr. Gearhart's statement was solicited by the special investigator during his fact-finding investigation. While it may be
true that Mr. Gearhart's statement concerning Mr. Paugh's
· involvement in a prior fight may have in some way impacted on
MSHA's determination not to pursue his case further, I find
no basis for concluding that management relied on that prior
incident to support its discharge decision. Mr. Paugh's complaint before this Commission and me has been adjudicated de
novo, without regard as to what may have motivated MSHA no~
to initially pursue Mr. Paugh's complaint furthero
Since the merits of Mr. Paugh's complaint is before me
de novo, the respondent is free to introduce relevant and
material evidence of Mro Paugh's alleged propensity for fighting in further support of any conclusion that a fight more
than likely took place on March 5, 1986. The respondent has
done this through the testimony of Mr. Lucas, and as the trier
of fact, I am free to assess Mr. Lucas' credibility 8 and to
make my own independent judgment on this issueo The same can
be said of the testimony of Mr. Sisler and Mr" Beckmano Having viewed them during their testimony at t.he hearing u I am
free to assess their credibility independent of Mr. Gearhart 0 s
views as to their credibility and veracity. However, management was free to assess the credibility of Mr. Beckman and
Mr. Sisler during its investigation of the March 5, 1986,
fight in question, and as confirmed by Mr. Gearhart, management chose to believe Mr. Beckman's and Mr. Sisler's version
of that incident, and rejebted Mr. Paugh's version that he
simply placed his hand on Mr. Beckman's shoulder while
attempting to get his attention in order to engage him in a
conversation.
The pivotal issue in this case is whether or not the
respondent has established through a preponderance of the
credible evidence and testimony that at the time management
made the decision to discharge Mr. Paugh, it had reasonable
grounds to believe that Mr. Paugh and Mr. Beckman engaged in
a fight on March 5, 1986, and if so, whether or not its conclusion that Mr. Paugh was the aggressor, thus warranting his
discharge for violating a company rule against fighting, is
likewise reasonably supportable by a preponderance of the
credible testimony and evidence.
Respondent's Employee Handbook Exhibit C-4, 9-2), at
page 26, states that "No horseplay, fighting or other unsafe
physical acts will be tolerated on Company property." Page 18
of the handbook, which explains in part major employee
offenses that may result in a potential discharge of an

883

employee specifically provides for discharge for "Violating
safety rules or special hazard procedures, fighting or other
acts which may have a serious affect on safety or continuity
of the operation" (emphasis added).
The record establishes that the decision to discharge
Mr. Paugh was made by management after an investigation of
the fighting incident. The investigation consisted of interviews conducted by four members of an ad hoc management team
consisting of mine foreman Polee, personnel director Gearhartu
general mine superintendent Billy Pritt, and mine superintendent Paul Tenney. The team conducted interviews on Fridayv
March 7, 1986, and they interviewed Mro Paugh, Mro Johnsonv
Mr. Beckman, and Mr. Sisler, separately and out of each
otherws presence. Mr. Polee and Mr. Gearhart 8 were the only
members of the management team who testified in this caseo
They confirmed that the decision to discharge Mr. Paugh was a
collective decision made by the team. On the basis of the
information developed during the interviews, the team concluded that Mro Paugh and Mr. Beckman got. into a fight on
March 5, 1986, and that Mr. Paugh precipitated the fight and
was the aggressor. Since fighting is cont~ary to company
policy and is an offense which may result in the discharge of
the offending employee, the decision was made to discharge
Mr. Paugh for violating this policy, and Mr. Polee informed
Mr. Paugh of the decision on Monday, March 10, 1986.
Mr. Beckman testified that as he started to tram his
bolting machine, Mr. Paugh approached him from behind, called
him "a cry baby son of a bitch," and either hit or pushed him
from behind into the moving machine. Mr. Beckman further
testified that when he was pushed into the machine, his hat
flew off his head, and his chest hit the machine. Although
Mr. Beckman confirmed that no blows were exchanged, and
responded "No" when asked whether he and Mr. Paugh engaged in
a "fight," he confirmed that he defended himself by grabbing
Mr. Paugh's arms as he started to lift them, and that he did
so because he believed that Mr. Paugh would try to hit him.
Mr. Sisler, who was eye witness to the encounter between
Mr. Paugh and Mr. Beckman, testified that as Mr. Paugh passed
by him on his way to where Mr. Beckman was working at more
than a normal pace, Mr. Paugh appeared to be upset and stated
to Mr. Sisler as he passed him that Mr. Beckman was "a damn
cry baby." Mr. Sisler testified that from his vantage point,
his view was partially blocked by the machine, and he could
only see Mr. Paugh and Mr. Beckman from the waist up. Although
he observed no punches being exchanged, and did not actually
see Mr. Paugh push Mr. Beckman, he did see Mr. Beckman's hat

884

fly off his head, and he concluded that Mr. Beckman had either
been pushed into the machine by Mr. Paugh or that he
"flinched," as if being caught by surprise by Mr. Paugh. After
Mr. Beckman's hat flew off, Mr. Sisler saw Mr. Beckman grab
Mr. Paugh by the wrists and hold him against the rib.
Mr. Lucas, who was present during the shift when the
encounter between Mr. Paugh and Mr. Beckman took place, was
not interviewed by the management team. Mr. Lucas confirmed
that while he did not observe the incident, after learning
that Mr. Johnson had taken Mr. Beckman and Mr. Paugh out of
the mine, he asked Mr. Johnson for an explanation, and
Mr. Johnson informed him that "It's went too far this time, vu
and that he had taken them out of the mine because he was
doing his job.
Mr. Lucas testified that after Mr. Johnson took Mr. Paugh
and Mr. Beckman out of the mine, he asked Mr. Sisler about the
incident, and Mr. Sisler told him that he observed that
Mr. Beckman had Mr. Paugh against the rib. "slugging him. 11
When asked to explain Mr. Lucasg statementff Mr. Sisler stated
that in reply to a question by Mr. Lucas a~ to whether any
punches had been thrown, he replied in the affirmative, but
did so more or less as a joke because Mr. Lucas initiated the
conversation, and Mr. Sisler did not believe it was any of his
,, business. Mr. Sisler further explained that he meant nothing
"hy the remark and did not wish to see anyone get into any
trG:J,J.ble. He reiterated that he saw no punches thrown between
Mr. Paugh and Mr. Beckman.
Mr. Beckman and Mr. Sisler confirmed that when they were
interviewed by the management team during its investigation
of the incident in question, the information they gave with
respect to what happened during the encounter between
Mr. Paugh and Mr. Beckman was consistent with their testimony
in this case. Having viewed them on the stand during their
testimony in this case, I find Mr. Beckman and Mr. Sisler to
be credible witnesses.
Mr. Polee testified that while he took no notes during
the management interviews conducted as part or-the investigation of the fighting incident, he specifically recalled
Mr. sisler's statements that Mr. Paugh had referred to
Mr. Beckman as a "cry baby, bastard, or something" and that
he saw Mr. Beckman's hat fly off and observed Mr. Beckman
turn around to protect himself by grabbing Mr. Paugh's arms.
Mr. Polee also recalled Mr. Beckman's statements that
Mr. Paugh had pushed him into the bolting machine while he
was tramming it and that his hat was knocked off. Mr. Polee

S85

testified that it made no difference to him whether Mr. Paugh
"hit" Mr. Beckman from the back or "pushed" him from the back.
As far as he was concerned, if Mr. Paugh was the aggressor
and came around behind Mr. Beckman and pushed him into the
machine "that's it" (Tr. 150). Mr. Polee confirmed that all
versions of the incident including Mr. Paugh's, were considered by management during its investigation, and it was concluded that Mr. Beckman was not the aggressor.
Mr. Gearhart confirmed that management considered all
versions of the incident, including Mr. Paugh 1 s, but accepted
Mr. Beckman's and Mr. Sisler's version of the event.
Mr. Gearhart testified that considering all of the circumstances, including the fact that Mr. Beckmanvs hat flew off"
that he was either hit or pushed into the bolter 0 the fact
that Mr. Paugh was angry and cursed Mr. Beckman, and the fact
that Mr. Beckman grabbed Mr. Paugh to restrain him, management concluded that a fight had taken place between Mr. Paugh
and Mr. Beckman, and that Mr. Paugh was the aggressore It
was also concluded that Mr. Beckman had acted properly by not
returning any blows and by seeking out his foreman to report
the matter. Mr. Gearhart further confirmed. that he personally found Mr. Beckman's version of the incident to be more
credible than Mr. Paugh's, and he believed that Mr. Paugh
lied when he stated during his interview that he went around
to Mr. Beckman's side of the bolting machine simply to speak
with him, and that he merely placed his hand on Mr. Beckman's
shoulder.
In his posthearing brief filed on Mr. Paugh's behalf v
counsel asserts that the respondent seized upon the appearance of a fight between Mr. Paugh and Mr. Beckman to support
the discharge of Mr. Paugh. This suggests that either a
fight did not take place, or that the respondent has made it
appear that an otherwise innocuous disagreement between
Mr. Beckman and Mr. Paugh was a fight in order to conceal its
true motive in discharging Mr. Paugh because of his protected
safety activities. In this regard, during the course of the
hearing, Mr. Paugh's counsel made reference to a finding by
the State of Maryland Department of Unemployment Insurance in
connection with Mr. Paugh's unemployment benefits claim that
the information provided by the respondent during the course
of the processing of Mr. Paugh's claim was insufficient to
substantiate the alleged fight. That "finding" is stated on
a Notice of Benefit Determination form dated March 20, 1986
(Exhibit C-4, 8-1).
Mr. Gearhart conceded that he was contacted by a state
unemployment agency representative, and confirmed that the

886

respondent declined to appear at any state proceeding challenging Mr. Paugh's unemployment claim. Mr. Gearhart
confirmed that he spoke with the representative over the
telephone, but denied that the representative expressed any
opinion that the incident, as described by Mr. Gearhart over
the telephone, "did not sound like a fight." Since the representative did not testify in this case, Mr. Gearhart's testimony stands unrebutted. With regard to the state unemployment
compensation "finding," aside from the fact that it is not
binding on me, I find no evidentiary support for the conclusion reached by the state representative and have given
no
weight. Further, I find no basis for drawing any adverse
inferences against the respondent simply because it declined
to participate in the unemployment proceeding.
The evidence in this case establishes that immediate
prior to the confrontation between Mr. Paugh and Mr. Beckmanr
Mr. Paugh and his section foreman Johnson engaged in a heated
discussion over the spacing of the roof bolts, and Mr. Paugh
was angry at Mr. Beckman for complaining to Mr. Johnson abou
his work. During his conversation with Mr. Johnsonv Mr" Paugh
referred to Mr. Beckman as "a damn cry baby. ~ As soon as
Mr. Johnson departed, Mr. Paugh lost no time in getting· to
Mr. Beckman, and Mr. Paugh admitted that he "was in a hurry'"
to get to Mr. Beckman. Although Mr. Paugh could not recall
stating to Mr. Beckman "I'm going to get you, you son of a
bitch," Mr. Paugh admitted that it was possible that he did
make the statement, and that it was also possible that he
referred to Mr. Beckman as "a cry baby" or "crazy." Mr. Paugh
further admitted that in his earlier discussion with
Mr. Johnson and in reference to Mr. Beckman, he stated to
Mr. Johnson "what's the problem? Is this cry baby complaining
about me?" Taking all of this into consideration, I conclude
and find that Mr. Paugh was angry with Mr. Beckman, and that
when he went over to Mr. Beckman's side of the bolting machine
he acted as the aggressor, and did so with the specific intent
to confront Mr. Beckman about his complaints to Mr. Johnson.
I do not believe Mr. Paugh's assertion that he went around to
Mr. Beckman's side of the bolter simply to engage him in a
conversation over the spacing of the roof bolts or the pos
tioning of the roof-bolting machine.
0

As stated earlier, the issue regarding the encounter
between Mr. Paugh and Mr. Beckman, is whether or not the management team which concluded that a fight had taken place had
a reasonable basis for- making that conclusion. I take note
of the fact that during the course of the hearing, Mr. Paugh's
counsel observed and seemingly agreed with the testimony that
Mr. Paugh went around to Mr. Beckman's side of the bolter;

887

that "something happened between Mr. Paugh and Mr. Beckman:"
that "there was a scuffle:" and that "some sort of altercation
took place" CTr. 71). Counsel's observations are consistent
with the testimony of Mr. Beckman and Mr. Sisler, which I find
credible, and inconsistent with Mr. Paugh's assertion that he
merely laid his hand on Mr. Beckman's shoulder to get his
attention, which I find less than credible.
The respondent's employee handbook does not define the
term "fight" or "fighting." However, Webster 1 s New Collegiate
Dictionary defines the noun "fight" in part as "a hostile
encounter," "a verbal disagreement," "argument." Black 1 s Law
Dictionary, 1968 Edition, defines the term "fight" in part as
follows: "An encounter, with blows or other personal violence, between two persons • • • • The term does not necessarily imply that both parties should give and take blows. It
is sufficient that they voluntarily put their bodies in position with that intent."
I take note of the fact that the respondentus safety rules
and employee rules of conduct prohibits fighting or other
unsafe physical acts or other acts which may have a serious
affect on safety. The parties do not dispute the fact that
fighting in an underground mine, particularly around moving
machinery and equipment, could reasonably be expected to result
in serious consequences to miners who engage in such conduct.
In my view, the fact that the participants do not draw blood or
strike or exchange blows with each other is irrelevant. I conclude that any encounters of the kind which has been described
in this case, in which one party acts as the aggressor with the
intent to inflict harm on the other party by either intentionally or unintentionally pushing him into a piece of moving
equipment, or aggressively accosts him by placing his hands on
him in such a manner as to cause him to fall against a piece of
moving equipment, or exposes him to that potential hazard, constitutes an act of fighting, as well as an unsafe physical act
affecting the safety of the miner who is on the receiving end
of such an act and who did not act as the aggressor or otherwise initiate the encounter.
In view of the foregoing findings and conclusions, and
after careful consideration of all of the evidence adduced in
this case, I conclude and find that the respondent's decision
to discharge Mr. Paugh, as articulated by the management team
that made that decision on the basis of the information developed during the course of its investigation, was based solely
on management's reasonable and plausible belief that Mr. Paugh
had acted as the aggressor and had engaged Mr. Beckman in a
fight. I find no credible basis for concluding that at the

888

time management made the decision to discharge Mr. Paugh, it
was otherwise predisposed to discharge Mr. Paugh because of
his safety concerns, or because of any protected safety activities on his part. To the contrary, I conclude that the respondent has established a believable and plausible legitimate
reason and cause to support the discharge, that it was justified in taking the disciplinary action as a reasonable exercise of its legitimate interests in disciplining its own work
force, and that in doing so it was not motivated by Mr. Paugh's
protected safety activities.
CONCLUSION AND ORDER
In view of the foregoing findings and conclusions, and
after careful consideration of all of the credible evidence
and testimony adduced in this case, I conclude and find that
the complainant has failed to establish a prima facie case of
discrimination on the part of the respondent. Accordingly,
the complaint IS DISMISSED, and the complainant's claims for
relief ARE DENIED.
The respondent's counterclaim for cost·s and attorneys
fees incurred in its defense of Mr. Paugh's complaint on the
ground that Mr. Paugh intentionally and willfully omitted from
his original complaint the fact that he had been discharged by
the respondent IS DENIED.

krfu~
Administrative Law Judge

Distribution:
W. Bryan Hall, Esq., 201 Fayette Street, Cumberland, MD 21502
(Certified Mail)
Thomas P. Gies, Esq., Susan E. Chetlin, Esq., Crowell &
Moring, 1001 Pennsylvania Avenue, N.W., Washington, DC
20004-2505 (Certified Mail)
/f b

889
tr U.S. GOVERNMENT PRINTING OFFICE: 1987- l 8 l - 2 2 4 I 6 S 0 0 4

890

